Exhibit 10.1

Execution Version

 

This AMENDMENT NO. 2, dated as of October 25, 2017  (including Annex A attached
hereto, this “Amendment”), among TAILORED BRANDS, INC., a Texas corporation
(“Parent”), THE MEN’S WEARHOUSE, INC., a Texas corporation (the “Company” or the
“Lead Borrower”), each of the other U.S. Subsidiary Borrowers party hereto
(together with Parent and the Company, the “U.S. Borrowers”), MOORES THE SUIT
PEOPLE INC., a corporation organized under the laws of New Brunswick (the
“Canadian Borrower” and together with the U.S. Borrowers, the “Borrowers”),
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and JPMORGAN CHASE BANK,
N.A. TORONTO BRANCH, as Canadian Administrative Agent, amends that certain
Credit Agreement dated as of June 18, 2014, among the Borrowers, the
Administrative Agent, the Canadian Administrative Agent and the lenders from
time to time party thereto (as amended by the Joinder Agreement dated as of June
18, 2014, Amendment No. 1 dated as of July 28, 2014, the Joinder Agreement
effective as of January 31, 2016, and the Joinder Agreement dated as of June 30,
2016, the “Credit Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the lenders party hereto (the “Lenders”), the
Administrative Agent and the Canadian Administrative Agent have agreed to
further amend the Credit Agreement on the terms set forth herein;

NOW, THEREFORE, in consideration of the premises set forth herein, and for other
good and valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the parties hereby agree as follows:

SECTION 1.       Amendments to the Credit Agreement.

(a) The Credit Agreement is hereby amended as set forth in Annex A to insert the
language marked as underscored and delete the language marked as strikethrough
(the Credit Agreement as so amended, the “Amended Credit Agreement”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Amended Credit Agreement.

(b) On the Amendment No. 2 Effective Date (as defined below), each Lender party
hereto shall have the Revolving Commitment set forth opposite its name in
Schedule I hereof.

SECTION 2.       Conditions.  This Amendment and the obligations of the Lenders
to make Loans and of the Issuing Banks to issue Letters of Credit under the
Amended Credit Agreement shall not become effective until the date (such date
being referred to as the “Amendment No. 2 Effective Date”) on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02 of
the Credit Agreement) to the satisfaction of the Administrative Agent:

(a)        Amendment No. 2.  The Administrative Agent (or its counsel) shall
have received from each of the Borrowers, each Lender listed on Schedule I
hereto, the Administrative Agents, the Issuing Banks and the Swing Line Lenders
either (i) a counterpart of this Amendment signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include PDF or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Amendment.

(b)        Opinions.  The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent, the Canadian
Administrative Agent and the Lenders and dated the Amendment No. 2 Effective
Date) of (i) Vorys, Sater, Seymour & Pease LLP, counsel for the Loan Parties
(with respect to matters of Delaware, Massachusetts, New York and Texas law),
(ii) Stewart McKelvey, Canadian counsel for the Loan Parties with respect







--------------------------------------------------------------------------------

 



to matters of New Brunswick law,  and (iii)  Berliner Cohen LLP,  California
counsel for the Loan Parties, in each case, in form and substance reasonably
satisfactory to the Applicable Administrative Agent.

(c)        Organization and Good Standing Documents.  The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
(or equivalent) of each Loan Party as of a recent date prior to or as of the
Amendment No. 2 Effective Date, the authorization of Amendment No. 2 and
transactions to be consummated on the Amendment No. 2 Effective Dateand any
other legal matters relating to the Loan Parties, the Loan Documents or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d)        Representations and Warranties.  The representations and warranties
of the Loan Parties set forth in the Loan Documents shall be true and correct
(i) in the case of representations and warranties qualified as to materiality,
in all respects and (ii) otherwise, in all material respects, in each case on
and as of the Amendment No. 2 Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date.

(e)        Officer’s Certificate.  The Administrative Agent shall have received
a certificate, dated the Amendment No. 2 Effective Date and signed by the Chief
Financial Officer of Parent, certifying as to compliance with the conditions set
forth in paragraph (d) of this Section and that, before and after giving effect
to Amendment No. 2, (i) the Borrowers are in compliance with the Collateral and
Guarantee Requirement,  (ii) the Borrowers are in compliance with the Revolving
Exposure Limitations and (iii) no Default exists.

(f)        Solvency Certificate.  The Administrative Agent shall have received a
certificate, dated the Amendment No. 2 Effective Date and signed by the Chief
Financial Officer of Parent, as to the solvency of the Loan Parties on a
consolidated basis after giving effect to Amendment No. 2 and transactions to be
consummated on the Amendment No. 2 Effective Date, in the form of Exhibit J to
the Credit Agreement.

(g)        Collateral and Guarantee Requirement.  The Borrowers shall be in
compliance with the Collateral and Guarantee Requirement.  The Administrative
Agent shall have received a completed Perfection Certificate Supplement, dated
the Amendment No. 2 Effective Date and signed by an executive officer or a
Financial Officer of Parent, together with all attachments contemplated thereby,
including the results of a search of the UCC filings and PPSA financing
statements (or equivalent) made with respect to the Loan Parties in the
jurisdictions contemplated by the Perfection Certificate Supplement and copies
of the financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 of the Credit Agreement.

(h)        Loan Reallocation.  The Administrative Agent shall be satisfied with
the arrangements to ensure that immediately after the Amendment No. 2 Effective
Date all outstanding Revolving Loans will be held on a pro rata basis by the
Lenders based on their respective Revolving Commitments set forth in Schedule I
to this Amendment.

(i)         Payment of Fees and Expenses.  The Administrative Agent shall have
received (i) upfront fees, for the account of each Lender in the amounts
separately agreed between JPMCB and Parent, and (ii) all fees and other amounts
due and payable on or prior to the Amendment No.





-2-

--------------------------------------------------------------------------------

 



2 Effective Date, including, to the extent invoiced, payment or reimbursement of
all fees and expenses (including fees, charges and disbursements of counsel)
required to be paid or reimbursed by any Loan Party under the Engagement Letter
dated October 3, 2017, between JPMCB and Parent, the fee letter dated October 3,
2017, between JPMCB and Parent, or any Loan Document.

(j)         Know Your Customer Information.  The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, at least five Business Days prior to
the Amendment No. 2 Effective Date to the extent such information was requested
at least 10 Business Days prior to the Amendment No. 2 Effective Date.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Amendment No. 2 Effective Date, and such notice shall be conclusive and binding.

 

SECTION 3.       Use of Proceeds.  The Letters of Credit and proceeds of the
Loans will be used for general corporate purposes and working capital needs of
the Borrowers (including for Investments and Capital Expenditures) subject to
the restrictions otherwise set forth in the Credit Agreement.

SECTION 4.       Representations and Warranties.  The representations and
warranties of the Loan Parties set forth in Article III of the Amended Credit
Agreement are incorporated herein by reference.

SECTION 5.       Reaffirmation of Collateral Documents; Reaffirmation of
Intercompany Subordination Agreement.

(a)        Each of the U.S. Borrowers (i) without limiting its obligations
under, or the provisions of, the U.S Security Agreement, hereby confirms its
respective assignments, pledges and grants of security interests, as applicable,
under the U.S. Security Agreement and each of the other Collateral Documents to
which it is party, (ii) without limiting its obligations under, or the
provisions of, any Collateral Document, hereby confirms that the obligations of
the Borrowers under the Credit Agreement are entitled to the benefits of the
security interests set forth or created in the U.S. Security Agreement and the
other Collateral Documents and constitute “Obligations,” “Secured Obligations”
or other similar term for purposes thereof, (iii) hereby agrees that, after
giving effect to Amendment No. 2 and any transactions contemplated to be
consummated on the Amendment No. 2 Effective Date, such pledges and grants of
security interests, as applicable, shall continue to be in full force and effect
and shall continue to inure to the benefit of the Lenders, the Issuing Banks and
the other Secured Parties under the U.S. Security Agreement, and, to the extent
it is the issuer of certificated shares of stock or certificated membership
interests, as applicable, that are pledged to the Administrative Agent under and
pursuant to the U.S. Security Agreement, in its capacity as issuer thereof,
hereby consents to and ratifies such pledge, (iv) hereby ratifies, confirms and
agrees that all Liens granted, conveyed, or assigned to the Administrative Agent
by such Person pursuant to any Collateral Document to which it is a party remain
in full force and effect, are not released or reduced, and after giving effect
to Amendment No. 2 and any transactions contemplated to be consummated on the
Amendment No. 2 Effective Date, continue to secure full payment and performance
of the Obligations under the  Amended Credit Agreement and such Liens continue
unimpaired with the same priority to secure repayment of such Obligations
whether heretofore or hereafter incurred and no new filings are required to be
made and no other action is required to be taken to perfect or to maintain the
perfection of such Liens, (v) without limiting its obligations under, or the
provisions of, the Intercompany Subordination Agreement, hereby





-3-

--------------------------------------------------------------------------------

 



ratifies, confirms and agrees that all of its obligations under the Intercompany
Subordination Agreement shall continue in full force and effect for the benefit
of the Administrative Agents, and (vi) nothing in this Amendment shall be
construed as a substitution or novation of the Obligations or any instruments
securing the same or of any other obligations under any Collateral
Document.  Each of the U.S. Borrowers further agrees to take any action that may
be required or that is requested by the Administrative Agent to ensure
compliance by the Loan Parties with the provisions of Section 5.15 of the
Amended Credit Agreement and hereby reaffirms its obligations under each similar
provision of each Collateral Document to which it is a party.

(b)        Each of the Canadian Loan Parties (i) without limiting its
obligations under, or the provisions of, the Canadian Security Agreements,
hereby confirms its respective assignments, pledges and grants of security
interests, as applicable, under the Canadian Security Agreements and each of the
other Collateral Documents to which it is party, (ii) without limiting its
obligations under, or the provisions of, any Loan Document, hereby confirms that
the obligations of the Canadian Loan Parties under the Credit Agreement are
entitled to the benefits of the security interests set forth or created in the
Canadian Security Agreements and the other Collateral Documents and constitute
“Canadian Obligations,” “Canadian Secured Obligations” or other similar term for
purposes thereof, (iii) hereby agrees that, after giving effect to Amendment No.
2 and any transactions contemplated to be consummated on the Amendment No. 2
Effective Date, such pledges and grants of security interests, as applicable,
shall continue to be in full force and effect and shall continue to inure to the
benefit of the Canadian Lenders, the Canadian Issuing Banks and the other
Secured Parties under the Canadian Security Agreements, (iv) hereby ratifies,
confirms and agrees that all Liens granted, conveyed, or assigned to the
Canadian Administrative Agent by such Person pursuant to any Collateral Document
to which it is a party remain in full force and effect, are not released or
reduced, and after giving effect to Amendment No. 2 and any transactions
contemplated to be consummated on the Amendment No. 2 Effective Date, continue
to secure full payment and performance of the Canadian Obligations under the
Amended Credit Agreement, and such Liens continue unimpaired with the same
priority to secure repayment of such Canadian Obligations whether heretofore or
hereafter incurred and no new filings are required to be made and no other
action is required to be taken to perfect or to maintain the perfection of such
Liens, (v) without limiting its obligations under, or the provisions of, the
Intercompany Subordination Agreement, hereby ratifies, confirms and agrees that
all of its obligations under the Intercompany Subordination Agreement shall
continue in full force and effect for the benefit of the Administrative Agents,
and (vi) nothing in this Amendment shall be construed as a substitution or
novation of the Canadian Obligations or any instruments securing the same or of
any other obligations under any Collateral Document.  Each of the Canadian Loan
Parties further agrees to take any action that may be required or that is
requested by the Canadian Administrative Agent to ensure compliance by the
Canadian Loan Parties with the provisions of Section 5.15 of the Amended Credit
Agreement and hereby reaffirms its obligations under each similar provision of
each Collateral Document to which it is a party.





-4-

--------------------------------------------------------------------------------

 



SECTION 6.       No other amendments; No novation.  Except as hereby amended,
the terms and provisions of the Credit Agreement shall remain in full force and
effect.  The parties acknowledge and agree that this Amendment is not and shall
not be construed as a novation of the Credit Agreement as in effect prior to the
Amendment No. 2 Effective Date, or of any other Loan Document.  Without limiting
the foregoing, this Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
the Lenders, the Issuing Banks, the other Lender Parties, the Administrative
Agent, the Canadian Administrative Agent or the other Secured Parties under any
Collateral Document or under the Intercreditor Agreement and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Collateral Documents or the
Intercreditor Agreement, all of which are ratified and affirmed in all respects
and remain in full force and effect.

SECTION 7.       Lender Acknowledgment of Intercreditor Agreement.  The Lenders
and the Issuing Banks acknowledge that the obligations of the Lead Borrower
under the Term Credit Agreement are secured by Liens on assets of the U.S.
Borrowers that constitute Collateral and that the relative Lien priority and
other creditor rights of the Lender Parties hereunder and the secured parties
under the Term Credit Agreement are set forth in the Intercreditor
Agreement.  Each Lender and Issuing Bank hereby acknowledges that it has
received a copy of the Intercreditor Agreement.  Each Lender and Issuing Bank
hereby irrevocably (a) consents to the subordination of the Liens on the Term
Priority Collateral securing the Secured Obligations on the terms set forth in
the Intercreditor Agreement, (b) agrees that such Lender or Issuing Bank is
bound by the provisions of the Intercreditor Agreement as if it were a signatory
thereto and will take no actions contrary to the provisions of the Intercreditor
Agreement and (c) agrees that no Lender or Issuing Bank shall have any right of
action whatsoever against the Administrative Agent as a result of any action
taken by the Administrative Agent in accordance with the terms of the
Intercreditor Agreement.  Each Lender and Issuing Bank hereby further
irrevocably authorizes and directs the Administrative Agent (i) to take such
actions as shall be required to release Liens on the Collateral in accordance
with the terms of the Intercreditor Agreement and (ii) to enter into such
amendments, supplements or other modifications to the Intercreditor Agreement in
connection with any extension, renewal, refinancing or replacement of any
Secured Obligations or the Term Credit Agreement as are reasonably acceptable to
the Administrative Agent to give effect thereto, in each case on behalf of such
Lender or Issuing Bank and without any further consent, authorization or other
action by such Lender or Issuing Bank.  The Administrative Agent shall have the
benefit of the provisions of Article VIII of the Credit Agreement with respect
to all actions taken by it in accordance with the terms of the Intercreditor
Agreement to the full extent thereof.  The secured parties under the Term Credit
Agreement are intended third party beneficiaries of this provision.

SECTION 8.       Counterparts.  This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by electronic transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.       Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

[Signature pages follow]

 

 



-5-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the day and year first above
written.

 

 

 

 

TAILORED BRANDS, INC.,

 

as Parent and a U.S. Borrower

 

 

 

 

 

 

 

By:

/s/ Jack P. Calandra

 

Name:

Jack P. Calandra

 

Title:

Executive Vice President, Treasurer and Chief

 

 

Financial Officer

 

 

 

 

THE MEN’S WEARHOUSE, INC.,

 

as the Company, a U.S. Subsidiary Borrower and the

 

Borrower Representative

 

 

 

 

 

 

 

By:

/s/ Jack P. Calandra

 

Name:

Jack P. Calandra

 

Title:

Executive Vice President, Treasurer and Chief

 

 

Financial Officer

 

 

 

 

 

 

TWIN HILL ACQUISITION COMPANY, INC.

 

RENWICK TECHNOLOGIES, INC.

 

TMW MERCHANTS LLC

 

MWDC HOLDING INC.

 

MWDC TEXAS INC.

 

K&G MEN’S COMPANY INC.

 

JA APPAREL CORP.

 

NASHAWENA MILLS CORP.

 

JOSEPH ABBOUD MANUFACTURING CORP.

 

JOS. A. BANK CLOTHIERS, INC.

 

THE JOSEPH A. BANK MFG. CO., INC.

 

TS SERVICING CO., LLC

 

TAILORED SHARED SERVICES, LLC

 

TAILORED BRANDS PURCHASING LLC

 

TAILORED BRANDS GIFT CARD CO LLC,

 

each as a U.S. Subsidiary Borrower

 

 

 

 

 

 

 

By:

/s/ Jack P. Calandra

 

Name:

Jack P. Calandra

 

Title:

Executive Vice President, Treasurer and Chief

 

 

Financial Officer

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

MOORES THE SUIT PEOPLE INC.,

 

as the Canadian Borrower

 

 

 

 

 

 

 

By:

/s/ Jack P. Calandra

 

Name:

Jack P. Calandra

 

Title:

Executive Vice President, Treasurer and Chief

 

 

Financial Officer

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Christy L. West

 

 

Name:    Christy L. West

 

 

Title:      Authorized Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO

 

BRANCH, as Canadian Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Auggie Marchetti

 

 

Name:    Auggie Marchetti

 

 

Title:      Authorized Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a U.S.

 

Revolving Lender, a U.S. Issuing Bank and the U.S.

 

Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Christy L. West

 

 

Name:    Christy L. West

 

 

Title:      Authorized Officer

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO

 

BRANCH, as a Canadian Revolving Lender, a Canadian

 

Issuing Bank and the Canadian Swingline Lender

 

 

 

 

 

 

 

By:

/s/ Auggie Marchetti

 

 

Name:    Auggie Marchetti

 

 

Title:      Authorized Officer

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



LENDER SIGNATURE PAGE

 

 

 

 

 

Bank of America, N.A.

 

as a U.S. Revolving Lender

 

 

 

 

By:

/s/ Andrew Cerussi

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Andrew Cerussi

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

If a second signatory is necessary:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A. (acting through its Canada Branch)

 

as a Canadian Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Sylwia Durkiewicz

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Sylwia Durkiewicz

 

 

 

 

Title:

Vice President

 

 

 

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

If a second signatory is necessary:

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



LENDER SIGNATURE PAGE

 

 

 

 

 

Wells Fargo Bank, N.A.

 

as a U.S. Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Robert C. Cakarian

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Robert C. Cakarian

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

If a second signatory is necessary:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Capital Finance Corporation Canada

 

as a Canadian Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Trevor Tysick

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Trevor Tysick

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

If a second signatory is necessary:

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



LENDER SIGNATURE PAGE

 

 

 

 

 

U.S. Bank National Association

 

as a U.S. Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Robert Don

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Robert Don

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

If a second signatory is necessary:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

as a Canadian Revolving Lender

 

 

 

 

 

 

 

By:

/s/ John P. Rehob

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

John P. Rehob

 

 

 

 

Title:

Vice President & Principal Officer

 

 

 

 

 

 

 

If a second signatory is necessary:

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



LENDER SIGNATURE PAGE

 

 

 

 

 

Fifth Third Bank,

 

as a U.S. Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Kristina M. Miller

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Kristina M. Miller

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

If a second signatory is necessary:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Fifth Third Bank, Operating through its Canadian Branch,

 

as a Canadian Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Neil Ghai

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Neil Ghai

 

 

 

 

Title:

Vice President

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

If a second signatory is necessary:

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



LENDER SIGNATURE PAGE

 

 

 

 

 

Regions Bank,

 

as a U.S. Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Connie Ruan

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Connie Ruan

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

If a second signatory is necessary:

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Regions Bank

 

as a Canadian Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Connie Ruan

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Connie Ruan

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

If a second signatory is necessary:

 





[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 



[Signature Page - Amendment No. 2 to ABL Credit Agreement]

--------------------------------------------------------------------------------

 



Schedule I

 

Revolving Commitments

(as of the Amendment No. 2 Effective Date)

 

 

 

 

 

Revolving Lenders

U.S.
Commitment

Canadian
Commitment

JPMorgan Chase Bank, N.A.

113,636,363.64 

-- 

JPMorgan Chase Bank, N.A., Toronto Branch

-- 

11,363,636.36 

Bank of America, N.A.

113,636,363.64 

-- 

Bank of America, N.A. (acting through its Canada Branch)

-- 

11,363,636.36 

Wells Fargo Bank, N.A.

113,636,363.64 

-- 

Wells Fargo Capital Finance Corporation Canada

-- 

11,363,636.36 

U.S. Bank, National Association

63,636,363.63 

-- 

U.S. Bank, National Association - Canada Branch

-- 

6,363,636.37 

Fifth Third Bank

63,636,363.63 

-- 

Fifth Third Bank, Operating through its Canadian Branch

-- 

6,363,636.37 

Regions Bank

31,818,181.82 

3,181,818.18 

Total   

$500,000,000.00 

$50,000,000.00 

 

 

 



 

--------------------------------------------------------------------------------

 



ANNEX A

Insertions pursuant to Amendment No. 2 are shown as underscored

Deletions pursuant to Amendment No. 2 are shown as strikethrough

 

 

 

 

 

CREDIT AGREEMENT1

 

dated as of

 

June 18, 2014

 

among

 

TAILORED BRANDS, INC.,

as a U.S. Borrower,

 

THE MEN’S WEARHOUSE, INC.,

 

as the Company The

 

as a U.S. Subsidiary Borrower and the Borrower Representative,

 

 

 

the other Domestic Subsidiaries from time to time party hereto,

 

as U.S. Subsidiary Borrowers,

 

 

 

MOORES THE SUIT PEOPLE INC.,

 

as Canadian BorrowerThe,

 

 

 

the other LOAN PARTIESLoan Parties from time to time party hereto,

 

The LENDERS

 

the Lenders from time to time party hereto,

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

--------------------------------------------------------------------------------

1   Conformed to reflect Joinder Agreement dated as of June 18, 2014, Amendment
No. 1 to Credit Agreement dated as of July 28, 2014, Joinder Agreement effective
as of January 31, 2016, Joinder Agreement dated as of June 30, 2016, and
Amendment No.2 dated as of October 25, 2017.







--------------------------------------------------------------------------------

 



 

as Administrative Agent,

 

and

 

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH,

as Canadian Administrative Agent

J.P. MORGAN SECURITIES LLC andCHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and

WELLS FARGO BANK, N.A.

as Joint Bookrunners and Joint Lead Arrangers

 

BANK OF AMERICA, N.A.,  and

 

as Syndication Agent

 

U.S. BANK NATIONAL ASSOCIATION,

 

UNION BANK, N.A.

 

WELLS FARGO BANK, N.A.

 

as Co-Syndication Agents

 

U.S. BANK, NATIONAL ASSOCIATION and

FIFTH THIRD BANK

as Co-Documentation Agents

 

 

 



-ii-

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

 

 

 

Definitions

 

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

5557

SECTION 1.03

Terms Generally

5557

SECTION 1.04

Accounting Terms; GAAP

5557

SECTION 1.05

Currency Matters

5658

SECTION 1.06

Classification of Actions

5658

 

ARTICLE II

 

 

 

 

 

The Credits

 

 

 

 

SECTION 2.01

Commitments

5659

SECTION 2.02

Loans and Borrowings

5759

SECTION 2.03

Requests for Revolving Borrowings

5860

SECTION 2.04

Protective Advances

5961

SECTION 2.05

Swingline Loans and Overadvances

6062

SECTION 2.06

Letters of Credit

6264

SECTION 2.07

Funding of Borrowings

6770

SECTION 2.08

Interest Elections

6870

SECTION 2.09

Termination and Reduction of Revolving Commitments; Increase in Revolving
Commitments

7072

SECTION 2.10

Repayment of Loans; Evidence of Debt

7173

SECTION 2.11

Prepayment of Loans

7274

SECTION 2.12

Fees

7375

SECTION 2.13

Interest

7476

SECTION 2.14

Alternate Rate of Interest 76; Illegality

78

SECTION 2.15

Increased Costs.

7679

SECTION 2.16

Break Funding Payments

7780

SECTION 2.17

Taxes

7881

SECTION 2.18

Payments Generally; Allocation of Proceeds; Sharing of Set-offs

8184

SECTION 2.19

Mitigation Obligations:  Replacement of Lenders

8487

SECTION 2.20

Defaulting Lenders

8488

SECTION 2.21

Returned Payments

8690

 

 

 

 

ARTICLE III

 

 

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01

Organization; Powers

8690

SECTION 3.02

Authorization; Enforceability; Benefit to Loan Parties

8790

SECTION 3.03

Governmental Approvals; No Conflicts

8790

SECTION 3.04

Financial Condition; No Material Adverse Effect

8791

SECTION 3.05

Properties

8891

 





-i-

--------------------------------------------------------------------------------

 



 

 

 

SECTION 3.06

Litigation and Environmental Matters

8892

SECTION 3.07

Compliance with Laws and Agreements

8992

SECTION 3.08

Investment Company Status 89, etc

92

SECTION 3.09

Taxes

8992

SECTION 3.10

ERISA; Labor Matters; Canadian Pension Plans and Canadian Benefit Plans

9093

SECTION 3.11

Disclosure

9194

SECTION 3.12

Subsidiaries and Joint Ventures

9194

SECTION 3.13

Insurance

9194

SECTION 3.14

Federal Reserve Regulations

9195

SECTION 3.15

Solvency

9195

SECTION 3.16

Collateral Matters

9295

SECTION 3.17

Use of Proceeds

9296

SECTION 3.18

Credit Card Agreements

9296

 

 

 

 

ARTICLE IV

 

 

 

 

 

Conditions

 

SECTION 4.01

Effective Date

9396

SECTION 4.02

Each Credit Event

9598

 

 

 

 

ARTICLE V

 

 

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01

Financial Statements:  Borrowing Base and Other Information

9599

SECTION 5.02

Notices of Material Events

99103

SECTION 5.03

Additional Subsidiaries

100103

SECTION 5.04

Information Regarding Collateral

100104

SECTION 5.05

Existence; Conduct of Business

101104

SECTION 5.06

Payment of Obligations

101104

SECTION 5.07

Maintenance of Properties

101104

SECTION 5.08

Insurance

101105

SECTION 5.09

Books and Records; Inspection Rights

102105

SECTION 5.10

Compliance with Laws

102105

SECTION 5.11

Use of Proceeds

102106

SECTION 5.12

Appraisals

103106

SECTION 5.13

Field Examinations

103106

SECTION 5.14

Depository Banks; Withdrawals from Borrowing Base Deposit Accounts

103106

SECTION 5.15

Further Assurances

104107

SECTION 5.16

Credit Card Agreements and Notifications

104107

SECTION 5.17

Designation of Subsidiaries

104107

SECTION 5.18

Deposit Accounts

104108

SECTION 5.19

Post-Closing Requirements

104108

 





-ii-

--------------------------------------------------------------------------------

 



 

 

 

 

ARTICLE VI

 

 

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01

Indebtedness; Certain Equity Securities

105108

SECTION 6.02

Liens

107110

SECTION 6.03

Fundamental Changes; Business Activities

108111

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

108112

SECTION 6.05

Asset Sales

110113

SECTION 6.06

Sale/Leaseback Transactions

111115

SECTION 6.07

Swap Agreements

111115

SECTION 6.08

Restricted Payments; Certain Payments of Indebtedness

111115

SECTION 6.09

Transactions with Affiliates

113116

SECTION 6.10

Restrictive Agreements

113116

SECTION 6.11

Amendment of Organizational Documents

113117

SECTION 6.12

Fixed Charge Coverage Ratio

114117

SECTION 6.13

Changes in Fiscal Periods

114117

SECTION 6.14

Canadian Pension Plans

114117

 

ARTICLE VII

 

 

 

 

 

Events of Default

 

 

 

 

 

ARTICLE VIII

 

 

 

 

 

The Administrative Agents

 

 

 

 

 

ARTICLE IX

 

 

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01

Notices

121125

SECTION 9.02

Waivers; Amendments

123127

SECTION 9.03

Expenses; Indemnity; Damage Waiver

125129

SECTION 9.04

Successors and Assigns

127131

SECTION 9.05

Survival

130134

SECTION 9.06

Counterparts; Integration; Effectiveness

131135

SECTION 9.07

Severability

131135

SECTION 9.08

Right of Setoff

131135

SECTION 9.09

Governing Law:  Jurisdiction; Consent to Service of Process

132135

SECTION 9.10

WAIVER OF JURY TRIAL

132136

SECTION 9.11

Headings

133136

SECTION 9.12

Confidentiality

133137

SECTION 9.13

Several Obligations; Nonreliance; Violation of Law

134138

SECTION 9.14

USA PATRIOT Act

134138

SECTION 9.15

Appointment for Perfection

134138

SECTION 9.16

Interest Rate Limitation

134138

SECTION 9.17

No Fiduciary Relationship

135138

SECTION 9.18

Intercreditor Agreement

135139

SECTION 9.19

Lender Loss Sharing Agreement.

136139

SECTION 9.20

Anti-Money Laundering Legislation

138141

 





-iii-

--------------------------------------------------------------------------------

 



 

 

 

 

SECTION 9.21

Judgment Currency

138142

SECTION 9.22

Waiver of Immunity

139142

SECTION 9.23

Process Agent

139143

SECTION 9.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

143

 

 

 

 

ARTICLE X

 

 

 

 

 

U.S. Loan Guarantee

 

 

 

 

SECTION 10.01

Guarantee

139143

SECTION 10.02

Guarantee of Payment

140144

SECTION 10.03

No Discharge or Diminishment of U.S. Guarantee

140144

SECTION 10.04

Defenses Waived

140145

SECTION 10.05

Rights of Subrogation

141145

SECTION 10.06

Reinstatement; Stay of Acceleration

141145

SECTION 10.07

Information

141145

SECTION 10.08

Taxes

141146

SECTION 10.09

Maximum U.S. Liability

141146

SECTION 10.10

Contribution

142146

SECTION 10.11

Liability Cumulative

142146

 

 

 

 

ARTICLE XI

 

 

 

 

 

Canadian Loan Guaranty

 

 

 

 

SECTION 11.01

Guarantee

142147

SECTION 11.02

Guarantee of Payment

143147

SECTION 11.03

No Discharge or Diminishment of Canadian Guarantee

143147

SECTION 11.04

Defenses Waived

144148

SECTION 11.05

Rights of Subrogation

144149

SECTION 11.06

Reinstatement; Stay of Acceleration

144149

SECTION 11.07

Information

145149

SECTION 11.08

[Reserved]

145149

SECTION 11.09

[Reserved]

145149

SECTION 11.10

Maximum Canadian Liability

145149

SECTION 11.11

Contribution

145150

SECTION 11.12

Liability Cumulative

146150

 

 

 

 

ARTICLE XII

 

 

 

 

 

The Borrower Representative

 

 

 

 

SECTION 12.01

Appointment; Nature of Relationship

146150

SECTION 12.02

Powers

146151

SECTION 12.03

Employment of Agents

147151

SECTION 12.04

Notices

147151

SECTION 12.05

Successor Borrower Representative

147151

SECTION 12.06

Execution of Loan Documents; Borrowing Base Certificate

147151

SECTION 12.07

Reporting

147151

 





-iv-

--------------------------------------------------------------------------------

 



SCHEDULES:

Schedule 2.01

—

Commitments (as of the Effective Date)

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Borrowing Base Certificate

Exhibit C

—

Form of Borrowing Request

Exhibit D

—

Form of Compliance Certificate

Exhibit E

—

Form of Intercreditor Agreement[Reserved]

Exhibit F

—

Form of Interest Election Request

Exhibit G

—

Form of Supplemental Perfection Certificate

Exhibit H

—

Form of Joinder Agreement

Exhibit I-1

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes

Exhibit I-2

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes

Exhibit I-3

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes

Exhibit I-4

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes

Exhibit J

—

Form of Solvency Certificate

 

 



-v-

--------------------------------------------------------------------------------

 



CREDIT AGREEMENT, dated as of June 18, 2014, among TAILORED BRANDS, INC., a
Texas corporation, THE MEN’S WEARHOUSE, INC., a Texas corporation (the
“Company”), each of the other U.S. Subsidiary Borrowers from time to time party
hereto, MOORES THE SUIT PEOPLE INC., a corporation organized under the laws of
New Brunswick (the “Canadian Borrower” and, together with the U.S. Borrowers,
the “Borrowers”), the Canadian Guarantors from time to time party hereto, the
Lenders from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and JPMORGAN CHASE BANK, N.A. TORONTO BRANCH, as Canadian
Administrative Agent, as amended by the Joinder Agreement dated as of June 18,
2014, Amendment No. 1 (as defined below), the Joinder Agreement effective as of
January 31, 2016, and the Joinder Agreement dated as of June 30, 2016.2016, and
Amendment No.2 (as defined below).

R E C I T A L S:

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrowers consisting of $500,000,000550,000,000 in an aggregate principal amount
of Revolving Commitments.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

 

Definitions

SECTION 1.01       Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.

“Account” has the meaning set forth in the applicable Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquired Company” means Jos. A. Bank Clothiers, Inc., a Delaware corporation.

“Acquired Company Acquisition Agreement Representations” means the
representations and warranties made by the Acquired Company in the Acquisition
Agreement, but only to the extent that Parent or Merger Sub has the right under
the Acquisition Agreement not to consummate the Acquisition Tender Offer or the
Merger as a result of such representations and warranties in the Acquisition
Agreement being inaccurate.

“Acquisition” means the Acquisition Tender Offer and the Merger, collectively.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
March 11, 2014, among Parent, Merger Sub and the Acquired Company, together with
the exhibits thereto and the related disclosure letter.

“Acquisition Tender Offer” means the offer to purchase for cash all the
outstanding shares of common stock in the Acquired Company by Merger Sub
pursuant to the Acquisition Agreement.





 

--------------------------------------------------------------------------------

 



“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

“Administrative Agents” means the Administrative Agent and the Canadian
Administrative Agent.

 “Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Agents” means, individually and collectively as the context may require, the
Administrative Agent, the Canadian Administrative Agent, the Arrangers, the
Co-Syndication AgentAgents and the Co-Documentation Agents.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

“Aggregate Borrowing Base” means (i) the U.S. Borrowing Base plus (ii) the
lesser of (x) the Canadian Commitments and (y) the Canadian Borrowing Base.

“Agreement” means this Credit Agreement, as modified, amended or restated from
time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds
EffectiveNYFRB Rate in effect on such day plus 1/2½ of 1% per annum and (c) the
Adjusted LIBO Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) for a deposit in
dollars with a maturity of one month plus 1% per annum;, provided that, for the
avoidancepurpose of doubtthis definition, the Adjusted LIBO Rate for any day
shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m., London time, on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds EffectiveNYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds
EffectiveNYFRB Rate or the Adjusted LIBO Rate, respectively.  If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.14 hereof, then the Alternate Base Rate shall be the greater of clause (a) and
(b) above and shall be determined without reference to clause (c) above.

“Amendment No. 1” means Amendment No. 1 dated as of July 28, 2014, to the
Original Credit Agreement among the Administrative Agent, the Canadian
Administrative Agent and the Borrowers party thereto.

“Amendment No. 2” means Amendment No. 2 dated as of October 25, 2017, to the
Original Credit Agreement among the Administrative Agent, the Canadian
Administrative Agent, the Borrowers party thereto and the Lenders party thereto.

“Amendment No. 2 Effective Date” means the date on which the conditions
precedent in Section 2 of Amendment No. 2 are satisfied.

“AML Legislation” has the meaning set forth in Section 9.20.





-2-

--------------------------------------------------------------------------------

 



“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their respective Affiliates from time to time
concerning or relating to bribery or corruption.

“Applicable Administrative Agent” means (a) with respect to the Canadian
Facility and Canadian Letters of Credit, the Canadian Administrative Agent and
(b) otherwise, the Administrative Agent.

“applicable Borrower(s)” or “applicable Loan Parties” means (i) with respect to
any Loan to the Canadian Borrower, Letter of Credit issued for the account of
the Canadian Borrower or other amounts directly attributable to the Canadian
Loan Parties, the Canadian Borrower or the Canadian Loan Parties, respectively
and (ii) with respect to any other amount required to be paid hereunder, the
U.S. Borrowers, jointly and severally.

“Applicable Commitment Fee Rate” means (i) until the end of the first full
fiscal quarter of Parent commencing after the Effective Date, 0.375% per annum
and (ii) thereafter (x) if the average daily Revolving Exposure for the most
recently ended fiscal quarter of Parent was less than 50% of the aggregate
average daily Revolving Commitments for such Fiscal Quarter, 0.375% per annum
and (y) if subclause (x) does not apply, 0.25% per annum.

“Applicable Percentage” means, for any Revolving Lender:

(a)        with respect to payments, computations and other matters relating to
the U.S. Commitments or U.S. Revolving Loans, U.S. LC Exposure, U.S. Protective
Advances, U.S. Overadvances or U.S. Swingline Loans, a percentage equal to a
fraction (i) the numerator of which is the U.S. Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate U.S. Commitments of
all the U.S. Revolving Lenders (or, if the aggregate U.S. Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate U.S. Revolving Exposure);

(b)        with respect to payments, computations and other matters relating to
the Canadian Commitment or Canadian Revolving Loans, Canadian LC Exposure,
Canadian Protective Advances or Canadian Overadvances, a percentage equal to a
fraction (i) the numerator of which is the Canadian Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate Canadian Commitments
of all the Canadian Revolving Lenders (or, if the aggregate Canadian Commitments
have terminated or expired, the Applicable Percentage shall be determined based
upon such Revolving Lender’s share of the aggregate Canadian Revolving
Exposure); and

(c)        with respect to payments, computations and other matters relating to
the Revolving Commitments generally, a percentage equal to a fraction, the
numerator of which is (i) the aggregate Revolving Commitment of such Revolving
Lender and (ii) the denominator of which is the aggregate Revolving Commitments
of all the Revolving Lenders (or, if the aggregate Revolving Commitments have
terminated or expired, the Applicable Percentage shall be determined based upon
such Revolving Lender’s share of the aggregate Revolving Exposure);

provided that for purposes of Section 2.20 when a Defaulting Lender shall exist,
any such Defaulting Lender’s Revolving Commitments shall be disregarded in the
calculations set forth above.

“Applicable Rate” means, for any day, with respect to any Loan, as the case may
be, the applicable rate per annum set forth in the pricing grid below under the
caption “Adjusted LIBO Rate/CDOR Rate Loans” or “ABR/Canadian Prime Rate Loans,”
as the case may be, based upon the daily average Availability for the most
recent fiscal quarter of Parent (the “Average Availability”):

 





-3-

--------------------------------------------------------------------------------

 



 

 

 

 

LEVEL

AVERAGE
AVAILABILITY

EURODOLLARADJU
STED LIBO
RATE/CDOR RATE
LOANS

ABR/ CANADIAN
PRIME RATE
LOANS

I

> 66.666% of the Line Cap

1.501.25%

0.500.25%

II

≤ 66.666% of the Line Cap but
≥  33.333% of the Line Cap

1.751.50%

0.750.50%

III

< 33.333% of the Line Cap

2.001.75%

1.000.75%

 

For purposes of the foregoing, the Applicable Rate shall be determined (a) from
and after the Amendment No. 2 Effective Date and until any change thereto
pursuant to clause (b) below, by reference to Category III in the table above
and (b) as of the end of each fiscal quarter of Parent beginning with the first
full fiscal quarter commencing after the Amendment No. 2 Effective Date, based
upon the Borrowing Base Certificate that is delivered from time to time pursuant
to Section 5.01(h) as of the last day of such fiscal quarter, with any changes
to the Applicable Rate resulting from a change in Average Availability to be
effective on the first day of the first month following delivery of such
Borrowing Base Certificate.  Notwithstanding the foregoing provisions of this
definition, if the Borrowers shall fail to deliver any Borrowing Base
Certificate as of the last day of any fiscal quarter of Parent by the time
required under Section 5.01(h), then the Applicable Rate shall be determined by
reference to Category III in the table above from and including the day next
following the date on which such Borrowing Base Certificate shall have been due
to but excluding the sixth day after the date on which such Borrowing Base
Certificate shall have been delivered.

“Applicable Share” has the meaning set forth in Section 10.10.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means, (i) with respect to the Original Credit Agreement, J.P.
Morgan Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated,
and (ii) with respect to Amendment No. 2, JPMCB, Merrill Lynch, Pierce, Fenner &
Smith Incorporated,  and Wells Fargo Bank, N.A., in each case in their
capacities as joint bookrunners and joint lead arrangers for the credit facility
established hereby.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the Line Cap at such
time minus (b) the total Credit Exposure of all Lenders at such time.





-4-

--------------------------------------------------------------------------------

 



“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the aggregate Revolving Commitments.

“Average Availability” has the meaning set forth in the definition of
“Applicable Rate.”

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates:  (a)
credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services) and (c) supply chain financing.

“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services.

“Banking Services Reserves” means all Reserves that the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or Banking Services Obligations then outstanding.

“Bankruptcy Code” means title 11 of the United States Code, as amended.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it (including any corporate law or other law
permitting a Person to obtain a stay of proceedings or compromise of claims of
its creditors against it), or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or Canada or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” or “Borrowers” means, individually or collectively, the U.S.
Borrowers and the Canadian Borrower.

“Borrower Representative” has the meaning set forth in Section 12.01.





-5-

--------------------------------------------------------------------------------

 



“Borrowing” means (a) Revolving Loans under the same Facility of the same Type
and currency, made, converted or continued on the same date and, in the case of
Eurodollar Loans or CDOR Rate Loans, as to which a single Interest Period is in
effect, (b) a Swingline Loan, (c) a Protective Advance or (d) an Overadvance.

“Borrowing Base” means, individually and collectively as the context may
require, the U.S. Borrowing Base and the Canadian Borrowing Base.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit B (with such changes thereto as may be
required by the Administrative Agent in its Permitted Discretion from time to
time to reflect the components of and reserves against the Borrowing Base as
provided for hereunder) or another form that is acceptable to the Administrative
Agent in its Permitted Discretion.

“Borrowing Base Reporting Date” means the last day of each fiscal month of
Parent; provided that during any Weekly Reporting Period, the last day of each
week will also be a Borrowing Base Reporting Date.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing of Revolving Loans in accordance with Section 2.03, which shall be, in
the case of any such written request, in the form of Exhibit C or any other form
approved by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with any Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market and (b) when
used in connection with any Canadian Loan or any Canadian Letter of Credit, the
term “Business Day” shall also exclude any day on which commercial banks in
Toronto, Canada are authorized or required by law to remain closed.

“CAM” has the meaning set forth in Section 9.19.

“CAM Exchange” has the meaning set forth in Section 9.19.

“CAM Exchange Date” has the meaning set forth in Section 9.19.

“CAM Percentage” has the meaning set forth in Section 9.19.

“Canada” means the country of Canada and any province or territory thereof.

“Canadian Administrative Agent” means JPMorgan Chase Bank, N.A. Toronto Branch,
in its capacity as administrative agent for the Canadian Revolving Lenders
hereunder, and its successors and assigns in such capacity.

“Canadian Benefit Plan” means any material plan, fund, program, or policy,
whether oral or written, formal or informal, funded or unfunded, insured or
uninsured, providing employee benefits, including medical, hospital care,
dental, sickness, accident, disability, life insurance, pension, retirement or
savings benefits, under which any Loan Party or any Subsidiary of any Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans and excluding any stock option or share purchase
plan.





-6-

--------------------------------------------------------------------------------

 



“Canadian Blocked Person” means any Person that is a “politically exposed
foreign person” or “terrorist group” or similar person whose property or
interests in property are blocked or subject to blocking pursuant to, or as
described in, any Canadian Economic Sanctions and Export Control Laws.

“Canadian Borrower” has the meaning set forth in the introductory paragraph of
this Agreement.

“Canadian Borrower Outstandings” means, at any time, the sum of (i) the Dollar
AmountEquivalent of the Canadian Revolving Loans and Canadian Swingline Loans to
the Canadian Borrower outstanding at such time plus (ii) the Canadian LC
Exposure in respect of Letters of Credit issued for the account of the Canadian
Borrower at such time plus (iii) the Dollar AmountEquivalent of the Canadian
Protective Advances to the Canadian Borrower outstanding at such time.

“Canadian Borrowing Base” means, at any time (without duplication):

(a)        the lesser of (x) the product of (i) 90% multiplied by (ii) the Net
Orderly Liquidation Value of Eligible Inventory of the Canadian Loan Parties at
such time and (y) the net book value of Eligible Inventory of the Canadian Loan
Parties, plus

(b)        the lesser of (i) the product of (A) 85% multiplied by (B) the Net
Orderly Liquidation Value of Eligible Tuxedo Rental Inventory of the Canadian
Loan Parties and (ii) the net book value of Eligible Tuxedo Rental Inventory of
the Canadian Loan Parties; provided that in no event shall the amount included
pursuant to this clause (b) exceed 20% of the Canadian Borrowing Base, plus

(c)        the product of (i) 85% multiplied by (ii) the Eligible Accounts of
the Canadian Loan Parties at such time, plus

(d)        the product of (i) 90% multiplied by (ii) the Eligible Credit Card
Accounts Receivable of the Canadian Loan Parties at such time, plus

(e)        the product of (i) 100% multiplied by (ii) the Dollar Equivalent of
the cash and Cash Equivalents balances in Dollars of the Canadian Loan Parties
held in a Deposit Account with the Administrative Agent subject to a blocked
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent over which the Administrative Agent has sole dominion (the
“Canadian Borrowing Base Deposit Account”), minus

(f)        without duplication, Reserves established by the Administrative Agent
in its Permitted Discretion.

The Administrative Agent may, in its Permitted Discretion and with no less than
four (4) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves.  Subject to the immediately preceding sentence and
the other provisions hereof expressly permitting the Administrative Agent to
adjust Reserves, the Canadian Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(h) (or, prior to the first such
delivery, delivered to the Administrative Agent pursuant to Section 4.01(o));
provided that if any Borrowing Base Certificate delivered under Section 5.01(h)
shall prove to have been materially inaccurate (regardless of whether any
Revolving Commitments are in effect or any amounts are outstanding hereunder
when such inaccuracy is discovered), and such inaccuracy shall have resulted in
the payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Canadian Borrowing Base), the
applicable Borrowers shall pay to the Applicable Administrative





-7-

--------------------------------------------------------------------------------

 



Agent, for distribution to the Lenders (or former Lenders) as their interests
may appear, the accrued interest or fees that should have been paid but were not
paid as a result of such inaccuracy.

Notwithstanding the foregoing, to the extent the Administrative Agent has not
completed a field examination of, and has not received an Inventory appraisal
for, any Canadian Loan Party (or any Subsidiary of the Acquired Company that the
Administrative Agent is satisfied will become a Canadian Loan Party on the
Effective Date) prior to the Effective Date (any such entity an “Affected
Canadian Entity”), assets of such Affected Canadian Entity that would otherwise
be eligible for inclusion in the Canadian Borrowing Base shall not be subject to
the advance rates set forth above until such field examination and appraisal are
completed but instead the Canadian Borrowing Base shall be calculated separately
for the Canadian Loan Parties that are not Affected Canadian Entities and then
shall be increased by an amount equal to the sum of (i) 50% of the book value of
Inventory of each Affected Canadian Entity so long as the Administrative Agent
has a perfected first priority security interest in such Inventory (or, in the
case of any Subsidiary of the Acquired Company, so long as the Administrative
Agent is satisfied that the Administrative Agent will obtain a security interest
in such Inventory on the Effective Date), (ii) 70% of the Accounts of such
Affected Canadian Entity so long as the Administrative Agent has a perfected
first priority security interest in such Accounts (or, in the case of any
Subsidiary of the Acquired Company, so long as the Administrative Agent is
satisfied that the Administrative Agent will obtain a security interest in such
Accounts  on the Effective Date) and (iii) 70% of the face amount of Credit Card
Accounts Receivable of such Affected Canadian Entity so long as the
Administrative Agent has a perfected first priority security interest in such
Credit Card Accounts Receivable (or, in the case of any Subsidiary of the
Acquired Company, so long as the Administrative Agent is satisfied that the
Administrative Agent will obtain a security interest in such Credit Card
Accounts Receivable on the Effective Date) for up to 60 days less (iv) such
Reserves as the Administrative Agent may establish in its Permitted Discretion;
 provided that if the field examination and Inventory appraisal with respect to
each Affected Canadian Entity have not been completed by the 60th day after the
Effective Date, the Canadian Borrowing Base shall thereafter not include any
amount in respect of the assets of any Affected Canadian Entity until such field
examination and Inventory appraisal are completed.

“Canadian Collateral” means any and all property of any Canadian Loan Party
covered by the Collateral Documents and any and all other property of any
Canadian Loan Party, now existing or hereafter acquired, that may at any time be
or become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Canadian Secured Obligations.

“Canadian Commitment” means, with respect to each Canadian Revolving Lender, the
commitment, if any, of such Canadian Revolving Lender to make Canadian Revolving
Loans and to acquire participations in Canadian Letters of Credit and Canadian
Swingline Loans hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Canadian Revolving Lender’s Canadian Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian
Revolving Lender pursuant to Section 9.04.  The initial amount of each Canadian
Revolving Lender’s Canadian Commitment is set forth on the Schedule 2.01,I to
Amendment No. 2, or in the Assignment and Assumption pursuant to which such
Canadian Revolving Lender shall have assumed its Canadian Commitment, as
applicable.  TheAs of the Amendment No. 2 Effective Date, the aggregate initial
amount of the Canadian Commitments is $100,000,000.50,000,000.

“Canadian Credit Exposure” means, as to any Canadian Revolving Lender at any
time, the sum of (a) such Canadian Revolving Lender’s Canadian Revolving
Exposure plus (b) a Dollar AmountEquivalent equal to such Lender’s Applicable
Percentage of the aggregate amount of Canadian Overadvances and Canadian
Protective Advances outstanding.





-8-

--------------------------------------------------------------------------------

 



“Canadian Defined Benefit Plan” means a Canadian Pension Plan, which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the ITA.

“Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of Canada.

“Canadian Economic Sanctions and Export Control Laws” means any Canadian laws,
regulations or orders governing transactions in controlled goods or technologies
or dealings with countries, entities, organizations, or individuals subject to
economic sanctions and similar measures.

“Canadian Facility” means, collectively, the Canadian Commitments and the
extensions of credit made thereunder.

“Canadian Guarantee” means Article XI of this Agreement.

“Canadian Guaranteed Obligation” has the meaning assigned to such term in
Section 11.01.

“Canadian Guarantor” means each Subsidiary of the Canadian Borrower that is
listed on the signature pages hereto as a Canadian Guarantor or that becomes a
party hereto as a Canadian Guarantor pursuant to Section 5.03, in each case,
until such Subsidiary’s Canadian Guarantee is released in accordance herewith.

“Canadian Issuing Banks” means, individually and collectively as the context may
require, in the case of each Canadian Letter of Credit, JPMorgan Chase Bank,
N.A. Toronto Branch and any other Lender proposed by the Borrower Representative
that has agreed to act as a Canadian Issuing Bank and is reasonably acceptable
to the Canadian Administrative Agent, each in its capacity as an issuer of
Canadian Letters of Credit hereunder, and its successors and assigns in such
capacity as provided in Section 2.06(i).  Each Canadian Issuing Bank may, in its
sole discretion, arrange for one or more Canadian Letters of Credit to be issued
by Affiliates of such Canadian Issuing Bank, in which case the term “Canadian
Issuing Bank” shall include any such Affiliate with respect to Canadian Letters
of Credit issued by such Affiliate.

“Canadian LC Collateral Account” has the meaning set forth in Section 2.06(j).

“Canadian LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure, in each case, in respect of Canadian Letters of
Credit.  The Canadian LC Exposure of any Canadian Revolving Lender at any time
shall be its Applicable Percentage of the total Canadian LC Exposure at such
time.

“Canadian Letter of Credit” means any Letter of Credit issued under the Canadian
Facility.

“Canadian Loan Parties” means, individually and collectively as the context may
require, the Canadian Borrower and each Canadian Guarantor.

“Canadian Loans” means, individually and collectively as the context may
require, the Canadian Revolving Loans, the Canadian Swingline Loans, the
Canadian Protective Advances and the Canadian Overadvances.

“Canadian Obligated Party” has the meaning set forth in Section 11.02.

“Canadian Obligations” means all unpaid principal of and accrued and unpaid
interest on the Canadian Loans to the Canadian Borrower, all accrued and unpaid
fees and all expenses, reimbursements





-9-

--------------------------------------------------------------------------------

 



(including pursuant to Section 2.06(a)), indemnities and other obligations of
the Canadian Loan Parties to the Lenders or to any Lender, the Administrative
Agent, the Canadian Administrative Agent, any Canadian Issuing Bank or any
indemnified party arising under the Loan Documents (including interest, costs,
fees and other amounts accruing during the pendency of any proceeding under any
Insolvency Laws, regardless of whether allowed or allowable in such proceeding).

“Canadian Overadvance” has the meaning set forth in Section 2.05(b).

“Canadian Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding Canadian Overadvances at such time.  The
Canadian Overadvance Exposure of any Lender at any time shall be its Applicable
Percentage of the total Canadian Overadvance Exposure at such time.

“Canadian Pension Plans” means any plan, program or arrangement that is a
pension plan that is required to be registered under any applicable Canadian
federal or provincial pension legislation, whether or not registered under any
such laws, which is, or has been, maintained or contributed to by, or to which
there is or may be an obligation to contribute by, a Loan Party or Subsidiary
operating in Canada in respect of any Person's employment in Canada with such
Loan Party or Subsidiary, other than Plans established by statute, including the
Canada Pension Plan maintained by the government of Canada and the Quebec
Pension Plan maintained by the Province of Quebec.

“Canadian Prime Rate” means on any day, the greater of (a) the annual rate of
interest announced from time to time by the Canadian Administrative Agent as
being its reference rate then in effect for determining interest rates on
Canadian Dollar-denominated commercial loans made by it in Canada and which it
refers to as its prime rate (or its equivalent or analogous rate) and (b) the
yearly rate of interest to which the CDOR Rate for a one-month term in effect
from time to time is equivalent plus 1.00% per annum., for any period, the rate
per annum determined by the Canadian Administrative Agent to be the higher of
(i) the rate equal to the PRIMCAN Index rate that appears on the Bloomberg
screen at 10:15 a.m. Toronto time on such day (or, in the event that the PRIMCAN
Index is not published by Bloomberg, any other information services that
publishes such index from time to time, as selected by the Canadian
Administrative Agent in its reasonable discretion) and (ii) the average rate for
30 day Canadian Dollar bankers’ acceptances that appears on the Reuters Screen
CDOR Page (or, in the event such rate does not appear on such page or screen, on
any successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Canadian Administrative Agent in its reasonable
discretion) at 10:15 a.m. Toronto time on such day, plus 1.00% per annum.  Any
change in the Canadian Prime Rate due to a change in the PRIMCAN Index or the
CDOR Rate shall be effective from and including the effective date of such
change in the PRIMCAN Index or CDOR Rate, respectively.

“Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the rate
of interest applicable to which is based upon the Canadian Prime Rate.

“Canadian Protective Advance” has the meaning set forth in Section 2.04(a).

“Canadian Protective Advance Exposure” means, at any time, the sum of the
aggregate principal amount of all outstanding Canadian Protective Advances at
such time.  The Canadian Protective Advance Exposure of any Lender at any time
shall be its Applicable Percentage of the total Canadian Protective Advance
Exposure at such time.

“Canadian Revolving Exposure” means, with respect to any Canadian Revolving
Lender at any time, the sum of (a) the outstanding principal amount of Canadian
Revolving Loans of such Canadian





-10-

--------------------------------------------------------------------------------

 



Revolving Lender at such time plus (b) an amount equal to such Canadian
Revolving Lender’s Canadian Swingline Exposure plus (c) an amount equal to such
Canadian Revolving Lender’s Canadian LC Exposure at such time.

“Canadian Revolving Lenders” means the Persons listed on Schedule 2.01I to
Amendment No. 2 (or an Affiliate or branch of any such Person that is acting on
behalf of such Person, in which case the term “Canadian Revolving Lenders” shall
include any such Affiliate or branch with respect to the Canadian Revolving
Loans made by such Affiliate or branch) as having a Canadian Commitment and any
other Person that shall acquire a Canadian Commitment, other than any such
Person that ceases to be a Canadian Revolving Lender pursuant to an Assignment
and Assumption.

“Canadian Revolving Loan” means a Revolving Loan made by the Canadian Revolving
Lenders to the Canadian Borrower or U.S. Borrowers pursuant to the Canadian
Commitment.

“Canadian Secured Obligations” means all Canadian Obligations together with all
(a) Banking Services Obligations of the Canadian Loan Parties or any Foreign
Subsidiaries and (b) Swap Obligations of the Canadian Loan Parties or any
Foreign Subsidiaries owing to one or more Qualified Counterparties; provided
that Excluded Swap Obligations with respect to any Loan Party shall not be
Canadian Secured Obligations of such Loan Party.

“Canadian Security Agreements” means, collectively, that certain Canadian Pledge
and Security Agreement, dated as of the date hereofEffective Date, among the
Canadian Loan Parties and the Administrative Agent, the Quebec Security
Documents, and, as the context requires, any other pledge or security agreement
entered into, after the Effective Date by any other Canadian Loan Party (as
required by this Agreement or any other Loan Document), as the same may be
amended, restated or otherwise modified from time to time.

“Canadian Subsidiary” means any subsidiary of Parent that has been formed or is
organized under the laws of Canada or any province or territory thereof.

“Canadian Swingline Exposure” means, at any time, the aggregate Dollar
AmountEquivalent of all outstanding Canadian Swingline Loans at such time.  The
Canadian Swingline Exposure of any Canadian Revolving Lender at any time shall
be its Applicable Percentage of the total Canadian Swingline Exposure at such
time.

“Canadian Swingline Lender” means JPMorgan Chase Bank, N.A. Toronto Branch, in
its capacity as lender of Canadian Swingline Loans hereunder, and its successors
and assigns in such capacity.

“Canadian Swingline Loan” has the meaning set forth in Section 2.05(a).

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of Parent and the
Subsidiaries that are (or would be) set forth in a consolidated statement of
cash flows of Parent for such period prepared in accordance with GAAP and the
amount of expenditures by the Parent Company and its Subsidiaries for the
acquisition of Tuxedo Rental Product and (b) such portion of principal payments
on Capital Lease Obligations or Synthetic Lease Obligations made by the
CompanyParent and its consolidated Subsidiaries during such period as is
attributable to additions to property, plant and equipment that have not
otherwise been reflected on the consolidated statement of cash flows as
additions to property, plant and equipment for such period; provided that the
term “Capital Expenditures” shall not include (i) expenditures made in
connection with the replacement, substitution, restoration or repair of assets
to the extent financed with (x) insurance





-11-

--------------------------------------------------------------------------------

 



proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, (ii) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time, (iii) the purchase of plant, property or equipment
or software to the extent financed with the net proceeds of any sale, transfer,
lease or other disposition (including pursuant to a Sale/Leaseback Transaction
or by way of merger or consolidation) of any asset of Parent or any Restricted
Subsidiary, including any sale or issuance to a Person other than Parent or any
Restricted Subsidiary of Equity Interests in any Subsidiary, but excluding sales
of Inventory in the ordinary course of business, (iv) expenditures that
constitute rental expenses under operating leases of real or personal property,
(v) expenditures that are accounted for as capital expenditures by the Parent or
any Restricted Subsidiary and that actually are paid for by a Person other than
the Parent or any Restricted Subsidiary and for which neither the Parent nor any
Restricted Subsidiary has provided or is required to provide or incur, directly
or indirectly, any consideration or obligation to such Person or any other
Person (whether before, during or after such period), (vi) the book value of any
asset owned by the Parent or any Restricted Subsidiary prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (x) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period in which such expenditure actually is made and (y) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired, or (vii) expenditures that constitute Permitted
Acquisitions (including, for this purpose, the Acquisition).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash Equivalents” means:

(a)        marketable direct obligations issued or unconditionally guaranteed by
the United States Government, the Government of Canada, or the UK government, or
issued by an agency thereof and backed by the full faith and credit of the
United States Government, the Government of Canada, or the UK government, as the
case may be, in each case maturing within two years after the date of
acquisition thereof;

(b)        marketable direct obligations issued by any state of the United
States of America, or any political subdivision of any such state or any public
instrumentality thereof or by the Canadian federal government, in each case
maturing within two years after the date of acquisition thereof and, at the time
of acquisition, having the highest rating obtainable from either Standard &
Poor’s or Moody’s (or, if at any time neither Standard & Poor’s nor Moody’s
shall be rating such obligations, then from such other nationally recognized
rating services acceptable to the Administrative Agent);

(c)        commercial paper maturing no more than nine months after the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either Standard & Poor’s or Moody’s (or, if at any time neither
Standard & Poor’s nor Moody’s shall be rating such obligations, then the highest
rating from such other nationally recognized rating services acceptable to the
Administrative Agent);





-12-

--------------------------------------------------------------------------------

 



(d)        certificates of deposit or bankers acceptances denominated in US
Dollars, Canadian Dollars, Sterling or Euro and maturing within ninety (90) days
after the date of acquisition thereof issued by any Lender or any other
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia, or Canada or the UK, in each case
having combined capital and surplus of not less than $250,000,000 (or the
foreign currency equivalent thereof);

(e)        repurchase agreements of the Administrative Agent, any Lender or any
other commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia, or Canada or the UK, in each
case having combined capital and surplus of not less than $250,000,000 (or the
foreign currency equivalent thereof);

(f)        overnight investments with the Administrative Agent, any Lender or
any other commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, or Canada or the UK,
in each case having combined capital and surplus of not less than $250,000,000
(or the foreign currency equivalent thereof);

(g)        other readily marketable instruments issued or sold by the
Administrative Agent, any Lender or any other commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia, or Canada or the UK, in each case having combined capital and surplus
of not less than $250,000,000 (or the foreign currency equivalent thereof); and

(h)        funds invested in brokerage accounts with nationally recognized
brokerage houses or money market accounts, in each case for less than thirty
(30) days.

“CDOR Rate” means, for the relevant Interest Period, the Canadian dealerdollar
offered rate which, in turn means on any day the sum of (a) the annual rate of
interest determined with reference to the arithmetic average of the discount
rate quotations of all institutions listed in respect of the relevant Interest
Period for Canadian Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swaps and Derivatives Association Inc. definitions, as modified
and amended from time to time, as of 10:00CDOR Page” (or any display substituted
therefore) of Reuters Monitor Money Rates Service Reuters Screen, or, in the
event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Canadian Administrative Agent in its reasonable discretion (the
“CDOR Screen Rate”), at or about 10:15 a.m. Toronto local time on such daythe
first day of the applicable Interest Period and, if such day is not a Business
Day, then on the immediately preceding Business Day (as adjusted by the Canadian
Administrative Agent after 10:0015 a.m. Toronto local time to reflect any error
in the posted rate of interest or in the posted average annual rate of interest)
plus (b) 0.10% per annum; provided that if such rates are(x) if the CDOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero and (y) if
the CDOR Screen Rate is not available on the Reuters Screen CDOR Page on any
particular day, then the Canadian depositdollar offered rate component of such
rate on that day shall be calculated as the cost of funds quoted by the Canadian
Administrative Agent to raise Canadian Dollars for the applicable Interest
Periodapplicable Interpolated Rate as of 10:00 a.m. Toronto localsuch time on
such day for commercial loans or other extensions of credit to businesses of
comparable credit risk;  or if such day is not a Business Day, then as quoted by
the Canadian Administrative Agentso determined on the immediately preceding
Business Day; provided further that if the CDOR Rate for any Interest Period
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.  “CDOR Rate” when used with respect to a Loan or a Borrowing
shall refer to whether such





-13-

--------------------------------------------------------------------------------

 



Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the CDOR Rate.

“CFC” means each Person that is a “controlled foreign corporation” within the
meaning of Section 957(a) of the Code.

“CFC Holdco” means a Domestic Subsidiary with no material assets other than
equity interests of one or more Foreign Subsidiaries that are CFCs.

“Change in Control” means (a) any transaction (including a merger, amalgamation
or consolidation) the result of which is that any “person” or “group” (within
the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act) of more
than 50 percent (50%) of the total voting power of all classes of the voting
stock of Parent or the surviving Person and/or warrants or options to acquire
such voting stock, calculated on a fully diluted basis, (b) the sale, lease or
transfer of all or substantially all of Parent’s assets (whether Equity Interest
in its Subsidiaries, the assets of its Subsidiaries, or some combination
thereof) to any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act), except to Parent or one or more of its Restricted
Subsidiaries, (c) at any time prior to the termination of the aggregate Canadian
Commitments, Parent shall cease to own, directly or indirectly, 100% of the
issued and outstanding Equity Interests of the Canadian Borrower, or (d) except
in connection with a transaction pursuant to which such U.S. Subsidiary Borrower
shall cease to be a U.S. Subsidiary Borrower in accordance with this Agreement,
Parent shall cease to own, directly or indirectly, 100% of the issued and
outstanding Equity Interests of each U.S. Subsidiary Borrower.

“Change in Law” means the occurrence, after the Effective Date, of any of the
following:  (a) the adoption or taking effect of any rule, regulation, treaty or
other law, (b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Charges” has the meaning set forth in Section 9.16.

“Co-Documentation Agents” means, collectively(i) with respect to the Original
Credit Agreement, U.S. Bank National Association, Union Bank, N.A. and Wells
Fargo Bank, N.A., and (ii) with respect to Amendment No. 2, U.S. Bank National
Association and Fifth Third Bank.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means the Canadian Collateral and the U.S. Collateral.

“Collateral Access Agreement” has the meaning set forth in the applicable
Security Agreement.





-14-

--------------------------------------------------------------------------------

 



“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)        the Administrative Agent shall have received from Parent and each
Designated Subsidiary either (i) (A) in the case of Parent and each Designated
Subsidiary that is a Domestic Subsidiary, a counterpart of this Agreement and
the U.S. Security Agreement, duly executed and delivered on behalf of such
Person or (B) in the case of the Canadian Borrower and each Designated
Subsidiary that is a Canadian Subsidiary, a counterpart of this Agreement and
the applicable Canadian Security Agreements, duly executed and delivered on
behalf of such Person, or (ii) in the case of any Person that becomes a
Designated Subsidiary after the Effective Date, (A) a Joinder Agreement, duly
executed and delivered on behalf of such Person, and (B) instruments in the form
or forms specified in the applicable Security Agreement under which such Person
becomes a party to the applicable Security Agreement, duly executed and
delivered on behalf of such Person, together with such documents and opinions
with respect to such Designated Subsidiary as may reasonably be requested by the
Administrative Agent;

(b)        subject to Section 5.18, the Administrative Agent shall have received
all such Collateral Access Agreements, Deposit Account Control Agreements and
other Collateral Documents required to be provided to it under the applicable
Security Agreement, duly executed by the parties thereto and evidence that all
Credit Card Notifications required to be provided pursuant to Section 5.16 have
been provided;

(c)        all Equity Interests owned by or on behalf of any Loan Party shall
have been pledged pursuant to, and to the extent required by, the applicable
Security Agreement and, solely with respect to U.S. Secured Obligations, in the
case of Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in any CFC or CFC Holdco owned by a U.S. Borrower, the
U.S. Borrower shall not be required to pledge more than 65% of such Equity
Interests entitled to vote of any such CFC or CFC Holdco or enter into any
pledge agreement governed by the laws of any jurisdiction outside the United
States of America, and the Administrative Agent shall, to the extent required by
the applicable Security Agreement, have received certificates or other
instruments representing all such certificated Equity Interests, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(d)        all Indebtedness of Parent and any Subsidiary and all Indebtedness of
any other Person, in each case that is owing to any Loan Party and in a
principal amount of $1,000,000 or more shall be evidenced by a promissory note
and shall have been pledged pursuant to the applicable Security Agreement, and
the Administrative Agent shall have received all such promissory notes, together
with undated instruments of transfer with respect thereto endorsed in blank;

(e)        all documents and instruments, including UCC financing statement and
PPSA registrations, required by the Collateral Documents or this Agreement with
the priority required by the Collateral Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording; and

(f)        each Loan Party shall have obtained all material consents and
approvals required in connection with the execution and delivery of all
Collateral Documents to which it is a party and the performance of its
obligations thereunder.

Notwithstanding the foregoing, any Designated Subsidiary formed or acquired
after the Effective Date shall not be required to comply with the foregoing
requirements prior to the time specified in





-15-

--------------------------------------------------------------------------------

 



Section 5.03.  The foregoing definition shall not require the creation or
perfection of pledges of or security interests in, or the obtaining of title
insurance or, subject to the requirements of applicable law, flood insurance,
legal opinions, appraisals, surveys or other deliverables with respect to,
particular assets of the Loan Parties, or the provision of Guarantees by any
Subsidiary, if and for so long as the Administrative Agent, in consultation with
Parent, determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such title insurance or flood
insurance, legal opinions, appraisals, surveys or other deliverables in respect
of such assets, or providing such Guarantees, shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.  The Administrative Agent may
in its sole discretion, grant extensions of time for the creation and perfection
of security interests in (including delivery of promissory notes as required by
clause (d) above) or the obtaining of title insurance or, subject to the
requirements of applicable law, flood insurance, legal opinions, appraisals,
surveys or other deliverables with respect to particular assets or the provision
of any Guarantee by any Subsidiary (including extensions beyond the Effective
Date or in connection with assets acquired, or Subsidiaries formed or acquired,
after the Effective Date) where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the
Collateral Documents, it being acknowledged and agreed that Administrative Agent
shall take the cooperation of and constraints upon third party providers into
consideration when making such determination.

“Collateral Documents” means each Security Agreement, each Collateral Access
Agreement, each Credit Card Notification, each Deposit Account Control
Agreement, each IP Security Agreement and each other document or instrument
guaranteeing the payment of or granting or perfecting a Lien upon any assets of
any Loan Party as security for payment of the Secured Obligations.

“Collection Day Fee Letter” means the Collection Day Fee Letter dated June 18,
2014, between the Company and JPMCB.

“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn Dollar AmountEquivalent of all outstanding Commercial Letters of Credit
at such time plus (b) the aggregate Dollar AmountEquivalent of all LC
Disbursements relating to Commercial Letters of Credit that have not yet been
reimbursed by or on behalf of the Borrowers at such time.  The Commercial LC
Exposure of any Lender under any Facility at any time shall be its Applicable
Percentage of the total Commercial LC Exposure under such Facility at such time.

“Commercial Letter of Credit” means a Letter of Credit that is (a) designated as
a Commercial Letter of Credit by the Borrower Representative at the time of, or
prior to, the issuance thereof, (b) issued to provide for the payment of the
purchase price for goods or services purchased by Parent or any Subsidiary and
(c) intended to be drawn when such purchase price is due and payable and not
merely upon the occurrence of a default or other contingency.

“Commitment” means, with respect to each Lender, such Lender’s U.S. Commitment
and/or Canadian Commitment.

“Commitment Letter” means the Commitment Letter dated March 11, 2014, among
JPMCB, J.P. Morgan Securities LLC, Bank of America, N.A. Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Parent.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.





-16-

--------------------------------------------------------------------------------

 



“Communications” means, collectively, any written notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 9.01, including
through the Platform.

“Company” has the meaning set forth in the recitalsintroductory paragraph of
this Agreement.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit D
or any other form approved by the Administrative Agent.

“Concentration Account” has the meaning set forth in the applicable Security
Agreement.

“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum of (i) the cash interest expense (including (x) imputed interest expense
in respect of Capital Lease Obligations and Synthetic Lease Obligations, (y) all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and (z) net costs under Swap
Agreements entered into to hedge interest rates to the extent such net costs are
allocable to such period in accordance with GAAP) of Parent and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of Parent or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, plus (iii) any cash payments made during such
period in respect of obligations referred to in clause (b)(iii) below that were
amortized or accrued in a previous period, minus (b) the sum of (i) interest
income of Parent and the Restricted Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP, (ii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to amortization or write-off of capitalized interest or other
financing costs paid in a previous period, plus (iii) to the extent included in
such consolidated interest expense for such period, non-cash amounts
attributable to accretion or amortization of debt discounts or accrued interest
payable in kind for such period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent deducted (and not added
back) in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense, net of interest income (and, to the extent not reflected
therein, bank and letter of credit fees and costs of surety bonds in connection
with financing activities) for such period (including imputed interest expense
in respect of Capital Lease Obligations and Synthetic Lease Obligations), (ii)
consolidated income tax expense for such period (including any tax benefit for
such period), (iii) all amounts attributable to depreciation and amortization
for such period, (iv) any non-cash extraordinary charges for such period, (v)
any (i) non-cash compensation charge or expense arising from any grant of stock,
stock options or other equity based awards and any non-cash deemed finance
charges in respect of any pension liabilities or other provisions and (ii)
income (loss) attributable to deferred compensation plans or trusts, (vi) any
other non-cash charges (other than the write-down or write-off of current
assets, any additions to bad debt reserve or bad debt expense or any accruals
for estimated sales discounts, returns or allowances) for such period, (vii) any
losses for such period attributable to early extinguishment of Indebtedness or
obligations under any Swap Agreement, (viii) any costs, fees, losses and
expenses paid in connection with, and other unusual or non-recurring charges (or
losses) relating to, the Transactions, in each case, paid or incurred on or
prior to the Effective Date or prior to the end of the first full fiscal quarter
ending after the Effective Date, (ix) any net after-tax extraordinary, unusual
or nonrecurring losses, costs, charges or expenses (including, without
limitation, restructuring, business optimization costs, charges or reserves
(including any unusual or non-recurring operating expenses directly attributable
to the implementation of cost savings initiatives), recruiting fees, fees of
restructuring or business optimization consultants, integration and
non-recurring severance,





-17-

--------------------------------------------------------------------------------

 



relocation, consolidation, transition, integration or other similar charges and
expenses, contract termination costs, excess pension charges, system
establishment charges, start-up or closure or transition costs, expenses related
to any reconstruction, decommissioning, recommissioning or reconfiguration of
fixed assets for alternative uses, fees, expenses or charges relating to
curtailments or modifications to pension and post-retirement employee benefit
plans and litigation settlements or losses outside the ordinary course of
business), provided that the aggregate amount added back pursuant to this clause
(ix) may not exceed, when aggregated with the amount of any increase for such
period to Consolidated EBITDA pursuant to clause (ii) of the definition of “Pro
Forma Basis,” 10% (or, for any four fiscal quarter period ending prior to the
end of the eighth full fiscal quarter ending after the Effective Date, 20%, so
long as any such amount above 10% is attributable to the Transactions and the
integration of the Acquired Company and its Subsidiaries) of Consolidated EBITDA
for such period (prior to giving effect to any increase pursuant to such clause
(ii) or this clause (a)(ix)), (x) costs, fees, losses, expenses, premiums or
penalties incurred during such period in connection with Permitted Acquisitions
(whether or not consummated), other Investments consisting of acquisitions or
assets or equity constituting a business unit, line of business, division or
entity (whether or not consummated) and permitted Asset Sales (whether or not
consummated), other than Asset Sales effected in the ordinary course of
business, (xi) any expense or charges incurred during such period in connection
with the Permitted Borrower Reorganization, any permitted issuance of debt,
equity securities or any refinancing transactions (in each case, whether or not
consummated), (xii) amortization of Tuxedo Rental Products and (xiii) the excess
of rent expense in respect of operating leases in accordance with GAAP for such
period over cash rent expense in respect of operating leases for such period (to
the extent exceeding cash rent) and minus (b) without duplication (i) to the
extent not deducted in determining such Consolidated Net Income, all cash
payments made during such period on account of non-cash charges that were or
would have been added to Consolidated Net Income pursuant to clauses (a)(iv),
(a)(v) or (a)(vi) above in such period or in a previous period, (ii) to the
extent included in determining such Consolidated Net Income, (A) any
extraordinary gains and all non-cash items of income (other than normal accruals
in the ordinary course of business) for such period and (B) any gains for such
period attributable to early extinguishment of Indebtedness or obligations under
any Swap Agreement, all determined on a consolidated basis in accordance with
GAAP and (iii) the amount, if any, by which cash rent expense for such period
exceeded rent expense in respect of operating leases in accordance with GAAP for
such period;  provided that Consolidated EBITDA shall be calculated so as to
exclude the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition of assets by the U.S.
BorrowerParent or any Subsidiary, other than dispositions in the ordinary course
of business.  For purposes of calculating Consolidated EBITDA (except for
purposes of determining compliance with Section 6.12) for any period, if during
any period Parent or any Restricted Subsidiary shall have consummated a Pro
Forma Event since the first day of such period, Consolidated EBITDA for such
period shall be calculated on a Pro Forma Basis after giving effect thereto.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (a) Consolidated Cash Interest Expense for such period, (b)
scheduled principal payments on Indebtedness made during such period, (c)
expense for income taxes paid in cash during such period and (d) Restricted
Payments paid in cash during such period pursuant to clauses (a)(iii) and
(a)(vi) of Section 6.08.

“Consolidated Net Income” means, for any period, the net income or loss of
Parent and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than Parent) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to Parent or, subject to
clauses (b) and (c) below, any of the Restricted Subsidiaries during such
period, (b) the income of, and any amounts referred to in clause (a) above paid
to, any Restricted Subsidiary (other than a Loan Party) to the extent that, on
the date of determination, the declaration or payment of cash dividends or
similar cash distributions by such Restricted Subsidiary is





-18-

--------------------------------------------------------------------------------

 



restricted by operation of the terms of its organizational documents or any
agreement, instrument, judgment, decree, statute, rule or regulation applicable
to such Restricted Subsidiary and (c) the income or loss of, and any amounts
referred to in clause (a) above paid to, any Restricted Subsidiary that is not
wholly owned by Parent to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such Restricted Subsidiary.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Co-Syndication Agents” means (i) with respect to the Original Credit Agreement,
Bank of America, N.A., and (ii) with respect to Amendment No. 2, Bank of
America, N.A.and Wells Fargo Bank, N.A.

“Covenant Period” means any period (a) commencing on any date when Availability
shall have been less than the greater of (i) 10% of the Line Cap and (ii)
$40,000,00044,000,000 and (b) ending on the first day thereafter when
Availability shall have been at least the greater of (i) 10% of the Line Cap
then in effect and (ii) $40,000,00044,000,000 for at least 30 consecutive days.

“Credit Card Accounts Receivable” means any receivables due to any Loan Party
from a credit card issuer or a credit card processor in connection with
purchases of Inventory of such Loan Party on (a) credit cards issued by Visa,
MasterCard, American Express, Discover, PayPal, Wells Fargo, each of their
respective Affiliates, and any other credit card issuers that are reasonably
acceptable to the Administrative Agent, (b) private label credit cards of any
Loan Party issued under non-recourse arrangements substantially similar to those
in effect on the Effective Date or (c) debit cards and mall cards issued by
issuers or providers that are reasonably acceptable to the Administrative Agent,
in each case which have been earned by performance by such Loan Party but not
yet paid to such Loan Party by such credit card issuer or credit card processor.

“Credit Card Agreement” means any agreement between a Loan Party, on the one
hand, and a credit card issuer or a credit card processor (including any credit
card processor that processes purchases of Inventory from a Loan Party through
debit cards or mall cards), on the other hand.

“Credit Card Notifications” means each Credit Card Notification, in form and
substance reasonably satisfactory to the Administrative Agent, executed by one
or more Loan Parties and delivered by such Loan Parties to credit card issuers
or credit card processors that are party to any Credit Card Agreement.

“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s U.S. Credit Exposure plus (b) such Lender’s Canadian Credit Exposure.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit, Swingline Loans, Protective Advances or Overadvances within
three Business Days of the date required to be funded by it hereunder, (b)
notified any Borrower, the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c)





-19-

--------------------------------------------------------------------------------

 



failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit, Swingline Loans, Protective Advances or Overadvances, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute, or (e)(i) become
or is insolvent or has a parent company that has become or is insolvent or (ii)
become the subject of a bankruptcy or insolvency proceeding under any Insolvency
Laws or otherwise, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding under any Insolvency Laws or otherwise, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

“Deposit Account” has the meaning set forth in the applicable Security
Agreement.

“Deposit Account Control Agreement” has the meaning set forth in the applicable
Security Agreement.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by Parent or any of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Noncash
Consideration pursuant to a certificate of a Financial Officer of Parent
delivered to the Administrative Agent setting forth the basis of such valuation,
less the amount of cash and Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.

“Designated Obligations” has the meaning set forth in Section 9.19.

“Designated Person” means any person or entity listed on a Sanctions List.

“Designated Subsidiary” means each Subsidiary other than any Excluded
Subsidiary.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Section 3.06 of the Disclosure Letter and of
the Disclosure Letter Supplement.

“Disclosure Letter” means the letter from the BorrowerBorrowers to the Lenders
delivered on or prior to the date hereof.the Effective Date.

“Disclosure Letter Supplement” means the letter from the Borrowers to the
Lenders delivered on the Amendment No. 2 Effective Date.

“Disqualified Stock” means any Equity Interests which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option





-20-

--------------------------------------------------------------------------------

 



of the holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the first anniversary of the Maturity Date,
or (b) is convertible into or exchangeable (unless at the sole option of the
issuer thereof) for (i) cash, (ii) debt securities or (iii) any Equity Interests
referred to in (a) above, in each case at any time prior to the first
anniversary of the Maturity Date.  Notwithstanding the foregoing, any Equity
Interests that would constitute Disqualified Stock solely because holders of the
Equity Interests have the right to require the issuer of such Equity Interests
to repurchase such Equity Interests upon the occurrence of a change of control
or an asset sale will not constitute Disqualified Stock if the terms of such
Equity Interests provide that the issuer may not repurchase or redeem any such
Equity Interests pursuant to such provisions unless such repurchase or
redemption is permitted under the terms of this Agreement.

“Document” has the meaning set forth in the U.S. Security Agreement.

“Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in Dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in any other currency, the amount of
Dollars which is equivalent to the amount so expressed in such currency at the
Spot Rate on the relevant date of determination.Equivalent” of any amount means,
at the time of determination thereof, (a) if such amount is expressed in
Dollars, such amount, (b) if such amount is expressed in Canadian Dollars or an
LC Alternative Currency, the equivalent of such amount in Dollars determined by
using the rate of exchange for the purchase of the Dollars with Canadian Dollars
or the LC Alternative Currency, as applicable, in the London foreign exchange
market at or about 11:00 a.m. London time (or New York time, as applicable) on a
particular day as displayed by ICE Data Services as the “ask price”, or as
displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (or if such service
ceases to be available, the equivalent of such amount in Dollars as determined
by the Agent using any method of determination it deems appropriate in its sole
discretion)  and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Agent using any method
of determination it deems appropriate in its sole discretion.

“dollars,” “Dollars” or “$” refers to lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of the U.S. BorrowerParent that is
organized under the laws of the United States, any state of the United States or
the District of Columbia.

“Dominion Period” means any period (a) during which any Event of Default has
occurred and is continuing or (b) during a Reduced Availability Period; provided
that if all applicable circumstances described in clauses (a) and (b) shall
cease to exist, the Borrower Representative may, not more than twice during each
period of 12 consecutive months, request that the Administrative Agent
discontinue the applicable Dominion Period, and the Administrative Agent will
promptly comply with such request and will provide notification of such
discontinuance to the Loan Parties’ credit card issuers and credit card
processors.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.





-21-

--------------------------------------------------------------------------------

 



“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions precedent in Section
4.01 are satisfied.June 18, 2014.

“Eligible Accounts” means, at any time, each Account that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Account (i) has been earned by performance and
represents the bona fide amounts due to a Loan Party and in each case is
originated in the ordinary course of business of such Loan Party, and (ii) in
each case is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (x) below.  Without limiting the
foregoing, to qualify as an Eligible Account, such Account shall indicate no
Person other than a Loan Party as payee or remittance party.  Any Account
included within any of the following categories shall not constitute an Eligible
Account:

(a)        which is not subject to a first priority perfected security interest
in favor of the Administrative Agent;

(b)        which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent, (iii) Liens in respect of
Prior Claims that are unregistered and that secure amounts that are not yet due
and payable and (iv) Liens that are subject to the Intercreditor Agreement;

(c)        (i) with respect to which the scheduled due date is more than 90 days
after the date of the original invoice therefor, (ii) which is unpaid more than
90 days after the date of the original invoice therefor or more than 60 days
after the original due date therefor (“Overage”) when calculating the amount
under this clause (ii), for the same Account Debtor, the Administrative Agent
shall include the net amount of such Overage and add back any credits, but only
to the extent that such credits do not exceed the total gross receivables from
such Account Debtor, or (iii) which has been written off the books of such
Borrower or otherwise designated as uncollectible;

(d)        which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;

(e)        which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to all Loan
Parties exceeds 25% of the aggregate amount of Eligible Accounts of all Loan
Parties;

(f)        with respect to which any covenant, representation or warranty
contained in this Agreement or in the applicable Security Agreement has been
breached or is not true;

(g)        which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation (the form of which is reasonably satisfactory to the
Administrative Agent) which has been sent to the Account Debtor, (iii)
represents a progress billing, (iv) is contingent upon such Loan Party’s
completion of any further performance, (v) represents a sale on a bill-and-hold,
guaranteed sale, sale-and-return, sale on approval, consignment,
cash-on-delivery or any other repurchase or return basis or (vi) relates to
payments of interest;





-22-

--------------------------------------------------------------------------------

 



(h)        for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Loan Party or if such Account was invoiced more than
once;

(i)         with respect to which any check or other instrument of payment has
been returned uncollected for any reason;

(j)         which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator or similar official for such Account Debtor of its assets, (ii)
had possession of all or a material part of its property taken by any receiver,
custodian, trustee or liquidator, (iii) filed, or had filed against it, any
assignment, application, request or petition for liquidation, reorganization,
arrangement, adjustment of debts, stay of proceedings, adjudication as bankrupt,
winding-up, or voluntary or involuntary case or proceeding under any state,
provincial or federal bankruptcy laws or any other Insolvency Laws (other than
post-petition accounts payable of an Account Debtor that is a
debtor-in-possession under the Bankruptcy Code and reasonably acceptable to the
Administrative Agent), (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business;

(k)        which is owed by any Account Debtor which has sold all or
substantially all of its assets;

(l)        which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada (or its domicile, for the purposes
of the Civil Code (Quebec)) (ii) is not organized under applicable law of the
U.S., any state of the U.S., the District of Columbia, or Canada unless, in any
such case, such Account is backed by a letter of credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent;

(m)       which is owed in any currency other than U.S. dollars or Canadian
Dollars;

(n)        which is owed by (i) any Governmental Authority of any country other
than the U.S. or Canada unless such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent, or (ii) any Governmental
Authority of the U.S. or Canada, or any department, agency, public corporation,
or instrumentality thereof, unless the Financial Administration Act (Canada), as
amended, (or the equivalent law of any province of Canada, if any, in the case
of a Governmental Authority of such province) or the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), as applicable, and any other steps necessary to perfect the Lien of the
Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction;

(o)        which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;

(p)        which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;





-23-

--------------------------------------------------------------------------------

 



(q)        which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;

(r)         which is evidenced by any promissory note, chattel paper or
instrument;

(s)        which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;

(t)         with respect to which such Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, but only to the extent of
any such reduction, or any Account which was partially paid and such Loan Party
created a new receivable for the unpaid portion of such Account;

(u)        which does not comply in all material respects with the requirements
of all material applicable laws and regulations, whether Federal (U.S. or
Canadian), state, provincial, territorial or local, including without limitation
the U.S. Federal Consumer Credit Protection Act, the U.S. Federal Truth in
Lending Act and Regulation Z of the Board;

(v)        which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;

(w)       which was created on cash on delivery terms; or

(x)        which the Administrative Agent determines may not be paid by reason
of the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines is unacceptable in its Permitted Discretion.

In the event that an Account of a Loan Party which was previously an Eligible
Account ceases, to the actual knowledge of a Financial Officer of Parent, to be
an Eligible Account hereunder, the Borrower Representative shall notify the
Administrative Agent thereof promptly, and in any event no later than the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.  In determining the amount of an Eligible Account of a Loan Party,
the face amount of an Account may, in the Administrative Agent’s Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments or
finance charges (including any amount that such Loan Party may be obligated to
rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Loan Party to
reduce the amount of such Account.

 “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Parent, any Subsidiary or any other Affiliate of Parent.

“Eligible Credit Card Accounts Receivable” means at the time of any
determination thereof, each Credit Card Accounts Receivable that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Credit Card Accounts Receivable (i) has been





-24-

--------------------------------------------------------------------------------

 



earned by performance and represents the bona fide amounts due to a Loan Party
from a credit card issuer or credit card processor, and in each case is
originated in the ordinary course of business of such Loan Party, and (ii) in
each case is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (o) below.  Without limiting the
foregoing, to qualify as an Eligible Credit Card Accounts Receivable, such
Credit Card Accounts Receivable shall indicate no Person other than a Loan Party
as payee or remittance party.  In determining the amount to be so included, the
face amount of a Credit Card Accounts Receivable shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual fees and charges due to the credit card issuer or credit
card processor, discounts, claims, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that a Loan Party may be obligated to rebate to a
customer, a credit card issuer or credit card processor pursuant to the terms of
any agreement or understanding) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Accounts Receivable but not yet applied
by the Loan Parties to reduce the amount of such Credit Card Accounts
Receivable. Any Credit Card Receivable included within any of the following
categories shall not constitute an Eligible Credit Card Receivable:

(a)        which is not earned or does not represent the bona fide amount due to
a Loan Party from a credit card processor or a credit card issuer that
originated in the ordinary course of business of the applicable Loan Party;

(b)        which is not owned by a Loan Party or to which a Loan Party does not
have good or marketable title;

(c)        in which the payee of such Credit Card Account Receivable is a Person
other than a Loan Party;

(d)        which does not constitute an “Account” (as defined in the UCC or the
PPSA) or a Payment Intangible;

(e)        which has been outstanding for more than five Business Days (or, in
the case of American Express, 10 Business Days) from the date of sale;

(f)        with respect to which the applicable credit card issuer, credit card
processor or debit card or mall card issuer or provider has (i) applied for,
suffered, or consented to the appointment of any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator of its
assets, (ii) has had possession of all or a material part of its property taken
by any receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it (but only so
long as any such involuntary filing has not been stayed or vacated), any request
or petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent or (vi) ceased operation of its business;

(g)        which is not a valid, legally enforceable obligation of the
applicable credit card issuer or credit card processor with respect thereto;

(h)        which is not subject to a properly perfected first priority security
interest in favor of the Administrative Agent (for the benefit of the Lender
Parties);





-25-

--------------------------------------------------------------------------------

 



(i)         which is subject to any Lien, other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) any Permitted
Encumbrances contemplated by the applicable processor agreements and for which
appropriate Reserves (as determined by the Administrative Agent in its Permitted
Discretion) have been established, (iii) Liens permitted by Section 6.02(i),
(iv) Liens in respect of Prior Claims that are unregistered and secure amounts
that are not yet due and payable and (v) Liens that are subject to the
Intercreditor Agreement;

(j)         with respect to which (i) any covenant has been breached or (ii) any
representation or warranty is not true in all material respects, in each case to
the extent contained in this Agreement, the applicable Security Agreement or in
the credit card agreements relating to such Credit Card Account Receivable;
provided that each such representation and warranty shall be true and correct in
all respects to the extent already qualified by a materiality standard;

(k)        which is subject to risk of set-off, recoupment, non-collection or
not being processed due to unpaid and/or accrued credit card processor fee
balances, to the extent of the lesser of the balance of the applicable Credit
Card Accounts Receivable or the unpaid credit card processor fees;

(1)        which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;

(m)       which the Administrative Agent in its Permitted Discretion determines
may not be paid by reason of the applicable credit card processor’s, credit card
issuer’s or debit card or mall card issuer’s or provider’s inability to pay;

(n)        which represents a deposit or partial payment in connection with the
purchase of Inventory of such Loan Party;

(o)        which is not subject to a Credit Card Notification; or

(p)        which does not meet such other usual and customary eligibility
criteria for Credit Card Accounts Receivable in the Loan Parties’ industry
generally as the Administrative Agent in its Permitted Discretion may determine
from time to time; provided,  however, that the Administrative Agent shall not
add any additional eligibility criteria (or amend any then-existing eligibility
criteria to make the same more restrictive) without giving at least four
Business Days’ prior notice to the Borrower Representative.

In the event that (a) a Financial Officer of Parent has actual knowledge that
any credit card issuer, credit card processor or debit card or mall card issuer
or provider with respect to Eligible Credit Card Accounts Receivable ceases to
comply with the requirements of clause (f) above or (b) a Credit Card Account
Receivable which was previously an Eligible Credit Card Account Receivable
ceases to be an Eligible Credit Card Account Receivable hereunder (other than by
reason of clause (m) or (p) above), the applicable Loan Party or the Borrower
Representative shall notify the Administrative Agent thereof promptly, and in
any event not later than the time of submission to the Administrative Agent of
the next Borrowing Base Certificate.

In determining the amount of an Eligible Credit Card Account Receivable, the
face amount of a Credit Card Account Receivable may, in the Administrative
Agent’s Permitted Discretion, be reduced by, without duplication, to the extent
not reflected in such face amount, (i) the amount of all accrued and actual
discounts, credits or credits pending, price adjustments or finance charges
(including any amount





-26-

--------------------------------------------------------------------------------

 



that any Loan Party may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) applicable to
such Credit Card Account Receivable, (ii) the aggregate amount of all cash
received in respect of such Credit Card Account Receivable but not yet applied
by any Loan Party to reduce the amount of such Credit Card Account Receivable
and (iii) the amount of all customary fees and expenses in connection with any
credit card arrangement.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, items of Inventory of a Loan Party that are finished goods or blank
inventory (or, solely in the case of the U.S. Loan Parties, uncut fabric
bolsters), merchantable and readily saleable in the ordinary course of the Loan
Parties’ business, in each case that, except as otherwise agreed by the
Administrative Agent, is not excluded as ineligible by virtue of one or more of
the criteria set forth below.  The following items of Inventory shall not be
included in Eligible Inventory:

(a)        which is not subject to a first priority perfected Lien in favor of
the Administrative Agent (for the benefit of the Lender Parties);

(b)        which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (ii) a Permitted
Encumbrance which does not have priority over the Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties), (iii) Liens in
respect of Prior Claims that are unregistered and secure amounts that are not
yet due and payable, and (iv) Liens that are subject to the Intercreditor
Agreement;

(c)        which is unmerchantable, defective, damaged or unfit for sale (as
such terms are customarily used in the Loan Parties’ industry), or is not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or is unacceptable due to age, type, category and/or
quantity, in each case, consistent with the usage of such terms in the most
recent inventory appraisal received by the Administrative Agent as contemplated
hereby;

(d)        with respect to which any covenant, representation, or warranty
contained in this Agreement or the applicable Security Agreement has been
breached or is not true or which does not conform in all material respects to
all standards imposed by any applicable Governmental Authority;

(e)        in which any Person other than such Loan Party shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;

(f)        which is not finished goods or blank inventory (or, solely in the
case of the U.S. Loan Parties, uncut fabric bolsters) or which constitutes
packaging and shipping material, samples, prototypes, displays or display items,
bill-and-hold goods, goods that are returned or marked for return, repossessed
goods, goods held on consignment, or goods which are not of a type held for sale
in the ordinary course of business (for the avoidance of doubt, sales in the
ordinary course of business includes clearance sales);

(g)        which is not located in the United States or, solely in the case of
Inventory of a Canadian Loan Party, Canada or is in transit with a common
carrier from vendors and suppliers; provided that up to $50,000,000 of such
Inventory in transit shall not be excluded from being Eligible Inventory
pursuant to this clause (g) so long as (i) the Administrative Agent shall have
received (1) a true and correct copy of the bill of lading and other shipping
documents for such Inventory (and, if such Inventory is in transit from outside
the United States, such bill of lading is negotiable), (2) evidence of
satisfactory casualty insurance naming the Administrative Agent as





-27-

--------------------------------------------------------------------------------

 



loss payee and otherwise covering such risks as the Administrative Agent may
reasonably request, (3) confirmation that the applicable Loan Party has paid for
the goods (unless such Loan Party’s payment obligations are covered by a
Commercial Letter of Credit or a private label letter of credit) or that the
applicable Loan Party has title to such Inventory (together with such evidence
thereof as the Administrative Agent may from time to time require) and (4) if
the bill of lading is (A) non-negotiable, a duly executed Collateral Access
Agreement or other bailee agreement reasonably satisfactory to the
Administrative Agent from the applicable customs broker for such Inventory, or
(B) negotiable, confirmation that the bill is issued in the name of such Loan
Party and consigned to the order of the Administrative Agent, and a reasonably
acceptable agreement has been executed with such Loan Party’s customs broker, in
which the customs broker agrees that it holds the negotiable bill as agent for
the Administrative Agent and will follow instructions of the Administrative
Agent with respect to the disposition thereof and of the goods, (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier and (iii) the
customs broker is not an Affiliate of any Loan Party;

(h)       which is located in any location leased by the applicable Loan Party
(other than any retail store of such Loan Party located in a jurisdiction that
does not provide for a common law or statutory landlord’s lien on the personal
property of tenants that would be prior or superior to that of the
Administrative Agent) unless (i) the lessor (and any mortgagee, if applicable)
has delivered to the Administrative Agent a Collateral Access Agreement or (ii)
a Rent Reserve has been established by the Administrative Agent in its Permitted
Discretion;

(i)        which is located at an owned location subject to mortgage in favor of
a Person other than the Administrative Agent, unless the mortgagee is party to
the Intercreditor Agreement or has delivered a Collateral Access Agreement or
other mortgagee agreement in form and substance satisfactory to the
Administrative Agent in its Permitted Discretion;

(j)        which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document (other than bills of lading to the extent permitted pursuant to clause
(g) above), unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion; provided
that up to $10,000,000  at any one time of such Inventory described in this
clause (i) and not meeting the requirements of the preceding subclauses (i) and
(ii) may be included as Eligible Inventory to the extent such Inventory is being
held for not more than 60 days in a warehouse pending delivery to a store upon
the initial opening thereof (including the initial opening after the renovation
or remodeling of a store);

(k)       which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;

(l)        which is the subject of a consignment by a Loan Party as consignor;

(m)      which contains or bears any intellectual property rights licensed to a
Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;





-28-

--------------------------------------------------------------------------------

 



(n)        which is not reflected in a current perpetual inventory report of the
applicable Loan Party (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory);

(o)        for which reclamation rights have been asserted by the seller; and

(p)        which does not meet such other eligibility criteria for Inventory as
the Administrative Agent in its Permitted Discretion may determine from time to
time;

provided further that in determining the value of the Eligible Inventory, such
value shall be reduced by, without duplication, any amounts representing (i)
Vendor Rebates; (ii) costs included in Inventory relating to advertising; (iii)
to the extent determined by the Administrative Agent in its Permitted Discretion
to be appropriate, the shrink reserve; (iv) the unreconciled discrepancy between
the general inventory ledger and the perpetual inventory ledger, to the extent
the general inventory ledger reflects less Inventory than the perpetual
inventory ledger; and (v) a reserve for Inventory which is designated or
demanded to be returned to or retained by the applicable vendor or which is
recognized as damaged or off quality by the applicable Loan Party.

In the event that a Financial Officer of the Parent has actual knowledge that
Inventory at any location having a fair market value of $7,500,000 or more which
was previously Eligible Inventory ceases to be Eligible Inventory hereunder
(other than by reason of clause (o) above), such Loan Party or the Borrower
Representative shall promptly notify the Administrative Agent thereof and, in
any event, not later than the submission to the Administrative Agent of the next
Borrowing Base Certificate hereunder; provided further that the Administrative
Agent may, in its Permitted Discretion, upon receipt of such notice as set forth
above, adjust the applicable Borrowing Base to reflect such change in Eligible
Inventory.

“Eligible Successor Agent” means (x) a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000 or (y) in the case of the Canadian Administrative Agent only,
an Affiliate of the Administrative Agent acting through a branch or an office in
Canada.“Eligible Tuxedo Rental Inventory” means, as of the date of determination
thereof, without duplication, items of Tuxedo Rental Product of a Loan Party
that are not excluded as ineligible by virtue of one or more of the criteria set
forth below.  The following items of Tuxedo Rental Product shall not be included
in Eligible Tuxedo Rental Inventory:

(a)        which does not meet the requirements set forth in clauses (a), (b),
(d), (e), (f), (i), (j), (k), (l) or (n) of the definition of “Eligible
Inventory”;

(b)        which is unmerchantable, defective, damaged or unfit for rental (as
such terms are customarily used in the Loan Parties’ industry), or is
unacceptable due to age, type, category and/or quantity, in each case,
consistent with the usage of such terms in the most recent appraisal received by
the Administrative Agent as contemplated hereby;

(c)        which is not located in the United States or, solely in the case of
Tuxedo Rental Product of a Canadian Loan Party, Canada, or is in transit with a
common carrier from vendors and suppliers; provided that up to $10,000,000 of
such Tuxedo Rental Product in transit shall not be excluded from being Eligible
Tuxedo Rental Inventory pursuant to this clause (c) so long as (i) the
Administrative Agent shall have received (1) a true and correct copy of the bill
of lading and other shipping documents for such Tuxedo Rental Product (and, if
such Tuxedo Rental Product are in transit from outside the United States, such
bill of lading is negotiable), (2) evidence of





-29-

--------------------------------------------------------------------------------

 



satisfactory casualty insurance naming the Administrative Agent as loss payee
and otherwise covering such risks as the Administrative Agent may reasonably
request, (3) confirmation that the applicable Loan Party has paid for the goods
(unless such Loan Party’s payment obligations are covered by a Commercial Letter
of Credit or a private label letter of credit) or that the applicable Loan Party
has title to such Tuxedo Rental Product (together with such evidence thereof as
the Administrative Agent may from time to time require) and (4) if the bill of
lading is (A) non-negotiable, a duly executed Collateral Access Agreement or
other bailee agreement reasonably satisfactory to the Administrative Agent from
the applicable customs broker for such Tuxedo Rental Product, or (B) negotiable,
confirmation that the bill is issued in the name of such Loan Party and
consigned to the order of the Administrative Agent, and a reasonably acceptable
agreement has been executed with such Loan Party’s customs broker, in which the
customs broker agrees that it holds the negotiable bill as agent for the
Administrative Agent and will follow instructions of the Administrative Agent
with respect to the disposition thereof and of the goods, (ii) the common
carrier is not an Affiliate of the applicable vendor or supplier and (iii) the
customs broker is not an Affiliate of any Loan Party;

(d)        (i) which is located in any third party warehouse or is in the
possession of a bailee (other than a third party processor or rental customer)
and is not evidenced by a Document (other than bills of lading to the extent
permitted pursuant to clause (c) above), unless (i) such warehouseman or bailee
has delivered to the Administrative Agent a Collateral Access Agreement and such
other documentation as the Administrative Agent may require or (ii) an
appropriate Reserve has been established by the Administrative Agent in its
Permitted Discretion; provided that up to $5,000,000  at any one time of such
Tuxedo Rental Product described in this clause (d) and not meeting the
requirements of the preceding subclauses (i) and (ii) may be included as
Eligible Tuxedo Rental Inventory to the extent such Tuxedo Rentals are being
held for not more than 60 days in a warehouse pending delivery to a store upon
the initial opening thereof (including the initial opening after the renovation
or remodeling of a store);

(e)        which is not included as “tuxedoreflected in a current rental
product” on ainventory report entitled Tux Inventory.xlsx (in the case of the
U.S. Borrowers) or MSP Tux Inventory.xlsx (in the case of the Canadian Loan
Parties)of the applicable Loan Party in a form reasonably acceptable to the
Administrative Agent;

(f)        which is reflected in an internal report of the applicable Loan Party
as “damaged”, “hold”, “laundry”, “lost”, “repair” or “ship”, or such similar
designation used by the Loan Parties from time to time; and

(g)        which does not meet such other eligibility criteria for Tuxedo Rental
Product as the Administrative Agent in its Permitted Discretion may determine
from time to time;

provided further that in determining the value of the Eligible Tuxedo Rental
Inventory, such value shall be reduced by, without duplication, any amounts
representing (i) Vendor Rebates; (ii) costs included in Eligible Tuxedo Rental
Inventory relating to advertising; (iii) to the extent determined by the
Administrative Agent in its Permitted Discretion to be appropriate, the shrink
reserve; and (iv) a reserve for Tuxedo Rental Product which is designated or
demanded to be returned to or retained by the applicable vendor or which is
recognized as damaged or off quality by the applicable U.S. Borrower.

In the event that a Financial Officer of the Borrower Representative has actual
knowledge that Tuxedo Rental Product at any location having a fair market value
of $7,500,000 or more which was previously Eligible Tuxedo Rental Inventory
ceases to be Eligible Tuxedo Rental Inventory hereunder (other than by reason of
clause (f) above), such U.S. Borrower or the Borrower Representative shall





-30-

--------------------------------------------------------------------------------

 



promptly notify the Administrative Agent thereof and, in any event, not later
than the submission to the Administrative Agent of the next Borrowing Base
Certificate hereunder; provided further that the Administrative Agent may, in
its Permitted Discretion, upon receipt of such notice as set forth above, adjust
the U.S. Borrowing Base to reflect such change in Eligible Tuxedo Rental
Inventory.

“Eligible Successor Agent” means (x) a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000 or (y) in the case of the Canadian Administrative Agent only,
an Affiliate of the Administrative Agent acting through a branch or an office in
Canada.

“Enhanced Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 20% of the Line Cap and (ii)
$85,000,00093,500,000 and (b) ending when Availability shall have been greater
than the greater of (i) 20% of the Line Cap then in effect and (ii)
$85,000,00093,500,000 for a period of 30 consecutive days.

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface and subsurface strata & natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means all applicable federal, state, and local laws
(including common law), regulations, rules, ordinances, codes, decrees,
judgments, directives, orders (including consent orders), orders-in-council, and
binding agreements with any Governmental Authority in each case, relating to
pollution or protection of the Environment, human health and safety (to the
extent related to exposure to Hazardous Materials), or the presence, Release of,
or exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.

“Environmental Liability” means any liability, claim, action, suit, agreement,
judgment or order arising under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to:  (a)
compliance or non-compliance with any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threat of Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest (other than, prior to the date of such conversion, any
Indebtedness that is convertible into any such Equity Interests).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice





-31-

--------------------------------------------------------------------------------

 



period is waived), (b) any failure by any Plan to satisfy the minimum funding
standard (within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, in each case whether or not waived or a failure to make
a required contribution to a Multiemployer Plan, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA, of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) a
determination that any Plan is in “at-risk” status (as defined in Section
303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence by any
Loan Party or any ERISA Affiliate of any liability under Title IV of ERISA
(other than PBGC premiums due but not delinquent under Section 4007 of ERISA,
(f) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, (g) an event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan; (h) the incurrence by any Loan Party or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan (including any liability under Section 4062(e) of ERISA) or
Multiemployer Plan, (i) the receipt by any Loan Party or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is insolvent or in reorganization, within the meaning
of Title IV of ERISA, or in “endangered” or “critical” status, within the
meaning of Section 305 of ERISA or Section 432 of the Code, (j) a failure by any
Loan Party or any ERISA Affiliate to pay when due (after expiration of any
applicable grace period) any installment payment with respect to Withdrawal
Liability, or (k) the occurrence of a non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA) with respect to
which any Loan Party or any ERISA Affiliate is a “disqualified person” (within
the meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) or could otherwise reasonably be expected to be
liable.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” or “€” means the single currency of the Participating Member States.

“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“European Union” means the region comprised of member states of the European
Union pursuant to the Treaty on the European Union.

“Events of Default” has the meaning set forth in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Account” means any deposit account or securities account of a Loan
Party of the type described in the definition of “Excluded Accounts” in the
applicable Security Agreement.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of Parent, (b) any Foreign Subsidiary of Parent, (c) any Domestic
Subsidiary that is a direct or indirect Subsidiary of a Foreign Subsidiary of
Parent that is a CFC and (d) any Domestic Subsidiary with no material assets
other than Equity Interests of one or more Foreign Subsidiaries that are CFCsCFC
Holdco, (e) any Subsidiary that is prohibited or restricted by applicable law
from providing a Loan Guarantee of the applicable Guaranteed Obligations or if
such Loan Guarantee would require governmental (including regulatory) consent,
approval, license or authorization unless such consent, approval, license or
authorization has been received, (f) any Subsidiary that is a not-for-profit
organization, (g) any





-32-

--------------------------------------------------------------------------------

 



Unrestricted Subsidiary, (h) any Subsidiary that is an Immaterial Subsidiary
(unless Parent otherwise elects), and (i) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to Parent), the cost or other consequences of becoming a Loan
Guarantor shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.  Notwithstanding the foregoing, no Canadian Subsidiary shall
be excluded from being required to comply with the Collateral and Guarantee
Requirement pursuant to clauses (b), (c) or (d) above.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any Loan Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Loan
Guarantee of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation.  If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Loan Guarantee or security interest is or becomes illegal.

“Excluded Taxes”  means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by such Recipient’s net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
imposed by a jurisdiction as a result of such Recipient being organized under
the laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, such jurisdiction or as a result of any
other present or former connection between such Recipient and such jurisdiction
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document and/or sold or assigned an
interest in any Loan Document), (b) solely with respect to U.S. Secured
Obligations, in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Revolving Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
applicable Loan or Revolving Commitment (or, to the extent a Lender acquires an
interest in a Loan not funded pursuant to a prior Commitment, acquires such
interest in such Loan) (in each case, other than an assignee pursuant to an
assignment request under Section 2.19(b)) or (ii) such Lender changes its
lending office, except in each case under clause (i) or (ii) to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Revolving Commitment, as applicable, or to such Lender
immediately before it changed its lending office, (c) any Taxes attributable to
a Lender’s failure to comply with Section 2.17(e) and (d) solely with respect to
U.S. Secured Obligations, any U.S. federal withholding Taxes imposed under
FATCA.

“Existing Credit Agreement” means the Third Amended and Restated Credit
Agreement dated as of April 12, 2013, by and among Parent, certain of its
subsidiaries party thereto, the lenders party thereto, JPMCB, as agent for such
lenders, and certain other parties thereto.

“Existing Letters of Credit” means the letters of credit referred to in Section
2.06(k) of the Disclosure Letter.

“Facility” means each of the U.S. Facility and the Canadian Facility.





-33-

--------------------------------------------------------------------------------

 



“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future Treasury
regulations or other official administrative interpretations thereof, and any
agreements entered into pursuant to current Section 1471(b) of the Code (or any
amended or successor version described above).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, asrate calculated by the NYFRB based on such day’s
federal funds transactions by depositary institutions, as determined in such
manner as the NYFRB shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by
itNYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to zero for
the purposes of this Agreement.

“Fee Letter” means the Fee Letter dated March 11, 2014, among Parent, the
Administrative Agent and the other parties thereto.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

“Fixed Charge Coverage Ratio” means the ratio of (a) (i) Consolidated EBITDA for
such period minus (ii) Capital Expenditures for such period (except to the
extent financed with long-term Indebtedness (excluding Loans)) to (b)
Consolidated Fixed Charges for such period.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary of Parent, other than a Domestic
Subsidiary.

“Funding Accounts” means the deposit account(s) of the Borrowers to which the
Administrative Agent or the Swingline Lender is authorized by the Borrowers (or
by the Borrower Representative on their behalf) to transfer the proceeds of any
Borrowings requested or authorized pursuant to this Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Gift Card Reserve” means, at any time, the sum of (a) 50% of the aggregate
remaining amount at such time of outstanding gift certificates and gift cards
sold by the Loan Parties entitling the holder thereof to use all or a portion of
the certificate or gift card to pay all or a portion of the purchase price of
Inventory and (b) 100% of the aggregate amount at such time of outstanding
customer deposits and merchandise credits entitling the holder thereof to use
all or a portion of such deposit or credit to pay all or a portion of the
purchase price of Inventory or deposits for Tuxedo Rental Product.

“Governmental Authority” means the government of the United States of America,
Canada, any other nation or any political subdivision thereof, whether
provincial, territorial, state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to





-34-

--------------------------------------------------------------------------------

 



government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of Parent)).

“Guaranteed Obligations” means individually and collectively as the context may
require, the U.S. Guaranteed Obligations and the Canadian Guaranteed
Obligations.

“Hazardous Materials” means any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any applicable Environmental
Law, including, without limitation, any petroleum products or byproducts and all
other hydrocarbons, coal ash, radon gas, asbestos-containing materials, urea
formaldehyde foam insulation, polychlorinated biphenyls, chlorofluorocarbons and
all other ozone-depleting substances or mold.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, at the last day of the most recently ended fiscal quarter of
Parent for which financial statements have theretofore been most recently
delivered pursuant to Section 5.01(a) or (b), accounted for less than (x) 2.5%
of Total Assets at such date and (y) less than 2.5% of the consolidated revenues
of Parent and its Restricted Subsidiaries for the most recent four fiscal
quarter period ending on or prior to such date; provided that, notwithstanding
the above, “Immaterial Subsidiary” shall exclude any of the Parent’s Restricted
Subsidiaries designated in writing to the Administrative Agent, by a responsible
officer of Parent (which Parent shall be required to designate (and hereby
undertakes to designate) to the extent necessary to ensure that Immaterial
Subsidiaries, in the aggregate, accounted for, at the last day of any fiscal
quarter of Parent for which financial statements have theretofore been most
recently delivered pursuant to Section 5.01(a) or (b), less than 5.0% of Total
Assets at such date and less than 5.0% of consolidated revenues of Parent and
its Restricted Subsidiaries for the four fiscal quarter period ending on such
date.

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person





-35-

--------------------------------------------------------------------------------

 



(excluding trade accounts payable incurred in the ordinary course of business),
(d) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding (i) current accounts payable incurred in the
ordinary course of business, (ii) deferred compensation payable to directors,
officers or employees of Parent or any Restricted Subsidiary and (iii) any
purchase price adjustment or earnout incurred in connection with an acquisition,
except to the extent that the amount payable pursuant to such purchase price
adjustment or earnout is, or becomes, reasonably determinable), (e) all Capital
Lease Obligations and Synthetic Lease Obligations of such Person, (f) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (g) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (h)
all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person (but only to the
extent of the lesser of (x) the amount of such Indebtedness and (y) the fair
market value of such property, if such Indebtedness has not been assumed by such
Person), and (i) all Guarantees by such Person of Indebtedness of others.  The
Indebtedness of any Person shall include the Indebtedness of any other Person
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor by contract, as a matter of law or
otherwise as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), all Other Taxes.

“Indemnitee” has the meaning set forth in Section 9.03(b).

“Information” has the meaning set forth in Section 9.12.

“Information Materials” means the information package prepared for Lenders
relating to the Borrowers and the Transactions and dated April 2014, and all
other written materials relating to the Loan Parties and the Transactions
provided to the Lenders in connection with the syndication of the Revolving
Commitments under this Agreement.the Original Credit Agreement, as the same has
been supplemented by the information package prepared for Lenders relating to
the Borrowers and dated October 2017, and all other written materials relating
to the Loan Parties provided to the Lenders in connection with Amendment No. 2.

“Insolvency Laws” means each of the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada), in each case as amended, and any
other applicable state, provincial, territorial or federal bankruptcy laws, each
as now and hereafter in effect, any successors to such statutes and any other
applicable insolvency or other similar law of any jurisdiction, including any
corporate law of any jurisdiction permitting a debtor to obtain a stay or a
compromise of the claims of its creditors against it and including any rules and
regulations pursuant thereto.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement dated the Effective Date among the Borrowers party thereto, Moores
Retail Group Inc. and Golden Brand Clothing (Canada) Ltd., as the same may be
amended in accordance with the terms hereof and thereof.

“Intercreditor Agreement” means the Intercreditor Agreement dated as of the
Effective Date among the U.S. Borrowers, the Administrative Agent and the
administrative agent, collateral agent, collateral trustee or a similar
representative for the Term Credit Agreement, in substantially the form of





-36-

--------------------------------------------------------------------------------

 



Exhibit E, with such changes therefrom as are contemplated or permitted by
Section 9.18.as the same may be amended in accordance with the terms hereof and
thereof.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.08, which
shall be, in the case of any such written request, in the form of Exhibit F or
any other form approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Protective Advance or an Overadvance) or Canadian Prime Rate Loan, the first
Business Day of each calendar quarter and the Maturity Date, (b) with respect to
any Eurodollar Loan or CDOR Rate Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and the Maturity Date, and (c) with respect to any Protective
Advance or Overadvance, the day that such Loan is required to be repaid and the
Maturity Date.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender twelve months) thereafter and (b) with
respect to any CDOR Rate Borrowing, the period commencing on the date of such
Borrowing and ending on the date which is one, two, three or six months
thereafter, in each case, as the Borrower Representative may elect; provided
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, (i) with respect to any Eurodollar
Borrowing for any Interest Period, the rate per annum (rounded to the same
number of decimal places as the LIBO Screen Rate)  determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between:   (a) the LIBO Screen Rate for the longest period for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time; and (ii) with respect to any CDOR Rate Loan for any
Interest Period, a rate per annum determined by the Canadian Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between (a) the applicable CDOR Screen Rate for the longest period (for which
such CDOR Screen Rate is available) that is shorter than the Interest Period for
such CDOR Rate Loan and (b) the applicable CDOR Screen Rate for the shortest
period (for which such CDOR Screen Rate is available) that is longer than the
Interest Period for such CDOR Rate Loan, in each case at such time.

“Inventory” has the meaning set forth in each Security Agreement.

“Investment” means, with respect to a specified Person, any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, or any capital contribution or
loans or advances (other than advances made in the ordinary





-37-

--------------------------------------------------------------------------------

 



course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment (including
any investment in the form of transfer of property for consideration that is
less than the fair value thereof (as determined reasonably and in good faith by
the chief financial officer of Parent)) in, any other Person that are held or
made by the specified Person.  The amount, as of any date of determination, of
(a) any Investment in the form of a loan or an advance shall be the principal
amount thereof outstanding on such date, without any adjustment for write-downs
or write-offs (including as a result of forgiveness of any portion thereof) with
respect to such loan or advance after the date thereof, (b) any Investment in
the form of a Guarantee shall be determined in accordance with the definition of
the term “Guarantee,” (c) any Investment in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any Person shall be the fair value (as determined reasonably
and in good faith by the chief financial officer of Parent) of the consideration
therefor (including any Indebtedness assumed in connection therewith), plus the
fair value (as so determined) of all additions, as of such date of
determination, thereto, and minus the amount, as of such date of determination,
of any portion of such Investment repaid to the investor in cash as a repayment
of principal or a return of capital, as the case may be, but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the time of such Investment,
(d) any Investment (other than any Investment referred to in clause (a), (b) or
(c) above) in the form of a transfer of Equity Interests or other property by
the investor to the investee, including any such transfer in the form of a
capital contribution, shall be the fair value (as determined reasonably and in
good faith by the chief financial officer of Parent) of such Equity Interests or
other property as of the time of such transfer (less, in the case of any
investment in the form of transfer of property for consideration that is less
than the fair value thereof, the fair value (as so determined) of such
consideration as of the time of the transfer), minus the amount, as of such date
of determination, of any portion of such Investment repaid to the investor in
cash as a return of capital, but without any other adjustment for increases or
decreases in value of, or write-ups, write-downs or write-offs with respect to,
such Investment after the time of such transfer, and (e) any Investment (other
than any Investment referred to in clause (a), (b), (c) or (d) above) in any
Person resulting from the issuance by such Person of its Equity Interests to the
investor shall be the fair value (as determined reasonably and in good faith by
the chief financial officer of Parent) of such Equity Interests at the time of
the issuance thereof.

“IP Security Agreements” has the meaning set forth in the Security Agreement.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means, individually and collectively as the context may require,
each U.S. Issuing Bank and each Canadian Issuing Bank.

“ITA” means the Income Tax Act (Canada), as amended.

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“Joinder Agreement” has the meaning set forth in Section 5.03.

“LC Alternative Currency” means (a) Sterling, (b) Euros or (c) any other lawful
currency (other than Dollars) acceptable to the applicable Administrative Agent,
and the applicable Issuing Bank or which, in the case of this clause (c), is
freely transferable and convertible into Dollars and is freely available to the
applicable Issuing Bank.

“LC Collateral Account” has the meaning set forth in Section 2.06(j).





-38-

--------------------------------------------------------------------------------

 



“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.  The date of an LC Disbursement shall be the date of payment by the
applicable Issuing Bank under a Letter of Credit or a time draft presented
thereunder, as the case may be.

“LC Exposure” means, at any time, the U.S. LC Exposure and the Canadian LC
Exposure.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Parties” means (a) the Administrative Agent, (b) the Canadian
Administrative Agent, (c) the Arrangers, (d) the Co-Syndication AgentAgents, (e)
the Co-Documentation Agents, (f) the Lenders, (g) the Issuing Banks, (h)
Qualified Counterparties to whom any Banking Services Obligations are owing, (i)
Qualified Counterparties to whom Swap Obligations constituting Secured
Obligations hereunder are owing, (j) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (k) the
permitted successors and assigns of the foregoing.

“Lenders” means the Persons listed on Schedule 2.01I to Amendment No. 2 and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an amendment referred to in Section 2.09(e), other than any such
Person that shall have ceased to be a party hereto pursuant to an Assignment and
Assumption.  Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
or similar instrument (including a bank guarantee) acceptable to the Applicable
Administrative Agent and the applicable Issuing Bank issued pursuant to this
Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Association (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion (in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that, if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and provided,
 further, if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate, provided, that, if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” has the meaning set forth in the definition of “LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.





-39-

--------------------------------------------------------------------------------

 



“Line Cap” means, as of any date of determination thereof by the Administrative
Agent, an amount equal to the lesser of (i) the total Revolving Commitments then
in effect and (ii) the Aggregate Borrowing Base.

“Loan Documents” means this Agreement, Amendment No. 1, Amendment No. 2, the
Disclosure Letter, the Disclosure Letter Supplement, the Collateral Documents,
the Intercreditor Agreement, the Collection Day Fee Letter, the Intercompany
Subordination Agreement, the Reaffirmation, any amendment referred to in Section
2.09(e) and, except for purposes of Section 9.02, any promissory notes issued
pursuant to this Agreement, any Letter of Credit applications and all other
agreements, instruments, documents and certificates identified in Section 4.01
and in Section 2 of Amendment No. 2 executed and delivered to, or in favor of,
the Administrative Agent, the Canadian Administrative Agent or any Lender and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee of any Loan Party, and delivered to the Administrative Agent,
the Canadian Administrative Agent or any Lender in connection with thethis
Agreement or the transactions contemplated thereby.  Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantee” means the U.S. Guarantee and the Canadian Guarantee.

“Loan Guarantor” means each Loan Party.

“Loan Parties” means the U.S. Borrowers and the Canadian Loan Parties.

“Loans” means the loans and advances made by the Lenders or the Applicable
Administrative Agent pursuant to this Agreement, including Swingline Loans,
Overadvances and Protective Advances.

“Material Acquisition” means any acquisition, or a series of related
acquisitions, of (a) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed in connection therewith, all obligations in respect of
deferred purchase price (including obligations under any purchase price
adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $25,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the results of
operations, assets, business or financial condition of Parent and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Loan Parties to perform
any of their monetary obligations under the Loan Documents to which it is a
party, or (c) the rights of or benefits available to the Administrative Agent,
the Canadian Administrative Agent, the Issuing Banks or the Lenders under the
Loan Documents.

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by Parent or any Subsidiary or (b) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person; provided that the aggregate consideration therefor (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith) exceeds $25,000,000.





-40-

--------------------------------------------------------------------------------

 



“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and the Loan Guarantee), or obligations in respect of one or more Swap
Agreements, of any one or more of Parent and the Restricted Subsidiaries in an
aggregate principal amount exceeding $50,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of Parent or
any Restricted Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Parent or such Restricted Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means June 18, 2019, or any earlier date on which the Revolving
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.October 25, 2022 (the “Scheduled Maturity Date”); provided that, if (i)
on April 1, 20222, any Senior Notes remain outstanding, then the Maturity Date
shall be April 1, 2022, or (ii) on the date that is the 91st day prior to the
final maturity date of any class or tranche of term loans under the Term Credit
Agreement3, any such term loans are outstanding on such date, then the Maturity
Date shall be such date.

“Maximum Canadian Liability” has the meaning set forth in Section 11.10.

“Maximum Rate” has the meaning set forth in Section 9.16.

“Maximum U.S. Liability” has the meaning set forth in Section 10.09.

“Merger” means the merger of Merger Sub with and into the Acquired Company, with
the Acquired Company surviving such merger as a wholly owned Subsidiary of
Parent.

“Merger Sub” means Java Corp., a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate makes or is
obligated to make contributions or has any ongoing obligation with respect to
withdrawal liability (within the meaning of Title IV of ERISA).

“Net Orderly Liquidation Value” means, with respect to Inventory or Tuxedo
Rental Product of any Person, the orderly liquidation value thereof, as
determined in a manner acceptable to the Administrative Agent in its Permitted
Discretion by an appraiser reasonably acceptable to the Administrative Agent.

“New Parent”  has the meaning set forth in the definition of “Permitted Borrower
Reorganization”.means Tailored Brands, Inc., a Texas corporation.

“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).

“Non-Paying Canadian Loan Party” has the meaning set forth in Section 11.11.

 

--------------------------------------------------------------------------------

2  91st day prior to maturity date of Senior Notes.

3  As of the Amendment No. 2 Effective Date, tranches TLB and TLB-1 under the
Term Credit Agreement mature on June 18, 2021, and the 91st day prior thereto
would be March 19, 2021.





-41-

--------------------------------------------------------------------------------

 



“Non-Paying U.S. Borrower” has the meaning set forth in Section 10.10.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means, individually and collectively as the content may require,
the U.S. Obligations and the Canadian Obligations.

“Original Credit Agreement” means the credit agreement, dated as of June 18,
2014,the Effective Date, among the Company, the U.S. Subsidiary Borrowers party
thereto, the Canadian Borrower, the Lenders party thereto, the Administrative
Agent, and the Canadian Administrative Agent.

“Original Currency” has the meaning set forth in Section 9.21.

“Original Indebtedness” has the meaning set forth in the definition of
“Refinancing Indebtedness.”

“Other Taxes”  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes that arise from any payment made under any Loan Document or from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, excluding any such Taxes imposed with respect to an
assignment by a Lender (other than an assignment made pursuant to Section 2.19)
if such Tax is imposed as a result of a present or former connection between the
assigner or assignee and the jurisdiction imposing such Tax (other than
connections arising from such having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document, and/or sold or assigned an interest in any Loan
Document).

“Overadvance” means a U.S. Overadvance or a Canadian Overadvance.

“Overadvance Exposure” means, at any time, the sum of the Canadian Overadvance
Exposure and the U.S. Overadvance Exposure.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parent” means, prior to a Permitted Borrower Reorganization, (i) the Company
and from and after the occurrence of a Permitted Borrower Reorganization, (ii)
the New Parent.

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).





-42-

--------------------------------------------------------------------------------

 



“Participants” has the meaning set forth in Section 9.04(c)(i).

“Participating Member State” means any member state of the European Communities
that adopts or has adopted (and has not ceased to adopt) the euro as its lawful
currency in accordance with legislation of the European Community relating to
Economic and Monetary Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (Signed into law October 26, 2001)).

“Paying Canadian Guarantor” has the meaning set forth in Section 11.11.

“Paying U.S. Borrower” has the meaning set forth in Section 10.10.

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Default or Event Default then
exists or would arise as a result of the entering into of such transaction or
the making of such payment, and (b) on a Pro Forma Basis after giving effect to
such transaction or payment and any incurrence or repayment of Indebtedness in
connection therewith:

(i)         in the case of any Restricted Payment, either (A) both (I)
Availability on such date and for each of the 90 days preceding such Restricted
Payment is equal to or greater than the greater of (x) $65,000,00071,500,000 and
(y) 17.5% of the Line Cap and (II) the Fixed Charge Coverage Ratio for the most
recently ended four fiscal quarter period for which financial statements have
been delivered to the Administrative Agent pursuant to Section 5.01(a) or (b) is
at least 1.1 to 1.0 or (B) Availability on such date and for each of the 90 days
preceding such Restricted Payment is equal to or greater than the greater of (x)
$85,000,00093,500,000 and (y) 25% of the Line Cap; and

(ii)        in all other cases, either (A) both (I) Availability on such date
and for each of the 90 days preceding such transaction or payment is equal to or
greater than the greater of (x) $50,000,00055,000,000 and (y) 15% of the Line
Cap and (II) the Fixed Charge Coverage Ratio for the most recently ended four
fiscal quarter period for which financial statements have been delivered to the
Administrative Agent pursuant to Section 5.01(a) or (b) is at least 1.0 to 1.0
or (B) Availability on such date and for each of the 90 days preceding such
transaction or payment is equal to or greater than the greater of (x)
$65,000,00071,500,000 and (y) 20% of the Line Cap;

provided that, in each case, Parent shall have delivered to the Administrative
Agent a reasonably detailed calculation of such Availability and, if applicable,
the Fixed Charge Coverage Ratio.

“Payment Intangibles” has the meaning set forth in the U.S. Security Agreement.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Acquisition” means the purchase or other acquisition by Parent or any
Restricted Subsidiary of Equity Interests in, or all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person if (a) in the case of
any purchase or other acquisition of Equity Interests in a Person, such Person
will be, upon the consummation of such acquisition a Restricted Subsidiary, in
each case including as a result of a merger, amalgamation or consolidation
between any Subsidiary and such Person, or (b) in the case of any purchase or
other acquisition of other assets, such assets will be owned by Parent or a
Restricted





-43-

--------------------------------------------------------------------------------

 



Subsidiary; provided that (i) no Event of Default exists at the date the
agreement relating to such Permitted Acquisition is entered into and (ii) the
Payment Conditions are satisfied.

“Permitted Borrower Reorganization” means the formation of a holding company of
the Company organized under the laws of Texas (the “New Parent”) (including
through the merger of the Company into a wholly-owned Domestic Subsidiary of the
New Parent) pursuant to which (i) the shareholders of the Company immediately
prior to the Permitted Borrower Reorganization acquire Equity Interests in the
New Parent corresponding to their Equity Interests in the Company immediately
prior to such transaction in exchange for their Equity Interests in the Company,
(ii) the New Parent becomes the holder of 100% of the Equity Interests of the
Company and (iii) the New Parent becomes a U.S. Borrower and complies with the
Guarantee and Collateral Requirement so long as, immediately after giving effect
thereto, no Event of Default shall have occurred and is continuing and the New
Parent has no material assets or liabilities other than through its ownership of
the Company and its Subsidiaries and liabilities in respect of guarantees of
obligations of the Company and the other Restricted Subsidiaries; provided that
the Company shall have provided at least 30 days prior written notice to the
Administrative Agent and shall have furnished all “know your customer”
information requested by the Lenders with respect to the New Parent at least 10
Business Days prior to such reorganization.

“Permitted Debt” means Indebtedness of any U.S. Borrower (including any
Guarantee thereof by a U.S. Borrower) so long as (i) no portion of such
Indebtedness has a scheduled maturity prior to the date that is 91 days after
the final Maturity Date, (ii) except as contemplated by the final proviso to
Section 6.01(a)(xii), no Subsidiary of Parent that is not a U.S. Borrower is an
obligor in respect of such Indebtedness, (iii) the terms and conditions of such
Indebtedness (other than interest rates, fees and call protection) are not,
taken as a whole, more restrictive than the terms of the Term Credit Agreement
(as determined in good faith by Parent) and (iv) such Indebtedness is not
secured by any Liens on any assets of Parent or any Restricted Subsidiary.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Encumbrances” means:

(a)        Liens imposed by law for Taxes that are not yet delinquent or (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) Parent or such Restricted Subsidiary has set aside on its
books reserves with respect thereto to the extent required by GAAP and (iii)
such contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law (other than any Lien imposed pursuant to Section
430(k) of the Code or Section 303(k) of ERISA or a violation of Section 436 of
the Code), arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested in compliance
with Section 5.06;

(c)        pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Parent or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;





-44-

--------------------------------------------------------------------------------

 



(d)        pledges and deposits made to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

(e)        judgment liens in respect of judgments that do not constitute an
Event of Default under clause (l) of Article VII;

(f)        easements, zoning restrictions, rights-of-way, site plan agreements,
development agreements, operating agreements, cross-easement agreements,
reciprocal easement agreements and similar encumbrances and exceptions to title
on real property that do not secure any monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of Parent or any Subsidiary or
the ordinary operation of such real property;

(g)       customary rights of setoff upon deposits of cash in favor of banks and
other depository institutions and Liens of a collecting bank arising under the
UCC in respect of payment items in the course of collection;

(h)        Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding operating leases or
consignments;

(i)         Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;

(j)         Liens arising in the ordinary course of business in favor of custom
and forwarding agents and similar Persons in respect of imported goods and
merchandise in the custody of such Persons;

(k)        Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

(l)         Liens or rights of setoff against credit balances of Parent or any
Subsidiary with credit card issuers or credit card processors to secure
obligations of Parent or such Subsidiary, as the case may be, to any such credit
card issuer or credit card processor incurred in the ordinary course of business
as a result of fees and chargebacks; and

(m)       other Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clause (c) above securing
letters of credit, bank guarantees or similar instruments.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee pension benefit plan,” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Loan Party or any ERISA Affiliate is (or, if





-45-

--------------------------------------------------------------------------------

 



such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” has the meaning set forth in Section 9.01(d).

“Post Closing Letter Agreement” means that certain letter agreement dated as of
the date hereofEffective Date by and between Parentthe Company and the
Administrative Agent.

“PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction in Canada other than the Province of
Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation (including the Civil Code (Quebec)) in effect from time
to time in such other jurisdiction in Canada for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Prior Claims” means all liabilities and obligations of any Canadian Loan Party
secured by any Liens, choate or inchoate, which rank or are capable of ranking
in priority to the Liens granted to the Administrative Agent to secure the
Canadian Secured Obligations, including, in the Permitted Discretion of the
Administrative Agent, (i) any such amounts due and not paid for wages, or
vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due with respect to Taxes including
amounts currently or past due and not paid for realty, municipal or similar
taxes (to the extent impacting personal or moveable property); and (ii) all
amounts currently or past due and not yet contributed, remitted or paid to or
under any Canadian Pension Plan or under the Canada Pension Plan, the Quebec
Pension Plan, the Pension Benefits Act (Ontario) or any similar legislation.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City.  Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Pro Forma Basis” means, with respect to any computation hereunder required to
be made on a pro forma basis giving effect to any proposed Investment or other
acquisition (including any Permitted Acquisition or any Material Acquisition),
any Material Disposition, any Restricted Payment or any payment of or in respect
of any Indebtedness (collectively, “Pro Forma Events”), computation thereof
after giving pro forma effect to adjustments in connection with such Pro Forma
Event that are either (i) in accordance with Regulation S-X under the Securities
Act or (ii) set forth in a certificate of a Financial Officer of Parent
delivered to the Administrative Agent and believed in good faith by Parent to be
probable based on actions take or to be taken within 12 months following the
consummation of the relevant Pro Forma Event; provided that the aggregate amount
of any increase in Consolidated EBITDA resulting from adjustments pursuant to
this clause (ii) for any four fiscal quarter period of Parent, when aggregated
with the amount of any add-back to Consolidated EBITDA pursuant to clause
(a)(ix) of the definition thereof for such period, shall not exceed 10% (or, for
any four fiscal quarter period ending prior to the end of the eighth full fiscal
quarter ending after the Effective Date, 20%, so long as any such amount above
10% is attributable to the Transactions and the integration of the Acquired
Company and its Subsidiaries) of Consolidated EBITDA for such period (prior to
giving effect to any increase pursuant





-46-

--------------------------------------------------------------------------------

 



to such clause (a)(ix) or this clause (ii)), in each case, using, for purposes
of making such computation, the consolidated financial statements of Parent and
the Restricted Subsidiaries (and, to the extent applicable, the historical
financial statements of any entities or assets so acquired or to be acquired, or
so disposed or to be disposed), which shall be reformulated as if such Pro Forma
Event (and, in the case of any pro forma computations made hereunder to
determine whether such Pro Forma Event is permitted to be consummated hereunder,
to any other Pro Forma Event consummated since the first day of the period
covered by any component of such pro forma computation and on or prior to the
date of such computation), and any Indebtedness or other liabilities incurred in
connection with any such Pro Forma Event, had been consummated and incurred at
the beginning of such period.  If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Swap
Agreement applicable to such Indebtedness if such Swap Agreement has a remaining
term in excess of 12 months).

“Pro Forma Event” has the meaning set forth in the definition of “Pro Forma
Basis.”

“Protective Advance” means a U.S. Protective Advance or a Canadian Protective
Advance.

“Protective Advance Exposure” means, at any time, the sum of the Canadian
Protective Advance Exposure and the U.S. Protective Advance Exposure.

“Qualified Counterparties” means each Administrative Agent, each Lender, each
Affiliate of a Lender and each Person that was a Lender or an Affiliate of a
Lender at any time that such Person provided any Bank Products or Swap
Obligations to Parent or any of its Subsidiaries.

“Quebec Security Documents” means a deed of hypothec executed by any Loan Party
from time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Agent in
the Province of Quebec.

“Reaffirmation” means the Reaffirmation dated the Amendment No. 2 Effective Date
delivered by the Subordinated Creditors (as defined in the Intercompany
Subordination Agreement).

“Reduced Availability Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 12.5% of the Line Cap and
(ii) $55,000,00060,500,000 for five consecutive Business Days and (b) ending
when Availability shall have been greater than the greater of (i) 12.5% of the
Line Cap then in effect and (ii) $55,000,00060,500,000 for a period of 30
consecutive days.

“Recipient” means the Administrative Agents, any Lender, any Issuing Bank or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any other Loan Document.

“Refinancing” means (i) the repayment in full of all principal, premium, if any,
interest, fees and other amounts due or outstanding under the Existing Credit
Agreement, the termination of the commitments and letters of credit outstanding
thereunder and the discharge and release of the guarantees and liens existing in
connection therewith and (ii) the repayment in full of all existing Indebtedness
of the Acquired Company on the Effective Date; provided that capital leases,
intercompany indebtedness, letters of credit, Indebtedness of the Acquired
Company permitted by the Acquisition Agreement and capital leases and other
ordinary course Indebtedness of Parent and its Subsidiaries not to exceed
$10,000,000.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing





-47-

--------------------------------------------------------------------------------

 



Indebtedness in respect thereof); provided that (a) the principal amount of such
Refinancing Indebtedness shall not exceed the principal amount of such Original
Indebtedness except by an amount no greater than accrued and unpaid interest
with respect to such Original Indebtedness; (b) the stated final maturity of
such Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness; (c) such Refinancing Indebtedness shall not constitute an
obligation (including pursuant to a Guarantee) of any Subsidiary that shall not
have been (or, in the case of after-acquired Subsidiaries, shall not have been
required to become pursuant to the terms of the Original Indebtedness) an
obligor in respect of such Original Indebtedness and shall constitute an
obligation of such Subsidiary only to the extent of their obligations in respect
of such Original Indebtedness; and (d) such Refinancing Indebtedness shall not
be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, members, trustees, employees,
agents, administrators, managers, representatives and advisors of such Person
and of such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Rent Reserve” means, with respect to any leased store, warehouse distribution
center, regional distribution center or depot where any Inventory subject to
Liens arising by operation of law is located, a reserve equal to two months’
rent at such store, warehouse distribution center, regional distribution center
or depot.

“Rental Product” means any coats, pants, shirts, vests, cummerbunds, neckwear,
belts, shoes and other accessories held by the Loan Parties for rental to
customers.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Revolving Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Revolving Commitments at such time.

“Requirement of Law” means, with respect to any Person, collectively, the common
law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
determinations of, any Governmental Authority, in each case that are applicable
to and binding upon such Person or any of its property or to which such Person
or any of its property is subject.

“Reserves” means, without duplication of any other Reserves or items that are
otherwise addressed through eligibility criteria, any and all reserves which the
Administrative Agent deems necessary, in its Permitted Discretion, to maintain
(including, without limitation, reserves for accrued and unpaid interest on the
Secured Obligations, Rent Reserves, Gift Card Reserves, Banking Services





-48-

--------------------------------------------------------------------------------

 



Reserves and reserves for loyalty programs, reserves for consignee’s,
warehousemen’s, mortgagee’s and bailee’s charges, reserves for dilution of
Accounts, layaway deposits reserves for Inventory shrinkage, reserves for
customs charges and shipping charges and other foreign landing costs related to
any Inventory in transit, reserves for Swap Obligations, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and reserves
for taxes, fees, assessments, and other governmental charges and Prior Claims)
with respect to the Collateral or any Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Parent or
any Restricted Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancellation or termination of any Equity Interests in Parent or any
Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of Parent other than an
Unrestricted Subsidiary.  For the avoidance of doubt, following a the Permitted
Borrower Reorganization, the Company shall be a Restricted Subsidiary.

“Revolving Commitment” means, with respect to each Lender, individually and
collectively as the context may require, the U.S. Commitment and the Canadian
Commitment of such Lender.

 “Revolving Exposure” means the U.S. Revolving Exposure and the Canadian
Revolving Exposure.

“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.

“Revolving Lender” means a U.S. Revolving Lender or a Canadian Revolving Lender.

“Revolving Loan” means a Loan made pursuant to Sections 2.01 and 2.02(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Parent or any Restricted Subsidiary whereby Parent or such Restricted Subsidiary
sells or transfers such property to any Person and Parent or any Restricted
Subsidiary leases such property, or other property that it intends to use for
substantially the same purpose or purposes as the property sold or transferred,
from such Person or its Affiliates.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of Designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) a Canadian Blocked Person, (c) any Person operating, organized
or resident in a Sanctioned Country or (d) any Person controlled by any such
Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time (a) by the U.S. government, including
those administered by the Office of





-49-

--------------------------------------------------------------------------------

 



Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State, (b) by the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom, or (c) by a government of
Canada pursuant to Canadian Economic Sanctions and Export Control Laws.

“Scheduled Maturity Date” has the meaning provided in the definition of
“Maturity Date.”

“SEC” means the United States Securities and Exchange Commission.

“Second Currency” has the meaning set forth in Section 9.21.

“Secured Obligations” means, individually and collectively as the context may
require, the U.S. Secured Obligations and the Canadian Secured Obligations.

“Securities Act” means the United States Securities Act of 1933.

“Security Agreement” means, individually and collectively as the context may
require, the U.S. Security Agreement and the Canadian Security Agreements.

“Senior Notes” means $600,000,000 aggregate principal amount of 7.00% senior
notes due 2022 of the Company issued under the Senior Notes Indenture on the
Effective Date, or new exchange notes having terms substantially identical in
all material respects to the Senior Notes Indenture (except that the new
exchange notes will not contain terms with respect to additional interest or
transfer restrictions) and any modification, replacement, refinancing,
refunding, renewal or extension thereof.

“Senior Notes Indenture” means the Indenture, dated as of June 18, 2014, by and
among the Company, the guarantors party thereto and The Bank of New York Mellon
Trust Company, N.A.

“Settlement” has the meaning set forth in Section 2.05(d).

“Settlement Date” has the meaning set forth in Section 2.05(d).

“Specified Indebtedness” means Subordinated Indebtedness and Indebtedness
described in Section 6.01(a)(ix), (a)(x), (a)(xii) and (a)(xiv).

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (as it relates to the Loan Parties), 3.02, 3.03(b), 3.07(b),
3.08, 3.14, 3.15 and 3.16.

“Spot Rate” means, on any date, as determined by the Administrative Agent, the
spot selling rate posted by Reuters on its website for the sale of the
applicable currency for Dollars at approximately 11:00 a.m., New York City time,
on such date (the “Applicable Quotation Date”); provided, that if, for any
reason, no such spot rate is being quoted, the spot selling rate shall be
determined by reference to such publicly available service for displaying
exchange rates as may be reasonably selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate reasonably determined by the Administrative Agent as the spot rate of
exchange in the market where its foreign currency exchange operations in respect
of the applicable currency are then being conducted, at or about 11:00 a.m., New
York City time, on the Applicable Quotation Date for the purchase of the
relevant currency for delivery two Business Days later.

“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Standby Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements relating to Standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrowers





-50-

--------------------------------------------------------------------------------

 



at such time.  The Standby LC Exposure of any Lender under any Facility at any
time shall be its Applicable Percentage of the total Standby LC Exposure under
such Facility at such time.

“Standby Letter of Credit” means all Letters for Credit other than Commercial
Letters of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board of Governors).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling” means the lawful currency of the United Kingdom.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations.

“subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any Person the accounts of which would be consolidated with those of the parent
in the parent’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP as of such date and (b) any other Person
(i) of which Equity Interests representing more than 50% of the equity value or
more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of Parent.

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
G or any other form approved by the Administrative Agent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions and any agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act; provided that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Parent or any Subsidiary shall be a Swap
Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.





-51-

--------------------------------------------------------------------------------

 



“Swingline Exposure” means, at any time, the Canadian Swingline Exposure and/or
the U.S. Swingline Exposure, as the context requires.

“Swingline Lender” means the Canadian Swingline Lender and/or the U.S. Swingline
Lender, as the context requires.

“Swingline Loan” means a Canadian Swingline Loan and/or a U.S. Swingline Loan,
as the context requires.

“Syndication Agent” means Bank of America, N.A.

“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of any property (whether real, personal
or mixed) (a) that is accounted for as an operating lease under GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for US federal income tax purposes, other than any such lease under which
such Person is the lessor.

“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
sum, without duplication, of (a) the obligations of such person to pay rent or
other amounts under any Synthetic Lease which are attributable to principal and
(b) the amount of any purchase price payment under any Synthetic Lease assuming
the lessee exercises the option to purchase the leased property at the end of
the lease term.  For purposes of Section 6.02, a Synthetic Lease Obligation
shall be deemed to be secured by a Lien on the property being leased and such
property shall be deemed to be owned by the lessee.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Credit Agreement” means the Term Credit Agreement dated as of the
Effective Date, among Parent, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent as amended, restated, supplemented, modified,
renewed, refunded, replaced (whether at maturity or thereafter) or refinanced
from time to time, in whole or in part, in an agreement or agreements or
indenture or indentures (in each case with the same or new agents, lenders or
institutional investors), whether or not such Term Credit Agreement remains
outstanding, including any agreement or agreements or indenture or indentures
adding or changing the borrower or any guarantor or extending the maturity
thereof or otherwise restructuring all or any portion of the Indebtedness
thereunder or increasing the amount loaned or issued thereunder or altering the
maturity thereof.

“Term Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Term Loan Documents” means the “Loan Documents” under the Term Credit
Agreement.

“Total Assets” means, at any date of determination, the consolidated total
assets of Parent as of the last day of the most recent fiscal quarter of Parent
for which financial statements have been delivered pursuant to Section 5.01(a)
or (b) as adjusted to (i) exclude amounts attributed to Unrestricted
Subsidiaries and (ii) give effect to any Pro Forma Event occurring since such
date.

“Total Indebtedness” means, as of any date, the excess of (i) the sum, without
duplication, of (a) the aggregate principal amount of Indebtedness of Parent and
the Restricted Subsidiaries outstanding as of such date, in the amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP (but without giving effect to any election to
value any





-52-

--------------------------------------------------------------------------------

 



Indebtedness at “fair value,” as described in Section 1.04(a), or any other
accounting principle that results in the amount of any such Indebtedness (other
than zero coupon Indebtedness) as reflected on such balance sheet to be below
the stated principal amount of such Indebtedness), (b) the aggregate amount of
Capital Lease Obligations and Synthetic Lease Obligations of Parent and the
Restricted Subsidiaries outstanding as of such date, determined on a
consolidated basis, and (c) the aggregate obligations of Parent and the
Restricted Subsidiaries as an account party in respect of letters of credit or
letters of guaranty, other than contingent obligations in respect of any letter
of credit or letter of guaranty to the extent such letter of credit or letter of
guaranty does not support Indebtedness over (ii) the lesser of (x) the aggregate
amount of unrestricted cash and cash equivalents of Parent and its Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of Parent
in accordance with GAAP on such date (other than the cash proceeds of any
Indebtedness being incurred on such date) and (y) $100,000,000.

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Parent most recently ended on or prior to such date.

“Transactions” means the (a) execution, delivery and performance by the Loan
Parties of this Agreement, the borrowing of the Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, (b) the execution,
delivery and performance by the Loan Parties of the Term Loan Documents, the
borrowing of the Term Loans and the use of proceeds thereof, (c) the issuance of
the Senior Notes, (d) the creation and perfection of the security interests
provided for in the Collateral Documents, (e) the consummation of the
Acquisition, (f) the Refinancing, and (g) the payment of all fees, commissions,
costs and expenses in connection with the foregoing.

“Treaty on the European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

“Tuxedo Rental Product” means any coats, pants, shirts, vests, cummerbunds,
neckwear, belts, shoes and other accessories held by the Loan Parties for rental
to customers.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the perfection of security interests created by the
Collateral Documents.

“United States” or “U.S.” means the United States of America.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (a) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (b) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (c) an obligation to provide collateral to secure any of the foregoing types
of obligations.

“Unrestricted Subsidiary” means any Subsidiary of Parent designated by the board
of directors of Parent as an Unrestricted Subsidiary pursuant to Section 5.17
subsequent to the Effective Date.





-53-

--------------------------------------------------------------------------------

 



“U.S. Borrowers” means, individually and collectively as the context may
require, the CompanyParent and each U.S. Subsidiary Borrower.

“U.S. Borrower Canadian Facility Outstandings” means, at any time, the aggregate
Canadian Revolving Exposure at such time minus, to the extent included in the
Canadian Revolving Exposure, the Canadian Borrower Outstandings at such time.

“U.S. Borrowing Base” means, at any time (without duplication), the sum of:

(a)        the lesser of (x) the product of (i) 90% multiplied by (ii) the Net
Orderly Liquidation Value of Eligible Inventory of the U.S. Borrowers at such
time and (y) the net book value of Eligible Inventory of the U.S. Borrowers;
provided that in no event shall the amount included pursuant to this clause (a)
attributable to uncut fabric bolsters exceed $10,000,000 at any time, plus

(b)        the lesser of (i) the product of (A) 85% multiplied by (B) the Net
Orderly Liquidation Value of Eligible Tuxedo Rental Inventory of the U.S.
Borrowers and (ii) the net book value of Eligible Tuxedo Rental Inventory of the
U.S. Borrowers; provided that in no event shall the amount included pursuant to
this clause (b) exceed 20% of the U.S. Borrowing Base, plus

(c)        the product of (i) 85% multiplied by (ii) the Eligible Accounts of
the U.S. Borrowers at such time, plus

(d)        the product of (i) 90% multiplied by (ii) the Eligible Credit Card
Accounts Receivable of the U.S. Borrowers at such time, plus

(e)        the product of (i) 100% multiplied by (ii) the cash and Cash
Equivalents balances in Dollars of the U.S. Borrowers held in a Deposit Account
with the Administrative Agent subject to a blocked account control agreement in
form and substance reasonably satisfactory to the Administrative Agent over
which the Administrative Agent has sole dominion (the “U.S. Borrowing Base
Deposit Account”), minus

(f)        without duplication, Reserves established by the Administrative Agent
in its Permitted Discretion.

The Administrative Agent may, in its Permitted Discretion and with no fewer than
four (4) Business Days’ prior written notice to the Borrower Representative
(other than during a Dominion Period in which case notice shall not be
required), adjust Reserves used in computing the U.S. Borrowing Base.  Subject
to the immediately preceding sentence and the other provisions hereof expressly
permitting the Administrative Agent to adjust the U.S. Borrowing Base, the U.S.
Borrowing Base at any time shall be determined by reference to the most recent
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(h); provided that if any Borrowing Base Certificate delivered under
Section 5.01(h) shall prove to have been materially inaccurate (regardless of
whether any Revolving Commitments are in effect or any amounts are outstanding
hereunder when such inaccuracy is discovered), and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the actual U.S. Borrowing
Base), the applicable Borrowers shall pay to the Administrative Agent, for
distribution to the Lenders (or former Lenders) as their interests may appear,
the accrued interest or fees that should have been paid but were not paid as a
result of such inaccuracy.





-54-

--------------------------------------------------------------------------------

 



Any changes after the Effective Date in how the Borrowers value their Inventory
in accordance with their historical practices prior to the Effective Date shall
be subject to the reasonable approval of the Administrative Agent.

Notwithstanding the foregoing, to the extent the Administrative Agent has not
completed a field examination of, and has not received an Inventory appraisal
for, any U.S. Borrower prior to the Effective Date (or the Acquired Company or
any of its Subsidiaries that the Administrative Agent has determined will become
U.S. Borrowers on the Effective Date) (any such entity an “Affected U.S.
Entity”), assets of such Affected U.S. Entity that would otherwise be eligible
for inclusion in the U.S. Borrowing Base shall not be subject to the advance
rates set forth above until such field examination and appraisal are completed
but instead the U.S. Borrowing Base shall be calculated separately for the U.S.
Borrowers that are not Affected U.S. Entities and then shall be increased by the
an amount equal to the sum of (i) 50% of the book value of Inventory of each
Affected U.S. Entity so long as the Administrative Agent has a perfected first
priority security interest in such Inventory (or, in the case of the Acquired
Company or any of its Subsidiaries, so long as the Administrative Agent is
satisfied that the Administrative Agent will obtain a security interest in such
Inventory on the Effective Date), (ii) 70% of the Accounts of such Affected U.S.
Entity so long as the Administrative Agent has a perfected first priority
security interest in such Accounts (or, in the case of the Acquired Company or
any of its Subsidiaries, so long as the Administrative Agent is satisfied that
the Administrative Agent will obtain a security interest in such Accounts on the
Effective Date) and (iii) 70% of the face amount of Credit Card Accounts
Receivable of such Affected U.S. Entity so long as the Administrative Agent has
a perfected first priority security interest in such Credit Card Accounts
Receivable (or, in the case of the Acquired Company or any of its Subsidiaries,
so long as the Administrative Agent is satisfied that the Administrative Agent
will obtain a security interest in such Credit Card Accounts Receivable on the
Effective Date) for up to 60 days less (iv) such Reserves as the Administrative
Agent may establish in its Permitted Discretion;  provided that if the field
examination and Inventory appraisal with the respect to each Affected U.S.
Entity have not been completed by the 60th day after the Effective Date, the
U.S. Borrowing Base shall thereafter not include any amount in respect of the
assets of any Affected U.S. Entity until such field examination and Inventory
appraisal are completed.

“U.S. Borrowing Base Deposit Account” has the meaning set forth in the
definition of “U.S. Borrowing Base.”

“U.S. Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
U.S. Borrower, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent to secure the Secured Obligations.

“U.S. Commitment” means, with respect to each U.S. Revolving Lender, the
commitment, if any, of such U.S. Revolving Lender to make U.S. Revolving Loans
and to acquire participations in U.S. Letters of Credit and U.S. Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such U.S. Revolving Lender’s U.S. Revolving Exposure hereunder, as
such commitment may be reduced or increased from time to time pursuant to (a)
Section 2.09 and (b) assignments by or to such U.S. Revolving Lender pursuant to
Section 9.04.  The initial amount of each U.S. Revolving Lender’s U.S.
Commitment is set forth on the Schedule 2.01,I to Amendment No. 2, or in the
Assignment and Assumption pursuant to which such U.S. Revolving Lender shall
have assumed its U.S. Commitment, as applicable.  The U.S. Commitment is in the
initialAs of the Amendment No. 2 Effective Date, the aggregate amount of
$400,000,000.the U.S. Commitments is $500,000,000.





-55-

--------------------------------------------------------------------------------

 



“U.S. Credit Exposure” means, as to any U.S. Revolving Lender at any time, the
sum of (a) such Lender’s U.S. Revolving Exposure plus (b) such Lender’s
Applicable Percentage of the aggregate amount of U.S. Overadvances and U.S.
Protective Advances outstanding.

“U.S. Facility” means, collectively, the U.S. Commitments and the extensions of
credit made thereunder.

“U.S. Guarantee” means Article X of this Agreement.

“U.S. Guaranteed Obligations” has the meaning set forth in Section 10.01.

“U.S. Issuing Banks” means, individually and collectively as the context may
require, in the case of each U.S. Letter of Credit, JPMorgan Chase Bank, N.A.
and any other Lender proposed by the Borrower Representative that has agreed to
act as a U.S. Issuing Bank and is reasonably acceptable to the Administrative
Agent, each in its capacity as an issuer of U.S. Letters of Credit hereunder,
and its successors and assigns in such capacity as provided in Section
2.06(j).  Each U.S. Issuing Bank may, in its sole discretion, arrange for one or
more U.S. Letters of Credit to be issued by Affiliates of such U.S. Issuing
Bank, in which case the term “U.S. Issuing Bank” shall include any such
Affiliate with respect to U.S. Letters of Credit issued by such
Affiliate.  Additionally, each Person that has issued any Existing Letter of
Credit shall be deemed to be an Issuing Bank for purposes of such Existing
Letter of Credit but shall be under no obligation to issue any additional
Letters of Credit unless otherwise specified herein.

“U.S. LC Collateral Account” has the meaning set forth in Section 2.06(j).

“U.S. LC Exposure” means, at any time, the sum of the Commercial LC Exposure and
the Standby LC Exposure under the U.S. Facility.  The U.S. LC Exposure of any
U.S. Revolving Lender at any time shall be its Applicable Percentage of the
total U.S. LC Exposure at such time.

“U.S. Lender” means a Lender that is a U.S. Person.

“U.S. Letter of Credit” means any Letter of Credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued
for the purpose of providing credit support for the U.S. Borrowers.

“U.S. Obligated Party” has the meaning set forth in Section 10.02.

“U.S. Obligations” means, with respect to the U.S. Borrowers, all unpaid
principal of and accrued and unpaid interest on the Loans to the U.S. Borrowers,
all LC Exposure in respect of Letters of Credit issued for the account of the
U.S. Borrowers, all accrued and unpaid fees and all expenses, reimbursements
(including pursuant to Section 2.06(a)), indemnities and other obligations of
the U.S. Borrowers to the Lenders or to any Lender, the Administrative Agent,
any Issuing Bank or any indemnified party arising under the Loan Documents
(including interest, costs, fees and other amounts accruing during the pendency
of any proceeding under any Insolvency Laws, regardless of whether allowed or
allowable in such proceeding) but, in each case, excluding any obligations of
the U.S. Borrowers in respect of the Canadian Secured Obligations.

“U.S. Overadvance” has the meaning set forth in Section 2.05(b).

“U.S. Overadvance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Overadvances at such time.  The U.S.
Overadvance Exposure of any Lender at any time shall be its Applicable
Percentage of the total U.S. Overadvance Exposure at such time.





-56-

--------------------------------------------------------------------------------

 



“U.S. Protective Advance Exposure” means, at any time, the sum of the aggregate
principal amount of all outstanding U.S. Protective Advances at such time.  The
U.S. Protective Advance Exposure of any Lender at any time shall be its
Applicable Percentage of the total U.S. Protective Advance Exposure at such
time.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Protective Advance” has the meaning set forth in Section 2.04(a).

“U.S. Revolving Exposure” means, with respect to any U.S. Revolving Lender at
any time, the sum of (a) the outstanding principal amount of U.S. Revolving
Loans of such U.S. Revolving Lender at such time, plus (b) an amount equal to
such U.S. Revolving Lender’s U.S. Swingline Exposure at such time, plus (c) an
amount equal to such U.S. Revolving Lender’s U.S. LC Exposure at such time.

“U.S. Revolving Lenders” means the Persons listed on the Schedule 2.01I to
Amendment No. 2 as having a U.S. Commitment and any other Person that shall
acquire a U.S. Commitment pursuant to an Assignment and Assumption, other than
any such Person that ceases to be such a Person hereto pursuant to an Assignment
and Assumption.

“U.S. Revolving Loan” means a Revolving Loan made to the U.S. Borrowers by the
U.S. Revolving Lenders.

“U.S. Secured Obligations” means all U.S. Obligations, together with all (a)
Banking Services Obligations of the U.S. Borrowers or, except to the extent
constituting Canadian Secured Obligations, any Subsidiary of the U.S. Borrower;
and (b) Swap Obligations of the U.S. Borrowers or, except to the extent
constituting Canadian Secured Obligations, any Subsidiary of the U.S. Borrower,
owing to one or more Qualified Counterparties; provided that Excluded Swap
Obligations with respect to any Loan Party shall not be U.S. Secured Obligations
of such Loan Party.

“U.S. Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereofEffective Date, between the U.S. Borrowers and the
Administrative Agent, and, as the context requires, any other pledge or security
agreement entered into, after the Effective Date by any other U.S. Borrower (as
required by this Agreement or any other Loan Document), or any other Person, as
the same may be amended, restated or otherwise modified from time to time.

“U.S. Subsidiary Borrowers” means, collectively (i) each Domestic Subsidiary of
Parent that is a party to this Agreement on the Effective Date and (ii) each
Domestic Subsidiary of Parent that becomes a party to this Agreement following
the Effective Date pursuant to Section 5.03, in each case, until such time as
such Domestic Subsidiary is released from its obligations under the Loan
Documents in accordance with this Agreement.

“U.S. Swingline Exposure” means, at any time, the sum of the aggregate principal
amount of all outstanding U.S. Swingline Loans at such time.  The U.S. Swingline
Exposure of any U.S. Revolving Lender at any time shall be its Applicable
Percentage of the total U.S. Swingline Exposure at such time.

“U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of U.S. Swingline Loans hereunder, and its successors and assigns in such
capacity.

“U.S. Swingline Loan” has the meaning set forth in Section 2.05(a).





-57-

--------------------------------------------------------------------------------

 



“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.17(e).

“Vendor Rebates” means credits earned from vendors for volume purchases that
reduce net inventory costs for the Loan Parties.

“wholly-owned,” when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Weekly Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 12.5% of the Line Cap then in
effect and (ii) $55,000,00060,500,000 and (b) ending when Availability shall
have been greater than the greater of (i) 12.5% of the Line Cap then in effect
and (ii) $55,000,00060,500,000 for a period of 30 consecutive days.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02       Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”) or by Facility and Type (e.g.,
a “Eurodollar U.S. Revolving Loan”).

SECTION 1.03       Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Except as otherwise provided herein and unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and permitted assigns (subject
to any restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein,” “hereof’ and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and





-58-

--------------------------------------------------------------------------------

 



not to any particular provision hereof and (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement.

SECTION 1.04       Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature used herein
shall be construed in accordance with GAAP, as in effect from time to time;
provided that (a) if the Borrower Representative notifies the Administrative
Agent that the Borrowers request an amendment to any provision hereof to
eliminate the effect of any change occurring after the Effective Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided that the Borrower
Representative, on the one hand, and the Administrative Agent and Lenders, on
the other hand, agree to negotiate in good faith with respect to any proposed
amendment to eliminate or adjust for the effect of any such change in GAAP at no
cost to the Loan Parties other than the reimbursement of the Administrative
Agent’s costs and expenses; and (b) notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to (i) any election under Statement
of Financial Accounting Standards 159, The Fair Value Option for Financial
Assets and Financial Liabilities, or any successor thereto (including pursuant
to the Accounting Standards Codification), to value any Indebtedness of Parent
or any Subsidiary at “fair value,” as defined therein, and (ii) any change in
GAAP occurring after the Effective Date as a result of the adoption of any
proposals set forth in the Proposed Accounting Standards Update, Leases (Topic
840), issued by the Financial Accounting Standards Board on August 17, 2010, or
any other proposals issued by the Financial Accounting Standards Board in
connection therewith, in each case if such change would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) was not required to be so treated
under GAAP as in effect on the Effective Date.

SECTION 1.05       Currency Matters.

(a)        Without limiting the other terms of this Agreement, the calculations
and determinations under this Agreement of any amount in any currency other than
Dollars shall be deemed to refer to the Dollar AmountEquivalent thereof, as the
case may be, and all certificates delivered under this Agreement shall express
such calculations or determinations in Dollars or the Dollar AmountEquivalent
thereof, as the case may be.  Each requisite currency translation shall be based
on the Spot Rate and theThe permissibility of actions taken under Article VI on
any date based on the requisite currency translation calculated as of such date
shall not be affected by subsequent fluctuations in exchange rates.

(b)        Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognized by the central bank of any country
as the lawful currency of that country, then:

(i)         any reference in the Loan Documents to, and any obligations arising
under the Loan Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Administrative Agent; and

(ii)        any translation from one currency or currency unit to another shall
be at the official rate of exchange recognized by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Administrative Agent.





-59-

--------------------------------------------------------------------------------

 



(c)        If a change in any currency of a country occurs, this Agreement will,
to the extent the Administrative Agent reasonably determines necessary, be
amended to comply with any generally accepted conventions and market practice in
the relevant interbank market and otherwise to reflect the change in currency.

SECTION 1.06       Classification of Actions.  For purposes of determining
compliance at any time with the covenants set forth in Article VI (or, in each
case, any defined terms used therein), in the event that the subject transaction
meets the criteria of more than one of the categories of transactions permitted
pursuant to the Sections (or related defined terms) in Article VI, the Borrowers
may, in its sole discretion, classify the applicable transaction (or any portion
thereof) under such Section (or defined term); it being understood that the
Borrowers may divide and include such transaction under one or more of the
clause of such Section (or any relevant portion thereof or of the applicable
related defined term) that permit such transaction.

ARTICLE II

 

The Credits

SECTION 2.01       Commitments.  Subject to the terms and conditions set forth
herein, each U.S. Revolving Lender severally agrees to make U.S. Revolving Loans
to the U.S. Borrowers from time to time during the Availability Period and each
Canadian Revolving Lender severally agrees to make Canadian Revolving Loans to
the Canadian Borrower or the U.S. Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in:

(i)         the U.S. Revolving Exposure of any U.S. Revolving Lender exceeding
such U.S. Revolving Lender’s U.S. Commitment;

(ii)        the Canadian Revolving Exposure of any Canadian Revolving Lender
exceeding such Canadian Revolving Lender’s Canadian Commitment;

(iii)       the sum of (x) the aggregate U.S. Revolving Exposure plus (y) the
U.S. Borrower Canadian Facility Outstandings exceeding the U.S. Borrowing Base;
or

(iv)       the aggregate Revolving Exposure exceeding the Aggregate Borrowing
Base;

subject to the Administrative Agent’s and Canadian Administrative Agent’s
authority, in their sole discretion, to make Protective Advances pursuant to the
terms of Section 2.04.  The limitations on Borrowings referred to in clauses (i)
through (iv) are referred to collectively as the “Revolving Exposure
Limitations.”  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02       Loans and Borrowings.

(a)        Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Facility and Type made by the Lenders
ratably in accordance with their respective Revolving Commitments under the
applicable Facility.  Any Protective Advance, any Swingline Loan and any
Overadvance shall be made in accordance with the procedures set forth in Section
2.04 or 2.05, as applicable.

(b)        All Borrowings under the U.S. Commitment shall be denominated in
Dollars.  Borrowings under the Canadian Commitment may be in Dollars or Canadian
Dollars.  Subject to Section





-60-

--------------------------------------------------------------------------------

 



2.14, (i) each Borrowing that is denominated in Dollars shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith and (ii) each Borrowing that is denominated in
Canadian Dollars shall be comprised entirely of Canadian Prime Rate Loans or
CDOR Rate Loans as the Borrower Representative may request in accordance
herewith.  Each Swingline Loan or Overadvance shall be an ABR Loan or Canadian
Prime Rate Loan, as applicable.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(c)        At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided that a Eurodollar
Borrowing that results from a continuation of an outstanding Eurodollar
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing.  At the commencement of each Interest Period for any CDOR Rate
Borrowing, such Borrowing shall be in an aggregate principal amount that is an
integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000; provided
that a CDOR Borrowing that results from a continuation of an outstanding CDOR
Borrowing may be in an aggregate amount that is equal to such outstanding
Borrowing.  Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of 10
Eurodollar Borrowings and/or CDOR Rate Borrowings outstanding.

(d)        Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert to or
continue, any Eurodollar Borrowing or CDOR Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

SECTION 2.03       Requests for Revolving Borrowings.  To request a Borrowing of
Revolving Loans, the Borrower Representative shall notify the Administrative
Agent (in the case of a requested Borrowing under the U.S. Facility) or the
Canadian Administrative Agent with a copy to the Administrative Agent (in the
case of a requested Borrowing under the Canadian Facility), of such request
either in writing (delivered by hand or electronic transmission) in a form
approved by the Applicable Administrative Agent and signed by the Borrower
Representative or by telephone (i) with respect to U.S. Revolving Loans, not
later than (a) in the case of a Eurodollar Borrowing, 11:00 a.m., New York City
time, three Business Days before the date of the proposed Borrowing or (b) in
the case of an ABR Borrowing, 12:00 p.m., New York City time, on the date of the
proposed Borrowing and (ii) with respect to Canadian Revolving Loans, not later
than (a) in the case of CDOR Rate Borrowings or Eurodollar Borrowings, 11:00
a.m., Toronto time, three Business Days prior to the date of the proposed
Borrowing and (b) in the case of Canadian Prime Rate Borrowings or ABR
Borrowings, 11:00 a.m., Toronto time, one Business Day before the date of the
proposed Borrowing.  Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or electronic transmission to
the Administrative Agent (if a U.S. Revolving Loan) or the Canadian
Administrative Agent with a copy to the Administrative Agent (if a Canadian
Revolving Loan), of a written Borrowing Request in a form approved by the
Applicable Administrative Agent and signed by the Borrower Representative.  Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01:

(i)    whether such Loans are being made to the U.S. Borrowers or the Canadian
Borrower;

(ii)   the aggregate amount of the requested Borrowing and the manner in which
the proceeds of such Borrowing are to be disbursed (which shall be consistent
with Section 2.07);





-61-

--------------------------------------------------------------------------------

 



(iii)  the date of such Borrowing, which shall be a Business Day;

(iv)  whether such Borrowing is to be a Borrowing under the U.S. Facility or the
Canadian Facility;

(v)   the currency of the requested Borrowing;

(vi)  whether such Borrowing is to be an ABR Borrowing, a Eurodollar Borrowing,
a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing; and

(vii) in the case of a Eurodollar Borrowing or CDOR Rate Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then (A) a Borrowing of
U.S. Revolving Loans or Canadian Revolving Loans requested in Dollars shall be
an ABR Borrowing and (B) a Borrowing of Canadian Revolving Loans requested in
Canadian Dollars shall be a Canadian Prime Rate Borrowing.  If no Interest
Period is specified with respect to any requested Eurodollar Borrowing or CDOR
Rate Borrowing, then the applicable Borrower(s) shall be deemed to have selected
an Interest Period of one month’s or 30 days’, as applicable,
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Applicable Administrative Agent shall advise each Lender of
the details thereof and of the amount of such Lender’s Revolving Loan to be made
as part of the requested Borrowing.

SECTION 2.04       Protective Advances.

(a)        Subject to the limitations set forth below, the Applicable
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Applicable Administrative Agent’s sole discretion (but shall have
absolutely no obligation), to make (i) in the case of the Administrative Agent,
Loans to the U.S. Borrowers in Dollars on behalf of the U.S. Revolving Lenders
(each such Loan, a “U.S. Protective Advance”) or (ii) in the case of the
Canadian Administrative Agent, Loans to the Canadian Borrower or the U.S.
Borrowers in Canadian Dollars or Dollars on behalf of the Canadian Revolving
Lenders (each such Loan, a “Canadian Protective Advance”) which the Applicable
Administrative Agent, in its Permitted Discretion, deems necessary or
appropriate (A) to preserve or protect the Collateral, or any portion thereof,
(B) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (C) to pay any other amount chargeable to or
required to be paid by the applicable Borrower(s) pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents; provided that (i) the aggregate principal amount of outstanding U.S.
Protective Advances shall not, at any time, exceed (x) 5% of the total U.S.
Commitment then in effect or (y) when aggregated with the aggregate outstanding
principal amount of U.S. Overadvances, 7.5% of the total U.S. Commitment then in
effect; provided further that no U.S. Protective Advance shall be made if after
giving effect thereto, any Lender’s U.S. Credit Exposure shall exceed such
Lender’s U.S. Commitment and (ii) the aggregate Dollar AmountEquivalent of
outstanding Canadian Protective Advances shall not, at any time, exceed (x) 5%
of the total Canadian Commitment then in effect or (y) when aggregated with the
aggregate outstanding principal amount of Canadian Overadvances, 7.5% of the
total Canadian Commitment then in effect; provided further that no Canadian
Protective Advance shall be made if after giving effect thereto, any Lender’s
Canadian Credit Exposure shall exceed such Lender’s Canadian
Commitment.  Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied.  All Protective Advances
shall be ABR Borrowings (in the case of Dollar denominated amounts) or Canadian
Prime Rate Borrowings (in the case of Canadian Dollar





-62-

--------------------------------------------------------------------------------

 



denominated amounts).  The Applicable Administrative Agent’s authorization to
make Protective Advances may be revoked at any time by the Required
Lenders.  Any such revocation must be in writing and shall become effective
prospectively upon the Applicable Administrative Agent’s receipt thereof.  At
any time that the making of such U.S. Revolving Loan would not violate the
Revolving Exposure Limitations and the conditions precedent set forth in Section
4.02 have been satisfied, the Administrative Agent may request the U.S.
Revolving Lenders to make a U.S. Revolving Loan in Dollars to repay a U.S.
Protective Advance.  At any other time the Administrative Agent may require the
U.S. Revolving Lenders to fund in Dollars their risk participations described in
Section 2.04(b).  At any time the making of such Canadian Revolving Loan would
not violate the Revolving Exposure Limitations and the conditions precedent set
forth in Section 4.02 have been satisfied, the Canadian Administrative Agent may
request the Canadian Revolving Lenders to make a Canadian Revolving Loan to the
applicable Borrower(s) in the currency in which any Canadian Protective Advance
is denominated to repay such Canadian Protective Advance.  At any other time the
Canadian Administrative Agent may require the Canadian Revolving Lenders to fund
their risk participations described in Section 2.04(b) in any Canadian
Protective Advance in the currency in which such Canadian Protective Advance is
denominated.

(b)        The Administrative Agent may by notice given not later than 12:00
p.m., New York City time, on any Business Day require the U.S. Revolving Lenders
to acquire participations on such Business Day in all or a portion of any U.S.
Protective Advance outstanding.  The Canadian Administrative Agent may by notice
given not later than 12:00 p.m., Toronto time, on any Business Day require the
Canadian Revolving Lenders to acquire participations on such Business Day in all
or a portion of any Canadian Protective Advance outstanding.  Each such notice
shall specify the aggregate principal amount of the Protective Advance in which
the Lenders will be required to participate, the currency thereof and each
Lender’s Applicable Percentage of such Protective Advance.  Each Lender hereby
absolutely and unconditionally agrees to pay, upon receipt of notice as provided
above, to the Administrative Agent such Lender’s Applicable Percentage of each
such Protective Advance.  Each Lender acknowledges and agrees that its
obligation to acquire participations in Protective Advances pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including nonsatisfaction of any of the conditions
precedent set forth in Section 4.02, the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this paragraph
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.07 with respect to Revolving Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders
pursuant to this paragraph).  From and after the date, if any, on which any
Lender has paid in full for its participation in any Protective Advance
purchased hereunder, the Applicable Administrative Agent shall promptly
distribute to such Lender its Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Applicable
Administrative Agent in respect of such Protective Advance; provided that any
such payment or proceeds so distributed shall be repaid to the Applicable
Administrative Agent if and to the extent such payment or proceeds is required
to be refunded to the applicable Borrower(s) for any reason.  The purchase of
participations in any Protective Advance pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrowers of their respective
obligations to repay such Protective Advance.

SECTION 2.05       Swingline Loans and Overadvances.

(a)        The Administrative Agent, the U.S. Swingline Lender and the U.S.
Revolving Lenders agree that in order to facilitate the administration of this
Agreement and the other Loan Documents, promptly after the Borrower
Representative requests an ABR Revolving Borrowing under the U.S. Facility, the
Swingline Lender may, in its discretion, elect to have the terms of this Section
2.05(a) apply to such Borrowing Request by advancing, on behalf of the U.S.
Revolving Lenders and in the amount and on the date requested, same day funds to
the U.S. Borrowers to the Funding Account(s) (each such Loan





-63-

--------------------------------------------------------------------------------

 



made solely by the U.S. Swingline Lender pursuant to this Section 2.05(a) is
referred to in this Agreement as a “U.S. Swingline Loan”), with settlement among
the U.S. Swingline Lender and the other U.S. Revolving Lenders as to the U.S.
Swingline Loans to take place on a periodic basis as set forth in Section
2.05(d).  Each U.S. Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the U.S. Revolving Lenders,
except that all payments thereon shall be payable to the U.S. Swingline Lender
solely for its own account.  The Administrative Agent, the Canadian Swingline
Lender and the Canadian Revolving Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Revolving Borrowing or Canadian
Prime Rate Borrowing under the Canadian Facility, the Canadian Swingline Lender
may, in its discretion, elect to have the terms of this Section 2.05(a) apply to
such Borrowing Request by advancing, on behalf of the Canadian Revolving Lenders
and in the amount and on the date requested, same day funds to the Canadian
Borrower to the Funding Account(s) (each such Loan made solely by the Canadian
Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Canadian Swingline Loan”), with settlement among the Canadian
Swingline Lender and the Canadian Revolving Lenders as to the Canadian Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(d).  Each
Canadian Swingline Loan shall be subject to all the terms and conditions
applicable to other ABR Loans or Canadian Prime Rate Loans funded by the
Canadian Revolving Lenders, except that all payments thereon shall be payable to
the Canadian Swingline Lender solely for its own account.  The aggregate Dollar
AmountEquivalent of U.S. Swingline Loans outstanding at any time shall not
exceed 10% of the aggregate U.S. Commitment in effect at such time.  The
aggregate Dollar AmountEquivalent of Canadian Swingline Loans outstanding at any
time shall not exceed 10% of the aggregate Canadian Commitment in effect at such
time.  No Swingline Lender shall make any Swingline Loan if the requested
Swingline Loan would not comply with the Revolving Exposure Limitations.  All
Swingline Loans denominated in dollars shall be ABR Borrowings and all Canadian
Swingline Loans denominated in Canadian Dollars shall be Canadian Prime Rate
Loans.

(b)        Any provision of this Agreement to the contrary notwithstanding, at
the request of the Borrower Representative, the Administrative Agent may in its
sole discretion (but shall have absolutely no obligation) make (i) in the case
of the Administrative Agent, Loans to the U.S. Borrowers in Dollars on behalf of
the U.S. Revolving Lenders (each such Loan, a “U.S. Overadvance”) or (ii) in the
case of the Canadian Administrative Agent, Loans to the Canadian Borrower or the
U.S. Borrowers in Canadian Dollars or Dollars on behalf of the Canadian
Revolving Lenders (each such Loan, a “Canadian Overadvance”); provided that (1)
the aggregate amount of outstanding U.S. Overadvances shall not, at any time,
exceed (x) 5% of the total U.S. Commitment then in effect or (y) when aggregated
with the aggregate outstanding amount of U.S. Protective Advances then
outstanding, 7.5% of the total U.S. Commitment then in effect; provided further
that no U.S. Overadvance shall be made if after giving effect thereto, any
Lender’s U.S. Credit Exposure shall exceed such Lender’s U.S. Commitment; and
(2) the aggregate Dollar AmountEquivalent of outstanding Canadian Overadvances
shall not, at any time, exceed (x) 5% of the total Canadian Commitment then in
effect or (y) when aggregated with the aggregate Dollar AmountEquivalent of
Canadian Protective Advances shall not at any time exceed 7.5% of the Canadian
Commitment then in effect; provided further that no Canadian Overadvance shall
be made if after giving effect thereto, any Lender’s Canadian Credit Exposure
shall exceed such Lender’s Canadian Commitment.  Overadvances may be made even
if the conditions precedent set forth in Section 4.02 have not been
satisfied.  All Overadvances denominated in dollars shall be ABR Borrowings and
all Canadian Overadvances denominated in Canadian Dollars shall be Canadian
Prime Rate Loans.  The applicable Borrowers shall be required to repay each
Overadvance no later than the 30th day after the date of the making
thereof.  The Applicable Administrative Agent’s authorization to make
Overadvances may be revoked at any time by the Required Lenders.  Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.





-64-

--------------------------------------------------------------------------------

 



(c)        The U.S. Swingline Lender and the Administrative Agent may by notice
given not later than 12:00 p.m., New York City time, on any Business Day require
the U.S. Revolving Lenders to acquire participations on such Business Day in all
or a portion of any U.S. Swingline Loan or U.S. Overadvance, respectively,
outstanding.  The Canadian Administrative Agent may by notice given not later
than 12:00 p.m. Toronto time, on any Business Day require the Canadian Revolving
Lenders to acquire participations on such Business Day in all or a portion of
any Canadian Swingline Loan and Canadian Overadvance outstanding.  Each such
notice shall specify the aggregate principal amount of the Swingline Loan or
Overadvance, respectively, in which the Lenders will be required to participate,
including the currency thereof, and each Lender’s Applicable Percentage of such
Swingline Loan or Overadvance.  Each Lender hereby absolutely and
unconditionally agrees to pay, upon receipt of notice as provided above, to the
Administrative Agent, for the account of the applicable Swingline Lender or the
account of the Applicable Administrative Agent, as applicable, such Lender’s
Applicable Percentage of such Swingline Loan or Overadvance.  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans and Overadvances pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including nonsatisfaction of any of the conditions precedent set forth in
Section 4.02, the occurrence and continuance of a Default or any reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.  Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Revolving Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders pursuant to this
paragraph).  From and after the date, if any, on which any Lender has paid in
full for its participation in any Swingline Loan or Overadvance purchased
hereunder, the applicable Swingline Lender or the Applicable Administrative
Agent, as applicable, shall promptly distribute to such Lender its Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Swingline Lender or the Applicable Administrative
Agent, as applicable, in respect of such Swingline Loan or Overadvance; provided
that any such payment or proceeds so distributed shall be repaid to the
Swingline Lender or the Applicable Administrative Agent, as applicable, if and
to the extent such payment or proceeds is required to be refunded to the
applicable Borrowers for any reason.  The purchase of participation in any
Swingline Loan or Overadvance pursuant to this paragraph shall not constitute a
Loan and shall not relieve the applicable Borrowers of their obligation to repay
such Swingline Loan or Overadvance.

(d)        The Applicable Administrative Agent, on behalf of each Swingline
Lender, shall request settlement (a “Settlement”) with the Revolving Lenders on
at least a weekly basis or on any earlier date that the Administrative Agent
elects, by notifying the applicable Revolving Lenders of such requested
Settlement by electronic transmission, telephone, or e-mail no later than 1:00
p.m., New York City time, on the date of such requested Settlement (the
“Settlement Date”).  Each Revolving Lender (other than the applicable Swingline
Lender) shall transfer the amount of such Lender’s Applicable Percentage of the
outstanding principal amount of the applicable Swingline Loan in the currency in
which such Swingline Loan is denominated with respect to which Settlement is
requested to the Applicable Administrative Agent, to such account of the
Applicable Administrative Agent as the Administrative Agent may designate, not
later than 3:00 p.m., New York City time, on such Settlement Date.  Settlements
may occur during the existence of a Default and whether or not the applicable
conditions precedent set forth in Section 4.02 have then been satisfied.  Such
amounts transferred to the Administrative Agent shall be applied against the
amounts of the Swingline Lender’s Swingline Loans and, together with Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively.  If any such amount is not
transferred to the Administrative Agent by any Revolving Lender on such
Settlement Date, the Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.





-65-

--------------------------------------------------------------------------------

 



SECTION 2.06       Letters of Credit.

(a)        General.  Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit
denominated in Dollars or an LC Alternative Currency (in the case of U.S.
Letters of Credit) for the account of the U.S. Borrowers or Letters of Credit
denominated in Dollars, Canadian Dollars or an LC Alternative Currency (in the
case of any Canadian Letter of Credit) for the account of the U.S. Borrowers or
the Canadian Borrower, in a form reasonably acceptable to the Applicable
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Availability Period.  In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by any
Borrower to, or entered into by any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall
control.  For the avoidance of doubt, subject to Section 2.06(n) any Letter of
Credit hereunder for the account of the U.S. Borrowers or the Canadian Borrower
may be for the benefit of any Subsidiary whether or not a U.S. Borrower or a
Canadian Borrower.

(b)        Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit or the amendment,
renewal or extension of an outstanding Letter of Credit (other than an automatic
renewal permitted pursuant to paragraph (c) of this Section), the Borrower
Representative shall deliver by hand or electronic transmission (or transmit by
electronic communication, if arrangements for doing so have been approved by the
recipient) to the applicable Issuing Bank and the Applicable Administrative
Agent (reasonably in advance of the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, specifying
whether such Letter of Credit is a U.S. Letter of Credit or a Canadian Letter of
Credit, the Borrower(s) for whose account such Letter of Credit is to be issued,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the currency in which such Letter of Credit will be
denominated (which (x) shall be Dollars in the case of U.S. Letters of Credit
and (y) shall be Dollars, Canadian Dollars or any LC Alternative Currency in the
case of Canadian Letters of Credit) the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit.  If requested by the applicable Issuing
Bank, the Borrower Representative also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrowers shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
total U.S. LC Exposure shall not exceed $120,000,000135,000,000 and the total
Canadian LC Exposure shall not exceed $30,000,000,15,000,000, (ii) the total
U.S. Standby LC Exposure shall not exceed $40,000,00070,000,000 and the total
Canadian Standby LC Exposure shall not exceed $10,000,0005,000,000 and (iii) the
Revolving Exposure Limitations shall be complied with.

(c)        Expiration Date.  Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Scheduled Maturity Date.  Any Letter of
Credit may provide by its terms that it may be automatically extended for
additional successive one year periods on terms reasonably acceptable to the
applicable Issuing Bank.  Any Letter of Credit providing for automatic extension
shall be extended upon the then current expiration date without any further
action by any Person unless the applicable Issuing Bank shall have given notice
to the applicable beneficiary (with a copy to the applicable Borrower) of the
election by such Issuing Bank not to extend such Letter of Credit, such notice





-66-

--------------------------------------------------------------------------------

 



to be given not fewer than 30 days prior to the then current expiration date of
such Letter of Credit; provided that no Letter of Credit may be extended
automatically or otherwise beyond the date that is five Business Days prior to
the Scheduled Maturity Date.

(d)        Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) under any
Facility and without any further action on the part of the applicable Issuing
Bank or the Lenders under such Facility, such Issuing Bank hereby grants to each
Lender under such Facility, and each Lender under such Facility hereby acquires
from such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, (i) with respect to each U.S. Letter of Credit, each U.S. Revolving
Lender hereby absolutely and unconditionally agrees to pay in Dollars to the
Administrative Agent, and (ii) with respect to any Canadian Letters of Credit,
each applicable Canadian Revolving Lender hereby absolutely and unconditionally
promises to pay, in Dollars, to the Canadian Administrative Agent, in each case
for the account of the applicable Issuing Bank, such Lender’s Applicable
Percentage of the Dollar AmountEquivalent of each LC Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower(s) on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to such Borrower(s) for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, reduction or termination of the Revolving Commitments
or any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the expiration
thereof or of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)        Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the applicable Borrower(s) shall, following
notice of such LC Disbursement to the Borrower Representative, reimburse such LC
Disbursement by paying to the Applicable Administrative Agent in Dollars an
amount equal to the Dollar AmountEquivalent of such LC Disbursement not later
than 2:00 p.m., New York City time, on the date that such LC Disbursement is
made, if the Borrower Representative shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower Representative prior to such time
on such date, then not later than 2:00 p.m., New York City time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 10:00 a.m., New York City time, on the day of
receipt, or (ii) the Business Day immediately following the Business Day that
the Borrower Representative receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 that such payment be financed with an ABR Revolving Borrowing
in an equivalent amount and, to the extent so financed, the applicable
Borrower(s)’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, or, if the applicable Swingline Lender
shall have elected to apply the terms of Section 2.05(a) to such requested
Borrowing, the resulting Swingline Loan.  If the applicable Borrower(s) fail to
make such payment when due, the Applicable Administrative Agent shall notify
each applicable Lender of the Dollar AmountEquivalent of the applicable LC
Disbursement, the payment then due from the applicable Borrower(s) in respect
thereof and such Revolving Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each applicable Revolving Lender shall pay to
the Applicable Administrative Agent in Dollars its Applicable Percentage of the
payment then due from the applicable Borrower(s), in the same manner as provided
in Section 2.07 with respect to Loans made by such Lender





-67-

--------------------------------------------------------------------------------

 



(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Applicable Administrative Agent shall promptly pay to such
Issuing Bank the amounts so received by it from the applicable Revolving
Lenders.  Promptly following receipt by the Applicable Administrative Agent of
any payment from the Borrower(s) pursuant to this paragraph, the Applicable
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that any Revolving Lender has made payments pursuant to
this paragraph to reimburse such Issuing Bank, then to each such Revolving
Lender and such Issuing Bank as their interests may appear.  Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the applicable Borrower(s) of their obligation to reimburse such LC
Disbursement.

(f)        Obligations Absolute.  The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section is absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not
substantially comply with the terms of such Letter of Credit, (iv) any
force majeure or other event that under any rule of law or uniform practices to
which any Letter of Credit is subject (including Section 3.14 of ISP 98 or any
successor publication of the International Chamber of Commerce) permits a
drawing to be made under such Letter of Credit after the stated expiration date
thereof or of the Revolving Commitments or (v) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrowers’ obligations hereunder.  No
Lender Party, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any other act, failure to act
or other event or circumstance; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the applicable
Borrower(s) to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by such Borrower(s) that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of bad faith, gross negligence or willful
misconduct on the part of an Issuing Bank (with such absence to be presumed
unless otherwise determined by a court of competent jurisdiction in a final and
nonappealable judgment), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)        Disbursement Procedures.  Each Issuing Bank shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.





-68-

--------------------------------------------------------------------------------

 



Each Issuing Bank shall promptly notify the Applicable Administrative Agent and
the Borrower Representative by telephone (confirmed by electronic transmission)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrowers of their obligation to
reimburse such Issuing Bank and the applicable Revolving Lenders with respect to
any such LC Disbursement.

(h)        Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the applicable Borrower(s) shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid Dollar
AmountEquivalent thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that such
Borrower(s) reimburse such LC Disbursement in full, at the rate per annum then
applicable to Canadian Prime Rate Revolving Loans (if the LC Disbursement is in
Cdn$) or ABR Revolving Loans (if the LC Disbursement is in US$); provided that,
if the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(f) shall apply.  Interest
accrued pursuant to this paragraph shall be paid to the Applicable
Administrative Agent for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment, and
shall be payable on demand or, if no demand has been made, on the date on which
the applicable Borrower(s) reimburse the applicable LC Disbursement in full.

(i)         Replacement of the Issuing Banks.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Applicable Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Applicable Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank.  At the time any such replacement shall
become effective, the applicable Borrower(s) shall pay all unpaid fees accrued
for the account of the replaced Issuing Bank pursuant to Section 2.12(b).  From
and after the effective date of any such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require.  After the replacement of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.

(j)         Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, (i) the U.S. Borrowers shall deposit
in an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Revolving Lenders (the “U.S. LC Collateral
Account”), an amount in cash in the currencies in which such LC Exposure is
denominated equal to 103% of the LC Exposure in respect of Letters of Credit
issued for the account of the U.S. Borrowers as of such date plus accrued and
unpaid interest thereon and (ii) the Canadian Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Canadian Lenders (the “Canadian LC Collateral
Account”), an amount in the currencies in which such LC Exposure is denominated
equal to 103% of the LC Exposure in respect of Letters of Credit issued for the
account of the Canadian Borrower as of such date plus accrued and unpaid
interest thereon as of such date plus accrued and unpaid interest thereon;
provided that the obligations to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to Parent or the Canadian Borrower described in
clause (h), (i) or (j) of Article VII.  Such deposits, (A) if made into





-69-

--------------------------------------------------------------------------------

 



the U.S. LC Collateral Account shall be held by the Administrative Agent as
collateral for the payment and performance of the U.S. Obligations arising from
LC Exposure in respect of Letters of Credit issued for the account of the U.S.
Borrowers and (B) if made into the Canadian LC Collateral Account shall be held
by the Administrative Agent as collateral for the payment and performance of the
Canadian Obligations arising from LC Exposure in respect of Letters of Credit
issues for the account of the Canadian Borrower, in each case, as further set
forth in the applicable Collateral Documents.  The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such accounts.  Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the applicable Borrower(s)’
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in each
such account shall, notwithstanding anything to the contrary herein or in the
Collateral Documents, be applied by the Administrative Agent to reimburse the
applicable Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the applicable Borrower(s) for the LC
Exposure in respect of Letters of Credit issued for the account of such
Borrower(s) at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Required Lenders), be applied, in the case of
moneys in the U.S. LC Collateral Account, to satisfy the Secured Obligation or,
in the case of moneys in the Canadian LC Collateral Account, to satisfy the
Canadian Secured Obligations, be applied to satisfy other Secured Obligations
(but subject to, in the case of any such application at a time when any Lender
is a Defaulting Lender (but only if, after giving effect thereto, the remaining
cash collateral shall be less than the aggregate LC Exposure of all the
Defaulting Lenders that has not been reallocated to non-Defaulting Lenders
pursuant to Section 2.20), the consent of each Issuing Bank).  If any Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Borrower within three Business Days after
all Events of Default have been cured or waived.

(k)        Existing Letters of Credit.  Each Existing Letter of Credit shall be
deemed to be a U.S. Letter of Credit issued for the account of the U.S.
Borrowers on the Effective Date for all purposes hereof  and of the other Loan
Documents (whether or not a U.S. Borrower was the applicant with respect thereto
or otherwise responsible for reimbursement obligations with respect thereto
prior to the Effective Date), and no issuance or similar fees (as distinguished
from ongoing participation or fronting fees) will be required in connection with
the deemed issuance of the Existing Letters of Credit on the Effective Date.

(l)         Issuing Bank Reports to the Administrative Agent.  Unless otherwise
agreed by the Applicable Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Applicable Administrative Agent (i) periodic activity
(for such period or recurrent periods as shall be requested by the Applicable
Administrative Agent) in respect of Letters of Credit issued by such Issuing
Bank, including all issuances, extensions, amendments and renewals, all
expirations and cancelations and all disbursements and reimbursements, (ii)
reasonably prior to the time that such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the stated amount and currency of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), (iii) on each Business Day on which such Issuing Bank makes any
LC Disbursement, the date and amount and currency of such LC Disbursement, (iv)
on any Business Day on which the applicable Borrower(s) fail to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount cue and (v) on any other Business Day, such
other information as the Applicable Administrative Agent shall reasonably
request as to the Letters of Credit issued by such Issuing Bank.





-70-

--------------------------------------------------------------------------------

 



(m)       LC Exposure Determination.  For all purposes of this Agreement, the
amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.

(n)        Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the U.S. Borrowers (in
the case of a Letter of Credit issued for the account of the U.S. Borrowers) or
the Canadian Borrower (in the case of a Letter of Credit issued for the account
of the Canadian Borrower) shall be obligated to reimburse the applicable Issuing
Bank hereunder for any and all drawings under such Letter of Credit.  Each
Borrower hereby acknowledges that the issuance of Letters of Credit requested by
such Borrower for the account of Subsidiaries inures to the benefit of such
Borrower, and that such Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

SECTION 2.07       Funding of Borrowings.

(a)        Each Lender shall make each Revolving Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., New York City time, to the account of the Applicable Administrative
Agent most recently designated by it for such purpose by notice to the Revolving
Lenders.  The Applicable Administrative Agent will make such Loans available to
the applicable Borrower(s) by promptly crediting the amounts so received, in
like funds, to the Funding Account(s); provided that (I) ABR Revolving Loans
made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Applicable Administrative Agent to the
applicable Issuing Bank and (ii) a U.S. Protective Advance or US. Overadvance
shall be retained by the Administrative Agent and (II) ABR Loans made to finance
the reimbursement of (i) a Canadian LC Disbursement as provided in Section
2.06(f) shall be remitted by the Canadian Administrative Agent to the applicable
Canadian Issuing Bank and (ii) a Canadian Protective Advance or Canadian
Overadvance shall be retained by the Canadian Administrative Agent.

(b)        Unless the Applicable Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Revolving Borrowing that such
Lender will not make available to the Applicable Administrative Agent such
Lender’s Applicable Percentage of such Borrowing, the Applicable Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance on such
assumption, make available to the applicable Borrower(s) a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Administrative Agent, then the
applicable Lender and the applicable Borrower(s) severally agree to pay to the
Applicable Administrative Agent forthwith on demand such corresponding amount
with interest thereon, for each day from and including the date such amount is
made available to the applicable Borrower(s) to but excluding the date of
payment to the Applicable Administrative Agent, at (i) in the case of a payment
to be made by such Lender, the greater of (x) the Federal Funds Effective Rate
(in the case of Dollar-denominated amounts) or the Canadian Prime Rate (in the
case of Canadian Dollar-denominated amounts) and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Loans denominated in Dollars, the interest
rate applicable to ABR Loans and in the case of Loans denominated in Canadian
Dollars, the interest rate applicable to Canadian Prime Rate Loans.  If the
applicable Borrower(s) and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower(s) the amount of such
interest paid by the Borrowers for such period.  If such Lender pays such amount
to the Applicable Administrative Agent, then such amount shall constitute such
Lender’s Revolving Loan included in such Borrowing.  Any payment by any
Borrower(s) pursuant





-71-

--------------------------------------------------------------------------------

 



to this paragraph (b) shall be without prejudice to any claim such Borrower(s)
may have against a Lender that shall have failed to make such payment to the
Applicable Administrative Agent.

SECTION 2.08       Interest Elections.

(a)        Each Revolving Borrowing initially shall be of the Type and, in the
case of a Eurodollar Revolving Borrowing or CDOR Rate Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03.  Thereafter, the Borrower Representative may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurodollar Revolving Borrowing or
CDOR Rate Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower Representative may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, Overadvances or Protective Advances, which may not be converted or
continued.

(b)        To make an election pursuant to this Section, the Borrower
Representative shall notify (i) the Administrative Agent with respect to each
U.S. Revolving Borrowing and (ii) the Canadian Administrative Agent (with a copy
to the Administrative Agent), with respect to each Canadian Revolving Borrowing,
in each case of such election by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrowers were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
electronic transmission to the Administrative Agent (and, in the case of a
Canadian Revolving Borrowing, the Canadian Administrative Agent) of an executed
written Interest Election Request.  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i)      the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)     the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing, a Eurodollar
Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing or CDOR Rate
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing or CDOR
Rate Borrowing but does not specify an Interest Period, then the Borrowers shall
be deemed to have selected an Interest Period of one month’s duration, in the
case of a Eurodollar Borrowing, or 30 days, in the case of a CDOR Rate
Borrowing.





-72-

--------------------------------------------------------------------------------

 



(c)        Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(d)        If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  If the Borrower Representative fails to
deliver a timely Interest Election Request with respect to a CDOR Rate Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Canadian Prime Rate
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower Representative
(provided that no such notice shall be required in the case of an Event of
Default under clause (h), (i) or (j) of Article VII), then, so long as an Event
of Default is continuing (i) no outstanding Revolving Borrowing may be converted
to or continued as a Eurodollar Borrowing or CDOR Rate Borrowing, (ii) unless
repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each CDOR Rate Borrowing shall be converted into a Canadian Prime Rate
Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.09       Termination and Reduction of Revolving Commitments; Increase
in Revolving Commitments.

(a)        Unless previously terminated, the Revolving Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Maturity Date,
or any earlier date on which the Revolving Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

(b)        The Borrower Representative may at any time terminate the Commitments
under the U.S. Facility and/or the Canadian Facility upon (i) the payment in
full of all outstanding Loans, together with accrued and unpaid interest thereon
and on any LC Disbursements, in each case, under the applicable Facility, (ii)
the cancellation and return of all outstanding Letters of Credit (or
alternatively, with respect to each such Letter of Credit, the furnishing to the
Administrative Agent of a cash deposit (or at the discretion of the
Administrative Agent a backup standby letter of credit reasonably satisfactory
to the Administrative Agent) equal to 103% of the portion of the LC Exposure
attributable to all Letters of Credit, as determined by the applicable Issuing
Banks), (iii) the payment in full of all accrued and unpaid fees owing in
respect of such Facility and (iv) the payment in full of all reimbursable
expenses and all other Obligations outstanding at such time in respect of such
Facility.

(c)        The Borrower Representative may from time to time reduce the
Commitments under the U.S. Facility and/or the Canadian Facility; provided that
(i) each reduction of the Revolving Commitments shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000 and (ii) the
Borrower Representative shall not reduce the Revolving Commitments under any
Facility if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the Borrowers would not be in compliance with the
Revolving Exposure Limitations.

(d)        The Borrower Representative shall notify the Administrative Agent of
any election to terminate or reduce the Revolving Commitments under paragraph
(b) or (c) of this Section at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Revolving Lenders of the contents
thereof.  Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the





-73-

--------------------------------------------------------------------------------

 



Revolving Commitments delivered by the Borrower Representative may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Revolving
Commitments shall be permanent.  Each reduction of the Revolving Commitments
under any Facility shall be made ratably among the Lenders under such Facility
in accordance with their respective Revolving Commitments thereunder.

(e)        (i)  The Borrower Representative shall have the right to increase the
Commitments under either Facility by obtaining additional U.S. Commitments or
additional Canadian Commitments, either from one or more of the Lenders or from
one or more other lending institutions; provided that (i) no Lender hereunder
shall have any obligation to provide any such requested increase, (ii) any such
request for an increase shall be in a minimum amount of $10,000,000, (iii) the
aggregate amount of all additional Revolving Commitments obtained under this
paragraph shall not exceed $150,000,000,100,000,000, (iv) the Administrative
Agent, each Swingline Lender and each Issuing Bank shall have approved the
identity of any such new Lender, such approval not to be unreasonably withheld,
conditioned or delayed, (v) any such new Lender shall assume all the rights and
obligations of a “Lender” hereunder, and (vi) the procedure described in
paragraph (e)(ii) of this Section shall have been satisfied.

(ii)        Any amendment hereto for such an increase or addition shall be in
form and substance reasonably satisfactory to the Administrative Agent and shall
only require the written signatures of the Administrative Agent, the Canadian
Administrative Agent, the Swingline Lenders, the Issuing Bank, the Loan Parties
and the Lender(s) being added or increasing their Revolving Commitments.  As a
condition precedent to such an increase, the Borrower Representative shall
deliver to the Administrative Agent (A) a certificate of each Loan Party signed
by an authorized officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (y) no Default exists, (B) an opinion of counsel to
the Loan Parties as to the power and authority of the Loan Parties to effect
such increase and such other customary and related matters as the Administrative
Agent may reasonably request and (C) a reaffirmation agreement, in form and
substance reasonably satisfactory to the Administrative Agent, executed and
delivered by the Loan Parties.

(iii)       On the Business Day following any such increase, all outstanding
Borrowings under any Facility being increased shall be reallocated, pursuant to
procedures reasonably determined by the Administrative Agent, among the Lenders
(including any newly added Lenders) under such Facility in accordance with the
Lenders’ respective revised Applicable Percentages and, with respect to any
reallocation of Eurodollar Borrowings or CDOR Rate Borrowings, the applicable
Borrowers shall pay the assigning Lenders any amounts that would have been
required to be paid pursuant to Section 2.16 had the assigned portions of such
Borrowings been prepaid on such date.

SECTION 2.10       Repayment of Loans; Evidence of Debt.

(a)        The U.S. Borrowers hereby, jointly and severally, unconditionally
promise to pay to (i) the Administrative Agent, for the account of each U.S.
Revolving Lender the principal amount of all outstanding U.S. Revolving Loans,
(ii) the Canadian Administrative Agent, for the account of each Canadian
Revolving Lender the principal amount of all outstanding Canadian Revolving
Loans to the U.S. Borrowers, (iii) the Applicable Administrative Agent the then
unpaid amount of each Protective Advance to the U.S. Borrowers and Overadvance
to the U.S. Borrowers, (iv) the U.S. Swingline Lender,





-74-

--------------------------------------------------------------------------------

 



the principal amount of each U.S. Swingline Loan and (v) the Canadian Swingline
Lender, the principal amount of each Canadian Swingline Loan to the U.S.
Borrowers, in each case, on the earliest of (A) the Maturity Date, (B) in the
case of any Overadvance, the earlier of the 60th day after the date of the
making thereof and demand by the Administrative Agent and (C) in the case of any
Protective Advance, demand by the Administrative Agent.  The Canadian Borrower
hereby unconditionally promises to pay to (i) the Canadian Administrative Agent,
for the account of each Canadian Revolving Lender the principal amount of all
outstanding Canadian Revolving Loans to the Canadian Borrower, (ii) the Canadian
Administrative Agent the then unpaid amount of each Canadian Protective Advance
to the Canadian Borrower and Canadian Overadvance to the Canadian Borrower and
(iii) the Canadian Swingline Lender, the principal amount of each Canadian
Swingline Loan to the Canadian Borrower, in each case, on the earliest of (A)
the Maturity Date , (B) in the case of any Canadian Overadvance, the 60th day
after the date of the making thereof and demand by the Administrative Agent and
(C) in the case of any Canadian Protective Advance, demand by the Canadian
Administrative Agent.

(b)        On each Business Day during any Dominion Period, the Administrative
Agent shall apply all funds credited to a Concentration Account of the U.S.
Borrowers on such Business Day or the immediately preceding Business Day (at the
discretion of the Administrative Agent, whether or not immediately available),
first, to prepay any U.S. Protective Advances and U.S. Overadvance and Canadian
Protective Advances to the U.S. Borrowers and Canadian Overadvances to the U.S.
Borrowers that may be outstanding, second, to prepay the U.S. Revolving Loans,
U.S. Swingline Loans, Canadian Revolving Loans to the U.S. Borrowers and
Canadian Swingline Loans to the U.S. Borrowers, third to cash collateralize
outstanding U.S. LC Exposure and Canadian LC Exposure with respect to U.S.
Letters of Credit and Canadian Letters of Credit issued for the account of the
U.S. Borrowers at such time in accordance with Section 2.06(j), fourth, to
prepay any Canadian Protective Advance and Canadian Overadvance to the Canadian
Borrower that may be outstanding, fifth, to prepay any Canadian Revolving Loans
to the Canadian Borrower and Canadian Swingline Loans to the Canadian Borrower,
sixth, to cash collateralize outstanding Canadian LC Exposure at such time in
accordance with Section 2.06(j) and, seventh, as the Borrower Representative may
direct.  The Administrative Agent shall apply all funds credited to a
Concentration Account of the Canadian Loan Parties on such Business Day or the
immediately preceding Business Day in the order specified in subclauses fourth
through seventh above.

(c)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the applicable Borrower(s) to
such Lender resulting from each Loan made by such Lender to such Borrower(s),
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(d)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder to the applicable Borrower(s),
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
applicable Borrowers to each Lender hereunder and (iii) the amount of any sum
received by the Applicable Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

(e)        The entries made in the accounts maintained pursuant to paragraph (c)
or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to pay
any amounts due hereunder in accordance with the terms of this Agreement.

(f)        Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the applicable Borrowers shall prepare, execute
and deliver to such Lender a promissory note





-75-

--------------------------------------------------------------------------------

 



payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.

SECTION 2.11       Prepayment of Loans.

(a)        The Borrowers shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (c) of this Section.

(b)        Except to the extent such excess arises from Protective Advances
permitted under Section 2.04 or Overadvances permitted under Section 2.05, in
the event and on each occasion that the Borrowers are not in compliance with the
Revolving Exposure Limitations, the Canadian Borrower and the U.S. Borrowers
shall severally prepay the Revolving Loans and/or Swingline Loans (or, if no
such Borrowings are outstanding, deposit cash collateral in the LC Collateral
Account in accordance with Section 2.06(j)) of such Borrower(s) in an aggregate
amount that, after giving effect to such prepayments or cash collateralizations
the Borrowers shall be in compliance with the Revolving Exposure Limitations.

(c)        The Borrower Representative shall notify the Applicable
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
applicable Swingline Lender), with a copy to the Administrative Agent in the
case of a prepayment of a Canadian Loan, by telephone (confirmed by hand
delivery or electronic transmission) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Revolving Borrowing or CDOR Rate Borrowing, not
later than 11:00 a.m., New York City time, three Business Days before the date
of prepayment or (ii) in the case of prepayment of an ABR Revolving Borrowing or
a Canadian Prime Rate Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.09.  Promptly following receipt of any such notice relating to a Revolving
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof.  Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

SECTION 2.12       Fees.

(a)        The U.S. Borrowers, jointly and severally, agree to pay to the
Administrative Agent for the account of each U.S. Revolving Lender a commitment
fee in dollars, which shall accrue at the Applicable Commitment Fee Rate on the
daily amount by which such Lender’s U.S. Commitment exceeds the amount of such
Lender’s U.S. Revolving Loans and U.S. LC Exposure during the period from and
including the Effective Date to but excluding the date on which the Lenders’
U.S. Commitment terminates.  The Canadian Borrowers agree to pay to the Canadian
Administrative Agent in dollars for the account of each Canadian Revolving
Lender a commitment fee, which shall accrue at the Applicable Commitment Fee
Rate on the daily amount by which such Lender’s Canadian Commitment exceeds the
Dollar AmountEquivalent of such Lender’s Canadian Revolving Loans and Canadian
LC Exposure during the period from and including the Effective Date to but
excluding the date on which the Lenders’ Canadian Commitment
terminates.  Accrued commitment fees shall be payable in arrears on the first
Business Day of each January, April, July and October, commencing on the first
such date to occur after the Effective Date, and on the date on which the
Revolving Commitments terminate.  All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of





-76-

--------------------------------------------------------------------------------

 



days elapsed.  For purposes of computing commitment fees, the Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans, Swingline Exposure, Protective Advances,
Overadvances and LC Exposure of such Lender.

(b)        The (i) U.S. Borrowers agree to pay to the Applicable Administrative
Agent for the account of each U.S. Revolving Lender a letter of credit fee with
respect to its participations in U.S. Letters of Credit and for the account of
each Canadian Revolving Lender a letter of credit fee with respect to Canadian
Letters of Credit issued for the account of the U.S. Borrowers and (ii) the
Canadian Borrower agrees to pay to the Canadian Administrative Agent for the
account of each Canadian Revolving Lender a letter of credit fee with respect to
its participation in Canadian Letters of Credit issued for the account of the
Canadian Borrower which, in each case, shall accrue at the same Applicable Rate
used to determine the interest rate applicable to Eurodollar Loans (as in effect
from time to time) on the average daily Dollar AmountEquivalent of such Lender’s
applicable LC Exposure in respect of such Letters of Credit (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure in respect of such Borrower(s)’
Letters of Credit.  In addition, (x) the U.S. Borrowers, jointly and severally,
agrees to pay to each Issuing Bank a fronting fee, which shall accrue at a rate
per annum equal to 0.125% of the average daily Dollar AmountEquivalent of the LC
Exposure attributable to Letters of Credit issued for the account of the U.S.
Borrowers by such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Commitments and the date on which there ceases to be any LC Exposure
in respect of Letters of Credit issued for the account of the U.S. Borrowers, as
well as such Issuing Bank’s standard fees with respect to the issuance,
amendment, renewal or extension of any such Letter of Credit or processing of
drawings thereunder and (y) the Canadian Borrower agrees to pay to each Issuing
Bank a fronting fee, which shall accrue at a rate per annum equal to 0.125% of
the average daily Dollar AmountEquivalent of the LC Exposure attributable to
Letters of Credit issued for the account of the Canadian Borrower by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure in respect of Letters of
Credit issued for the account of the Canadian Borrower, as well as such Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any such Letter of Credit or processing of drawings
thereunder.  Participation fees and fronting fees accrued through and including
the last day of each calendar month shall be payable on the first Business Day
of the next succeeding month, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Banks pursuant to this paragraph
shall be payable within 10 days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.

(c)        The U.S. Borrowers agree to pay to the Administrative Agent, for its
own account, fees in the amounts and payable at the times separately agreed upon
in the Fee Letter and the Collection Day Fee Letter or as otherwise agreed
between the Borrowers and the Administrative Agent.

(d)        All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Applicable Administrative Agent (or to the
applicable Issuing Bank, in the case of fees payable to it) for distribution, in
the case of commitment fees and participation fees, to the Lenders.  Fees paid
shall not be refundable under any circumstances (absent manifest error in the
amount paid).





-77-

--------------------------------------------------------------------------------

 



SECTION 2.13       Interest.

(a)        The Loans comprising each ABR Borrowing (including each Swingline
Loan, but excluding Protective Advances and Overadvances) shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

(b)        The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.

(c)        The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.

(d)        The Loans comprising each CDOR Rate Borrowing shall bear interest at
the CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(e)        Each (i) U.S. Protective Advance and U.S. Overadvance shall bear
interest at the Alternate Base Rate plus the Applicable Rate for ABR Revolving
Loans plus 2% per annum and each Canadian Protective Advance and Canadian
Overadvance shall bear interest at the Canadian Prime Rate plus the Applicable
Rate for Canadian Prime Rate Loans plus 2% per annum.

(f)        Notwithstanding the foregoing, during the occurrence and continuance
of an Event of Default, (i) all past due amounts in respect of the principal of
any Loan shall bear interest at 2% plus the rate otherwise applicable to such
Loans as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount that is past due, such amount shall bear interest at 2%
per annum plus the rate applicable to Base Rate Revolving Loans hereunder (or,
in the case of amounts denominated in Canadian Dollars, 2% per annum plus the
rate applicable to Canadian Prime Rate Loans hereunder).

(g)        Accrued interest on each Loan (for ABR Loans and Canadian Prime Rate
Loans, accrued through the last day of the prior calendar quarter) shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (f) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Canadian Prime Rate Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Revolving Loan or CDOR Rate Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(h)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).  The applicable Alternate
Base Rate, Adjusted LIBO Rate, the Canadian Prime Rate or the CDOR Rate shall be
determined by the Applicable Administrative Agent, and such determination shall
be conclusive absent manifest error.

(i)         Interest Act (Canada).  For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 360 days
or any other period of time less than a calendar year) are equivalent are the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively.





-78-

--------------------------------------------------------------------------------

 



(j)         Limitation on Interest.  If any provision of this Agreement or of
any of the other Loan Documents would obligate any Loan Party to make any
payment of interest or other amount payable to the Lenders in an amount or
calculated at a rate which would be prohibited by law or would result in a
receipt by the Lenders of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows:  (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section 2.13, and (2)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada).  Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrowers.  Any amount or rate of interest referred to in this Section 2.13(j)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

SECTION 2.14       Alternate Rate of Interest; Illegality.  (a) If prior to the
commencement of any Interest Period for a Eurodollar Borrowing or CDOR Rate
Borrowing:

(a) (i)  the Applicable Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
CDOR Rate, as applicable (including, without limitation, by means of an
Interpolated Rate or because the LIBO Screen Rate or the CDOR Rate is not
available or published on a current basis) for such Interest Period; or

(b) (ii)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the CDOR Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the Applicable Administrative Agent shall give notice (which may be
telephonic) thereof to the Borrower Representative and the Lenders through the
Platform as provided in Section 9.01 as promptly as practicable thereafter and,
until the Applicable Administrative Agent notifies the Borrower Representative
and the Lenders that the circumstances giving rise to such notice no longer
exist (which notification shall be made promptly after the Applicable
Administrative Agent obtains knowledge of the cessation of such circumstances),
(iA) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing or thea CDOR Rate Borrowing shall be ineffective, and any such
Revolving Borrowing shall be continued asrepaid or converted into an ABR
Borrowing or Canadian Prime Rate Borrowing, respectively, and (iias applicable,
on the last day of the then current Interest Period applicable thereto, and (B)
 if any Borrowing Request forrequests a Eurodollar Revolving Borrowing or CDOR
Rate Borrowing, such Borrowing shall be





-79-

--------------------------------------------------------------------------------

 



treatedmade as a request for an ABR Revolving Borrowing or Canadian Prime Rate
Borrowing, respectively.

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing or CDOR Rate Borrowing, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make, maintain, fund or continue Eurodollar
Loans or to convert ABR Borrowings to Eurodollar Borrowings or to convert
Canadian Prime Rate Borrowings to CDOR Rate Borrowings will be suspended until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrowers will upon demand from such Lender (with a copy to
the Applicable Administrative Agent), either prepay all Eurodollar Borrowings
and CDOR Rate Borrowings of such Lender or convert all Eurodollar Borrowings and
CDOR Rate Borrowings of such Lender to ABR Borrowings and Canadian Prime Rate
Borrowings, respectively, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar
Borrowings or CDOR Rate Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans.  Upon any such conversion or
prepayment, the Borrowers will also pay accrued interest on the amount so
converted or prepaid.

(c) If at any time (i) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that the circumstances set forth with
respect to the Adjusted LIBO Rate in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrowers (A)
shall endeavor to establish an alternate benchmark rate of interest to the LIBO
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time (which may include a margin to be applied thereto); provided that, if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement, and (B) shall enter into an
amendment to this Agreement, at no cost to the Loan Parties other than the
reimbursement of the Administrative Agent’s costs and expenses as contemplated
by Section 9.03 of this Agreement, to reflect such alternate rate of interest
and such other related changes to this Agreement as may be
applicable.  Notwithstanding anything to the contrary in Section 9.02, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (c) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(c), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing.

SECTION 2.15       Increased Costs.

(a)        If any Change in Law shall:





-80-

--------------------------------------------------------------------------------

 



(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuing Bank;

(ii)     impose on any Lender or any Issuing Bank or the London interbank market
or Canadian interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Eurodollar Loans or BA Rate Loans made by
such Lender or any Letter of Credit or participation therein; or

(iii)    subject any Recipient to any Taxes (other than any (A) Indemnified
Taxes or (B) Excluded Taxes) on or with respect to its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or other Recipient hereunder (whether
of principal, interest or any other amount) then, from time to time upon request
of such Lender or other Recipient, the applicable Borrower(s) will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered.

(b)        If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Revolving Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Loans held by, such
Lender, or the Letters of Credit issued by such Issuing Bank, to a level below
that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then, from time to time upon request of such
Lender or such Issuing Bank, the applicable Borrower(s) will pay to such Lender
or such Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(c)        A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or such Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section delivered to the Borrower Representative shall be conclusive absent
manifest error.  The applicable Borrower(s) shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d)        Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or expenses incurred or
reductions suffered more than 270 days prior to the date that such Lender or
such Issuing Bank, as the case may be,





-81-

--------------------------------------------------------------------------------

 



notifies the Borrower Representative of the Change in Law giving rise to such
increased costs or expenses or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

(e)        Notwithstanding the above, a Lender will not be entitled to demand
compensation for any increased cost or reduction set forth in this Section 2.15
at any time if it is not the general practice and policy of such Lender to
demand such compensation from similarly situated borrowers in similar
circumstances under agreements containing provisions permitting such
compensation to be claimed at such time.

SECTION 2.16       Break Funding Payments.  In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan or CDOR Rate Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan or CDOR Rate Loan on the date
specified in any notice delivered pursuant hereto (regardless of whether such
notice may be revoked under Section 2.11(c) and is revoked in accordance
therewith), or (d) the assignment of any Eurodollar Loan or CDOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of
Section 2.09(e) or a request by the Borrower Representative pursuant to Section
2.19, then, in any such event, the Borrowers shall compensate each Lender for
the loss, cost and expense (excluding any loss of margin) attributable to such
event.  Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or CDOR Rate that would have been
applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid if it were to
bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market or CDOR Rate
market, as applicable.  A certificate of any Lender delivered to the Borrower
Representative and setting forth and explaining in reasonable detail any amount
or amounts that such Lender is entitled to receive pursuant to this Section
shall be conclusive absent manifest error.  The applicable Borrower(s) shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.

SECTION 2.17       Taxes.

(a)        Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by any applicable withholding agent, then the applicable
withholding agent shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section 2.17) the applicable RecipientLender (or, in the case
of payments made to any Administrative Agent for its own account, such
Administrative Agent) receives an amount equal to the sum it would have received
had no such deduction or withholding been made.





-82-

--------------------------------------------------------------------------------

 



(b)        Payment of Other Taxes by the Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Applicable Administrative Agent, timely reimburse
it for the payment of, any Other Taxes.

(c)        Evidence of Payment.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, such Loan Party shall deliver to the Applicable Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such-payment reasonably satisfactory to the Applicable
Administrative Agent.

(d)        Indemnification by the Loan Parties.  The applicable Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.17) payable or paid by such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by a Lender (with a copy to
the Applicable Administrative Agent), or by the Applicable Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(e)        Status of Lenders.

(i)         Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Applicable Administrative Agent,
at the time or times reasonably requested by the Borrower Representative or the
Applicable Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower Representative or the
Applicable Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower Representative or the Applicable
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Applicable Administrative Agent as will enable the Borrower Representative or
the Applicable Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)        Without limiting the generality of the foregoing:

(A)       any Lender to a U.S. Borrower that is a U.S. Person shall deliver to
the Borrower Representative and the Applicable Administrative Agent on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), two executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding;

(B)       any Foreign Lender to a U.S. Borrower shall deliver to the Borrower
Representative and the Applicable Administrative Agent on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon





-83-

--------------------------------------------------------------------------------

 



the reasonable request of the Borrower Representative or the Administrative
Agent), whichever of the following is applicable (in such number of copies as
shall be requested by the recipient):

(1)        executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor
forms) claiming eligibility for the benefits of an income tax treaty to which
the United States is a party;

(2)        executed originals of IRS Form W-8ECI (or any successor forms);

(3)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of any U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and that no payments in connection
with any Loan Document are effectively connected with the Foreign Lender’s
conduct of a U.S. trade or business (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E (or any successor forms);
or

(4)        to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or a participating Lender),
executed originals of IRS Form W-8IMY (or any successor forms), accompanied by
IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I on behalf of each such direct
and indirect partner;

(C)       any Foreign Lender to a U.S. Borrower shall deliver to the Borrower
Representative and the Applicable Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Applicable Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Applicable Administrative Agent to determine the
withholding or deduction required to be made; and

(D)       if a payment made to a Lender to a U.S. Borrower under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agents at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agents such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agents
as may be necessary for the Borrower Representative and the Administrative
Agents to comply with their obligations under FATCA, to determine whether such
Lender has complied with such Lender’s obligations under FATCA and





-84-

--------------------------------------------------------------------------------

 



to determine, if any, the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the Effective Date.

(E)        Any Lender to the Canadian Borrower shall deliver to the Canadian
Borrower and the Canadian Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Canadian Borrower or the Canadian
Administrative Agent), (1) two executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding or (2) two
executed originals of an applicable IRS Form W-8 certifying such Lender’s
non-U.S. status.

Each Lender agrees that if any form or certification it previously delivered
(including any specific documentation required in this Section 2.17(e) expires
or becomes obsolete or inaccurate in any respect, it shall deliver promptly to
the Borrower Representative or the Applicable Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
request by the Borrower or the Applicable Administrative Agent) or promptly
notify the Borrower Representative and the Applicable Administrative Agent in
writing of its legal ineligibility to do so.

Each Lender hereby authorizes the Applicable Administrative Agent to deliver to
the Loan Parties and to any other successor Applicable Administrative Agent any
documentation provided by such Lender pursuant to this Section 2.17(e).

Notwithstanding any other provision of this Section 2.17(e), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(f)        Treatment of Certain Refunds.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified pursuant to this Section
2.17 (including by the payment of additional amounts pursuant to this Section
2.17), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 2.17 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).  Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 2.17 (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 2.17, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
Section 2.17 the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This Section
2.17 shall not be construed to require any indemnified party to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.

(g)        Defined Terms.  For the avoidance of doubt, for purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and any Swingline
Lender and the term “applicable law” includes FATCA.

(h)        For purposes of FATCA, from and after the Amendment No. 2 Effective
Date, the Loan Parties and the Administrative Agents shall treat (and the
Lenders hereby authorize the Administrative





-85-

--------------------------------------------------------------------------------

 



Agents to treat) this Agreement and any Loans made hereunder (including any
Loans already outstanding) as not qualifying as “grandfathered obligations”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.18       Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

(a)        The Borrowers shall make each payment required to be made by them
hereunder or under any other Loan Document on or prior to the time expressly
required hereunder or under such other Loan Document for such payment or, if no
such time is expressly required, on or prior to 2:00 p.m., New York City time,
on the date when due, in immediately available funds, without any defense,
setoff, recoupment or counterclaim.  All payments (i) in respect of any Loan
(and interest thereon) shall be made in the same currency in which such Loan was
made and (ii) in respect of all fees, in respect of reimbursement of LC
Disbursements and in respect of any other amounts payable hereunder or under
other Loan Documents shall be paid in Dollars.  All such payments in respect of
Revolving Loans and LC Exposure under any Facility shall be made and allocated,
pro rata in accordance with the respective unpaid principal amounts of such
Loans and the LC Exposure of each Lender under such Facility.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except that (i) payments required to be
made directly to an Issuing Bank or the Swingline Lender shall be so made and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein and (ii) payments
of Canadian Loans and LC Disbursements or fronting fees that are payable to any
Canadian Issuing Bank, shall be made to the Canadian Administrative Agent at its
offices at 200 Bay Street, Royal Bank Plaza, Floor 18, Toronto M57 2J2
Canada.  The Applicable Administrative Agent shall distribute any such payment
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder or under any other
Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

(b)        (i) Any proceeds of Collateral received by the Administrative Agent
(i) not constituting (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by the Borrower Representative), (B) a mandatory prepayment (which shall be
applied in accordance with Section 2.11) or (C) amounts to be applied from a
Concentration Account during any Dominion Period (which shall be applied in
accordance with Section 2.10(b)) or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, shall be applied ratably first, to pay any fees, indemnities, or
expense reimbursements then due to the Administrative Agent, the Canadian
Administrative Agent and each Issuing Bank from the Borrowers (other than in
connection with Banking Services or Swap Obligations); second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers (other than
in connection with Banking Services or Swap Obligations); third, to pay interest
due in respect of the Protective Advances and Overadvances; fourth, to pay the
principal of the Protective Advances and Overadvances; fifth, to pay interest
then due and payable on the Loans (other than the Protective Advances and
Overadvances) ratably; sixth, to prepay principal on the Loans (other than the
Protective Advances and Overadvances) and unreimbursed LC Disbursements ratably;
seventh, to deposit in the U.S. LC Collateral Account and the Canadian LC
Collateral Account cash collateral (in accordance with 2.06(j)); eighth, to
payment of any amounts owing with respect to Banking Services (other than supply
chain financing) and Swap Obligations; ninth, to the payment of any other
Secured Obligations due to any Lender Party by the Borrowers; tenth, to the
payment of amounts owing with respect to Banking Services comprising supply
chain financing and eleventh any excess to be returned to Borrower
Representative; provided that any





-86-

--------------------------------------------------------------------------------

 



amounts received from any U.S. Borrower or on account of the U.S. Collateral
shall be applied, first, in the order provided above in clauses first through
seventh to all amounts constituting U.S. Secured Obligations, second, in the
order provided above in clauses first through seventh to the Canadian Secured
Obligations, third, in the order provided above in clauses eighth through tenth
to all amounts constituting U.S. Secured Obligations and fourth in the order
provided above in clauses eighth through tenth to the Canadian Secured
Obligations and (ii) any such application of proceeds from Canadian Collateral
or the Canadian Loan Parties shall be made solely in respect of Canadian Secured
Obligations.  Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, no Agent nor any Lender shall apply any payment which
it receives to any Eurodollar Loan or BA Rate Loan, except (a) on the expiration
date of the Interest Period applicable to such Eurodollar Loan or BA Rate Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans or Canadian Prime Rate Loans, respectively and, in any such event, the
applicable Borrower(s) shall pay the break funding payment required in
accordance with Section 2.16.

(c)        During a Dominion Period, all payments of principal, interest, LC
Disbursements, fees, reimbursable expenses (including, without limitation, all
reimbursements of fees and expenses pursuant to Section 9.03) and other sums
payable under the Loan Documents may be paid from the proceeds of Borrowings
made hereunder, whether made following a request by the Borrower Representative
pursuant to Section 2.03 or a deemed request as provided in this Section or may
be deducted from any deposit account of any Borrower maintained with the
Administrative Agent; provided that no amount from any Canadian Loan Party shall
be applied to pay any U.S. Secured Obligations.  Each Borrower hereby
irrevocably authorizes (i) the Applicable Administrative Agent to request a
Borrowing on its behalf for the purpose of paying each payment referred to in
the preceding sentence during a Dominion Period and agrees that all such amounts
charged shall constitute Loans (including Swingline Loans and Overadvances, but
such a Borrowing may only constitute a Protective Advance if it is to reimburse
costs, fees and expenses pursuant to Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Section 2.03, 2.04 or 2.05,
as applicable, and (ii) the Applicable Administrative Agent to charge any
deposit account of any Borrower (other than, so long as no Dominion Period is in
effect or no Event of Default shall have occurred or be continuing, any Excluded
Account) maintained with the Administrative Agent for each payment of principal,
interest, fees or any other amount due under the Loan Documents referred to in
the previous sentence.

(d)        If any Lender under any Facility shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or participations in LC Disbursements,
Swingline Loans, Protective Advances or Overadvances under such Facility
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements, Swingline
Loans, Protective Advances or Overadvances and accrued interest thereon under
such Facility than the proportion received by any other Lender under such
Facility, then the Lender receiving such greater proportion shall notify the
Applicable Administrative Agent of such fact and shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements,
Swingline Loans, Protective Advances and Overadvances of other Lenders under
such Facility to the extent necessary so that the amount of all such payments
shall be shared by the Lenders under such Facility ratably in accordance with
the aggregate amounts of principal of and accrued interest on their respective
Loans and participations in LC Disbursements, Swingline Loans, Protective
Advances and Overadvances under such Facility; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as in effect from time to time) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements,





-87-

--------------------------------------------------------------------------------

 



Swingline Loans, Protective Advances or Overadvances to any Person that is an
Eligible Assignee (as such term is defined from time to time).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.  For
purposes of subclause (b)(i) of the definition of Excluded Taxes, a Lender that
acquires a participation pursuant to this Section 2.18(d) shall be treated as
having acquired such participation on the earlier date(s) on which such Lender
acquired the applicable interest(s) in the Commitment(s) and/or Loan(s) to which
such participation relates.

(e)        Unless the Applicable Administrative Agent shall have received notice
from the Borrower Representative prior to the date on which any payment is due
to the Applicable Administrative Agent for the account of any of the Lenders or
the Issuing Banks hereunder that the applicable Borrower(s) will not make such
payment, the Applicable Administrative Agent may assume that the applicable
Borrower(s) have made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or
Issuing Banks, as the case may be, the amount due.  In such event, if the
applicable Borrower(s) have not in fact made such payment, then each of the
Lenders or Issuing Banks, as the case may be, severally agrees to repay to the
Applicable Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to each Applicable Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by each Applicable Administrative
Agent in accordance with banking industry rules on interbank compensation.

(f)        If any Lender shall fail to make any payment required to be made by
it hereunder to or for the account of the Applicable Administrative Agent, then
the Applicable Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Applicable Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations in respect of such payment until all such unsatisfied
obligations have been discharged and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and apply any such amounts to, any
future payment obligations of such Lender hereunder to or for the account of the
Applicable Administrative Agent.

SECTION 2.19       Mitigation Obligations:  Replacement of Lenders.

(a)        If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment and delegation (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The applicable Borrower(s) hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment and delegation.

(b)        If any Lender requests compensation under Section 2.15, or if any
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
Representative may, at the sole expense and effort of the applicable
Borrower(s), upon notice to such Lender and the Administrative Agent by the
Borrower Representative, require such Lender to assign





-88-

--------------------------------------------------------------------------------

 



and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.15 or 2.17) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (i) the Borrower Representative shall have received the prior written
consent of the Administrative Agent, each Issuing Bank and each Swingline
Lender, which consents shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements, Swingline Loans, Protective
Advances and Overadvances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the applicable
Borrower(s) (in the case of all other amounts), (iii) in the case of any such
assignment and delegation resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a reduction in such compensation or payments and (iv) such
assignment and delegation does not conflict with applicable law.  A Lender shall
not be required to make any such assignment and delegation if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the applicable Borrower(s) to require such assignment and delegation have ceased
to apply.  Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower Representative, the Administrative Agent and
the assignee (subject to any required consents referred to above) and that the
Lender required to make such assignment and delegation need not be a party
thereto.

SECTION 2.20       Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender under any Facility:

(a)        commitment fees shall cease to accrue on the unused portion of the
Revolving Commitment of such Defaulting Lender of such Facility pursuant to
Section 2.12(a);

(b)        the Revolving Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or all affected
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment, waiver or modification pursuant to
Section 9.02); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;

(c)        if any Swingline Exposure, LC Exposure, Protective Advance Exposure
and Overadvance Exposure exists under any Facility under which such Lender has a
Revolving Commitment at the time such Lender becomes a Defaulting Lender, then:

(i)      such Defaulting Lender’s Swingline Exposure (other than any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.05(c)), LC Exposure (other than any
portion thereof attributable to unreimbursed LC Disbursements with respect to
which such Defaulting Lender shall have funded its participation as contemplated
by Section 2.06(d)), Protective Advance Exposure (other than any portion thereof
with respect to which such Defaulting Lender shall have funded its participation
as contemplated by Section 2.04(b)) and Overadvance Exposure (other than any
portion thereof with respect to which such Defaulting Lender shall have funded
its participation as contemplated by Section 2.05(c)) under such Facility shall
be reallocated among the non-Defaulting Lenders under such





-89-

--------------------------------------------------------------------------------

 



Facility in accordance with their respective Applicable Percentages, but only to
the extent the sum of all non-Defaulting Lenders’ Revolving Exposures under such
Facility plus such Defaulting Lender’s Swingline Exposures under such Facility,
LC Exposure under such Facility, Protective Advance Exposure under such Facility
and Overadvance Exposure under such Facility does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments under such Facility;

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower(s) shall within one Business Day
following notice by the Administrative Agent, without prejudice to any rights or
remedies of the Borrowers against such Defaulting Lender, (A) first, prepay the
portion of such Defaulting Lender’s Overadvance Exposure under such Facility
that has not been so reallocated, (B) second, prepay the portion of such
Defaulting Lender’s Protective Advance Exposure under such Facility that has not
been so reallocated, (C) third, prepay the portion of such Defaulting Lender’s
Swingline Exposure under such Facility that has not been so reallocated and (D)
fourth, cash collateralize such Defaulting Lender’s LC Exposure under such
Facility that has not been so reallocated in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

(iii)    if any Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the applicable Borrower(s)
shall not be required to pay any letter of credit participation fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s cash collateralized LC Exposure under such Facility during the period
such Defaulting Lender’s LC Exposure under such Facility is cash collateralized;

(iv)    if any portion of the LC Exposure under such Facility of such Defaulting
Lender is reallocated pursuant to clause (c)(i) above, then the fees payable to
the Lenders pursuant to Section 2.12(b) shall be adjusted to give effect to such
reallocation; or

(v)     if any portion of such Defaulting Lender’s LC Exposure under such
Facility is neither cash collateralized nor reallocated pursuant to clause
(c)(i) or (c)(ii) above, then, without prejudice to any rights or remedies of
the applicable Issuing Bank or any Lender hereunder, all letter of credit
participation fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure under such Facility shall be payable to the Issuing Banks
(and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure under such Facility attributable to Letters of Credit
issued by each Issuing Bank) until such LC Exposure is cash collateralized
and/or reallocated; and

(d)        the Swingline Lender under such Facility shall not be required to
fund any Swingline Loan and no Issuing Bank under such Facility shall be
required to issue, amend, renew, extend or increase any Letter of Credit, in
each case, unless it is satisfied that the related exposure will be 100% covered
by the Revolving Commitments of the non-Defaulting Lenders under such Facility
and/or cash collateral provided by the Borrowers in accordance with clause (c)
of this Section, and participating interests in any such newly issued, amended,
renewed, extended or increased Letter of Credit under such Facility or newly
made Swingline Loan under such Facility shall be allocated among non-Defaulting
Lenders in a manner consistent with clause (c)(i) of this Section (and
Defaulting Lenders shall not participate therein).





-90-

--------------------------------------------------------------------------------

 



In the event and on the date that each of the Administrative Agent, Parent, each
of the Issuing Banks and each of the Swingline Lenders agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure, LC Exposure, Protective Advance
Exposure and Overadvance Exposure of the other Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Commitment under the applicable
Facility and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders under such Facility as the Administrative
Agent shall determine may be necessary in order for such Lender to hold
Revolving Loans under such Facility in accordance with its Applicable
Percentage.

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Swingline Lenders or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to each
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.

SECTION 2.21       Returned Payments.  If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, any Lender Party
is for any reason compelled to surrender such payment or proceeds to any Person
because such payment or application of proceeds is invalidated, declared
fraudulent, set aside or determined to be void or voidable as a preference,
impermissible setoff, or a diversion of trust funds, or for any other reason,
then the Obligations or part thereof intended to be satisfied shall be revived
and continued and this Agreement and the other Loan Documents shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent, such Issuing Bank or such Lender.  The provisions of this
Section shall be and remain effective notwithstanding any contrary action which
may have been taken by the Administrative Agent, any Issuing Bank or any Lender
in reliance upon such payment or application of proceeds.  The provisions of
this Section shall survive the termination of this Agreement.

ARTICLE III

 

Representations and Warranties

Each Loan Party represents and warrants to the Lenders as follows:

SECTION 3.01       Organization; Powers.  Parent and each Restricted Subsidiary
is duly organized, validly existing and (to the extent the concept is applicable
in such jurisdiction and, in the case of any Restricted Subsidiary other than
any Borrower, except where the failure to be so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect) in good standing under the laws of the jurisdiction of its organization,
has all requisite power and authority to carry on its business as now conducted
and, except where the failure to do so, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.

SECTION 3.02       Authorization; Enforceability; Benefit to Loan Parties.

(a)        The Transactions, insofar as they are to be carried out by each Loan
Party, are within such Loan Party’s corporate or other organizational powers and
have been duly authorized by all necessary corporate or other organizational
and, if required, shareholder or other equityholder action.  This Agreement has
been duly executed and delivered by each Loan Party and constitutes, and each
other





-91-

--------------------------------------------------------------------------------

 



Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)        Each Loan Party expects to derive benefit (and its board of directors
or other governing body has determined that it may reasonably be expected to
derive benefit), directly and indirectly, from (i) successful operations of each
of the other Loan Parties and (ii) the credit extended by the Lenders to the
Borrowers hereunder.  Each Loan Party has determined that execution, delivery,
and performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

SECTION 3.03       Governmental Approvals; No Conflicts.  The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been (or, in
the case of filings relating to the consummation of the Merger, substantially
contemporaneously with the Effective Date will be) obtained or made and are (or
will so be) in full force and effect and except for filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any applicable law,
including any order of any Governmental Authority, (c) will not violate the
charter, bylaws or other organizational documents of Parent or any Restricted
Subsidiary, (d) will not violate or result in a default under any indenture or
agreement (including the Term Credit Agreement, the Senior Notes Indenture or
other material instrument binding upon Parent or any Restricted Subsidiary or
any of their assets), or give rise to a right thereunder to require any payment
to be made by Parent or any Restricted Subsidiary, and (e) will not result in
the creation or imposition of any Lien on any asset of Parent or any Restricted
Subsidiary, except Liens created pursuant to the Loan Documents or Liens created
in connection with the Term Credit Agreement; in the case of clauses (b) and (d)
above, except for a violation or creation, as applicable, which would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.04       Financial Condition; No Material Adverse Effect.

(a)        Parent has heretofore furnished to the Lenders (i)(A) the audited
consolidated balance sheets and related consolidated statements of operations,
shareholders’ equity and cash flows of the U.S. BorrowerParent and its
consolidated Subsidiaries as of and for the fiscal years ended February 1, 2014,
February 2, 2013 and January 28, 2012,2017, January 30, 2016, and January 31,
2015, each audited by and accompanied by the unqualified opinion of Deloitte &
Touche LLP, independent registered public accounting firm, and (B) the unaudited
consolidated balance sheets and related statements of operations, shareholders’
equity and cash flows of the U.S. Borrower and its consolidated Subsidiaries as
of and for each of the fiscal quarters and the portions of the fiscal year ended
May 3, 2014 and May 4, 2013 and (ii)(A) theii) the unaudited consolidated
balance sheets and related statements of operations and comprehensive income,
stockholders, shareholders’ equity and cash flows of the Acquired CompanyU.S.
Borrower and its consolidated subsidiariesSubsidiaries as of and for each of the
fiscal years ended February 1, 2014, February 2, 2013 and January 28, 2012 and
January 29, 2011, each audited by and accompanied by the unqualified opinion of
Deloitte & Touche LLP, independent registered public accounting firm, and (B)
the unaudited consolidated balance sheet and related statements of operations
and cash flows of the Acquired Company and its consolidated subsidiaries as of
and for each of the fiscal quarters and the portions of the fiscal year ended
May 3, 2014 and May 4, 2013.quarters ended July 29, 2017 and July 30, 2016.
 Such financial statements (x) present fairly, in all material respects, the
financial position and results of operations and cash flows of Parent and its
consolidated Subsidiaries or the Acquired Company and its consolidated
subsidiaries, as the case may be, as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in





-92-

--------------------------------------------------------------------------------

 



the case of the statements referred to in clauses (i)(B) andclause (ii)(B) above
and (y) comply in all material respects with the requirements of Regulation S-X
under the Securities Act.

(b)        Parent has heretofore furnished to the Lenders a pro forma
consolidated balance sheet and related pro forma consolidated statement of
operations of Parent and its consolidated Subsidiaries as of and for the period
of 12 consecutive months ended May 3, 2014, prepared giving effect to the
Transactions as if the Transactions had occurred on such date, in the case of
such balance sheet, or at the beginning of such period, in the case of such
statements of operations.  Such pro forma consolidated balance sheet and pro
forma statements of operations (i) have been prepared by Parent in good faith
based on the same assumptions used to prepare the pro forma financial statements
included in the Information Materials (which assumptions are believed on the
Effective Date by the Borrowers to be reasonable), (ii) are based on the best
information available to the Borrowers, (iii) accurately reflect all adjustments
necessary to give effect to the Transactions, (iv) present fairly, in all
material respects, the pro forma financial position and results of operations of
Parent and its consolidated Subsidiaries as of and for the period of 12
consecutive months ended on May 3, 2014, as if the Transactions had occurred on
such date or at the beginning of such period, as the case may be and (v) comply
in all material respects with the requirements of Regulation S-X under the
Securities Act (except for the period presented).[Reserved].

(c)        Since February 1, 2014,January 28, 2017, there has been no event,
development or circumstance that has had, or would reasonably be expected to
have, a Material Adverse Effect on the business, assets, results of operations
or financial condition of Parent, the Acquired Company and their respectiveits
subsidiaries, taken as a whole.

SECTION 3.05       Properties.

(a)        Parent and each Restricted Subsidiary has good title to, or valid
leasehold interests in, all its property material to its business, except for
minor defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and Liens expressly permitted by Section 6.02.

(b)        Parent and each Restricted Subsidiary owns, or is licensed to use,
all trademarks, service marks, tradenames, trade dress, copyrights, patents,
industrial designs and other intellectual property material to its business, and
the conduct of their respective businesses, including the use thereof, by Parent
and the Restricted Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.06       Litigation and Environmental Matters.

(a)        There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Parent, threatened against or affecting Parent or any Restricted Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, would reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions
(other than the Disclosed Matters).

(b)        Except for the Disclosed Matters or matters that, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither Parent nor any Restricted Subsidiary (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to





-93-

--------------------------------------------------------------------------------

 



any Environmental Liability, (iii) has received written notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

(c)        Since the Effective Date, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07       Compliance with Laws and Agreements.

(a)        Parent and each Subsidiary is in compliance with all laws, including
all orders of Governmental Authorities, applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect (it being agreed
that this Section does not apply to any law which is specifically addressed in
Section 3.06(b), 3.07(b), 3.08, 3.09, 3.10 or 3.14).  No Default has occurred
and is continuing.

(b)        Parent has implemented and maintains in effect policies and
procedures designed to ensure compliance in all material respects by Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Parent, its Subsidiaries and
their respective officers and employees and to the knowledge of Parent its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) Parent, any Subsidiary or, to
the knowledge of Parent, any of their respective directors, officers or
employees, or (b) to the knowledge of Parent, any agent of Parent or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing,
Letter of Credit use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.08       Investment Company Status, etc.  No Loan Party is (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.1935
or (c) an EEA Financial Institution.

SECTION 3.09       Taxes.  Parent and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it (including in
its capacity as withholding agent), except (a) any Taxes that are being
contested in good faith by appropriate proceedings diligently conducted and for
which Parent or such Subsidiary has set aside on its books reserves with respect
thereto to the extent required by GAAP or (b) to the extent that the failure to
do so would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.  There is no current or proposed tax
assessment, deficiency or other claim against Parent or any of the Subsidiaries
that would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.  Each Loan Party and each of their respective
Subsidiaries has withheld all material employee withholdings and has made all
employer contributions to be withheld and made by it pursuant to applicable law
on account of the Canadian Pension Plans and the Canada Benefit Plans,
employment insurance and employee income taxes.

SECTION 3.10       ERISA; Labor Matters; Canadian Pension Plans and Canadian
Benefit Plans.

(a)        Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred  or is reasonably expected to occur, (ii) neither any Loan Party nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA and (iii) on the Effective Date, the present
value of all accumulated benefit





-94-

--------------------------------------------------------------------------------

 



obligations under each Plan that is subject to Title IV of ERISA (based on the
assumptions used for purposes of Statement of Accounting Standards Topic No.
715) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed the fair value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans that are
subject to Title IV of ERISA (based on the assumptions used for purposes of
Statement of Accounting Standards Topic No. 715) did not, as of the date or
dates of the most recent financial statements reflecting such amounts, exceed
the fair value of the assets of all such underfunded Plans.

(b)        Except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) there are no strikes,
lockouts, slowdowns or any other labor disputes against Parent or any Restricted
Subsidiary pending or, to the knowledge of Parent, threatened, (ii) the hours
worked by and payments made to employees of Parent and the Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act of 1938,
the Employee Standards Act (Ontario) or any other applicable federal, state,
provincial, territorial, local or foreign law dealing with such matters and
(iii) all payments due from Parent or any Restricted Subsidiary, or for which
any claim may be made against Parent or any Restricted Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of Parent or such Restricted
Subsidiary to the extent required by GAAP.  The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which Parent or
any Restricted Subsidiary is bound.

(c)        Section 3.10(c) of the Disclosure Letter listsand Section 3.10(c) of
the Disclosure Letter Supplement list all Canadian Benefit Plans and Canadian
Pension Plans currently maintained or contributed to by the Loan Parties and
their Subsidiaries.  The Canadian Pension Plans are duly registered under the
ITA and all other applicable laws which require registration.  Each Loan Party
and each of their Subsidiaries has complied with and performed all of its
obligations under and in respect of the Canadian Pension Plans and Canadian
Benefit Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations).  All employer and employee payments, contributions or premiums to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan have been paid in a timely fashion in accordance with the terms
thereof, any funding agreement and all applicable laws.  There have been no
improper withdrawals or applications of the assets of the Canadian Pension Plans
or the Canadian Benefit Plans.  To the knowledge of the Loan Parties, no facts
or circumstances have occurred or existed that could result, or be reasonably
anticipated to result, in the declaration of a termination of any Canadian
Pension Plan by any Governmental Authority under applicable laws.  No promises
of benefit improvements under the Canadian Pension Plans or the Canadian Benefit
Plans have been made except where such improvement could not be reasonably
expected to have a Material Adverse Effect and, in any event, no such
improvements will result in a solvency deficiency or going concern unfunded
liability in the affected Canadian Pension Plans.  The pension fund under each
Canadian Pension Plan is exempt from the payment of any income tax and there are
no taxes, penalties or interest owing in respect of any such pension fund.  All
material reports and disclosures relating to the Canadian Pension Plans required
by such plans and any Requirement of Law to be filed or distributed have been
filed or distributed.  No Canadian Benefit Plans provide for benefits beyond
retirement or other termination of service to employees or former employees or
to the beneficiaries or dependents of such employees.  There are no outstanding
disputes concerning the assets of the Canadian Pension Plans or the Canadian
Benefit Plans.  Each of the Canadian Pension Plans is fully funded on both a
going concern and on a solvency basis (using actuarial methods and assumptions
which are consistent with the valuations last filed with the applicable
Governmental Authorities and which are consistent with generally accepted
actuarial principles).





-95-

--------------------------------------------------------------------------------

 



SECTION 3.11       Disclosure.  Parent has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which Parent or
any Restricted Subsidiary is subject, and all other matters known to them, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Materials nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of Parent or any Restricted Subsidiary to the Administrative Agent,
any Arranger or any Lender in connection with the negotiation of this Agreement
or any other Loan Document or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to forecasts and projected
financial information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time made and at the time so furnished and, if furnished prior to the
Effective Date, as of the Effective Date, or, if furnished in connection with
Amendment No. 2, as of the Amendment No. 2 Effective Date (it being understood
that such forecasts and projections may vary from actual results and that such
variances may be material).

SECTION 3.12       Subsidiaries and Joint Ventures.  Section 3.12 of the
Disclosure Letter and Section 3.12 of the Disclosure Letter Supplement sets
forth, as of the Effective Date and the Amendment No. 2 Effective Date,
respectively, the name, type of organization and jurisdiction of organization
of, and the percentage of each class of Equity Interests owned by Parent or any
Subsidiary in, (a) each Subsidiary and (b) each joint venture in which Parent or
any Subsidiary owns any Equity Interests, and identifies each Designated
Subsidiary.  All the issued and outstanding Equity Interests in each Subsidiary
owned by any Loan Party have been (to the extent such concepts are relevant with
respect to such Equity Interests) duly authorized and validly issued and are
fully paid and non-assessable (except as such rights may arise under mandatory
provisions of applicable statutory law that may not be waived and not as a
result of any rights contained in organizational documents).  Except as set
forth in Section 3.12 of the Disclosure Letter and Section 3.12 of the
Disclosure Letter Supplement, as of the Effective Date and the Amendment No. 2
Effective Date, respectively, there is no existing option, warrant, call, right,
commitment or other agreement to which Parent or any Subsidiary is a party
requiring, and there are no Equity Interests in any Subsidiary outstanding that
upon exercise, conversion or exchange would require, the issuance by any
Subsidiary of any additional Equity Interests or other securities exercisable
for, convertible into, exchangeable for or evidencing the right to subscribe for
or purchase any Equity Interests in any Subsidiary.

SECTION 3.13       Insurance.  Section 3.13 of the Disclosure Letter and Section
3.13 of the Disclosure Letter Supplement sets forth a description of all
insurance maintained by or on behalf of Parent and the Restricted Subsidiaries
as of the Effective Date and the Amendment No. 2 Effective Date,
respectively.  As of the Effective Date and the Amendment No. 2 Effective Date,
as applicable, all premiums due and payable in respect of such insurance have
been paid.  Parent believes that the insurance maintained by or on behalf of
Parent and the Restricted Subsidiaries is adequate.

SECTION 3.14       Federal Reserve Regulations.  Neither Parent nor any
Restricted Subsidiary is principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock.  No
part of the proceeds of any Loan or any Letter of Credit will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner or for any purpose that would entail a violation of Regulations T, U
or X of the Board of Governors.

SECTION 3.15       Solvency.





-96-

--------------------------------------------------------------------------------

 



(a)        Immediately after the consummation of the TransactionsAmendment No. 2
and the transactions contemplated to occur on the Amendment No. 2 Effective
Date, (i) the fair value of the assets of Parent and its consolidated
Subsidiaries, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of Parent and its consolidated Subsidiaries (determined on the
basis of such property being liquidated with reasonable promptness in an
arm’s-length transaction) will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) Parent and its consolidated Subsidiaries will
be able to pay their debts and liabilities, subordinated, contingent or
otherwise (it being understood and agreed that for purposes of this Section,
contingent liabilities mean the maximum amount of liability that could
reasonably be likely to result from pending litigation, asserted claims and
assessments, guaranties, indemnification obligations, adjustment of purchase
price or other post-closing payment adjustments (including earn-outs and other
similar arrangements) and uninsured risks of Parent and its Subsidiaries), as
such debts and liabilities become absolute and matured; and (iv) Parent and its
consolidated Subsidiaries will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Amendment No. 2
Effective Date.

(b)        Immediately after the consummation of the TransactionsAmendment No. 2
and the transactions contemplated to occur on the Amendment No. 2 Effective
Date, with respect to each Canadian Loan Party, (i) each Canadian Loan Party’s
property is sufficient, if disposed of at a fairly conducted sale under legal
process, to enable payment of all its obligations, due and accruing due; (ii)
each Canadian Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities generally
become due; and (iii) each Canadian Loan Party has not ceased paying its current
obligations in the ordinary course of business as they generally become due.

SECTION 3.16       Collateral Matters.

The provisions of this Agreement and the other Loan Documents create legal and
valid Liens on all the Collateral granted by (a) the U.S. Borrowers in favor of
the Administrative Agent (for the benefit of the Lender Parties), securing the
Secured Obligations and (b) the Canadian Loan Parties in favor of the
Administrative Agent (for the benefit of the Canadian Lender Parties), securing
the Canadian Secured Obligations, constitute perfected and continuing Liens on
the Collateral (to the extent such Liens can be perfected by possession, by
filing a UCC financing statement or a PPSA financing statement or equivalent
under each applicable jurisdiction, by recording an appropriate document with
the United States Patent and Trademark Office or the Canadian Intellectual
Property Office or by a control agreement), securing the applicable Secured
Obligations, enforceable against the applicable Loan Party and having priority
over all other Liens on the Collateral except in the case of (x) Liens permitted
by Section 6.02, to the extent any such Liens would have priority over the Liens
in favor of the Administrative Agent pursuant to any applicable law or agreement
and (y) Liens perfected only by possession (including possession of any
certificate of title) to the extent the Administrative Agent has not obtained or
does not maintain possession of such Collateral.

SECTION 3.17       Use of Proceeds.  The Borrowers will use the proceeds of the
Loans and will request the issuance of Letters of Credit only for purposes set
forth in Section 5.11.

SECTION 3.18       Credit Card Agreements.  Section 3.18 of the Disclosure
Letter (as updated from time to time as permitted by Section 5.16) sets forth a
list of all Credit Card Agreements to which any Loan Party is a party.  A true
and complete copy of each Credit Card Agreement listed on Section 3.18 of the
Disclosure Letter has been delivered to the Administrative Agent, together with
all material amendments, waivers and other modifications thereto.  All such
Credit Card Agreements are in full force





-97-

--------------------------------------------------------------------------------

 



and effect, currently binding upon each Loan Party that is a party thereto and,
to the knowledge of the Loan Parties, binding upon other parties thereto in
accordance with their terms.  The Loan Parties are in compliance in all material
respects with each such Credit Card Agreement.

ARTICLE IV

 

Conditions

SECTION 4.01       Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02) to the satisfaction of the
Administrative Agent:

(a)        Credit Agreement.  The Administrative Agent (or its counsel) shall
have received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include PDF or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b)        Opinions.  The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of (i) Willkie Farr & Gallagher LLP, New York counsel for
the Loan Parties, (ii) Stewart McKelvey, Canadian counsel for the Loan Parties
and Stikeman Elliot LLP, as counsel in the provinces of Ontario and Quebec,
(iii) Seyfarth Shaw, LLP, Massachusetts counsel for the Loan Parties and (iv)
Fulbright & Jaworski LLP, Texas and California counsel for the Loan Parties, in
each case, in form and substance reasonably satisfactory to the Applicable
Administrative Agent.

(c)        Organization and Good Standing Documents.  The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
(or equivalent) of each Loan Party as of a recent date prior to or as of the
Closing Date, the authorization of the Transactions and any other legal matters
relating to the Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent.

(d)        Representations and Warranties.  To the extent required by the
penultimate paragraph of this Article IV, the representations and warranties of
the Loan Parties set forth in the Loan Documents shall be true and correct (i)
in the case of representations and warranties qualified as to materiality, in
all respects and (ii) otherwise, in all material respects, in each case on and
as of the Effective Date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date and the Acquired Company Acquisition Agreement Representations shall be
true and correct in all material respects.

(e)        Officer’s Certificate.  The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the Chief Financial
Officer of Parent, confirming compliance with the conditions set forth in
paragraph (d) of this Section, the first sentence of paragraph (g) of this
Section and paragraph (i) of this Section.

(f)        Solvency Certificate.  The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the Chief Financial Officer
of Parent, as to the solvency of





-98-

--------------------------------------------------------------------------------

 



the Loan Parties on a consolidated basis after giving effect to the
Transactions, in the form of Exhibit J.

(g)        Collateral and Guarantee Requirement.  The Collateral and Guarantee
Requirement shall have been satisfied (subject to the last sentence of the
penultimate paragraph of this Section).  The Administrative Agent shall have
received a completed Perfection Certificate, dated the Effective Date and signed
by an executive officer or a Financial Officer of each of Parent and the
Acquired Company, together with all attachments contemplated thereby, including
the results of a search of the UCC filings and PPSA financing statements (or
equivalent) made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted under Section
6.02 or have been, or substantially contemporaneously with the initial funding
of Loans on the Effective Date will be, released.

(h)        Insurance Certificates.  The Administrative Agent shall have received
evidence that the insurance required by Section 5.08 is in effect, together with
endorsements naming the Administrative Agent, for the benefit of the Lender
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.08.

(i)         Acquisition.  The Acquisition Tender Offer shall have been
consummated, or substantially concurrently with the Effective Date shall be
consummated, pursuant to and on the terms set forth in the Acquisition
Agreement, and all conditions precedent to the consummation of the Acquisition
Tender Offer shall have been satisfied, in each case without giving effect to
any amendments, waivers or consents that are adverse in any material respect to
the Loan Parties that have not been approved by the Arrangers.

(j)         Refinancing.  The Administrative Agent shall have received
reasonably satisfactory evidence that the Refinancing has been completed or will
be completed substantially concurrently with the consummation of the
Acquisition.

(k)        Payment of Fees.  The Administrative Agent and the Arrangers shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced, payment or reimbursement of
all fees and expenses (including fees, charges and disbursements of counsel)
required to be paid or reimbursed by any Loan Party under the Commitment Letter,
the Fee Letter or any Loan Document.

(l)         Know Your Customer Information.  The Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, at least five Business Days prior to
the Effective Date to the extent such information was requested at least 10
Business Days prior to the Effective Date.

(m)       No Acquired Company Material Adverse Effect.  Since November 2, 2013,
there has not have been or occurred, any Acquired Company Material Adverse
Effect.

(n)        Borrowing Base Certificate.  The Agents shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of the last
day of the most recent fiscal month of Parent ended at least 15 days prior to
the Effective Date and evidence of compliance with the Revolving Exposure
Limitations after giving pro forma effect to the Transactions that are
consummated on the Effective Date.





-99-

--------------------------------------------------------------------------------

 



Notwithstanding anything to the contrary in clause (e) above, the only
representations and warranties the making of which shall be a condition to the
obligations of the Lenders to make Loans hereunder shall be the Acquired Company
Acquisition Agreement Representations and the Specified
Representations.  Notwithstanding the foregoing, solely with respect to the
matters expressly identified in Section 5.14, the satisfaction of the foregoing
conditions shall not be required on the Effective Date, and shall not be a
condition to the obligations of the Lenders to make Loans hereunder, but shall
be required to be accomplished in accordance with Section 5.14.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02       Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing (other than any Borrowing made on the
Effective Date), and of each Issuing Bank to issue, amend, renew or extend any
Letter of Credit, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

(a)        The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment or extension of
such Letter of Credit, as applicable.

(b)        At the time of and immediately after giving effect to such Borrowing
or the issuance, amendment or extension of such Letter of Credit, as applicable,
no Default shall have occurred and be continuing.

(c)        After giving effect to such Borrowing or the issuance, amendment or
extension of such Letter of Credit, the Borrowers shall be in compliance with
the Revolving Exposure Limitations.

Each Borrowing and each issuance, amendment or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Borrowers on
the date thereof as to the matters specified in paragraphs (a), (b) and (c) of
this Section.

Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraph (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Applicable Administrative Agent may, but shall have no obligation
to, continue to make Loans and an Issuing Bank may, but shall have no obligation
to, issue or cause to be issued any Letter of Credit for the ratable account and
risk of Lenders from time to time if the Applicable Administrative Agent
believes that making such Loans or issuing or causing to be issued any such
Letter of Credit is in the best interests of the Lenders.

ARTICLE V

 

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:





-100-

--------------------------------------------------------------------------------

 



SECTION 5.01       Financial Statements:  Borrowing Base and Other
Information.  The Borrowers will furnish to the Administrative Agent, for
distribution to each Lender:

(a)        within 90 days after the end of each fiscal year of Parent, its
audited consolidated balance sheet and related consolidated statements of
operations, shareholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all audited by and accompanied by the opinion of Deloitte
& Touche LLP or another independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification,
exception or emphasis and without any qualification or exception as to the scope
of such audit, other than solely with respect to, or resulting solely from, an
upcoming maturity date under this Credit Agreement occurring within one year
from the time such opinion is delivered) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position, results of operations and cash flows of Parent and its consolidated
Subsidiaries as of the end of and for such fiscal year on a consolidated basis
in accordance with GAAP;

(b)        within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Parent, its consolidated balance sheet as of the
end of such fiscal quarter, the related consolidated statements of operations
for such fiscal quarter and the then elapsed portion of the fiscal year and the
related consolidated statement of cash flows for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
Parent as presenting fairly in all material respects the financial position,
results of operations and cash flows of Parent and its consolidated Subsidiaries
as of the end of and for such fiscal quarter and such portion of the fiscal year
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes;

(c)        during any Enhanced Reporting Period, within 30 days after the end of
each of the first two fiscal months of each fiscal quarter of Parent, the
consolidated balance sheet and related statements of operations and cash flows
of Parent as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of Parent as presenting fairly in all material respects the
financial condition and results of operations of Parent and its consolidated
Subsidiaries as of the end of and for such fiscal month and such portion of the
fiscal year on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;

(d)        concurrently with each delivery of financial statements under clause
(a) or (b) above, a completed Compliance Certificate signed by a Financial
Officer of Parent (i) certifying, in the case of the financial statements
delivered under clause (b) that such financial statements present fairly in all
material respects the financial position, results of operations and cash flows
of Parent and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations of the Total Leverage Ratio as of the end of the
applicable fiscal year or fiscal quarter, (iv) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.12, (v) if any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04, specifying the effect of such





-101-

--------------------------------------------------------------------------------

 



change on the financial statements accompanying such certificate (and, in the
event of any such change referred to in Section 1.04(b)(ii), with respect to the
amounts included in the calculation of the Fixed Charge Coverage Ratio for the
period of four fiscal quarters of Parent then most recently ended, providing a
reasonably detailed reconciliation of such amounts as they are reflected in the
financial statements accompanying such certificate and as they would be
reflected therein without giving effect to such change), (vi) certifying that
all notices required to be provided under Sections 5.03 and 5.04 have been
provided and (vii) if there are any Unrestricted Subsidiaries setting forth the
financial information in detail reasonably satisfactory to the Administrative
Agent for the applicable period for such Unrestricted Subsidiaries;

(e)        [reserved];

(f)        within 90 days after the end of each fiscal year of Parent, a
completed Supplemental Perfection Certificate, signed by a Financial Officer of
Parent, setting forth the information required pursuant to the Supplemental
Perfection Certificate;

(g)        promptly after the Parent is required to file its annual report on
Form 10-K with the SEC, a copy of the plan and forecast (including projected
Availability and a projected consolidated and consolidating balance sheet,
statement of operations and statement of cash flow) of Parent for each quarter
of the upcoming fiscal year;

(h)        as soon as available but in any event within 15 Business Days (or,
during any Weekly Reporting Period, 4 Business Days) after each Borrowing Base
Reporting Date, a Borrowing Base Certificate setting forth a computation of the
Borrowing Base as of such Borrowing Base Reporting Date, together with
supporting information and any additional reports with respect to the Borrowing
Base that the Administrative Agent may reasonably request;

(i)         as soon as available but in any event within 15 Business Days (or,
during any Weekly Reporting Period, 4 Business Days) after each Borrowing Base
Reporting Date, and at such other times as may be requested by the
Administrative Agent, the following information as of such Borrowing Base
Reporting Date, all delivered electronically in a text formatted file in form
reasonably acceptable to the Administrative Agent:

(i)        (A) a reasonably detailed aging of the Loan Parties’ Accounts (1)
including all invoices’ invoice date and payment terms) and (2) reconciled to
the Borrowing Base Certificate delivered as of such date in a form reasonably
acceptable to the Administrative Agent and (B) a summary aging of the Loan
Parties’ Accounts specifying the name, address and balance due for each Account
Debtor.

(ii)       a reasonably detailed aging of the Loan Parties’ Credit Card Accounts
Receivables (A) including aging by each credit card issuer and credit card
processor and (B) reconciled to the Borrowing Base Certificate delivered as of
such date, in a form reasonably acceptable to the Administrative Agent, together
with a summary specifying the balance due from each credit card issuer or credit
card processor;

(iii)       a schedule reasonably detailing the Loan Parties’ Tuxedo Rental
Product, in form reasonably satisfactory to the Administrative Agent, (A) by
location (showing Tuxedo Rental Product in transit, any Tuxedo Rental Product
located with a third party under any consignment, bailee





-102-

--------------------------------------------------------------------------------

 



arrangement or warehouse agreement), by product type and by volume on hand,
which Tuxedo Rental Product shall be valued at the lower of cost (determined on
a first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower Representative are
deemed by the Administrative Agent to be appropriate, (B) including a report of
any variances or other results of Tuxedo Rental Product counts performed by the
Loan Parties since the last Tuxedo Rental Product schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by the Loan Parties), and (C) reconciled to the Borrowing Base
Certificate delivered as of such date;

(iv)       a schedule detailing the Loan Parties’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (A) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement or warehouse agreement), by product type and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the Administrative Agent
has previously indicated to the Borrower Representative are deemed by the
Administrative Agent to be appropriate, (B) including a report of any variances
or other results of Inventory counts performed by the Loan Parties since the
last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Loan Parties), and (C)
reconciled to the Borrowing Base Certificate delivered as of such date;

(v)        a worksheet of calculations prepared by the Loan Parties to determine
Eligible Credit Card Accounts Receivables, Eligible Accounts, Eligible Tuxedo
Rental Inventory and Eligible Inventory, such worksheets detailing the Credit
Card Accounts Receivables, Accounts, Tuxedo Rental Product and Inventory
excluded from Eligible Credit Card Accounts Receivables, Eligible Accounts,
Eligible Tuxedo Rental Inventory and Eligible Inventory and the reasons for such
exclusion;

(vi)       a reconciliation of the Loan Parties’ Credit Card Accounts
Receivables, Accounts, Tuxedo Rental Product and Inventory between the amounts
shown in the Loan Parties’ general ledger and financial statements and the
reports delivered pursuant to clauses (i), (ii), (iii) and (iv) above; and

(vii)      a reconciliation of the loan balance per the Loan Parties’ general
ledger to the loan balance under this Agreement;

(j)         as soon as available but in any event within 15 Business Days after
the end of each fiscal month, a schedule and aging of the Loan Parties’ accounts
payable as of the month then ended, delivered electronically in a text formatted
file in a form reasonably acceptable to the Administrative Agent;

(k)        [Reserved];

(l)         [Reserved];





-103-

--------------------------------------------------------------------------------

 



(m)       [Reserved];

(n)        [Reserved];

(o)        promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by Parent
or any Subsidiary with the SEC or any Canadian federal or provincial securities
commission, or with any national securities exchange, or distributed by Parent
to its shareholders generally, as the case may be; provided that the U.S.
Borrower shall be deemed to have satisfied the requirements of this Section
5.01(o) upon the filing of such reports, statements or materials through the
SEC’s EDGAR system or the publication by Parent of such reports, statements or
materials on its website;

(p)        promptly after any reasonable written request therefor by the
Administrative Agent, copies of (x)(i) each Schedule B (Actuarial Information)
to the most recent annual report (Form 5500 Series) filed by any Loan Party or
any ERISA Affiliate with the Internal Revenue Service with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan; (iii) such other
documents or governmental reports or filings relating to any Plan and concerning
any ERISA Event as the Administrative Agent shall reasonably request and (y)(i)
any material documents described in Section 101(k)(1) of ERISA that the Loan
Parties or any ERISA Affiliate may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(1)(1) of ERISA that the Loan
Parties or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided that if the Loan Parties or any ERISA Affiliate have not
requested such material documents or notices from the administrator or sponsor
of the applicable Multiemployer Plan, upon request by the Administrative Agent,
the applicable Loan Party or ERISA Affiliate shall promptly make a request for
such documents and notices from such administrator or sponsor and shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof;  provided,  further that notwithstanding anything herein the
rights of the Administrative Agent under Section 5.01(p)(y)(ii) shall be
exercised not more than once with respect to the same Multiemployer Plan during
any applicable plan year;

(q)        promptly after the filing thereof with any Governmental Authority, a
copy of each actuarial valuation report and, upon request of the Canadian
Administrative Agent, Annual Information Return in respect of any Canadian
Benefit Plan or Canadian Pension Plan; and

(r)         promptly after any request therefor, such other information
regarding the operations, business affairs and financial condition of Parent or
any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to clause (a), (b) or (o) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on an IntraLinks or similar site to which the
Lenders have been granted access or shall be available on the website of the SEC
at http://www.sec.govhttp://www.sec.gov.  Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

SECTION 5.02       Notices of Material Events.  Parent will furnish to the
Administrative Agent (for distribution to the Lenders) written notice promptly
upon any Financial Officer, or other officer or





-104-

--------------------------------------------------------------------------------

 



employee responsible for compliance with the Loan Documents, of Parent or any
Subsidiary becoming aware of any of the following:

(a)        the occurrence of any Default;

(b)        the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Parent or
any Restricted Subsidiary, or any adverse development in any such pending
action, suit or proceeding not previously disclosed in writing by Parent to the
Administrative Agent and the Lenders, that in each case would reasonably be
expected to result in a Material Adverse Effect or that in any manner questions
the validity of any Loan Document;

(c)        any and all notices that a material default has occurred and is
continuing received under or with respect to any leased location or public
warehouse where Collateral having an aggregate value in excess of $5,000,000 is
located (which shall be delivered within ten (10) Business Days after receipt
thereof);

(d)        the occurrence of an ERISA Event that has resulted, or would
reasonably be expected to result, in a Material Adverse Effect; or

(e)        any other development that has resulted, or would reasonably be
expected to result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03       Additional Subsidiaries.  Subject to applicable law, each
Borrower and each Loan Party will cause each Designated Subsidiary formed or
acquired after the date of this AgreementEffective Date or that becomes a
Designated Subsidiary after the Effective Date in accordance with the terms of
this Agreement to within 30 days (or, in the case of the Acquired Company and
its Subsidiaries that are Designated Subsidiaries immediately following the
Merger, within two Business Days after the Effective Date) (in each case, as
such time may be extended in the Administrative Agent’s sole discretion) become
(i) in the case of a Domestic Subsidiary, a U.S. Subsidiary Borrower by
executing a Joinder Agreement and (ii) in the case of a Canadian Subsidiary, a
Canadian Guarantor by executing a Canadian Joinder Agreement.  Upon execution
and delivery thereof, each such Person (i) shall automatically become a U.S.
Subsidiary Borrower or Canadian Guarantor, as applicable hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Administrative Agent,
for the benefit of the Administrative Agent and the applicable Lender Parties,
in any property of such Loan Party which constitutes Collateral, under the
applicable Security Agreement.

SECTION 5.04       Information Regarding Collateral.

(a)        Each Loan Party will furnish to the Administrative Agent prompt
written notice (and in any event within 60 days thereof) of any change in (i)
its legal name, as set forth in its organizational documents, (ii) its
jurisdiction of organization or the form of its organization (including as a
result of any merger, amalgamation or consolidation), (iii) the location of its
chief executive office, (iv) the jurisdiction in which it maintains any
Collateral, or (v) its organizational identification number, if any and the
Federal Taxpayer Identification Number of such Loan Party, in each case of this
subclause (v), only with respect to any Loan Party organized under the laws of a
jurisdiction that requires such information to be set forth





-105-

--------------------------------------------------------------------------------

 



on the face of a UCC financing statement.  Each Loan Party agrees not to effect
or permit any change referred to in the preceding sentence unless all filings or
registrations have been made under the UCC or the PPSA, as applicable or
otherwise that are required in order for the Administrative Agent to continue at
all times following such change to have a valid, legal and perfected security
interest in all the Collateral affected thereby.  Each Loan Party also agrees
promptly to notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.

(b)        If any material assets are acquired by any Loan Party after the
Effective Date (other than assets constituting Collateral under the Collateral
Documents that become subject to the Lien of the Collateral Documents upon the
acquisition thereof), Parent will promptly notify the Administrative Agent
thereof and will cause such assets to be subjected to a Lien securing the
Secured Obligations and will take such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such Lien,
all at the expense of the Loan Parties.  It is understood and agreed that,
notwithstanding anything to the contrary set forth in this Agreement or in any
Collateral Document, Parent and, to the extent required by the Collateral
Documents, any other Loan Party, shall not be required to (A) grant mortgages,
(B) obtain landlord lien waivers, estoppels, Collateral Access Agreements or
bailee agreements with respect to any of their retail operating store locations
or (C) enter into Deposit Account Control Agreements in respect of any Excluded
Account.

SECTION 5.05       Existence; Conduct of Business.  Each Loan Party will, and
will cause each Restricted Subsidiary to, do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect
(i)  its legal existence and (ii) the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business, except in the case of clause (ii) where failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect;  provided that the foregoing shall not prohibit
any merger, amalgamation, consolidation, liquidation, dissolution, disposition
or other transaction permitted under Section 6.03 or 6.05.

SECTION 5.06       Payment of Obligations.  Each Loan Party will, and will cause
each Restricted Subsidiary to, pay or discharge all its material obligations,
including Tax liabilities (whether or not shown on a Tax return), before the
same shall become delinquent or in default, except where (a) (i) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (ii)
Parent or such Restricted Subsidiary has set aside on its books reserves with
respect thereto to the extent required by GAAP and (iii) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation or (b) the failure to make payment would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.07       Maintenance of Properties.  Parent will, and will cause each
Restricted Subsidiary (other than an Immaterial Subsidiary) to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

SECTION 5.08       Insurance.  Parent will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies having a financial strength rating of at least A- by A.M. Best Company
(a) insurance in such amounts (with no greater risk retention) and against such
risks as are customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Collateral
Documents.  Parent will furnish to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.  Each such policy of liability or casualty insurance maintained by
or on behalf of Loan Parties shall (a) in the case of





-106-

--------------------------------------------------------------------------------

 



each liability insurance policy (other than workers’ compensation, director and
officer liability or other policies in which such endorsements are not
customary), name the Administrative Agent, as an additional insured thereunder,
(b) in the case of each casualty insurance policy, contain a loss payable clause
or endorsement that names the Administrative Agent, as a loss payee thereunder.

SECTION 5.09       Books and Records; Inspection Rights.  Each Loan Party will,
and will cause each Restricted Subsidiary to, (a) keep proper books of record
and account in which full, true and correct (in all material respects) entries
in accordance with GAAP and applicable law are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent or any Lender (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent), upon
reasonable prior notice (but in no event more than once each fiscal year of
Parent unless an Event of Default has occurred and is continuing), to visit and
inspect its properties, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and,
accompanied by one or more such officers or their designees if requested by
Parent, independent accountants, all at such reasonable times during normal
business hours and as often as reasonably requested.  Unless an Event of Default
has occurred and is continuing, the Borrower shall have the right to have a
representative present at any and all inspections.  Notwithstanding anything
herein to the contrary, the right of the Administrative Agent or any Lender to
conduct appraisals or field examinations shall be governed exclusively by
Sections 5.12 and 5.13, respectively, and shall not be limited by this Section.

SECTION 5.10       Compliance with Laws.

(a)        Each Loan Party will, and will cause each Subsidiary to, comply with
all laws (including Environmental Laws and all orders of any Governmental
Authority) applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b)        Canadian Pension Plans and Canadian Benefit Plans.

(i)    For each existing, or hereafter adopted, Canadian Pension Plan and
Canadian Benefit Plan, each Loan Party will, and will cause each Subsidiary to,
in a timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Canadian Pension Plan or Canadian
Benefit Plan, including under any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).

(ii)   All employer or employee payments, contributions or premiums required to
be remitted, paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan shall be paid or remitted by each Loan Party and each Subsidiary of
each Loan Party in a timely fashion in accordance with the terms thereof, any
funding agreements and all applicable laws.

SECTION 5.11       Use of Proceeds.  The Letters of Credit and proceeds of the
Loans will be used only, (a) on the Effective Date, (i) to finance the
Acquisition and the Refinancing, up to $350 million in the aggregate, (ii) to
fund original issue discount in connection with the Transactions and (iii) the
issuance of Existing Letters of Credit, and (b) after the Effective Date, for
other general corporate purposes and working capital needs of the Borrowers
(including for Investments and Capital Expenditures) subject to the restrictions
otherwise set forth in this Agreement.  No part of the proceeds of any Loan and
no Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails





-107-

--------------------------------------------------------------------------------

 



(x) a violation of any of the Regulations of the Board of Governors, including
Regulations T, U and X, (y) a violation of applicable legislation governing
financial assistance and/or capital maintenance, as set forth in Section 5.15 or
(z) a violation of any Sanctions or Anti-Corruption Laws applicable to any party
thereto.

SECTION 5.12       Appraisals.  The Loan Parties will provide to the
Administrative Agent from time to time upon the Administrative Agent’s request,
at the sole expense of the Loan Parties, appraisals (or updates thereof) of the
Inventory of the Loan Parties from appraisers selected and engaged by the
Administrative Agent (and reasonably acceptable to the Loan Parties so long as
no Event of Default has occurred and is continuing); provided that the
Administrative Agent shall request only one such appraisal in any twelve-month
period, except that (a) at any time when Availability shall have been less than
the greater of (i) 20% of the Line Cap then in effect and (ii)
$85,000,000,93,500,000, the Administrative Agent may request a second appraisal
in the then-current twelve-month period, (b) if an Event of Default shall have
occurred and be continuing, there shall be no limitation on the number of
appraisals that the Administrative Agent may request and (c) if Parent or any
Restricted Subsidiary shall have consummated any Permitted Acquisition, the
Administrative Agent may request a separate appraisal of the inventory acquired
thereby to the extent the Loan Parties desire to include such inventory in
Eligible Inventory.  For purposes of the foregoing, it is understood that a
single appraisal may consist of appraisals of the assets of each Loan Party and
may be conducted at multiple sites.  Notwithstanding the foregoing, upon
reasonable advance notice to Parent, the Administrative Agent may request
appraisals in addition to those authorized by the preceding sentences of this
Section; provided that the Loan Parties will not be responsible for the expense
of appraisals conducted pursuant to this sentence.

SECTION 5.13       Field Examinations.  At any time that the Administrative
Agent requests, Parent and the Restricted Subsidiaries will allow the
Administrative Agent, at the sole expense of the Loan Parties, to conduct, or
engage a third party to conduct, field examinations (or updates thereof) during
normal business hours to ensure the adequacy of Collateral included in the
Borrowing Base and related reporting and control systems; provided that the
Administrative Agent shall conduct only one such field examination in any
calendar year, except that (a) at any time when Availability shall have been
less than the greater of (i) 20% of the Line Cap then in effect and (ii)
$85,000,000,93,500,000, the Administrative Agent may conduct a second field
examination in the then-current twelve-month period, (b) if an Event of Default
shall have occurred and be continuing, there shall be no limitation on the
number of field examinations that the Administrative Agent may conduct and (c)
if Parent or any Restricted Subsidiary shall have consummated any Permitted
Acquisition, the Administrative Agent may conduct a separate field examination
of the Collateral acquired thereby to the extent the Loan Parties desire to
include such Collateral in the Borrowing Base.  For purposes of the foregoing,
it is understood that a single field examination may consist of examinations of
the assets of each Loan Party and may be conducted at multiple
sites.  Notwithstanding the foregoing, upon reasonable advance notice to Parent,
the Administrative Agent may conduct, or engage a third party to conduct, field
examinations in addition to those authorized by the preceding sentences of this
Section; provided that the Loan Parties will not be responsible for the expense
of field examinations conducted pursuant to this sentence.

SECTION 5.14       Depository Banks; Withdrawals from Borrowing Base Deposit
Accounts.

(a)        Subject to Section 5.18, the Loan Parties will maintain the
Administrative Agent or one or more Lenders acceptable to the Administrative
Agent as their principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
Deposit Accounts for the conduct of their business; provided that the Loan
Parties shall not be required to satisfy the foregoing requirement with respect
to any Deposit Account (i) that is an Excluded Account or (ii) with respect to
which the applicable Loan Parties have entered into a Deposit Account Control
Agreement





-108-

--------------------------------------------------------------------------------

 



in accordance with the applicable Security Agreement, Sections 5.15 and 5.18, as
applicable, in favor of the Administrative Agent.

(b)        No Loan Party shall be entitled to withdraw any funds from the
Canadian Borrowing Base Deposit Account or the U.S. Borrowing Base Deposit
Account, which funds were included in any Borrowing Base unless the Borrower
Representative shall have delivered to the Administrative Agent evidence
satisfactory that, after giving effect to such withdrawal, the Revolving
Exposure Limitations shall be complied with (and, after any such withdrawal, the
funds withdrawn shall thereafter be excluded for purposes of calculating the
applicable Borrowing Base).

SECTION 5.15       Further Assurances.  The Loan Parties will execute any and
all further documents, financing statements, agreements and instruments, and
take all such further actions (including the filing and recording of financing
statements, fixture filings, and other documents) that are required under the
Collateral Documents or this Agreement to cause the Collateral and Guarantee
Requirement to be and remain satisfied at all times (subject to the last
paragraph of the Collateral and Guarantee Requirement definition).  The Loan
Parties also agree to provide to the Administrative Agent, from time to time
upon reasonable request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Collateral Documents.

SECTION 5.16       Credit Card Agreements and Notifications.  Each Loan Party
will (a) comply in all material respects with all its obligations under each
Credit Card Agreement to which it is party and (b) maintain credit card
arrangements solely with the credit card issuers and credit card processors
identified in Section 3.18 of the Disclosure Letter; provided,  however, that
the U.S. Borrower may amend Section 3.18 of the Disclosure Letter to remove any
credit card issuer or credit card processor identified on such Section 3.18 of
the Disclosure Letter or to add additional credit card issuers and credit card
processors that are reasonably satisfactory to the Administrative Agent, and
concurrently with the making of any such amendment the Loan Party shall provide
to the Administrative Agent evidence that a Credit Card Notification shall have
been delivered to any credit card issuer or credit card processor added to such
Section 3.18 of the Disclosure Letter.

SECTION 5.17       Designation of Subsidiaries.  Parent may at any time
designate any Restricted Subsidiary of Parent (other than the Canadian Borrower
so long as any Canadian Commitments are outstanding) as an Unrestricted
Subsidiary or any Unrestricted Subsidiary; provided that (i) immediately before
and after such designation, no Event of Default shall have occurred and be
continuing, (ii) on Pro Forma Basis, the Payment Conditions shall be satisfied
and (iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it is
a “Restricted Subsidiary” for the purpose of the Term Credit Agreement (or
documentation governing other Permitted Term Indebtedness) or any Refinancing
Indebtedness in respect thereof, as applicable.  The designation of any
Subsidiary as an Unrestricted Subsidiary after the Effective Date shall
constitute a Restricted Payment by Parent therein at the date of designation in
an amount equal to the fair market value of Parent or its Restricted
Subsidiaries’ (as applicable) Investments therein.  Upon the designation of any
U.S. Subsidiary Borrower as an Unrestricted Subsidiary in accordance with the
forgoing, such U.S. Subsidiary Borrower shall cease to be a “U.S. Subsidiary
Borrower” and “U.S. Borrower” under this Agreement.

SECTION 5.18       Deposit Accounts.  The Loan Parties shall, at all times,
comply with the provisions of Section 4.04(b) of the U.S. Security Agreement and
Section 4.04(b) of the Canadian Security Agreement.

SECTION 5.19       Post-Closing Requirements.  The Loan Parties shall deliver,
when and as required by the terms of the Post-Closing Letter Agreement, the
items referenced therein.





-109-

--------------------------------------------------------------------------------

 



ARTICLE VI

 

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document (other than Banking Services Obligations and contingent or
indemnity obligations for which no claim has been made) have been paid in full
and all Letters of Credit have expired or terminated and all LC Disbursements
shall have been reimbursed, the Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

SECTION 6.01       Indebtedness; Certain Equity Securities.

(a)        The Loan Parties will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(i)    Indebtedness created under the Loan Documents;

(ii)   Indebtedness existing on the Effective Date and set forth in Section 6.01
of the Disclosure Letter and Refinancing Indebtedness in respect thereof;

(iii)  Indebtedness of Parent to any Restricted Subsidiary and of any Restricted
Subsidiary to Parent or any other Restricted Subsidiary; provided that (A) such
Indebtedness shall not have been transferred to any Person other than Parent or
any Restricted Subsidiary, (B) any such Indebtedness owing by (x) a Loan Party
to a Restricted Subsidiary that is not a Loan Party and (y) any Canadian Loan
Party to a U.S. Borrower shall, in each case be unsecured and subordinated in
right of payment to the applicable Secured Obligations on terms customary for
intercompany subordinated Indebtedness, as reasonably determined by the
Administrative Agent and (C) any such Indebtedness shall be incurred in
compliance with Section 6.04;

(iv)  Guarantees incurred in compliance with Section 6.04;

(v)   Indebtedness of Parent or any Restricted Subsidiary (A) incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and Synthetic Lease Obligations,
provided that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement and the
principal amount of such Indebtedness does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets or (B) assumed in
connection with the acquisition of any fixed or capital assets, and Refinancing
Indebtedness in respect of any of the foregoing; provided that the aggregate
principal amount of Indebtedness permitted by this clause (v) shall not exceed
$50,000,000 at any time outstanding;

(vi)  Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit and checking accounts, in each case, in the
ordinary course of business;

(vii) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of Parent or any Restricted Subsidiary in the
ordinary course of business supporting obligations under workers’ compensation,
unemployment insurance and other social security laws;





-110-

--------------------------------------------------------------------------------

 



(viii) Indebtedness of Parent or any Restricted Subsidiary in the form of bona
fide purchase price adjustments or earn-outs incurred in connection with any
Permitted Acquisition or other Investment permitted by Section 6.04;

(ix)  the Senior Notes and any Refinancing Indebtedness in respect thereof;

(x)   under the Term Credit Agreement in an aggregate principal amount not to
exceed $1,500,000,000 at any time outstanding;

(xi)  Indebtedness of Loan Parties in respect of surety bonds (whether bid
performance or otherwise) and performance and completion guarantees and other
obligations of a like nature, in each case incurred in the ordinary course of
business;

(xii) (A) Permitted Debt; provided that, after giving effect to the incurrence
of such Indebtedness and any related transaction on a Pro Forma Basis the Total
Leverage Ratio shall not exceed 4.00 to 1.00 (in each case calculated as of the
last day of the fiscal quarter of Parent then most recently ended for which
financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b)); provided further that (I) the aggregate principal amount of
Indebtedness of the Restricted Subsidiaries that are not U.S. Borrowers
permitted by this clause (xii) shall not exceed $50,000,000 at any time
outstanding and (B) Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to clause (A) above;

(xiii) Indebtedness incurred under leases of real property in respect of tenant
improvements;

(xiv) Indebtedness of Parent or any Restricted Subsidiary assumed in connection
with any Permitted Acquisition so long as such Indebtedness is not incurred in
contemplation of such Permitted Acquisition and any Refinancing Indebtedness in
respect thereof;

(xv) Indebtedness of Foreign Subsidiaries (other than any Canadian Subsidiary)
in an amount not to exceed $25,000,000 at any one time outstanding;

(xvi) other Indebtedness in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding;

(xvii) Indebtedness consisting of (a) the financing of insurance premiums and
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(xviii) obligations under any agreement governing the provision of treasury or
cash management services, including deposit accounts, overnight draft, credit
cards, debit cards, p-cards (including purchasing cards and commercial cards),
funds transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services; and

(xix) Indebtedness in the form of Swap Agreements permitted under Section 6.07.





-111-

--------------------------------------------------------------------------------

 



(b)        Parent will not, and will not permit any Restricted Subsidiary to,
issue any Disqualified Stock, other than, in the case of the Restricted
Subsidiaries, to Parent or a Restricted Subsidiary; provided that any issuance
of Equity Interests of any Restricted Subsidiary that is not a Loan Party to any
Loan Party shall be subject to Section 6.04.

SECTION 6.02       Liens.  The Loan Parties will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any asset now owned or hereafter acquired, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a)        Liens created under the Loan Documents;

(b)        Permitted Encumbrances;

(c)        any Lien on any asset of Parent or any Restricted Subsidiary existing
on the Effective Date and set forth in Section 6.02 of the Disclosure Letter;
provided that (i) such Lien shall not apply to any other asset of Parent or any
Restricted Subsidiary and (ii) such Lien shall secure only those obligations
that it secures on the Effective Date and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof;

(d)        any Lien existing on any asset prior to the acquisition thereof by
Parent or any Restricted Subsidiary or existing on any asset of any Person that
becomes (including pursuant to a Permitted Acquisition) a Restricted Subsidiary
(or of any Person not previously a Restricted Subsidiary that is merged,
amalgamated or consolidated with or into a Restricted Subsidiary in a
transaction permitted hereunder) after the Effective Date prior to the time such
Person becomes a Restricted Subsidiary (or is so merged, amalgamated or
consolidated); provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger, amalgamation or consolidation), (ii) such Lien shall
not apply to any other assets of Parent or any Restricted Subsidiary (other
than, in the case of any such merger, amalgamation or consolidation, the assets
of any special purpose merger Restricted Subsidiary that is a party thereto) and
(iii) such Lien shall secure only those obligations that it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary (or
is so merged, amalgamated or consolidated) and any extensions, renewals and
refinancings thereof that do not increase the outstanding principal amount
thereof;

(e)        Liens on fixed or capital assets (other than Tuxedo Rental Product)
acquired, constructed or improved by Parent or any Restricted Subsidiary;
provided that (i) such Liens secure only Indebtedness permitted by Section
6.01(a)(v) and obligations relating thereto not constituting Indebtedness and
(ii) such Liens shall not apply to any other asset of Parent or any Restricted
Subsidiary (other than the proceeds and products thereof); provided further that
in the event purchase money obligations are owed to any Person with respect to
financing of more than one purchase of any fixed or capital assets (other than
Tuxedo Rental Product), such Liens may secure all such purchase money
obligations and may apply to all such fixed or capital assets financed by such
Person;

(f)        in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(g)        in the case of (i) any Restricted Subsidiary that is not a
wholly-owned Restricted Subsidiary or (ii) the Equity Interests in any Person
that is not a Restricted Subsidiary, any





-112-

--------------------------------------------------------------------------------

 



encumbrance or restriction, including any put and call arrangements, related to
Equity Interests in such Restricted Subsidiary or such other Person set forth in
the organizational documents of such Restricted Subsidiary or such other Person
or any related joint venture, shareholders’ or similar agreement;

(h)        Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by Parent or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(i)         Liens securing (i) Indebtedness permitted by Section 6.01(a)(x),
(ii) obligations relating thereto not constituting Indebtedness and (iii) Swap
Obligations secured on a pari passu basis with the Indebtedness referred to in
clause (i); provided that any such Liens are subject to the Intercreditor
Agreement;

(j)         any Lien on assets of any Foreign Subsidiary (other than a Canadian
Loan Party) securing Indebtedness of such Foreign Subsidiary (other than a
Canadian Loan Party) permitted by Section 6.01 and obligations relating thereto
not constituting Indebtedness; and

(k)        other Liens securing Indebtedness or other obligations in an
aggregate principal amount not to exceed $50,000,000 at any time outstanding (it
being understood that in the event any such Liens extend to Accounts, Credit
Card Accounts Receivable, Tuxedo Rental Product or Inventory, such Accounts,
Credit Card Accounts Receivable, Tuxedo Rental Product or Inventory shall, to
the extent otherwise included therein, cease to be Eligible Accounts, Eligible
Credit Card Accounts Receivable, Eligible Tuxedo Rental Inventory or Eligible
Inventory, as applicable).

SECTION 6.03       Fundamental Changes; Business Activities.

(a)        Parent will not, and will not permit any Restricted Subsidiary to,
merge into, amalgamate with or consolidate with any other Person, or permit any
other Person to merge into, amalgamate with or consolidate with it, or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Restricted Subsidiary (other than the Company) may merge into or amalgamate with
Parent in a transaction in which Parent is the surviving corporation, (ii) any
Person (other than the Company) may merge into, amalgamate with or consolidate
with any Restricted Subsidiary in a transaction in which the surviving entity is
a Restricted Subsidiary and, if any party to such merger, amalgamation or
consolidation is a Loan Party, a Loan Party, (iii) any Restricted Subsidiary may
merge into, amalgamate with or consolidate with any Person (other than the
Company) in a transaction permitted under Section 6.05 in which, after giving
effect to such transaction, the surviving entity is not a Restricted Subsidiary,
(iv) any Restricted Subsidiary (other than the Canadian Borrower) may liquidate
or dissolve if Parent determines in good faith that such liquidation or
dissolution is in the best interests of Parent and is not materially
disadvantageous to the Lenders; provided that any such merger, amalgamation or
consolidation involving a Person that is not a wholly owned Restricted
Subsidiary immediately prior to such merger, amalgamation or consolidation shall
not be permitted unless it is also permitted by Section 6.04 and (v) the Company
may merge into a newly formed Domestic Subsidiary of Parent in connection with a
Permitted Borrower Reorganization.  Nothing in this paragraph shall prohibit
Parent or any Restricted Subsidiary from effecting the Acquisition.

(b)        Parent will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Parent and the Restricted Subsidiaries
on the Effective Date and businesses reasonably related or complementary
thereto.





-113-

--------------------------------------------------------------------------------

 



SECTION 6.04       Investments, Loans, Advances, Guarantees and
Acquisitions.  Parent will not, and will not permit any Restricted Subsidiary
to, purchase, hold, acquire (including pursuant to any merger, amalgamation or
consolidation), make or otherwise permit to exist any Investment in any other
Person, or purchase or otherwise acquire (in one transaction or a series of
transactions) all or substantially all the assets of any other Person or of a
business unit, division, product line or line of business of any other Person,
except:

(a)        Investments in cash and Cash Equivalents;

(b)        Investments existing on the Effective Date and set forth in Section
6.04 of the Disclosure Letter (but not any additions thereto (including any
capital contributions) made after the Effective Date);

(c)        Investments by Parent and the Restricted Subsidiaries in Equity
Interests in their respective Restricted Subsidiaries; provided that (i) such
Restricted Subsidiaries are Restricted Subsidiaries prior to such Investments
and (ii) the aggregate amount of such Investments by (x) the Loan Parties in,
and loans and advances by the Loan Parties to, and Guarantees by the Loan
Parties of Indebtedness and other obligations of, Restricted Subsidiaries that
are not Loan Parties and (y) the U.S. Borrowers in, and loans and advances by
the U.S. Borrowers to, and Guarantees by the U.S. Borrowers of Indebtedness and
other obligations of Canadian Loan Parties (excluding all such Investments,
loans, advances and Guarantees existing on the Effective Date and permitted by
clause (b) above) shall not exceed $10,000,00050,000,000 at any time
outstanding;

(d)        loans or advances made by Parent to any Restricted Subsidiary or made
by any Restricted Subsidiary to Parent or any other Restricted Subsidiary;
provided that (i) the Indebtedness resulting therefrom is permitted by Section
6.01(a)(iii) and (ii) the amount of such loans and advances made (x) by the Loan
Parties to Restricted Subsidiaries that are not Loan Parties and (y) by U.S.
Borrowers to Canadian Loan Parties shall be subject to the limitation set forth
in clause (c) above;

(e)        Guarantees by Parent or any Restricted Subsidiary of Indebtedness or
other obligations of Parent or any Restricted Subsidiary (including any such
Guarantees (i) arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty or (ii)
of any leases of retail store locations and related obligations arising
thereunder); provided that the aggregate amount of Indebtedness and other
obligations of (x) Restricted Subsidiaries that are not Loan Parties that is
Guaranteed by any Loan Party and (y) Canadian Loan Parties that is Guaranteed by
any U.S. Borrower shall be subject to the limitation set forth in clause (c)
above;

(f)        Investments not otherwise permitted by this Section 6.04 so long as
the Payment Conditions are satisfied after giving effect to each such
Investment;

(g)        Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;

(h)        any Permitted Acquisition after giving effect to such acquisition
(other than the Acquisition);

(i)         deposits, prepayments and other credits to suppliers, lessors and
landlords made in the ordinary course of business;





-114-

--------------------------------------------------------------------------------

 



(j)         advances by Parent or any Restricted Subsidiary to employees in the
ordinary course of business consistent with past practices for travel and
entertainment expenses, relocation costs and similar purposes;

(k)        Investments made as a result of receipt of non-cash consideration
from a sale, transfer or other disposition of assets permitted under Section
6.05;

(l)         Investments in the form of Swap Agreements permitted under Section
6.07;

(m)       investments constituting deposits described in clauses (c) and (d) of
the definition of “Permitted Encumbrances” and endorsements of instruments for
collection or deposit in the ordinary course of business;

(n)        other Investments in an aggregate amount not to exceed $10,000,000 at
any time outstanding;

(o)        the Acquisition; and

(p)        Investments made in connection with the purchase or acquisition by
the Parent or any of its direct or indirect Subsidiaries of any Equity Interests
in MWUK Holding Company Limited not already owned, directly or indirectly, by
the Parent, in an aggregate amount not to exceed $7,500,000 at any time
outstanding.

For the purposes of this Section, any unreimbursed payment by Parent or any
Restricted Subsidiary for goods or services delivered to any Restricted
Subsidiary shall be deemed to be an Investment in such Restricted Subsidiary.

SECTION 6.05       Asset Sales.  The Loan Parties will not, and will not permit
any Restricted Subsidiary to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will Parent permit any
Restricted Subsidiary to issue any additional Equity Interests in such
Restricted Subsidiary (other than to Parent or any other Restricted Subsidiary
in compliance with Section 6.04, and other than directors’ qualifying shares and
other nominal amounts of Equity Interests that are required to be held by other
Persons under applicable law), except:

(a)        (i) sales of inventory, (ii) sales, transfers and other dispositions
of used, surplus, obsolete or outmoded machinery or equipment and (iii)
dispositions of cash and Cash Equivalents, in each case (other than in the case
of clause (iii)) in the ordinary course of business;

(b)        sales, transfers, leases and other dispositions to Parent or any
Restricted Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving (x) a Loan Party and a Restricted Subsidiary that is not
a Loan Party or (y) a U.S. Borrower and a Canadian Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

(c)        the sale or discount of accounts receivable arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof and not in connection with any financing transaction;

(d)        dispositions of assets subject to any casualty or condemnation
proceeding (including in lieu thereof);





-115-

--------------------------------------------------------------------------------

 



(e)        leases or subleases of real property granted by Parent or any
Restricted Subsidiary to third Persons not interfering in any material respect
with the business of Parent or any Restricted Subsidiary, including, without
limitation, retail store lease assignments and surrenders;

(f)        the sale, transfer or other disposition of patents, trademarks,
copyrights and other intellectual property (i) in the ordinary course of
business, including pursuant to non-exclusive licenses of intellectual property;
provided that no such sale, transfer or other disposition shall adversely affect
in any material respect the fair value of any Eligible Inventory or the ability
of the Administrative Agent to dispose of or otherwise realize upon any Eligible
Inventory, or (ii) which, in the reasonable judgment of Parent or any
Subsidiary, are determined to be uneconomical, negligible or obsolete in the
conduct of business;

(g)        Sale/Leaseback Transactions permitted by Section 6.06;

(h)        the sale, transfer or other disposition of assets that are not
permitted by any other clause of this Section; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance on this clause (h) (i) during any fiscal year of the Parent shall not
exceed 10% of Total Assets and (ii) 25% of Total Assets after the Effective
Date, in each case measured as of the last day of the immediately preceding
year; provided that, if any assets included in any Borrowing Base with a fair
market value of $10,000,000 or more are disposed of in any transaction or series
of related transactions, the Borrower Representative shall deliver an updated
Borrowing Base Certificate to the Administrative Agent excluding such disposed
assets from the applicable Borrowing Base(s); and

(i)         Restricted Payments permitted by Section 6.08(a);

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (a)(ii), (a)(iii), (b) or (d)
above) shall be made for fair value and, in the case of sales, transfers, leases
and other dispositions permitted by clauses (c), (f)(ii), (g) and (h) above, for
at least 75% cash consideration (or, in the case of a sale, transfer, lease or
other disposition of assets in an aggregate amount in excess of $5,000,000
included in any Borrowing Base, 100%, other than in connection with the sale,
transfer, lease or other disposition of K&G Men’s Company Inc.); provided
further that for purposes of the foregoing, the amount of (i) any liabilities
(as shown on the Parent’s most recent balance sheet or in the notes thereto) of
Parent or any Restricted Subsidiary (other than liabilities that are by their
terms subordinated to the Secured Obligations) that are assumed by the
transferee of any such assets and from which Parent and all Restricted
Subsidiaries have been validly released by all creditors in writing, (ii) any
securities received by Parent or such Restricted Subsidiary from such transferee
that are converted by Parent or such Restricted Subsidiary into cash (to the
extent of the cash received) within 90 days following the closing of such Asset
Sale, and (iii) except in the case of the sale of assets included in any
Borrowing Base, any Designated Noncash Consideration received by Parent or any
of its Restricted Subsidiaries in such asset sale having an aggregate fair
market value, taken together with all other Designated Noncash Consideration
received pursuant to this clause (iii) that is at that time outstanding, not to
exceed $40,000,000, shall be deemed to be cash for purposes of this paragraph
and for no other purpose.

SECTION 6.06       Sale/Leaseback Transactions.  The Loan Parties will not, and
will not permit any Restricted Subsidiary to, enter into any Sale/Leaseback
Transaction, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 180 days after Parent or a Restricted
Subsidiary acquires or completes the construction of such fixed or capital
assets; provided that, with respect to any property to be





-116-

--------------------------------------------------------------------------------

 



sold, transferred or leased pursuant to a Sale/Leaseback Transaction, that is a
property where Collateral is stored or located, or will be stored or located
after giving effect to such transaction, then, concurrent with the consummation
of such transaction, subject to and in accordance with the applicable Security
Agreement, a Collateral Access Agreement shall be entered into between the
Applicable Administrative Agent and each applicable third party that will be in
possession of Collateral after giving effect to such Sale/Leaseback Transaction.

SECTION 6.07       Swap Agreements.  The Loan Parties will not, and will not
permit any Restricted Subsidiary to, enter into any Swap Agreement, other than
Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which a Loan Party or a Restricted Subsidiary is exposed in
the conduct of its business or the management of its liabilities and not for
speculative purposes.

SECTION 6.08       Restricted Payments; Certain Payments of Indebtedness.

(a)        The Loan Parties will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that (i) Parent may declare and pay dividends with respect to its
Equity Interests payable solely in additional Equity Interests (other than
Disqualified Stock), (ii) any Restricted Subsidiary may declare and pay
dividends or make other distributions with respect to its capital stock,
partnership or membership interests or other similar Equity Interests, or make
other Restricted Payments in respect of its Equity Interests, in each case
ratably to the holders of such Equity Interests (or, if not ratably, on a basis
more favorable to Parent and the Subsidiaries), (iii) so long as no Event of
Default has occurred and is continuing, Parent may declare and make Restricted
Payments in an aggregate amount not to exceed $10,000,00015,000,000 in any
fiscal quarter in respect of dividends on Parent’s common stock, (iv) Parent may
repurchase Equity Interests upon the exercise of stock options, deferred stock
units and restricted shares to the extent such Equity Interests represent a
portion of the exercise price of such stock options, deferred stock units or
restricted shares, (v) the Parent may make cash payments in lieu of the issuance
of fractional shares representing insignificant interests in the Parent in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for shares of common stock in the Parent and
(vi) the Parent may repurchase shares of its common stock and make other
Restricted Payments, provided that at the time of and immediately after giving
effect to any such repurchase or other Restricted Payment referred to in this
clause (vi), (A) no Default or Event of Default shall have occurred and be
continuing and (B) Payment Conditions have been satisfied.

(b)        Parent will not, and will not permit any Restricted Subsidiary to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Specified Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Specified
Indebtedness permitted by Section 6.01(xii), except:

(i)    payments of regularly scheduled interest and principal payments as and
when due in respect of any Specified Indebtedness, other than payments in
respect of any Subordinated Indebtedness prohibited by the subordination
provisions thereof;

(ii)   refinancings of Specified Indebtedness with the proceeds of Refinancing
Indebtedness permitted under Section 6.01;

(iii)  payment of secured Specified Indebtedness that becomes due as a result of
(A) any voluntary sale or transfer of any assets (other than assets included in
any





-117-

--------------------------------------------------------------------------------

 



Borrowing Base) securing such Indebtedness or (B) any casualty or condemnation
proceeding (including a disposition in lieu thereof) of any assets (other than
assets included in any Borrowing Base) securing such Indebtedness;

(iv)  payments of or in respect of Specified Indebtedness solely by issuance of
the common stock of Parent;

(v)   payments of or in respect of Specified Indebtedness incurred by any
Restricted Subsidiary that is not a Loan Party; and

(vi)  other payments of or in respect of Indebtedness; provided that at the time
of and immediately after giving effect thereto, the Payment Conditions have been
satisfied.

SECTION 6.09       Transactions with Affiliates.  The Loan Parties will not, and
will not permit any Restricted Subsidiary to, sell, lease, license or otherwise
transfer any assets to, or purchase, lease, license or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to Parent or such Restricted
Subsidiary than those that would prevail in an arm’s-length transaction with
unrelated third parties, (b) transactions between or among Parent and the
Restricted Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.08, (d) the payment of reasonable fees and
compensation to, and the providing of reasonable indemnities on behalf of,
directors and officers of Parent or any Restricted Subsidiary, as determined by
the board of directors of Parent in good faith and (e) the transactions
described in Section 6.09 of the Disclosure Letter.

SECTION 6.10       Restrictive Agreements.  The Loan Parties will not, and will
not permit any Restricted Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that restricts or
imposes any condition upon (a) the ability of Parent or any Restricted
Subsidiary to create, incur or permit to exist any Lien upon any of its assets
to secure any Secured Obligations or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to its Equity
Interests or to make or repay loans or advances to Parent or any Restricted
Subsidiary or to Guarantee Indebtedness of Parent or any Restricted Subsidiary;
provided that (i) the foregoing shall not apply to (A) restrictions and
conditions imposed by law or by any Loan Document, (B) restrictions and
conditions existing on the Effective Date identified in Section 6.10 of the
Disclosure Letter (but shall apply to any amendment or modification), (C)
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (D) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions and conditions imposed by its
organizational documents or any related joint venture or similar agreement,
provided that such restrictions and conditions apply only to such Subsidiary and
to any Equity Interests in such Subsidiary, (E) restrictions and conditions set
forth in the definitive documentation governing the Term Credit Agreement and
the Senior Notes, provided that, in the case of clause (a) above, such
restrictions and conditions are no more onerous than those set forth in the Term
Credit Agreement as in effect on the Effective Date and the Senior Notes
Indenture, (F) restrictions and conditions imposed by agreements relating to
Indebtedness of Subsidiaries that are not Loan Parties permitted under Section
6.01(a) and (G) cash to secure letters of credit and other segregated deposits
that are permitted pursuant to Section 6.02(h),  provided that such restrictions
and conditions apply only to such Subsidiaries that are not Loan Parties, (ii)
clause (a) of the foregoing shall not apply to (A) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by Section
6.01(a)(v) if such restrictions or conditions apply only to the assets securing
such Indebtedness and (B) customary provisions in leases and other





-118-

--------------------------------------------------------------------------------

 



agreements restricting the assignment thereof and (iii) clause (b) of the
foregoing shall not apply to restrictions and conditions imposed by agreements
relating to Indebtedness of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and otherwise permitted under Section 6.01(a)
(but shall apply to any amendment or modification expanding the scope of, any
such restriction or condition), provided that such restrictions and conditions
apply only to such Subsidiary.  Nothing in this paragraph shall be deemed to
modify the requirements set forth in the definition of the term “Collateral and
Guarantee Requirement” or the obligations of the Loan Parties under Sections
5.03, 5.04 or 5.15 or under the Collateral Documents.

SECTION 6.11       Amendment of Organizational Documents.  The Loan Parties will
not, and will permit any Restricted Subsidiary to, amend, modify or waive any of
its rights under its certificate of incorporation, by-laws or other
organizational documents, in either case, to the extent such amendment,
modification or waiver would be adverse in any material respect to the rights or
interests of the Lenders hereunder or under any other Loan Document.

SECTION 6.12       Fixed Charge Coverage Ratio.  Parent will not permit the
Fixed Charge Coverage Ratio for any period of four fiscal quarters ending during
a Covenant Period to be less than 1.00 to 1.00.

SECTION 6.13       Changes in Fiscal Periods.  Parent will not change its fiscal
year or its method of determining fiscal quarters without the written consent of
the Administrative Agent.

SECTION 6.14       Canadian Pension Plans.  The Loan Parties shall not (a)
contribute to or assume an obligation to contribute to any Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent, (b)
acquire an interest in any Person if such Person sponsors, maintains or
contributes to, or at any time in the five-year period preceding such
acquisition has sponsored, maintained, or contributed to a Canadian Defined
Benefit Plan, without the prior written consent of the Administrative Agent; or
(c) wind-up any Canadian Defined Benefit Plan, in whole or in part, unless it
has obtained written advice from the actuary for such plan that the plan (or
part thereof in the case of a partial windup) is fully funded or has no unfunded
liability at the effective date of the windup, without the prior written consent
of the Administrative Agent.

ARTICLE VII

 

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)        any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)        any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of four
Business Days;

(c)        any representation, warranty or certification made or deemed made by
or on behalf of Parent or any Restricted Subsidiary in or in connection with
this Agreement or any other





-119-

--------------------------------------------------------------------------------

 



Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been materially incorrect when made or deemed made;

(d)        any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.05 (with respect to the
existence of any Borrower) or 5.11 or in Article VI;

(e)        (i) any Loan Party shall fail to comply with Sections 5.01(h), 5.08,
5.12, 5.13, or 5.14 or Section 4.04(b) of either Security Agreement and any such
failure shall continue unremedied for a period of four Business Days or more (or
during a Weekly Reporting Period, one Business Day or more) or (ii) any Loan
Party shall fail to observe or perform any other covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (i) any
Loan Party’s knowledge of such breach or (ii) notice thereof from the
Administrative Agent;

(f)        Parent or any Restricted Subsidiary shall fail to make any payment
(whether of principal, interest, termination payment or other payment obligation
and regardless of amount) in respect of any Material Indebtedness (other than
the Obligations) when and as the same shall become due and payable (after giving
effect to any applicable grace period);

(g)        any event or condition shall occur that results in any Material
Indebtedness becoming due, or being terminated or required to be prepaid,
repurchased, redeemed or defeased, prior to its scheduled maturity, or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf, or, in the case of any Swap Agreement, the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to (i) any secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the assets securing such Indebtedness or (ii) any
Indebtedness that becomes due as a result of a voluntary refinancing thereof
permitted under Section 6.01;

(h)        any involuntary case or proceeding (including the filing of any
notice of intention in respect thereof) is commenced against any Canadian Loan
Party or any Material Subsidiary of any Canadian Loan Party under any Insolvency
Law, any incorporation law or other applicable law in any jurisdiction in
respect of:

(i)    its bankruptcy, liquidation, winding-up, dissolution or suspension of
general operations, or

(ii)   the composition, rescheduling, reorganization, arrangement or
readjustment of, or other relief from, or stay of proceedings to enforce, some
or all of its debts or obligations,

(i)         an involuntary case or proceeding (including the filing of any
notice of intention in respect thereof) shall be commenced or an involuntary
petition or application shall be filed seeking (i) liquidation, reorganization
or other relief in respect of any Borrower or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or other Insolvency Laws now or
hereafter in effect or (ii)





-120-

--------------------------------------------------------------------------------

 



the appointment of an interim receiver, receiver, receiver an manager,
liquidator, administrator, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(j)         any Borrower or any Material Subsidiary shall (i) voluntarily
commence any case or proceeding or file any petition or application seeking
liquidation (other than any liquidation permitted by Section 6.03(a)(iv)),
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or other Insolvency Laws now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any case or proceeding or petition described in clause (h)
of this Article, (iii) apply for or consent to the appointment of an interim
receiver, receiver, receiver an manager, liquidator, administrator, trustee,
custodian, sequestrator, conservator or similar official for any Borrower or any
Material Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition or application filed against it
in any such case or proceeding or (v) make a general assignment for the benefit
of creditors, or the board of directors (or similar governing body) of any
Borrower or any Material Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or clause (h) of this Article;

(k)        any Borrower or any Material Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(l)         one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
and has not denied coverage) shall be rendered against Parent or any Restricted
Subsidiary, or any combination thereof, and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Parent or any Restricted Subsidiary to
enforce any such judgment;

(m)       one or more ERISA Events shall have occurred that would, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect;

(n)        a Change in Control shall occur;

(o)        any Loan Guarantee shall fail to remain in full force or effect or
any action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Loan Guarantee, or any Loan Guarantor shall fail to
comply in any material respect with any of the terms or provisions of the Loan
Guarantee to which it is a party, or any Loan Guarantor shall deny that it has
any further liability under the Loan Guarantee to which it is a party, or shall
give notice to such effect (except as a result of the release thereof as
provided herein);

(p)        any Lien purported to be created under any Collateral Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material Collateral, with the priority required by the
applicable Collateral Document, except (i) as a result of the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in the applicable
Collateral Document or Section 9.02(c) or (iii) as a result of the failure of
the Administrative Agent to (A) maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under





-121-

--------------------------------------------------------------------------------

 



the Security Agreements or (B) continue in accordance with applicable law the
effectiveness of any UCC or PPSA financing statement; or

(q)        the Intercreditor Agreement is not or ceases to be binding on or
enforceable against any party thereto (or against any Person on whose behalf any
such party makes any covenant or agreements therein), or shall otherwise not be
effective to create the rights and obligations purported to be created
thereunder, in each case in any respect material to the Administrative Agent or
the other Lender Parties;

(r)         the Merger shall not have been consummated within one Business Day
after the Effective Date (unless such failure is the result of a failure of the
Secretary of State of the State of Delaware to recognize the Merger on a timely
basis);

then, and in every such event (other than an event with respect to any Borrower
described in clause (h), (i) or (j) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different
times:  (i) terminate the Revolving Commitments, and thereupon the Revolving
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to any Borrower described in clause (h), (i) or (j) of
this Article, the Revolving Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
immediately and automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers to the extent permitted by applicable law.

ARTICLE VIII

 

The Administrative Agents

Each of the Lenders and each of the Issuing Banks hereby irrevocably appoints
the Administrative Agent and, as applicable, the Canadian Administrative Agent
and their respective successors to serve in such capacities under the Loan
Documents (and in the case of the Administrative Agent, to serve as collateral
agent), and authorizes each such Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to such Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.  In addition, to
the extent required under the laws of any jurisdiction other than the United
States of America, each of the Lenders and the Issuing Banks hereby grants to
the Administrative Agent any required powers of attorney to execute any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
or Issuing Bank’s behalf.

For the purposes of holding any security granted by the Borrowers or any other
Loan Party pursuant to the laws of the Province of Quebec to secure payment of
any bond issued by any Borrower or any Loan Party, each of the Lenders and the
Issuing Banks hereby irrevocably appoints and authorizes each Applicable
Administrative Agent to act as the person holding the power of attorney (i.e.
“fondé de pouvoir”) (in such capacity, the “Attorney”) of the Lenders and the
Issuing Banks as contemplated under Article 2692 of the Civil Code of Québec,
and to enter into,





-122-

--------------------------------------------------------------------------------

 



to take and to hold on its behalf, and for its benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
hypothec.  Moreover, without prejudice to such appointment and authorization to
act as the person holding the power of attorney as aforesaid, each of the
Lenders and the Issuing Banks hereby irrevocably appoints and authorizes each
Applicable Administrative Agent (in such capacity, the “Custodian”) to act as
agent and custodian for and on behalf of the Lenders and the Issuing Banks to
hold and be the sole registered holder of any bond which may be issued under any
hypothec, the whole notwithstanding Section 32 of An Act respecting the special
powers of legal persons (Quebec) or any other applicable law, and to execute all
related documents.  Each of the Attorney and the Custodian shall: (a) have the
sole and exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Applicable Administrative Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec, bond, or pledge on such terms and conditions as it
may determine from time to time.  Any person who becomes a Lender or an Issuing
Bank hereunder shall, by its execution of an Assignment and Assumption, be
deemed to have consented to and confirmed: (i) the Attorney as the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender or an Issuing Bank hereunder, all actions taken by the
Attorney in such capacity, and (ii) the Custodian as the agent and custodian as
aforesaid and to have ratified, as of the date it becomes a Lender, all actions
taken by the Custodian in such capacity.  The Substitution of the Applicable
Administrative Agent pursuant to the provisions of this Article 8 shall also
constitute the substitution of the Attorney and the Custodian.

Each bank serving as the Administrative Agent or Canadian Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender or Issuing Bank and may exercise the same as though it were not
the Administrative Agent or Canadian Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent or Canadian Administrative
Agent hereunder and without any duty to account therefor to the Lenders or the
Issuing Banks.

Neither of the Administrative Agents shall have any duties or obligations except
those expressly set forth in the Loan Documents.  Without limiting the
generality of the foregoing, (a) neither of the Administrative Agents shall be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing (and it is understood and agreed that the
use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) neither of the Administrative
Agents shall have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Applicable Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Applicable Administrative Agent shall believe in good faith to be necessary,
under the circumstances as provided in the Loan Documents); provided that the
Applicable Administrative Agent shall not be required to take any action that,
in its opinion, could expose such Administrative Agent to liability or be
contrary to any Loan Document or applicable law, and (c) except as expressly set
forth in the Loan Documents, neither of the Administrative Agents shall have any
duty to disclose and shall be liable for





-123-

--------------------------------------------------------------------------------

 



the failure to disclose, any information relating to any Loan Party or any
Subsidiary or other Affiliate thereof that is communicated to or obtained by
such bank serving as Administrative Agent or Canadian Administrative Agent or
any of their respective Affiliates in any capacity.  Neither of the
Administrative Agents shall be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Applicable
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents) or in the absence of its own
bad faith, gross negligence or willful misconduct (such absence to be presumed
unless otherwise determined by a court of competent jurisdiction by a final and
nonappealable judgment).  Neither of the Administrative Agents shall be deemed
to have knowledge of any Default unless and until written notice thereof
(stating that it is a “notice of default”) is given to the such Person by the
Borrower Representative or a Lender, and such Person shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Applicable Administrative Agent.

Each of the Administrative Agents shall be entitled to rely, and shall not incur
any liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  Each of the Administrative Agents also shall be entitled to rely, and
shall not incur any liability for relying, upon any statement made to it orally
or by telephone and believed by it to be made by the proper Person (whether or
not such Person in fact meets the requirements set forth in the Loan Documents
for being the signatory, sender or authenticator thereof), and may act upon any
such statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Applicable Administrative Agent may presume that such condition is satisfactory
to such Lender or Issuing Bank unless such Applicable Administrative Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit.  Each of the
Administrative Agents may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Each of the Administrative Agents may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Person.  Each of the
Administrative Agents and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of each of the Administrative Agents and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as each of the Administrative Agents.  Neither of the Administrative
Agents shall be responsible for the bad faith, negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that such Agent acted with bad
faith, gross negligence or willful misconduct in the selection of such
sub-agents.





-124-

--------------------------------------------------------------------------------

 



Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, each of the Administrative Agents may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative.  Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor that is an Eligible Successor
Agent.  If no successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, in consultation
with the Borrower Representative, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent or Canadian Administrative
Agent, as applicable, which is an Eligible Successor Agent.  Upon the acceptance
of its appointment as an Administrative Agent or Canadian Administrative Agent,
as applicable, hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Canadian Administrative Agent, as applicable, and the
retiring Administrative Agent or Canadian Administrative Agent, as applicable,
shall be discharged from its duties and obligations hereunder.  The fees payable
by the Borrowers to a successor Administrative Agent or Canadian Administrative
Agent, as applicable, shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor.  After an
Administrative Agent or Canadian Administrative Agent, as applicable, resigns
hereunder, the provisions of this Article, Section 2.17(d) and Section 9.03
shall continue in effect for the benefit of such retiring Person, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon either of the Administrative Agents, any Arranger, any Lender or
any Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon either of the Administrative Agents, any Arranger, any Lender or any
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

The Loan Parties acknowledge and agree that the Administrative Agent may prepare
and distribute to the Lenders Reports containing information obtained by the
Administrative Agent through the conduct of appraisals and field examinations
pursuant to Sections 5.12 and 5.13 and the exercise of its inspection rights
under Section 5.09.  Each Lender hereby agrees that (a) it has requested a copy
of each Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and (e)
without limiting the generality of any other indemnification provision contained
in this Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.





-125-

--------------------------------------------------------------------------------

 



To the extent required by any applicable laws (as determined in good faith by
the Administrative Agents), the Administrative Agents may withhold from any
payment to any Lender under any Loan Document an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.17, each Lender shall indemnify and hold harmless the Administrative
Agents against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agents) incurred by or asserted against the
Administrative Agents by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agents to properly withhold Tax from
amounts paid to or for the account of such Lender for any reason (including
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agents of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective).  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agents shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agents under this paragraph.  The agreements in this paragraph shall survive the
resignation and/or replacement of the Administrative Agents, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

The provisions of this Article are solely for the benefit of each of the Agents,
the Lenders and the Issuing Banks, and, except solely to the extent of the
Borrowers’ rights to consent pursuant to and subject to the conditions set forth
in this Article, none of the Borrowers or any other Loan Party shall have any
rights as a third party beneficiary of any such provisions.  Each Lender Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Loan Guarantee provided under the Loan Documents,
to have agreed to the provisions of this Article.

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as an Arranger or a
Co-Syndication Agent or a Co-Documentation AgentsAgent shall have any duties or
obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder.

ARTICLE IX

 

Miscellaneous

SECTION 9.01       Notices.

(a)        Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) of this
Section), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by electronic transmission, as follows:

(i)    if to any Loan Party, to the Borrower Representative at:

The Men’s Wearhouse, Inc.

40650 Encyclopedia Circle

6100 Stevenson Boulevard

Fremont, California 94538

Attention: Jon KimminsJack Calandra, Chief Financial Officer





-126-

--------------------------------------------------------------------------------

 



Facsimile No: (510) 657-0872[]

Email: jk114@tmwjack.calandra@tailoredbrands.com

and

The Men’s Wearhouse, Inc.

6380 Rogerdale Road

Houston, Texas 77072

Attention: Laura Ann Smith, Vice President, Assistant General Counsel –
Corporate Complianceand Securities Law

Facsimile No: (281) 776-7150

Email: LAS40@tmwlauraann.smith@tailoredbrands.com

(ii)   if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank
or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

2200 Ross Avenue, 9th Floor
Dallas, Texas 75201
Attention:  Christy West
Facsimile No:  (214) 965-2594

Email: christy.l.west@jpmorgan.com

With a copy to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attention:  Corey Wright
Facsimile No:  (212) 378-2544

Email: cwright@cahill.com

(iii)  if to the Canadian Administrative Agent, to JPMorgan Chase Bank, N.A.
Toronto Branch at:

200 Bay Street
South Tower Suite 1800
Toronto, Ontario M5J 2J2
Canada
Attention:  Agostino Marchetti
Facsimile No:  (416) 981-2375

Email: agostino.a.marchetti@jpmorgan.com

(iv)  if to any other Issuing Bank, to it at its address or electronic
transmission address most recently specified by it in a notice delivered to the
Administrative Agent and the Borrower Representative; and

(v)   if to any other Lender, to it at its address or electronic transmission
address set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by electronic





-127-

--------------------------------------------------------------------------------

 



transmission shall be deemed to have been given when sent (or, if not given
during normal business hours for the recipient, at the opening of business on
the next Business Day for the recipient) and (iii) delivered through electronic
communications to the extent provided in paragraph (b) of this Section shall be
effective as provided in such paragraph.

(b)        Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

(c)        Any party hereto may change its address or electronic transmission
address for notices and other communications hereunder by notice to the other
parties hereto.

(d)        The Loan Parties agree that the Administrative Agent and the Canadian
Administrative Agent may, but shall not be obligated to, make any Communication
by posting such Communication on Debt Domain, Intralinks, Syndtrak or a similar
electronic transmission system (the “Platform”).  The Platform is provided “as
is” and “as available.”  Neither of the Administrative Agents nor any of their
Related Parties warrants, or shall be deemed to warrant, the adequacy of the
Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by either of the Administrative
Agents or any of their Related Parties in connection with the Communications or
the Platform.

SECTION 9.02       Waivers; Amendments.

(a)        No failure or delay by the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have.  No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  Without
limiting the generality of the foregoing, the making of a Loan or issuance of a
Letter of Credit shall not be construed as a waiver of any





-128-

--------------------------------------------------------------------------------

 



Default, regardless of whether the Administrative Agent, the Canadian
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)        Except as provided in Sections 2.09(e), 5.16, 9.02(e) and 9.18 (and,
except as specifically provided in any Loan Document with respect to the
Schedule thereto), and except for the execution and delivery of the Joinder
Agreements, and subject to Section 2.14(c), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders or
(ii) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent (if a party to
the original agreement), the Canadian Administrative Agent (if a party to the
original agreement) and the Loan Party or Loan Parties that are parties thereto,
with the consent of the Required Lenders; provided that (A) any provision of
this Agreement or any other Loan Document may be amended by an agreement in
writing entered into by the Borrowers, the Administrative Agent and the Canadian
Administrative Agent to cure any technical error, ambiguity, omission, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (B) no such agreement shall (1)
increase the Revolving Commitment of any Lender without the written consent of
such Lender (provided that the Applicable Administrative Agent may make
Protective Advances and Overadvances as set forth in Section 2.04 or 2.05, as
applicable), (2) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (3) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, without the written consent of each
Lender directly affected thereby, (4) change Section 2.18(b) or 2.18(d) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender, (5) increase the advance rates set forth in the
definition of U.S. Borrowing Base or Canadian Borrowing Base or add new
categories of eligible assets, without the written consent of each Lender, (6)
change any of the provisions of this Section or the percentage set forth in the
definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (7) change Section 2.20
without the consent of each Lender (other than any Defaulting Lender) adversely
affected thereby, (8) release all or substantially all of the value of the Loan
Guarantee (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (9) except as provided in
paragraph (c) of this Section or in any Collateral Document, release all or
substantially all of the Collateral without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Canadian Administrative
Agent, any Issuing Bank or the Swingline Lender hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent, the
Canadian Administrative Agent such Issuing Bank or the Swingline Lender, as the
case may be (it being understood that any change to Section 2.20 shall require
the consent of the Administrative Agent, the Canadian Administrative Agent, the
Swingline Lender and each Issuing Bank).  Notwithstanding any of the foregoing,
this Agreement may be amended without any additional consents to provide for
increased Revolving Commitments in the manner contemplated by Section 2.09.

(c)        The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, (i) to release
any Liens granted to the Administrative Agent by the Loan Parties on any
Collateral (A) upon the termination of (x) all the Revolving Commitments,





-129-

--------------------------------------------------------------------------------

 



payment and satisfaction in full in cash of all Obligations (other than
Unliquidated Obligations) and the cash collateralization of all Unliquidated
Obligations in respect of Letters of Credit in a manner satisfactory to each
applicable Issuing Bank and the Administrative Agent and (y) solely in the case
of the Canadian Collateral, upon termination in full of all the Canadian
Commitments and payment and satisfaction in full in cash of all Canadian
Obligations (other than Unliquidated Obligations) and the cash collateralization
of all Canadian Letters of Credit in a manner satisfactory to each applicable
Issuing Bank and the Administrative Agent, (B) constituting property being sold
or disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interest of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guarantee
provided by such Subsidiary, (C) constituting property leased to a Loan Party
under a lease which has expired or been terminated in a transaction not
prohibited under this Agreement, (D) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII and (E)
constituting property of a Loan Guarantor that is being released as a Loan
Guarantor (and, in the case of a U.S. Subsidiary Borrower, as a U.S. Subsidiary
Borrower) as provided below and (ii) to release any Loan Guarantee provided by
any U.S. Subsidiary Borrower or Canadian Loan Party that is (A) dissolved
pursuant to Section 6.03(a)(iv) in connection with a voluntary liquidation or
dissolution thereof permitted by such Section, (B) upon the disposition of all
of the outstanding Equity Interests of a Subsidiary of the Borrower (other than
the Canadian Borrower) to a Person other than the Borrower or a Restricted
Subsidiary in a transaction permitted by Section 6.05, (C) upon the designation
of such Subsidiary as an Unrestricted Subsidiary in compliance with Section 5.17
or (D) in the case of the Canadian Loan Parties, upon any release of all the
Canadian Collateral pursuant to clause (i)(A) above and, in connection
therewith, to release any Liens granted to the Administrative Agent by such
Subsidiary on any Collateral, if the U.S. Borrower certifies to the
Administrative Agent that such liquidation or dissolution is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry).  The Lenders and
the Issuing Banks hereby further irrevocably authorize the release of Liens on
the Term Priority Collateral as provided in the Intercreditor Agreement.  Except
as provided above and in paragraphs (b) and (e) of this Section, the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders; provided that, the Administrative
Agent may in its discretion, release its Liens on Collateral valued in the
aggregate not in excess of $10,000,000 during any calendar year without the
prior written authorization of the Required Lenders.  Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.

(d)        If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consents of Lenders having Credit Exposure and unused Revolving Commitments
representing more than 66% of the sum of the total Credit Exposure and unused
Revolving Commitments at such time are obtained, but the consents of other
necessary Lenders are not obtained (any such Lender whose consent is necessary
but not obtained being referred to herein as a “Non-Consenting Lender”), then
the Borrower Representative may elect to replace any Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) an Eligible Assignee which is reasonably satisfactory to the
Borrower Representative and the Administrative Agent shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of paragraph (b) of Section 9.04, and (ii) the applicable
Borrower(s) shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement





-130-

--------------------------------------------------------------------------------

 



(A) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

(e)        Notwithstanding anything herein to the contrary, the Administrative
Agent may, without the consent of any Lender Party, consent to a departure by
any Loan Party from any covenant of such Loan Party set forth in this Agreement
or in any Collateral Document to the extent such departure is consistent with
the authority of the Administrative Agent set forth in the definition of the
term “Collateral and Guarantee Requirement.”

SECTION 9.03       Expenses; Indemnity; Damage Waiver.

(a)        The Borrowers shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Canadian
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one primary
U.S. and one primary Canadian counsel for the Administrative Agent, the Canadian
Administrative Agent, the Arrangers and their Affiliates, and if deemed
necessary by the Administrative Agent, one local counsel in each applicable
jurisdiction, in connection with the syndication and distribution (including,
without limitation, via the internet or through a service such as Intralinks) of
the credit facility provided for herein, the preparation and administration of
the Loan Documents or any amendments,  modifications or waivers of the
provisions of the Loan Documents (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Canadian Administrative
Agent, any Arranger, any Issuing Bank or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Canadian
Administrative Agent, any Arranger, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of
Credit.  Subject to the provisions of Sections 5.09, 5.12 and 5.13, expenses
subject to reimbursement by the Borrowers under this Section include, without
limiting the generality of the foregoing, reasonable and documented
out-of-pocket costs and expenses incurred in connection with:

(i)    appraisals and insurance reviews;

(ii)   field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii)  taxes, fees and other charges for (A) lien searches and (B) filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Administrative Agent’s Liens;

(iv)  sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and





-131-

--------------------------------------------------------------------------------

 



(v)   forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the applicable
Borrower(s) as Revolving Loans or to another deposit account, all as described
in Section 2.18(c).

(b)        The Borrowers shall, jointly and severally, indemnify the
Administrative Agent (or any sub-agent thereof), the Canadian Administrative
Agent (or any sub-agent thereof), the Arrangers, the Co-Syndication AgentAgents,
the Co-Documentation Agents, each Issuing Bank and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any agreement or instrument contemplated thereby, the performance
by the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on at, under, to or from
any property currently or formerly owned or operated by the any Loan Party or
any of the Subsidiaries, or any other Environmental Liability related in any way
to any Loan Party or any of the Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
such proceeding is initiated against or by any party to this Agreement, or any
Affiliate thereof, by an Indemnitee or any third party or whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by a final and non-appealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such
Indemnitee.  This Section 7.03(b) shall not apply to any Taxes (other than Other
Taxes or any Taxes that represent losses, claims, damages or related expenses
arising from any non-Tax claim).

(c)        To the extent the Borrowers fail to pay any amount required to be
paid by them to the Administrative Agent (or any sub-agent thereof), the
Canadian Administrative Agent (or any sub-agent thereof), any Issuing Bank or
the Swingline Lender, or any Related Party of any of the foregoing, under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Canadian Administrative Agent, such Issuing Bank,
Swingline Lender or such Related Party, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or such sub-agent), the Canadian
Administrative Agent (or such sub-agent), such Issuing Bank or the Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Canadian Administrative Agent (or any such sub-agent), any Issuing Bank or the
Swingline Lender in connection with such capacity.

(d)        To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet) or (ii) on any theory of
liability, for special, indirect,





-132-

--------------------------------------------------------------------------------

 



consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document, or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e)        All amounts due under this Section shall be payable not later than 10
days after written demand therefor.

(f)        Notwithstanding the foregoing, no Canadian Loan Party shall have any
liability under this Section 9.03 for any expenses or indemnities that do not
arise from the commitments or extensions of credit to the Canadian Loan Parties,
the conduct or alleged conduct of any Canadian Loan Party, the assets of any
Canadian Loan Party, any Default or Event of Default relating to any Canadian
Loan Party, any services provided to any Canadian Loan Party or any enforcement
action against any Canadian Loan Party.

SECTION 9.04       Successors and Assigns.

(a)        The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Arrangers, the Co-Syndication AgentAgents,
the Co-Documentation Agents and, to the extent expressly contemplated hereby,
the sub-agents of the Administrative Agent and the Canadian Administrative Agent
and the Related Parties of any of the Administrative Agent, the Canadian
Administrative Agent, the Arrangers, the Co-Syndication AgentAgents, the
Co-Documentation Agents, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)        (i)  Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A)       the Borrower Representative; provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default under clause (a), (b),
(h), (i) or (j) of Article VII has occurred and is continuing, any other
assignee; provided further that the Borrower Representative shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
notice thereof;

(B)       the Administrative Agent;

(C)       the Swingline Lender under any Facility under which a Revolving
Commitment is being assigned; and





-133-

--------------------------------------------------------------------------------

 



(D)       each Issuing Bank under any Facility under which a Revolving
Commitment is being assigned.

(ii)        Assignments shall be subject to the following additional conditions:

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Commitment or Loans under a Facility, the amount of the Revolving
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower Representative and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower
Representative shall be required if an Event of Default under clause (a), (b),
(h), (i) or (j) of Article VII has occurred and is continuing;

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the U.S. Borrower, the
Subsidiaries and other Affiliates thereof or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including federal, state,
provincial, territorial and foreign securities laws.

(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)       The Applicable Administrative Agent, acting solely for this purpose
as non-fiduciary agent of the Borrowers, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time under each Facility (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrowers,





-134-

--------------------------------------------------------------------------------

 



any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), the ninth paragraph of Article VI or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon.  No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(c)        (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks or
the Swingline Lender, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitment and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant or requires the approval of all the Lenders.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(e) (it being understood
that the documentation required under Section 2.17(e) shall be delivered solely
to the participating Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided that such Participant
agrees to be subject to Section 2.16(c) as though it were a Lender.

(ii)       Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain records of the name
and address of each Participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Revolving Commitments or Revolving Loans or its other
obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Revolving Commitment or Revolving Loan or





-135-

--------------------------------------------------------------------------------

 



other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and the Borrower and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.  For the avoidance of doubt, the Administrative Agents (in
their capacity as Administrative Agents) shall have no responsibility for
maintaining a Participant Register.

(d)        Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05       Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Canadian
Administrative Agent, any Arranger, the Co-Syndication AgentAgents, the
Co-Documentation Agents, any Issuing Bank, any Lender or any Affiliate of any of
the foregoing may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Revolving
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Revolving Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06       Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it shall have been executed
by the Administrative Agent and the Canadian Administrative Agent and when the
Administrative Agent and the Canadian Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by electronic transmission or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07       Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.





-136-

--------------------------------------------------------------------------------

 



SECTION 9.08       Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of any Borrower or any Loan Guarantor against any of and all the
Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured; provided that the foregoing authorization shall
not entitle any Lender to apply any deposits of any Canadian Loan Party to the
satisfaction of any of the U.S. Secured Obligations.  The applicable Lender
shall notify the Borrower Representative and the Administrative Agent of such
setoff or application; provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set off or application
under this Section.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

SECTION 9.09       Governing Law:  Jurisdiction; Consent to Service of Process.

(a)        THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY EXPRESS
CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE
TO NATIONAL BANKS; PROVIDED THAT APPOINTMENT OF THE APPLICABLE ADMINISTRATIVE
AGENT AS FONDÉ DE POUVOIR IN ACCORDANCE WITH ARTICLE VIII SHALL BE GOVERNED BY
THE LAWS OF THE PROVINCE OF QUEBEC.  Notwithstanding the foregoing, (i)
interpretation the definition of “Company Material Adverse Effect” (as defined
in Acquisition Agreement) or the equivalent term under the Acquisition Agreement
and whether a Company Material Adverse Effect has occurred, (ii) the
determination of the accuracy of any Acquisition Agreement Representation and
whether as a result of any inaccuracy thereof the Borrower has the right (taking
into account any applicable cure provisions) to terminate its obligations under
the Acquisition Agreement or decline to consummate the Acquisition and (iii) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement, in each case shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.

(b)        Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document, or for recognition or enforcement of any judgment, and each
Loan Party hereby irrevocably and unconditionally agrees that all claims arising
out of or relating to this Agreement or any other Loan Document brought by it or
any of its Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State or, to the extent permitted by law, in such
Federal court.  Each party hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Canadian Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or any of its properties in the
courts of any jurisdiction.

(c)        Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably





-137-

--------------------------------------------------------------------------------

 



waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)        Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

SECTION 9.10       WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11       Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12       Confidentiality.  Each of the Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below) with the same
degree of care that it uses to protect its own confidential information, but in
no event less than a commercially reasonable degree of care, except that
Information may be disclosed (a) to its Related Parties, including accountants,
legal counsel and other agents and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing confidentiality undertakings substantially similar to those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to any Loan Party or any Subsidiary or its
obligations, (g) on a confidential basis to any rating agency in connection with
rating the Borrowers or the Subsidiaries or the credit facilities provided for
herein, (h) with the consent of the Borrower Representative, or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Canadian Administrative Agent, any Issuing Bank or any Lender, or any
Affiliate of any of the foregoing, on a non-confidential basis from a source
other than the Borrowers; provided that, in the case of clause (c) above, the
party disclosing such information shall provide to the Borrower Representative
prior written notice of such disclosure to the extent permitted by applicable
law (and to the extent commercially feasible under the circumstances) and shall
cooperate with the Borrower Representative, at the Borrower Representative’s
sole expense, in obtaining a protective order for, or other confidential
treatment of, such disclosure, in each case at the Borrower





-138-

--------------------------------------------------------------------------------

 



Representative’s sole expense.  For the purposes of this Section, “Information”
means all information received from the Borrowers relating to Parent or any
Subsidiary or their businesses or the Collateral, other than any such
information that is available to the Administrative Agent, the Canadian
Administrative Agent, any Issuing Bank or any Lender, or any Affiliate of any of
the foregoing, on a non-confidential basis prior to disclosure by the Borrowers;
provided that, in the case of information received from the Borrowers after the
Effective Date, such information is clearly identified at the time of delivery
as confidential.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING PARENT, THE SUBSIDIARIES AND ITS OTHER AFFILIATES AND THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE APPLICABLE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE
OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION CONCERNING PARENT, THE SUBSIDIARIES AND
ITS OTHER AFFILIATES AND THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE APPLICABLE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN SUCH MATERIAL NONPUBLIC INFORMATION IN ACCORDANCE
WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

SECTION 9.13       Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Anything contained in this Agreement to the contrary
notwithstanding, neither any Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrowers in violation of applicable law.

SECTION 9.14       USA PATRIOT Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrowers and the Loan
Guarantors that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrowers and the
Loan Guarantors, which information includes the names and addresses of the
Borrowers and the Loan Guarantors and other information that will allow such
Lender to identify the Borrowers and the Loan Guarantors in accordance with the
Patriot Act.

SECTION 9.15       Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC, the PPSA or any other applicable law can be perfected only
by possession.  Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the





-139-

--------------------------------------------------------------------------------

 



Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.16       Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.17       No Fiduciary Relationship.  Each Loan Party, on behalf of
itself and its subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Loan Parties, the Subsidiaries and their other respective Affiliates, on the
one hand, and the Administrative Agent, the Canadian Administrative Agent, the
Arrangers, the Co-Syndication AgentAgents, the Co-Documentation Agents, the
Lenders, the Issuing Banks and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Canadian
Administrative Agent, the Arrangers, the Co-Syndication AgentAgents, the
Co-Documentation Agents, the Lenders, the Issuing Banks or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications.  The Administrative Agent, the Canadian
Administrative Agent, the Arrangers, the Co-Syndication AgentAgents, the
Co-Documentation Agents, the Lenders, the Issuing Banks and their Affiliates may
be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the Loan
Parties, the Subsidiaries and their other respective Affiliates, and none of the
Administrative Agent, the Canadian Administrative Agent, the Arrangers, the
Co-Syndication AgentAgents, the Co-Documentation Agents, the Lenders, the
Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to the Loan Parties, the Subsidiaries or their other respective
Affiliates.  To the fullest extent permitted by law, each Loan Party hereby
waives and releasesagrees not to assert any claims that it or any of its
Affiliates may have against the Administrative Agent, the Canadian
Administrative Agent, the Arrangers, the Co-Syndication AgentAgents, the
Co-Documentation Agents, the Lenders, the Issuing Banks and their Affiliates
with respect tobased on any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

SECTION 9.18       Intercreditor Agreement.  The Lenders and the Issuing Banks
acknowledge that the obligations of the U.S. Borrower under the Term Credit
Agreement are secured by Liens on assets of the U.S. Borrowers that constitute
Collateral and that the relative Lien priority and other creditor rights of the
Lender Parties hereunder and the secured parties under the Term Credit Agreement
will be set forth in the Intercreditor Agreement.  Each Lender and Issuing Bank
hereby acknowledges that it has received a copy of the Intercreditor
Agreement.  Each Lender and Issuing Bank hereby irrevocably (a) consents to the
subordination of the Liens on the Term Priority Collateral securing the Secured
Obligations on the terms set forth in the Intercreditor Agreement, (b)
authorizes and directs the Administrative Agent to execute and deliver the
Intercreditor Agreement and any documents relating thereto, in each case on
behalf of such Lender or Issuing Bank and without any further consent,
authorization or other action by such Lender or Issuing Bank, (c) agrees that,
upon the execution and delivery thereof, such Lender or Issuing Bank will be
bound by the provisions of the Intercreditor Agreement as if it were a signatory





-140-

--------------------------------------------------------------------------------

 



thereto and will take no actions contrary to the provisions of the Intercreditor
Agreement and (d) agrees that no Lender or Issuing Bank shall have any right of
action whatsoever against the Administrative Agent as a result of any action
taken by the Administrative Agent pursuant to this Section or in accordance with
the terms of the Intercreditor Agreement.  Each Lender and Issuing Bank hereby
further irrevocably authorizes and directs the Administrative Agent (i) to take
such actions as shall be required to release Liens on the Collateral in
accordance with the terms of the Intercreditor Agreement and (ii) to enter into
such amendments, supplements or other modifications to the Intercreditor
Agreement in connection with any extension, renewal, refinancing or replacement
of any Secured Obligations or the Term Credit Agreement as are reasonably
acceptable to the Administrative Agent to give effect thereto, in each case on
behalf of such Lender or Issuing Bank and without any further consent,
authorization or other action by such Lender or Issuing Bank.  The
Administrative Agent shall have the benefit of the provisions of Article VIII
with respect to all actions taken by it pursuant to this Section or in
accordance with the terms of the Intercreditor Agreement to the full extent
thereof.  The foregoing provisions are intended as an inducement to the secured
parties under the Term Credit Agreement to extend credit to the U.S. Borrowers
and such secured parties are intended third party beneficiaries of such
provisions.

SECTION 9.19       Lender Loss Sharing Agreement.

(a)        Definitions.  As used in this Section, the following terms shall have
the following meanings:

(i)    “CAM” means the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.19(b).

(ii)   “CAM Exchange” means the exchange of the Revolving Lenders’ interests
provided for in Section 9.19(b).

(iii)  “CAM Exchange Date” means the first date after the Effective Date on
which there shall occur (a) any event described in paragraphs (h), (i) or (j) of
Article VII with respect to any Borrower or (b) an acceleration of Loans and
termination of the Revolving Commitments pursuant to Article VII.

(iv)  “CAM Percentage” means, as to each Revolving Lender, a fraction, expressed
as a decimal, of which (a) the numerator shall be the aggregate Dollar
AmountEquivalent of the Credit Exposure owed to such Revolving Lender (whether
or not at the time due and payable) and (b) the denominator shall be the
aggregate Dollar AmountEquivalent (as so determined) of the Credit Exposure owed
to all the Revolving Lenders (whether or not at the time due and payable).

(v)   “Designated Obligations” means all Obligations of the Borrowers with
respect to (a) principal and interest under the Loans, (b) unreimbursed drawings
under Letters of Credit and interest thereon and (c) fees under Section 2.12.

(b)        CAM Exchange.

(i)     On the CAM Exchange Date,

(w)    the Canadian Commitments and the U.S. Commitments shall terminate in
accordance with Article VII;





-141-

--------------------------------------------------------------------------------

 



(x)        each U.S. Revolving Lender shall fund in Dollars at par Dollar
AmountEquivalent its participation in any outstanding U.S. Protective Advances,
U.S. Overadvances and U.S. Swingline Loans in accordance with Section 2.04 and
Section 2.05 of this Agreement, and each Canadian Revolving Lender shall fund in
the applicable currency at par Dollar AmountEquivalent its participation in any
outstanding Canadian Protective Advances, Canadian Overadvances and Canadian
Swingline Loans in accordance with Section 2.04 and Section 2.05;

(y)        each U.S. Revolving Lender shall fund in Dollars at par its
participation in any unreimbursed LC Disbursements made under the U.S. Letters
of Credit in accordance with Section 2.06(e), and each Canadian Revolving Lender
shall fund in Dollars the Dollar AmountEquivalent of its participation in any
unreimbursed LC Disbursements made under the Canadian Letters of Credit in
accordance with Section 2.06(e), and

(z)        the Lenders shall purchase in Dollars at par interests in the
Designated Obligations under each Facility (pro rata in respect of the
obligations of the U.S. Borrowers and the Canadian Borrower, respectively, in
the case of the Canadian Facility) (and shall make payments in Dollars to the
Administrative Agent for reallocation to other Lenders to the extent necessary
to give effect to such purchases) and shall assume the obligations to reimburse
the applicable Issuing Banks for unreimbursed LC Disbursements under outstanding
Letters of Credit under such Facility (pro rata in respect of the obligations of
the U.S. Borrowers and the Canadian Borrower, respectively, in the case of the
Canadian Facility) such that, in lieu of the interests of each Lender in the
Designated Obligations under the U.S. Facility and the Canadian Facility in
which it shall have participated immediately prior to the CAM Exchange Date,
such Lender shall own an interest equal to such Lender’s CAM Percentage in each
component of the Designated Obligations of the U.S. Borrowers and the Canadian
Borrower, respectively, immediately following the CAM Exchange.

(ii)   Each Lender and each Person acquiring a participation from any Lender as
contemplated by this Section 7.19 hereby consents and agrees to the CAM
Exchange.  Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Applicable Administrative Agent against delivery of any promissory notes so
executed and delivered; provided that the failure of any Lender to deliver or
accept any such promissory note, instrument or document shall not affect the
validity or effectiveness of the CAM Exchange.

(iii)  As a result of the CAM Exchange, from and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of any of the Designated Obligations shall be distributed to the
Lenders, pro rata in accordance with their respective CAM Percentages.

(iv)  In the event that on or after the CAM Exchange Date, the aggregate amount
of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by the applicable Borrower(s), then each Lender shall promptly reimburse such
Issuing Bank in





-142-

--------------------------------------------------------------------------------

 



Dollars for its CAM Percentage of such unreimbursed payment in the Dollar
AmountEquivalent thereof.

(c)        Notwithstanding any other provision of this Section 9.19, each
Applicable Administrative Agent and each Lender agree that if any Applicable
Administrative Agent or a Lender is required under applicable law or practice of
a Governmental Authority to withhold or deduct any Taxes or other amounts from
payments made by it hereunder or as a result hereof, such Person shall be
entitled to withhold or deduct such amounts and pay over such Taxes or other
amounts to the applicable Governmental Authority imposing such Tax without any
obligation to indemnify each Applicable Administrative Agent or any Lender with
respect to such amounts and without any other obligation of gross up or offset
with respect thereto and there shall be no recourse whatsoever by any Applicable
Administrative Agent or any Lender subject to such withholding to any Applicable
Administrative Agent or any other Lender making such withholding and paying over
such amounts, but without diminution of the rights of each Applicable
Administrative Agent or such Lender subject to such withholding as against the
Borrowers and the other Loan Parties to the extent (if any) provided in this
Agreement and the other Loan Documents.  Any amounts so withheld or deducted
shall be treated, for the purpose of this Section 9.19, as having been paid to
each Applicable Administrative Agent or such Lender with respect to which such
withholding or deduction was made.  The parties hereto do not intend for a CAM
Exchange to result in a settlement, extinguishment or substitution of
indebtedness by any Borrower.

SECTION 9.20       Anti-Money Laundering Legislation.

(a)        Each Loan Party acknowledges that, pursuant to the Proceeds of Crime
Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Administrative Agent, the Canadian Administrative Agent, the
Lenders and the Issuing Banks may be required to obtain, verify and record
information regarding the Loan Parties and their respective directors,
authorized signing officers and the transactions contemplated hereby.  Each Loan
Party shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or any prospective assignee or participant of a Lender, any Issuing Bank, the
Administrative Agent or the Canadian Administrative Agent, in order to comply
with any applicable AML Legislation, whether now or hereafter in existence.

(b)        If the Administrative Agent or Canadian Administrative Agent has
ascertained the identity of any Loan Party or any authorized signatories of such
Loan Party for the purposes of applicable AML Legislation, then the
Administrative Agent or Canadian Administrative Agent:

(i)    shall be deemed to have done so as an agent for each Issuing Bank and
each Lender, and this Agreement shall constitute a “written agreement” in such
regard between such Issuing Bank or such Lender and the Administrative Agent or
Canadian Administrative Agent within the meaning of the applicable AML
Legislation; and

(ii)   shall provide to each Issuing Bank and each Lender copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.

(c)        Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each Lender and each Issuing Bank agrees that neither the
Administrative Agent nor the Canadian Administrative Agent have any obligation
to ascertain the identity of the Loan Parties or any authorized signatories of
the Loan Parties on behalf of any Lender or Issuing Bank, or to confirm the





-143-

--------------------------------------------------------------------------------

 



completeness or accuracy of any information it obtains from any Loan Party or
any such authorized signatory in doing so.

SECTION 9.21       Judgment Currency.  If for the purpose of obtaining judgment
in any court it is necessary to convert an amount due hereunder in the currency
in which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase the
Original Currency with the Second Currency at the Spot Rate on the date two
Business Days preceding that on which judgment is given.  Each Loan Party agrees
that its obligation in respect of any Original Currency due from it hereunder
shall, notwithstanding any judgment or payment in such other currencyany Second
Currency, be discharged only to the extent that, on the Business Day following
the date the Administrative Agent receives payment of any sum so adjudged to be
due hereunder in the Second Currency, the Administrative Agent may, in
accordance with normal banking procedures, purchase, in the New York foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased, or that could
have been so purchased, is less than the amount originally due in the Original
Currency after any premium and costs of exchange payable in connection with such
purchase, each Loan Party agrees as a separate obligation and notwithstanding
any such payment or judgment to indemnify the Administrative Agent against such
loss. The term “rate of exchange” in this Section means the Spot Rate at which
the Administrative Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.

SECTION 9.22       Waiver of Immunity.  To the extent that any Loan Party has,
or hereafter may be entitled to claim or may acquire, for itself, any Collateral
or other assets of the Loan Parties, any immunity (whether sovereign or
otherwise) from suit, jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution or otherwise) with respect to itself, any Collateral or any
other assets of the Loan Parties, such Loan Party hereby waives such immunity in
respect of its obligations hereunder and under any promissory notes evidencing
the Loans hereunder and any other Loan Document to the fullest extent permitted
by applicable law and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section shall be effective to the fullest
extent now or hereafter permitted under the Foreign Sovereign Immunities Act of
1976 (as amended, and together with any successor legislation) and are, and are
intended to be, irrevocable for purposes thereof.

SECTION 9.23       Process Agent.  Each Canadian Loan Party hereby irrevocably
designates and appoints the Borrower Representative, in the case of any suit,
action or proceeding brought in the United States as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any and all legal process, summons, notices and
documents that may be served in any action or proceeding arising out of or in
connection with this Agreement or any other Loan Document.  Such service may be
made by mailing (by registered or certified mail, postage prepaid) or delivering
a copy of such process to such Canadian Loan Party in care of the Borrower
Representative at the Borrower Representative’s address set forth in Section
9.01, and each such Canadian Loan Party hereby irrevocably authorizes and
directs the Borrower Representative to accept such service on its behalf.  As an
alternative method of service, each Canadian Loan Party irrevocably consents to
the service of any and all process in any such action or proceeding by the
mailing (by registered or certified mail, postage prepaid) of copies of such
process to the Borrower Representative or such Canadian Loan Party at its
address specified in Section 9.01.  Each Canadian Loan Party agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.





-144-

--------------------------------------------------------------------------------

 



SECTION 9.24       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)  a reduction in full or in part or cancellation of any such liability;

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X

 

U.S. Loan Guarantee

SECTION 10.01     Guarantee.  Each U.S. Borrower hereby agrees that it is
jointly and severally liable for, and absolutely, irrevocably and
unconditionally guarantees to the Administrative Agent, the Canadian
Administrative Agent, the Lenders, the Issuing Banks and the other Lender
Parties the prompt payment and performance when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all reasonable costs and expenses including, without limitation,
all court costs and attorneys’ and paralegals’ fees and expenses paid or
incurred by the Administrative Agent, the Issuing Banks and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, any Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, being collectively called the
“U.S. Guaranteed Obligations”).  Each U.S. Borrower further agrees that the U.S.
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal.  All terms of this U.S.
Guarantee apply to and may be enforced by or on behalf of any domestic or
foreign branch or Affiliate of any Lender or Issuing Bank that extended any
portion of the U.S. Guaranteed Obligations.

SECTION 10.02     Guarantee of Payment.  This U.S. Guarantee is a Guarantee of
payment and not of collection.  Each U.S. Borrower waives any right to require
the Administrative Agent, the Canadian Administrative Agent, any Issuing Bank,
any Lender or any other Lender Party to sue any Borrower, any other U.S.
Borrower, any other guarantor, or any other Person obligated for all or any part
of the U.S. Guaranteed Obligations (each, a “U.S. Obligated Party”), or to
enforce its rights against any collateral securing all or any part of the U.S.
Guaranteed Obligations.





-145-

--------------------------------------------------------------------------------

 



SECTION 10.03     No Discharge or Diminishment of U.S. Guarantee.

(a)        Except as otherwise provided for herein, the obligations of each U.S.
Borrower hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the U.S. Guaranteed Obligations), including:  (i) any
claim of waiver, release, extension, renewal, settlement, surrender, alteration,
or compromise of any of the U.S. Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other guarantor of or other Person liable for any of the
U.S. Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any U.S. Obligated Party or its assets or any
resulting release or discharge of any obligation of any U.S. Obligated Party; or
(iv) the existence of any claim, setoff or other right which any U.S. Borrower
may have at any time against any U.S. Obligated Party, the Administrative Agent,
the Canadian Administrative Agent, any Issuing Bank, any Lender, or any other
Person, whether in connection herewith or in any unrelated transaction.

(b)        The obligations of each U.S. Borrower hereunder are not subject to
any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the U.S.
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any U.S. Obligated Party, of the
U.S. Guaranteed Obligations or any part thereof.

(c)        Further, the obligations of any U.S. Borrower hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent, the Canadian Administrative Agent, any Issuing Bank, any
Lender or any other Lender Party to assert any claim or demand or to enforce any
remedy with respect to all or any part of the U.S. Guaranteed Obligations; (ii)
any waiver or modification of or supplement to any provision of any agreement
relating to the U.S. Guaranteed Obligations; (iii) any release, non-perfection
or invalidity of any indirect or direct security for the obligations of any
Borrower for all or any part of the U.S. Guaranteed Obligations or any
obligations of any other guarantor of or other Person liable for any of the U.S.
Guaranteed Obligations; (iv) any action or failure to act by the Administrative
Agent, the Canadian Administrative Agent, any Issuing Bank, any Lender or any
other Lender Party with respect to any collateral securing any part of the U.S.
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the U.S. Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such U.S. Borrower or that would
otherwise operate as a discharge of any U.S. Borrower as a matter of law or
equity (other than the payment in full in cash of the U.S. Guaranteed
Obligations).

SECTION 10.04     Defenses Waived.  To the fullest extent permitted by
applicable law, each U.S. Borrower hereby waives any defense based on or arising
out of any defense of any Borrower or the unenforceability of all or any part of
the U.S. Guaranteed Obligations from any cause, or the cessation from any cause
of the liability of any Borrower, other than the payment in full in cash of the
U.S. Guaranteed Obligations.  Without limiting the generality of the foregoing,
each U.S. Borrower irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any U.S. Obligated Party or any other Person.  Each U.S. Borrower
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the U.S. Guaranteed Obligations, compromise
or adjust any part of the U.S. Guaranteed Obligations, make any other
accommodation with any U.S. Obligated Party or exercise any other right or
remedy available to it against





-146-

--------------------------------------------------------------------------------

 



any U.S. Obligated Party, without affecting or impairing in any way the
liability of such U.S. Borrower under this U.S. Guarantee except to the extent
the U.S. Guaranteed Obligations have been fully and paid in cash.  To the
fullest extent permitted by applicable law, each U.S. Borrower waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any U.S. Borrower against any U.S.
Obligated Party or any security.

SECTION 10.05     Rights of Subrogation.  No U.S. Borrower will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any U.S.
Obligated Party, or any Collateral, until the Loan Parties have fully performed
all their obligations to the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks, the Lenders and the other Lender Parties.

SECTION 10.06     Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the U.S. Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, each U.S. Borrower’s obligations
under this U.S. Guarantee with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks, the
Lenders or the other Lender Parties are in possession of this U.S.
Guarantee.  If acceleration of the time for payment of any of the U.S.
Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the U.S. Guaranteed
Obligations shall nonetheless be payable by the U.S. Borrowers forthwith on
demand by the Administrative Agent.

SECTION 10.07     Information.  Each U.S. Borrower assumes all responsibility
for being and keeping itself informed of the other Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the U.S. Guaranteed Obligations and the nature, scope and extent
of the risks that each U.S. Borrower assumes and incurs under this U.S.
Guarantee, and agrees that none of the Administrative Agent, any Issuing Bank or
any Lender shall have any duty to advise any U.S. Borrower of information known
to it regarding those circumstances or risks.

SECTION 10.08     Taxes.  The provisions of Section 2.17 shall apply mutatis
mutandis to all payments by the U.S. Borrowers of the U.S. Guaranteed
Obligations.

SECTION 10.09     Maximum U.S. Liability.  The provisions of this U.S. Guarantee
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
U.S. Borrower under this U.S. Guarantee would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such U.S.
Borrower’s liability under this U.S. Guarantee, then, notwithstanding any other
provision of this U.S. Guarantee to the contrary, the amount of such liability
shall, without any further action by the U.S. Borrower or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant U.S. Borrower’s “Maximum U.S.
Liability”).  This Section with respect to the Maximum U.S. Liability of each
U.S. Borrower is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no U.S.
Borrower nor any other Person or entity shall have any right or claim under this
Section with respect to such Maximum U.S. Liability, except to the extent
necessary so that the obligations of any U.S. Borrower hereunder shall not be
rendered voidable under applicable law.  Each U.S. Borrower agrees that the U.S.
Guaranteed Obligations may at any time and from time to time exceed the Maximum
U.S. Liability of each U.S. Borrower without impairing this U.S. Guarantee or





-147-

--------------------------------------------------------------------------------

 



affecting the rights and remedies of the Lenders hereunder; provided that
nothing in this sentence shall be construed to increase any U.S. Borrower’s
obligations hereunder beyond its Maximum U.S. Liability.

SECTION 10.10     Contribution.  In the event any U.S. Borrower (a “Paying U.S.
Borrower”) shall make any payment or payments under this U.S. Guarantee or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this U.S. Guarantee, each other U.S. Borrower
(each a “Non-Paying U.S. Borrower”) shall contribute to such Paying U.S.
Borrower an amount equal to such Non-Paying U.S. Borrower’s Applicable Share of
such payment or payments made, or losses suffered, by such Paying U.S.
Borrower.  For purposes of this Section, each Non-Paying U.S. Borrower’s
“Applicable Share” with respect to any such payment or loss by a Paying U.S.
Borrower shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (a) such Non-Paying U.S. Borrower’s Maximum
U.S. Liability as of such date (without giving effect to any right to receive,
or obligation to make, any contribution hereunder) or, if such Non-Paying U.S.
Borrower’s Maximum U.S. Liability has not been determined, the aggregate amount
of all monies received by such Non-Paying U.S. Borrower from the other Borrowers
after the Effective Date (whether by loan, capital infusion or by other means)
to (b) the aggregate Maximum U.S. Liability of all U.S. Borrowers hereunder
(including such Paying U.S. Borrower) as of such date (without giving effect to
any right to receive, or obligation to make, any contribution hereunder), or to
the extent that a Maximum U.S. Liability has not been determined for any U.S.
Borrower, the aggregate amount of all monies received by such U.S. Borrowers
from the other Borrowers after the Effective Date (whether by loan, capital
infusion or by other means).  Nothing in this provision shall affect any U.S.
Borrower’s several liability for the entire amount of the U.S. Guaranteed
Obligations (up to such U.S. Borrower’s Maximum U.S. Liability).  Each of the
U.S. Borrowers covenants and agrees that its right to receive any contribution
under this U.S. Guarantee from a Non-Paying U.S. Borrower shall be subordinate
and junior in right of payment to the payment in full in cash of the U.S.
Guaranteed Obligations.  This provision is for the benefit of both the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks, the
Lenders and the U.S. Borrowers and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

SECTION 10.11     Liability Cumulative.  The liability of each U.S. Borrower
under this Article X is in addition to and shall be cumulative with all other
liabilities of each U.S. Borrower to the Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the Lenders under this Agreement and
the other Loan Documents to which such U.S. Borrower is a party or in respect of
any obligations or liabilities of the other U.S. Borrowers, without any
limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

ARTICLE XI

 

Canadian Loan Guaranty

SECTION 11.01     Guarantee.  Each Canadian Loan Party hereby agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to the Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Canadian Secured
Obligations and all costs and expenses, including, without limitation, all court
costs and attorneys’ fees and expenses paid or incurred by the Administrative
Agent, the Canadian Administrative Agent, any Issuing Bank and any Lender in
endeavoring to collect all or any part of the Canadian Secured Obligations from,
or in prosecuting any action against, the Canadian Borrower, any Canadian
Guarantor or any other guarantor of all or any part of the Canadian Secured
Obligations (such costs and expenses, together with the Canadian Secured
Obligations, collectively the “Canadian Guaranteed Obligations”).  Each Canadian
Guarantor further agrees that the Canadian Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal.  All terms of





-148-

--------------------------------------------------------------------------------

 



this Canadian Guarantee apply to and may be enforced by or on behalf of any
domestic or foreign branch or Affiliate of any Lender or Issuing Bank that
extended any portion of the Canadian Guaranteed Obligations.

SECTION 11.02     Guarantee of Payment.  This Canadian Guarantee is a guaranty
of payment and not of collection.  Each Canadian Guarantor waives any right to
require the Administrative Agent, the Canadian Administrative Agent, any Issuing
Bank or any Lender to sue the Canadian Borrower, any Canadian Guarantor, any
other guarantor, or any other Person obligated for all or any part of the
Canadian Guaranteed Obligations (each, a “Canadian Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Canadian Guaranteed Obligations.  In addition, as an original and
independent obligation under this Canadian Guarantee, each Canadian Loan Party
shall:

(a)        indemnify each Canadian Obligated Party and its successors,
endorsees, transferees and assigns and keep the Canadian Obligated Parties
indemnified against all costs, losses, expenses and liabilities of whatever kind
resulting from the failure by the Loan Parties or any of them, to make due and
punctual payment of any of the Canadian Secured Obligations or resulting from
any of the Canadian Secured Obligations being or becoming void, voidable,
unenforceable or ineffective against any Loan Party (including, but without
limitation, all legal and other costs, charges and expenses incurred by each
Canadian Obligated Party, or any of them, in connection with preserving or
enforcing, or attempting to preserve or enforce, its rights under this Canadian
Guarantee); and

(b)        pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the Canadian Obligated Parties has attempted
to enforce any rights against any Loan Party or any other Person or otherwise.

SECTION 11.03     No Discharge or Diminishment of Canadian Guarantee.

(a)        Except as otherwise provided for herein, the obligations of each
Canadian Loan Party hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the payment in full in cash of the Canadian Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Canadian Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of the Canadian Borrower or any other Canadian
Obligated Party liable for any of the Canadian Guaranteed Obligations; (iii) any
insolvency, bankruptcy, winding-up, liquidation, reorganization or other similar
proceeding affecting any Canadian Obligated Party or their assets or any
resulting release or discharge of any obligation of any Canadian Obligated
Party; or (iv) the existence of any claim, setoff or other rights which any
Canadian Loan Party may have at any time against any Canadian Obligated Party,
the Canadian Administrative Agent, the Administrative Agent, each Issuing Bank,
any Lender or any other person, whether in connection herewith or in any
unrelated transactions.

(b)        The obligations of each Canadian Loan Party hereunder are not subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of any of the Canadian
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Canadian Obligated Party, of
the Canadian Guaranteed Obligations or any part thereof.

(c)        Further, the obligations of any Canadian Loan Party hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Canadian Administrative Agent, the Administrative Agent, any Issuing Bank or any
Lender to assert any claim or demand or to enforce any





-149-

--------------------------------------------------------------------------------

 



remedy with respect to all or any part of the Canadian Guaranteed Obligations;
(ii) any waiver or modification of or supplement to any provision of any
agreement relating to the Canadian Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Canadian Borrower for all or any part of the Canadian
Guaranteed Obligations or any obligations of any other Canadian Obligated Party
liable for any of the Canadian Guaranteed Obligations; (iv) any action or
failure to act by the Canadian Administrative Agent, the Administrative Agent,
any Issuing Bank or any Lender with respect to any collateral securing any part
of the Canadian Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Canadian
Guaranteed Obligations, or any other circumstance, act, omission or delay that
might in any manner or to any extent vary the risk of such Canadian Loan Party
or that would otherwise operate as a discharge of any Canadian Loan Party as a
matter of law or equity (other than the payment in full in cash of the Canadian
Guaranteed Obligations).

SECTION 11.04     Defenses Waived.  To the fullest extent permitted by
applicable law, each Canadian Loan Party hereby waives any defense based on or
arising out of any defense of any Canadian Loan Party or the unenforceability of
all or any part of the Canadian Guaranteed Obligations from any cause, or the
cessation from any cause of the liability of any Canadian Loan Party, other than
the payment in full in cash of the Canadian Guaranteed Obligations.  Without
limiting the generality of the foregoing, each Canadian Loan Party irrevocably
waives acceptance hereof, presentment, demand, protest and, to the fullest
extent permitted by law, any notice not provided for herein, as well as any
requirement that at any time any action be taken by any Person against any
Canadian Obligated Party, or any other Person.  Each Canadian Loan Party
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Canadian Administrative
Agent may, at its election, foreclose on, or otherwise enforce against, any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Canadian Guaranteed Obligations, compromise or adjust any part of the Canadian
Guaranteed Obligations, make any other accommodation with any Canadian Obligated
Party or exercise any other right or remedy available to it against any Canadian
Obligated Party, without affecting or impairing in any way the liability of such
Canadian Guarantor under this Canadian Guarantee except to the extent the
Canadian Guaranteed Obligations have been fully paid in cash.  To the fullest
extent permitted by applicable law, each Canadian Loan Party waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Canadian Loan Party against any
Canadian Obligated Party or any security.

SECTION 11.05     Rights of Subrogation.  No Canadian Loan Party will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Canadian
Obligated Party, or any Collateral, until the Loan Parties have fully performed
all their obligations to the Administrative Agent, the Canadian Administrative
Agent, the Issuing Banks and the Lenders.

SECTION 11.06     Reinstatement; Stay of Acceleration.  If at any time any
payment of any portion of the Canadian Guaranteed Obligations is rescinded or
must otherwise be restored or returned upon the insolvency, bankruptcy or
reorganization of any Canadian Loan Party or otherwise, each Canadian Loan
Party’s obligations under this Canadian Guarantee with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Canadian Administrative Agent, any
Issuing Bank and the Lenders are in possession of this Canadian Guarantee.  If
acceleration of the time for payment of any of the Canadian Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Canadian Loan Party, all such amounts otherwise subject to acceleration under
the terms of any agreement relating to the Canadian





-150-

--------------------------------------------------------------------------------

 



Guaranteed Obligations shall nonetheless be payable by the Canadian Loan Parties
promptly on demand by the Canadian Administrative Agent.

SECTION 11.07     Information.  Each Canadian Loan Party assumes all
responsibility for being and keeping itself informed of the other Canadian Loan
Party’s financial condition and assets, and of all other circumstances bearing
upon the risk of nonpayment of the Canadian Guaranteed Obligations and the
nature, scope and extent of the risks that each Canadian Loan Party assumes and
incurs under this Canadian Guarantee, and agrees that neither the Administrative
Agent, the Canadian Administrative Agent, any Issuing Bank nor any Lender shall
have any duty to advise any Canadian Loan Party of information known to it
regarding those circumstances or risks.

SECTION 11.08     [Reserved].

SECTION 11.09     [Reserved].

SECTION 11.10     Maximum Canadian Liability.  In any action or proceeding
involving any corporate law, or any provincial, territorial, state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Canadian Loan Party under this
Canadian Guarantee would otherwise be held or determined to be void, voidable,
avoidable, invalid or unenforceable on account of the amount of such Canadian
Loan Party’s liability under this Canadian Guarantee, then, notwithstanding any
other provision of this Canadian Guarantee to the contrary, the amount of such
liability shall, without any further action by the Canadian Guarantors or the
Administrative Agent, the Canadian Administrative Agent, any Issuing Bank or any
Lender, be automatically limited and reduced to the highest amount that is valid
and enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Canadian Loan Party’s “Maximum Canadian
Liability.”  This Section with respect to the Maximum Canadian Liability of each
Canadian Loan Party is intended solely to preserve the rights of the
Administrative Agent, the Canadian Administrative Agent, the Issuing Banks and
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Canadian Loan Party nor any other Person shall have any right or claim
under this Section with respect to such Maximum Canadian Liability, except to
the extent necessary so that the obligations of any Canadian Loan Party
hereunder shall not be rendered voidable under applicable law.  Each Canadian
Loan Party agrees that the Canadian Guaranteed Obligations may at any time and
from time to time exceed the Maximum Canadian Liability of each Canadian Loan
Party without impairing this Canadian Guarantee or affecting the rights and
remedies of the Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks or the Lenders hereunder, provided that, nothing in this sentence
shall be construed to increase any Canadian Loan Party’s obligations hereunder
beyond its Maximum Canadian Liability.

SECTION 11.11     Contribution.  In the event any Canadian Loan Party (a “Paying
Canadian Loan Party”) shall make any payment or payments under this Canadian
Guarantee or shall suffer any loss as a result of any realization upon any
collateral granted by it to secure its obligations under this Canadian
Guarantee, each other Canadian Loan Party (each a “Non-Paying Canadian Loan
Party”) shall contribute to such Paying Canadian Loan Party an amount equal to
such Non-Paying Canadian Loan Party’s “Applicable Percentage” of such payment or
payments made, or losses suffered, by such Paying Canadian Loan Party.  For
purposes of this Article XI, each Non-Paying Canadian Loan Party’s “Applicable
Percentage” with respect to any such payment or loss by a Paying Canadian Loan
Party shall be determined as of the date on which such payment or loss was made
by reference to the ratio of (i) such Non-Paying Canadian Loan Party’s Maximum
Canadian Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Canadian Loan Party’s Maximum Canadian Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Canadian Loan Party from the other Canadian Loan Parties after





-151-

--------------------------------------------------------------------------------

 



the Effective Date (whether by loan, capital infusion or by other means) to (ii)
the aggregate Maximum Canadian Liability of all Canadian Loan Parties hereunder
(including such Paying Canadian Loan Party) as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Canadian Liability has not been
determined for any Canadian Loan Party, the aggregate amount of all monies
received by such Canadian Loan Parties from the other Canadian Loan Parties
after the Effective Date (whether by loan, capital infusion or by other
means).  Nothing in this provision shall affect any Canadian Loan Party’s
several liability for the entire amount of the Canadian Guaranteed Obligations
(up to such Canadian Loan Party’s Maximum Canadian Liability).  Each of the
Canadian Loan Parties covenants and agrees that its right to receive any
contribution under this Canadian Guarantee from a Non-Paying Canadian Loan Party
shall be subordinate and junior in right of payment to the payment in full in
cash of the Canadian Guaranteed Obligations.  This provision is for the benefit
of all of the Administrative Agent, the Canadian Administrative Agent, the
Issuing Banks, the Lenders and the Canadian Guarantors and may be enforced by
any one, or more, or all of them in accordance with the terms hereof.

SECTION 11.12     Liability Cumulative.  The liability of each Canadian Loan
Party under this Article XI is in addition to and shall be cumulative with all
liabilities of each Canadian Loan Party to the Administrative Agent, the
Canadian Administrative Agent, the Issuing Banks and the Lenders under this
Agreement and the other Loan Documents to which such Canadian Loan Party is a
party or in respect of any obligations or liabilities of the other Canadian Loan
Parties, without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

ARTICLE XII

 

The Borrower Representative

SECTION 12.01     Appointment; Nature of Relationship.  The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article
XII.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower.  The Administrative Agent, the Canadian
Administrative Agent, the Issuing Banks and the Lenders, and their respective
Related Parties, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section.

SECTION 12.02     Powers.  The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

SECTION 12.03     Employment of Agents.  The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.





-152-

--------------------------------------------------------------------------------

 



SECTION 12.04     Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.”  In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the Lenders.  Any notice provided to the Borrower
Representative hereunder shall constitute notice to each Borrower on the date
received by the Borrower Representative.

SECTION 12.05     Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

SECTION 12.06     Execution of Loan Documents; Borrowing Base Certificate.  The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent, the Canadian
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, the Borrowing Base Certificates and the Compliance
Certificates.  Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.

SECTION 12.07     Reporting.  Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to the Borrower Representative
any certificate or report requested by the Borrower Representative, on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE MEN’S WEARHOUSE, INC., as Parent

 

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 

 

 

 

 

 

 

MOORES THE SUIT PEOPLE INC.,

 

as Canadian Borrower

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 





-153-

--------------------------------------------------------------------------------

 



 

 

OTHER LOAN PARTIES:

 

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 

 

 

 

 

 

[                                                                  ]

REMAINDER OF PAGE INTENTIONALLY BLANK.  SIGNATURE PAGES OMITTED]

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, a U.S.
Issuing Bank and the U.S. Swingline Lender

 

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, individually and as Canadian
Administrative Agent and a Canadian Issuing Bank

 

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Lender

 

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 





-154-

--------------------------------------------------------------------------------

 



 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 

 

 

 

 

 

 

[                                  ], as Lender

 

 

 

By:_____________________________________________

 

 

Name:    

 

 

Title:      

 

 

 



-155-

--------------------------------------------------------------------------------

 



Insertions pursuant to Amendment No. 2 are shown as underscored

Deletions pursuant to Amendment No. 2 are shown as strikethrough

EXHIBIT A

[FORM OF] ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used in this Assignment and Assumption but not defined herein shall have
the meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions referred to below and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below, (a) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the facility
identified below (including any Letters of Credit, Guarantees, Swingline Loans,
Protective Advances and Overadvances included in such facility) and (b) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

1.   Assignor:    ______________________________

2.   Assignee:1     ______________________________
[and is [a Lender] [an Affiliate/Approved Fund of
[identify Lender]2]]

3.   Borrowers:                           The Men’s Wearhouse, Inc. and certain
of its U.S. subsidiaries (the “U.S. Borrowers”) and Moores the Suit People Inc.
(the “Canadian Borrower” and together with the U.S. Borrowers, the “Borrowers”)

 

--------------------------------------------------------------------------------

1               Shall not be a natural Person or Parent, any Subsidiary or any
other Affiliate of Parent.

2               Select as applicable.





Exhibit A-1

--------------------------------------------------------------------------------

 



Insertions pursuant to Amendment No. 2 are shown as underscored

Deletions pursuant to Amendment No. 2 are shown as strikethrough

4.   Administrative Agent:          JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement referred to below, and JPMorgan
Chase Bank, N.A. Toronto Branch, as the Canadian administrative agent under the

 

 



Exhibit A-2

--------------------------------------------------------------------------------

 



Credit Agreement referred to below

5.   Credit Agreement:                The Credit Agreement dated as of June 18,
2014, among the Borrowers, the other Loan Parties party thereto, the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent and JPMorgan
Chase Bank, N.A. Toronto Branch, as Canadian Administrative Agent

6.   Assigned Interest:3

Facility Assigned

Aggregate Amount of Revolving Commitments/Revolving Loans for all Lenders

Amount of Revolving Commitment/
Revolving Loans Assigned

Percentage Assigned of Revolving Commitments/Revolving Loans for all Lenders4

Revolving Commitment5
/ Revolving Loans

$

$

%

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee, if not already a Lender, agrees to deliver to the applicable
Administrative Agent a completed Administrative Questionnaire in which the
Assignee designates one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the
Company, the other Loan Parties and their Related Parties or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including federal and state securities laws.

 

 

--------------------------------------------------------------------------------

3        Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

4        Set forth, to at least 9 decimals, as a percentage of the Revolving
Commitment/Revolving Loans of all Lenders under the Credit Agreement.

5        Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g., “U.S.
Commitment” or “Canadian Commitment”)





Exhibit A-1

--------------------------------------------------------------------------------

 



 

 

 

 

 

The terms set forth above are hereby agreed to:

 

Consented to and Accepted:

 

 

 

 

 

_____________, as Assignor,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

By:

 

 

[THE MEN’S WEARHOUSE, INC.,

 

Name:

 

as Borrower Representative,

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:]6

 

 

 

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

 

 

as a U.S. Issuing Bank and the U.S. Swingline Lender,

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

 

 

 

[JPMORGAN CHASE BANK, N.A.
TORONTO BRANCH,

 

 

 

as a Canadian Issuing Bank and the Canadian Swingline Lender,

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:]

 

 

 

 

 

 

 

 

[NAME OF EACH OTHER ISSUING BANK,

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:]7

 

 

 

 

 

--------------------------------------------------------------------------------

6         No consent of the Borrower Representative is required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund or, if an
Event of Default has occurred and is continuing, for any other assignment.

7        Prepare a separate signature block for each Issuing Bank other than
JPMorgan Chase Bank, N.A.  If any Issuing Bank has not provided written notice
of its objection to any proposed assignment within three Business Days of its
receipt thereof from the Administrative Agent, such Issuing Bank shall be deemed
to have consented to such proposed assignment.

 



Exhibit A-2

--------------------------------------------------------------------------------

 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.         Representations and Warranties.

1.1       Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder, (iii)
the financial condition of the Company, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of any Loan Document or (iv)
the performance or observance by the Company, any of its Subsidiaries or other
Affiliates or any other Person of any of their respective obligations under any
Loan Document.

1.2       Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all actions necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the first such delivery, the financial statements referred to in
Section 3.04 thereof), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Canadian Administrative Agent or any other
Lender, (v) if it is a Lender that is a U.S. Person, attached hereto is an
executed original of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax, (vi) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement (including Section 2.17(f) thereof), duly completed and
executed by the Assignee and (vii) the Administrative Agent has received a
processing and recordation fee of $3,500 (unless waived or reduced in the sole
discretion of the Administrative Agent) as of the Effective Date; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Canadian Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.         Payments.  From and after the Effective Date, the applicable
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignee whether such amounts have accrued prior to or on or after the Effective
Date.  The Assignor and the Assignee shall make all appropriate adjustments in
payments by the applicable Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.





Annex 1-1

--------------------------------------------------------------------------------

 



3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption.  THIS ASSIGNMENT AND ASSUMPTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

 



Annex 1-2

--------------------------------------------------------------------------------

 



EXHIBIT B

[FORM OF] BORROWING BASE CERTIFICATE

Tailored Brands, Inc. - Borrowing Base
As of  

 

 

 

 

 

 

 

 

 

 

 

 

 

Aggregate

 

US Borrower

 

CAN Borrower

US Revolving Commitments

    

$

500,000,000  

    

$

500,000,000  

    

$

–

Canadian Revolving Commitments1

 

$

50,000,000  

 

$

50,000,000  

 

$

50,000,000  

Total Commitments

 

$

550,000,000  

 

$

550,000,000  

 

$

50,000,000  

 

 

 

 

 

 

 

 

 

 

Borrowing Base2 

 

$



 

$



 

$



US Borrowing Base for Can3 

 

 

 

 

$



 

$



Net Borrowing Base

 

$



 

$



 

$



 

 

 

 

 

 

 

 

 

 

Line Cap4 

 

$



 

$



 

$



 

 

 

 

 

 

 

 

 

 

Supressed Availability

 

$



 

$



 

$



 

 

 

 

 

 

 

 

 

 

US Drawn Balance

 

$



 

$



 

$



US Outstanding LCs

 

$



 

$



 

$



Total US Revolving Exposure

 

$



 

$



 

$



 

 

 

 

 

 

 

 

 

 

Canadian Drawn Balance

 

$



 

$



 

$



Canadian Outstanding LCs

 

$



 

$



 

$



Total Canadian Revolving Exposure

 

$



 

$



 

$



Total Revolving Exposure

 

$



 

$



 

$



 

 

 

 

 

 

 

 

 

 

Availability5 

 

$



 

$



 

$



 

 

 

 

 

 

 

 

 

 

Availability Cap

 

$



 

$



 

$



 

 

 

 

 

 

 

 

 

 

Net Availability

 

$



 

$

–

 

$



 

Notes:

1: The CAN Commitment in columns 2 & 3, regardless of whether borrowed by a US Borrower or the CAN Borrower, shall at no time exceed $50,000,000. These columns are not added together.

2: The Aggregate Borrowing Base is the total of the US Borrowing Base plus the lesser of (x) the Canadian Commitments and (y) the Canadian Borrowing Base

3: The US Borrowing Base for Can under the US Borrower column reflects the excess of Canadian borrowings over the amount of the Canadian Borrowing Base

4: "Line Cap" means an amount equal to the lesser of (i) the total Revolving Commitments then in effect and (ii) the Aggregate Borrowing Base

5: "Availability" means, at any time, an amount equal to (a) the Line Cap at
such time minus (b) the total Credit Exposure of all Lenders at such time

 

 

The undersigned hereby certifies that (a) the information set forth in this
certificate is true and correct as of the date(s) indicated herein and is based
on information contained in the Parent’s own financial accounting records and
(b) the
Parent and the other Loan Parties are in compliance with all terms and provisions contained in (i) the Credit Agreement among The Men’s Wearhouse,
Inc., Moores the Suit People Inc., the other Loan Parties party thereto,
the Lenders
party thereto and JPMorgan Chase Bank, N.A. and JPMorgan Chase Bank, N.A. Toronto Branch pursuant to which this certificate is delivered (the “Agreement”) and (ii) any and all documents, instruments and agreements evidencing,
governing and securing the Agreement or otherwise executed in connection therewith.

 

BORROWER NAME:

 

The Men's Wearhouse, Inc.

 

AUTHORIZED  SIGNATURE:

 

BORROWER NAME:

 

Moores The Suit People Inc.

 

AUTHORIZED  SIGNATURE:

 

 



Annex 1-3

--------------------------------------------------------------------------------

 



Picture 3 [tlrd20171028ex1011baa08001.jpg]

BORROWING BASE REPORT - U.S.

 

 

Rpt #

 

UCN Number:

 

 

 

 

Date:

 

Facility Number:

Period Covered:

through

COLLATERAL CATEGORY -  U.S.

Trade A/R

Credit Card A/R

Inventory

Rental Stock Inventory

 

Total Eligible Collateral0.00

Description

 

 

 

 

 

1    Beginning  Balance ( Previous report - Line 8)

 

 

 

 

2    Additions to Collateral (Gross Sales or Purchases)

 

 

 

 

3    Other Additions (Add back any non-A/R cash in line 3)

 

 

 

 

4    Deductions to Collateral (Cash Received)

 

 

 

 

5    Deductions to Collateral (Discounts, other)

 

 

 

 

6    Deductions to Collateral (Credit Memos, all)

 

 

 

 

7    Other non-cash credits to A/R

 

 

 

 

8     Total Ending Collateral Balance


0.00

0.00

0.00

0.00

9     Less Ineligible - Outstanding 5+ Days

 

 

 

 

10   Less Ineligible - Cross-age (       %)

 

 

 

 

11   Less Ineligible - Foreign

 

 

 

 

12   Less Ineligible - Fees Outstanding

 

 

 

 

13   Less Ineligible - Other (attach schedule)

 

 

 

 

14   Total Ineligibles -Accounts Receivable


0.00

0.00

0.00

0.00

 

 

 

 

 

15   Less Ineligible  -- Inventory in transit

 

 

 

 

16   Less Ineligible  -- Franchise

 

 

 

 

17   Less Ineligible -- Inventory shrinkage

 

 

 

 

18   Less Ineligible -- Inventory RTV

 

 

 

 

19   Less Ineligible -- Consigned

 

 

 

 

20   Less Ineligible -- Other (attach schedule)

 

 

 

 

21   Total Ineligibles Inventory

 

 

 

 

 

 

 

 

 

22    Total Eligible Collateral


0.00

0.00

0.00

0.00

 

23   Advance Rate Percentage (See Bbase Detail Tab)

 

85%

 

90%

lesser of 90% of NOLV or 100% of NBV

lesser of 85% of NOLV or 100% of NBV

24   Borrowing Base Value


0.00

0.00

0.00

0.00

25   Total U.S. Borrowing Base


0.00

 

26    Line Reserve


0.00

27    Total U.S. Borrowing Base (net of Line Reserves)

 

0.00

 

 

The undersigned hereby certifies that (a) the information set forth in this
certificate is true and correct as of the date(s) indicated herein and is based
on information contained in the Parent’s own financial accounting records and
(b) the Parent and the other Loan Parties  are in compliance with all terms and
provisions contained in (i) the Credit Agreement among The Men’s Wearhouse,
Inc., Moores the Suit People Inc., the other Loan Parties party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A. and JPMorgan Chase Bank,
N.A. Toronto Branch pursuant to which this certificate is delivered (the
“Agreement”) and (ii) any and all documents, instruments and agreements
evidencing, governing and securing the Agreement or otherwise executed in
connection therewith.

 

BORROWER NAME:

The Men's Wearhouse, Inc.

AUTHORIZED SIGNATURE:

 

 

 

 

 



Annex 1-4

--------------------------------------------------------------------------------

 



Picture 1 [tlrd20171028ex1011baa08002.jpg]

BORROWING BASE REPORT -  Canadian

 

 

Rpt #

 

UCN Number:

 

 

 

 

Date:

 

Facility Number:

Period Covered:

through

COLLATERAL CATEGORY - U.S.

Trade A/R

Credit Card A/R

Inventory

Rental Stock Inventory

 

Total Eligible Collateral

 

0.00

Description

 

 

 

 

 

1

Beginning  Balance ( Previous report - Line 8)

 

 

 

 

2

Additions to Collateral (Gross Sales or Purchases)

 

 

 

 

3

Other Additions (Add back any non-A/R cash in line 3)

 

 

 

 

4

Deductions to Collateral (Cash Received)

 

 

 

 

5

Deductions to Collateral (Discounts, other)

 

 

 

 

6

Deductions to Collateral (Credit Memos, all)

 

 

 

 

7

Other non-cash credits to A/R

 

 

 

 

8

Total Ending Collateral Balance


0.00

0.00

0.00

0.00

9

Less Ineligible - Outstanding 5+ Days

 

 

 

 

10

Less Ineligible - Cross-age (       %)

 

 

 

 

11

Less Ineligible - Foreign

 

 

 

 

12

Less Ineligible - Fees Outstanding

 

 

 

 

13

Less Ineligible - Other (attach schedule)

 

 

 

 

14

Total Ineligibles -Accounts Receivable


0.00

0.00

0.00

0.00

 

 

 

 

 

15

Less Ineligible  -- Inventory in transit

 

 

 

 

16

Less Ineligible  -- Franchise

 

 

 

 

17

Less Ineligible -- Inventory shrinkage

 

 

 

 

18

Less Ineligible -- Inventory RTV

 

 

 

 

19

Less Ineligible -- Consigned

 

 

 

 

20

Less Ineligible -- Other (attach schedule)

 

 

 

 

21

Total Ineligibles Inventory

 

 

 

 

 

 

 

 

 

22

Total Eligible Collateral


0.00

0.00

0.00

0.00

 

23

 

Advance Rate Percentage (See Bbase Detail Tab)

 

85%

 

90%

lesser of 90% of NOLV or 100% of NBV

lesser of 85% of NOLV or 100% of NBV

24

Borrowing Base Value


0.00

0.00

0.00

0.00

25

Total Canadian Borrowing Base


0.00

 

26

Line Reserve


0.00

27

Total Canadian Borrowing Base (net of Line Reserves)


0.00

 

 

The undersigned hereby certifies that (a) the information set forth in this
certificate is true and correct as of the date(s) indicated herein and is based
on information contained in the Parent’s own financial accounting records and
(b) the Parent and the other Loan Parties are
in compliance with all terms and provisions contained in (i) the Credit Agreement among The Men’s Wearhouse, Inc., Moores the Suit People Inc., the other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A. and JPMorgan Chase Bank,

N.A. Toronto Branch pursuant to which this certificate is delivered (the
“Agreement”) and (ii) any and all documents, instruments and agreements
evidencing, governing and securing the Agreement or otherwise executed in
connection therewith.

 

BORROWER NAME:

Moores The Suit People Inc.

AUTHORIZED SIGNATURE:

 

 

 



Exhibit B-1

--------------------------------------------------------------------------------

 



EXHIBIT C

[FORM OF] BORROWING REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue, 44th Floor

Mail Code:  NY1-K855

New York, New York 10017

Attention:  [    ]

Fax:  [    ]

[JPMorgan Chase Bank, N.A. Toronto Branch,

as Canadian Administrative Agent

[      ]

Attention:  [      ]

Fax:  [      ]]

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes a Borrowing Request and the Borrower Representative
hereby gives you notice, pursuant to Section 2.03 of the Credit Agreement, that
it requests a Borrowing of Revolving Loans under the Credit Agreement, and in
connection therewith specifies the following information with respect to such
Borrowing:

(A)       [U.S. Borrowers] [Canadian Borrower]

(B)       Aggregate amount of Borrowing:8
 $________________________________________

(C)       Date of Borrowing (which is a Business
Day):________________________________

(D)       Type of Loan:9
_________________________________________________________

 

 

--------------------------------------------------------------------------------

8        Must comply with Sections 2.01 and 2.02(c) of the Credit Agreement.

9        Specify whether the requested Borrowing is to be a Borrowing under the
U.S. Facility or the Canadian Facility.





Exhibit C-1

--------------------------------------------------------------------------------

 



 

(E)        Currency of Borrowing:
__________________________________________________

(F)        Type of
Borrowing:10__________________________________________________________

(E)        Initial Interest
Period:11________________________________________________________

(F)        Location and number of the account to which proceeds of the requested
Borrowing are to be disbursed: [Name of Bank] (Account
No.:_____________________________________________)

The Borrower Representative hereby represents and warrants that the conditions
specified in paragraphs (a), (b) and (c) of Section 4.02 of the Credit Agreement
have been satisfied.

 

 

Very truly yours,

 

 

 

 

 

 

 

THE MEN’S WEARHOUSE, INC., as
Borrower Representative,

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

Facility.

 

10      Specify whether the requested Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate
Borrowing.  If no election as to the Type of Borrowing is specified, then (a) a
Borrowing of U.S. Revolving Loans or Canadian Revolving Loans requested in
Dollars shall be an ABR Borrowing and (b) a Borrowing of Canadian Revolving
Loans requested in Canadian Dollars shall be a Canadian Prime Rate Borrowing.

11      Applicable to Eurodollar Borrowings and CDOR Rate Borrowings only. Shall
be a period contemplated by the definition of the term “Interest Period” and (a)
with respect to any Eurodollar Borrowing can be of one, two, three or six
months’ (or, with the consent of each Lender, twelve months’) duration and (b)
with respect to any CDOR Rate Borrowing can be of thirty, sixty or ninety days’
duration.  If an Interest Period is not specified, then the Borrower
Representative shall be deemed to have selected an Interest Period of one
month’s duration, in the case of a Eurodollar Borrowing, or thirty days, in the
case of a CDOR Rate Borrowing.

 

 



Exhibit C-2

--------------------------------------------------------------------------------

 



EXHIBIT D

[FORM OF] COMPLIANCE CERTIFICATE

[The form of this Compliance Certificate has been prepared for convenience only,
and is not to affect, or to be taken into consideration in interpreting, the
terms of the Credit Agreement referred to below. The obligations of the Loan
Parties under the Credit Agreement are as set forth in the Credit Agreement, and
nothing in this Compliance Certificate, or the form hereof, shall modify such
obligations or constitute a waiver of compliance therewith in accordance with
the terms of the Credit Agreement.  In the event of any conflict between the
terms of this Compliance Certificate and the terms of the Credit Agreement, the
terms of the Credit Agreement shall govern and control, and the terms of this
Compliance Certificate are to be modified accordingly.]

To:       The Lenders party to the Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of June 18, 2014 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among The Men’s Wearhouse, Inc.
(the “Company”) and the U.S. Subsidiary Borrowers party thereto (together with
the Company, the “U.S. Borrowers”), Moores the Suit People Inc. (the “Canadian
Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the other
Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto Branch, as
Canadian Administrative Agent.  Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES IN HIS CAPACITY AS AN OFFICER OF PARENT AND NOT
IN HIS INDIVIDUAL CAPACITY, ON ITS BEHALF AND ON BEHALF OF THE BORROWERS, THAT
TO HIS KNOWLEDGE AFTER DUE INQUIRY:

1.         I am the duly elected [         ]1 of Parent.

2.         [Attached as Schedule I hereto are the consolidated financial
statements required by Section 5.01(a) of the Credit Agreement as of the end of
and for the fiscal year ended [         ], setting forth in each case in
comparative form the figures for the prior fiscal year, all audited by and
accompanied by the opinion of [Deloitte & Touche LLP]2  required by Section
5.01(a) of the Credit Agreement.] [or] [The consolidated financial statements
required by Section 5.01(a) of the Credit Agreement as the end of and for the
fiscal year ended [       ], setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of [Deloitte & Touche LLP]3  required by Section 5.01(a) of the Credit Agreement
have been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov.]

 

 

 

--------------------------------------------------------------------------------

1        To be completed by any of the chief financial officer, principal
accounting officer, treasurer, assistant treasurer or controller.

2        Or another independent registered public accounting firm of recognized
national standing.

3        Or another independent registered public accounting firm of recognized
national standing.





Exhibit D-1

--------------------------------------------------------------------------------

 



[or]

[Attached as Schedule I hereto are the consolidated financial statements
required by Section 5.01(b) of the Credit Agreement as of the end of and for the
fiscal quarter ended [       ] and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year. Such financial statements present fairly in all material respects
the financial position, results of operations and cash flows of Parent and its
consolidated Subsidiaries on a consolidated basis as of the end of and for such
fiscal quarter and such portion of the fiscal year on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.] [or] [The consolidated financial statements required by
Section 5.01(b) of the Credit Agreement as of the end of and for the fiscal
quarter ended [       ] and the then elapsed portion of the fiscal year have
been filed with the SEC and are available on the website of the SEC at
http://www.sec.gov.  Such financial statements present fairly in all material
respects the financial position, results of operations and cash flows of Parent
and its consolidated Subsidiaries on a consolidated basis as of the end of and
for such fiscal quarter and such portion of the fiscal year on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes.]

3.         I have reviewed the terms of the Credit Agreement, and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of Parent and its Subsidiaries during the accounting
period covered by the attached financial statements.

4.         The examinations described in paragraph 3 did not disclose, and I
have no knowledge of[, in each case except as set forth below,] (i) the
existence of any condition or event which constitutes a Default during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Certificate or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Credit Agreement.

5.         Schedule II hereto sets forth financial data and computations
evidencing the Total Leverage Ratio, all of which data and computations are
true, complete and correct.

6.         Schedule III hereto sets forth financial data and computations
evidencing compliance with the covenant set forth in Section 6.12 of the Credit
Agreement, all of which data and computations are true, complete and correct.

7.         Schedule IV hereto sets forth the Applicable Rate calculation for the
fiscal quarter most recently ended, based upon the Borrowing Base Certificate
delivered in respect thereof.

8.         [With respect to any Unrestricted Subsidiary of Parent, Schedule V
hereto sets forth the balance sheet as of the end of, and statements of
operations for, the period specified in Section 2 hereof, prepared in accordance
with GAAP.]4

9.         [Enclosed with this Compliance Certificate is a completed
Supplemental Perfection Certificate required by Section 5.01(f) of the Credit
Agreement.]5

 

 

--------------------------------------------------------------------------------

4         Include only for any period during which there exists an Unrestricted
Subsidiary.

5         Include only in the case of a Compliance Certificate accompanying
annual financial statements.





Exhibit D-2

--------------------------------------------------------------------------------

 



10.       All notices required under Sections 5.03 and 5.04 of the Credit
Agreement have been provided.

Described below are the exceptions, if any, to paragraph 4 by listing (i) the
nature of each Default, the period during which it has existed and the action
which the Borrowers have taken, are taking, or propose to take with respect to
each such Default or (ii) any change in GAAP or the application thereof and the
effect of such change on the attached financial statements [(including the
reconciliation required by Section 5.01(d) of the Credit Agreement with respect
to the amounts included in the calculation of the Fixed Charge Coverage Ratio
for the period of four fiscal quarters most recently ended prior to the date
hereof)]:6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

6         Include if the applicable change in GAAP or the application thereof is
as a result of the adoption of any proposals set forth in the Proposed
Accounting Standards Update, Leases (Topic 840), issued by the Financial
Accounting Standards Board on August 17, 2010, or any other proposals issued by
the Financial Accounting Standards Board in connection therewith.





Exhibit D-3

--------------------------------------------------------------------------------

 



The foregoing certifications, together with the computations set forth in
Schedule III and Schedule IV hereto, are made solely in the capacity of the
undersigned as an officer of Parent, and not individually, and delivered
this        day of                  , 20[  ].

 

THE MEN’S WEARHOUSE, INC., as Borrower Representative,

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 



Exhibit D-4

--------------------------------------------------------------------------------

 



SCHEDULE II

For the period of four fiscal quarters ended [           ]:

 

 

 

 

1.

Consolidated Net Income:  (i)-(ii) =

$[___,___,___]

 

(i)    the net income or loss of Parent and the Restricted Subsidiaries for such
period determined on a consolidated basis in accordance with GAAP:

$[___,___,___]

 

(ii)   (a)      the income of any Person (other than Parent) that is not a
Restricted Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to Parent or, subject to
clauses (b) and (c) below, any of the Restricted Subsidiaries during such
period:

$[___,___,___]

 

(b)      the income of, and any amounts referred to in clause (a) above paid to,
any Restricted Subsidiary (other than a Loan Party) to the extent that, on the
date of determination, the declaration or payment of cash dividends or similar
cash distributions by such Restricted Subsidiary is restricted by operation of
the terms of its organizational documents or any agreement, instrument,
judgment, decree, statute, rule or regulation applicable to such Restricted
Subsidiary:

$[___,___,___]

 

(c)      the income or loss of, and any amounts referred to in clause (a) above
paid to, any Restricted Subsidiary that is not wholly owned by Parent to the
extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Restricted Subsidiary:

$[___,___,___]

2.

Consolidated EBITDA1:    (i)+(ii)-(iii)-(iv)-(v) =

$[___,___,___]

 

(i)      Consolidated Net Income for such period:

$[___,___,___]

 

(ii)2    (a)     consolidated interest expense, net of interest income (and, to
the extent not reflected therein, bank and letter of credit fees and costs of
surety bonds in connection

$[___,___,___]

 

 

 

--------------------------------------------------------------------------------

1        Consolidated EBITDA shall be calculated so as to exclude the effect of
any gain or loss that represents after-tax gains or losses attributable to any
sale, transfer or other disposition of assets by the U.S. Borrower or any
Subsidiary, other than dispositions in the ordinary course of business.  For
purposes of calculating Consolidated EBITDA (except for purposes of the Fixed
Charge Coverage Ratio) for any period, if during any period Parent or any
Restricted Subsidiary shall have consummated a Pro Forma Event since the first
day of such period, Consolidated EBITDA for such period shall be calculated on a
Pro Forma Basis after giving effect thereto.

2        Items to be set forth without duplication and to the extent deducted in
determining Consolidated Net Income.





Schedule II-1

--------------------------------------------------------------------------------

 



 

 

 

 

with financing activities) for such period (including imputed interest expense
in respect of Capital Lease Obligations and Synthetic Lease Obligations):

 

 

(b)      consolidated income tax expense for such period (including any tax
benefit for such period):

$[___,___,___]

 

(c)      all amounts attributable to depreciation and amortization for such
period:

$[___,___,___]

 

(d)      any non-cash extraordinary charges for such period:

$[___,___,___]

 

(e)      any (i) non-cash compensation charge or expense arising from any grant
of stock, stock-options or other equity based awards and any non-cash deemed
finance charges in respect of any pension liabilities or other provisions and
(ii) income (loss) attributable to deferred compensation plans or trusts:

$[___,___,___]

 

(f)       any other non-cash charges (other than the write-down or write-off of
current assets, any additions to bad debt reserve or bad debt expense or any
accruals for estimated sales discounts, returns or allowances) for such period:

$[___,___,___]

 

(g)      any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement:

$[___,___,___]

 

(h)      any costs, fees, losses and expenses paid in connection with, and other
unusual or non-recurring charges (or losses) relating to, the Transactions:3

$[___,___,___]

 

 

 

 

 

--------------------------------------------------------------------------------

Income.

3        Provided that such costs, fees, losses and expenses and other unusual
or non-recurring charges (or losses) are, in each case, paid or incurred on or
prior to the Effective Date or prior to the end of the first full fiscal quarter
ending after the Effective Date.





Schedule II-2

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

(i)       any net after-tax extraordinary, unusual or nonrecurring losses,
costs, charges or expenses (including, without limitation, restructuring,
business optimization costs, charges or reserves (including any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives), recruiting fees, fees of restructuring or business
optimization consultants, integration and non-recurring severance, relocation,
consolidation, transition, integration or other similar charges and expenses,
contract termination costs, excess pension charges, system establishment
charges, start-up or closure or transition costs, expenses related to any
reconstruction, decommissioning, recommissioning or reconfiguration of fixed
assets for alternative uses, fees, expenses or charges relating to curtailments
or modifications to pension and post-retirement employee benefit plans and
litigation settlements or losses outside the ordinary course of business):4  

$[___,___,___]

 

(j)       costs, fees, losses, expenses, premiums or penalties incurred during
such period in connection with Permitted Acquisitions (whether or not
consummated), other Investments consisting of acquisitions or assets or equity
constituting a business unit, line of business, division or entity (whether or
not consummated) and permitted Asset Sales (whether or not consummated), other
than Asset Sales effected in the ordinary course of business:

$[___,___,___]

 

(k)      any expense or charges incurred during such period in connection with
the Permitted Borrower Reorganization, any permitted issuance of debt, equity
securities or any refinancing transactions (in each case, whether or not
consummated):

$[___,___,___]

 

(l)       amortization of Tuxedo Rental Products:

$[___,___,___]

 

(m)     the excess of rent expense in respect of operating leases in accordance
with GAAP for such period over cash rent expense in respect of operating leases
for such period (to the extent exceeding cash rent):

$[___,___,___]

 

(iii)5                   all cash payments made during such period on account of
non-cash charges that were or would have been added to Consolidated Net Income
pursuant to clauses (d), (e) or (f) above in such period or in a previous
period:

$[___,___,___]

 

(iv)6    (a)     any extraordinary gains and all non-cash items of income (other
than normal accruals in the ordinary course of business) for such period:

$[___,___,___]

 

--------------------------------------------------------------------------------

4        The aggregate amount added back pursuant to this clause (i) may not
exceed when aggregated with the amount of any increase for such period to
Consolidated EBITDA pursuant to clause (ii) of the definition of “Pro Forma
Basis,” 10% (or, for any four fiscal quarter period ending prior to the end of
the eighth full fiscal quarter ending after the Effective Date, 20%, so long as
any such amount above 10% is attributable to the Transactions and the
integration of the Acquired Company and its Subsidiaries) of Consolidated EBITDA
for such period (prior to giving effect to any increase pursuant to such clause
(ii) or this clause (i)).

5        Item to be set forth without duplication and to the extent not deducted
in determining such Consolidated Net Income.

6        Items to be set forth to the extent included in determining such
Consolidated Net Income.



Schedule II-3

--------------------------------------------------------------------------------

 



 

 

 

 

(b)    any gains for such period attributable to early extinguishment of
Indebtedness or obligations under any Swap Agreement, all determined on a
consolidated basis in accordance with GAAP:

$[___,___,___]

 

(v)              the amount, if any, by which cash rent expense for such period
exceeded rent expense in respect of operating leases in accordance with GAAP for
such period

$[___,___,___]

3.

Consolidated Cash Interest Expense:  (i)-(ii) =

$[___,___,___]

 

(i)      (a)    the cash interest expense (including (x) imputed interest
expense in respect of Capital Lease Obligations and Synthetic Lease Obligations,
(y) all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing and (z) net costs under Swap
Agreements entered into to hedge interest rates to the extent such net costs are
allocable to such period in accordance with GAAP) of Parent and the Restricted
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP:

$[___,___,___]

 

(b)   any interest accrued during such period in respect of Indebtedness of
Parent or any Restricted Subsidiary that is required to be capitalized rather
than included in consolidated interest expense for such period in accordance
with GAAP:

$[___,___,___]

 

(c)    any cash payments made during such period in respect of obligations
referred to in clause (ii)(c) below that were amortized or accrued in a previous
period:

$[___,___,___]

 

(ii)     (a)    interest income of Parent and the Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP:

$[___,___,___]

 

(b)   to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period:

$[___,___,___]

 

(c)    to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to accretion or amortization of debt
discounts or accrued interest payable in kind for such period:

$[___,___,___]

 





Schedule II-4

--------------------------------------------------------------------------------

 



 

 

 

4.

Consolidated Fixed Charges:7  (i)+(ii)+(iii)+(iv)=

$[___,___,___]

 

(i)      Consolidated Cash Interest Expense for such period:

$[___,___,___]

 

(ii)     scheduled principal payments on Indebtedness made during such period:

$[___,___,___]

 

(iii)    expense for income taxes paid in cash during such period:

$[___,___,___]

 

(iv)    Restricted Payments paid in cash during such period pursuant to clauses
(a)(iii) and (a)(vi) of Section 6.08:

$[___,___,___]

5.

Fixed Charge Coverage Ratio:  ((i)-(ii))/(iii)=

[  ] to [  ]

 

(i)      Consolidated EBITDA for such period:

$[___,___,___]

 

(ii)     Capital Expenditures for such period (except to the extent financed
with long-term Indebtedness, excluding Loans):

$[___,___,___]

 

(iii)    Consolidated Fixed Charges for such period:

$[___,___,___]

 

 

 

 

--------------------------------------------------------------------------------

7      Item to be set forth without duplication.

 

 



Schedule II-5

--------------------------------------------------------------------------------

 



SCHEDULE III

Applicable Rate Calculation

 

 

 

1.

Average Availability:  ((i)-(ii))/(iii)=

$[___,___,___]

 

(i)      the Line Cap at such time:

$[___,___,___]

 

(ii)     the total Credit Exposure of all Lenders at such time:

$[___,___,___]

 

(iii)    days in applicable fiscal quarter:

[     ]

2.

Applicable Rate Category:  =[I] / [II] / [III]1

[     ]

3.

Applicable Rate:

 

 

(i)      Eurodollar Rate/CDOR Rate Loans:

[     ]%

 

(ii)     ABR/Canadian Prime Rate Loans:

[     ]%

 

 

 

 

--------------------------------------------------------------------------------

1         If Average Availability is >66.666% of the Line Cap, indicate “I.”  If
Average Availability is ≤66.666% of the Line Cap but ≥33.333% of the Line Cap,
indicate “II.”  If Average Availability is <33.333% of the Line Cap, indicate
“III.”

 

 

 



Schedule III-1

--------------------------------------------------------------------------------

 



EXHIBIT E

[FORM OF] INTERCREDITOR AGREEMENT[TO COMEReserved]

 

 



Exhibit E-1

--------------------------------------------------------------------------------

 



EXHIBIT F

[FORM OF] INTEREST ELECTION REQUEST

JPMorgan Chase Bank, N.A.,

as Administrative Agent

270 Park Avenue, 44th Floor

Mail Code:  NY1-K855

New York, New York 10017

Attention:  [      ]

Fax:  [     ]

[JPMorgan Chase Bank, N.A. Toronto Branch,

as Canadian Administrative Agent

[         ]

Attention:  [      ]

Fax:  [     ]]1

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings specified in the Credit
Agreement.

This notice constitutes an Interest Election Request and the Borrower
Representative hereby gives you notice, pursuant to Section 2.08 of the Credit
Agreement, that it requests the conversion or continuation of a [U.S. Revolving
Borrowing][Canadian Revolving Borrowing] under the Credit Agreement, and in
connection therewith the Borrower Representative specifies the following
information with respect to such Borrowing and each resulting Borrowing:

1.   Borrowing to which this request applies

Principal Amount:       ____________________________________________________

Type2:                          ____________________________________________________

 

 

 

--------------------------------------------------------------------------------

1        To be delivered to (x) the U.S. Administrative Agent with respect to
each U.S. Revolving Borrowing or (y) the Canadian Administrative Agent (with a
copy to the U.S. Administrative Agent) with respect to each Canadian Revolving
Borrowing.

2        Specify whether the Borrowing to which this request applies is an ABR
Borrowing, a Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a CDOR
Rate Borrowing.





Exhibit F-1

--------------------------------------------------------------------------------

 



Interest Period3:           ____________________________________________________

2.   Effective date of this
election4:       ____________________________________________________

3.   Resulting Borrowing[s]5                 

Principal Amount6:     ____________________________________________________

Type7:                         ____________________________________________________

Interest Period8           ____________________________________________________

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

THE MEN’S WEARHOUSE, INC.,

 

as Borrower Representative,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

3        Applicable only if the Borrowing to which this request applies is a
Eurodollar Borrowing or a CDOR Borrowing.

4        Must be a Business Day.

5        If different options are being elected with respect to different
portions of the Borrowing specified in item 1 above, provide the information
required by this item 3 for each resulting Borrowing.  Each resulting Borrowing
shall be in an aggregate amount that is an integral multiple of, and not less
than, the amount specified for a Borrowing of such Type in Section 2.02(c) of
the Credit Agreement.

6        Indicate the principal amount of the resulting Borrowing and the
percentage of the Borrowing in item 1 above.

7        Specify whether the resulting Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing, a Canadian Prime Rate Borrowing or a CDOR Rate Borrowing.

8        Applicable only if the resulting Borrowing is to be a Eurodollar
Borrowing or a CDOR Rate Borrowing.  Shall be a period contemplated by the
definition of the term “Interest Period” and (a) with respect to any Eurodollar
Borrowing can be of one, two, three or six months’ (or, with the consent of each
Lender, twelve months’) duration and (b) with respect to any CDOR Rate Borrowing
can be of thirty, sixty or ninety days’ duration.  Cannot extend beyond the
Maturity Date.  If an Interest Period is not specified, then the Borrower
Representative shall be deemed to have selected an Interest Period of one
month’s duration, in the case of a Eurodollar Borrowing, or thirty days, in the
case of a CDOR Rate Borrowing.

 



Exhibit F-2

--------------------------------------------------------------------------------

 



EXHIBIT G

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

Reference is made to (a) the ABL Credit Agreement, dated as of June 18, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“ABL Credit Agreement”), by and among The Men’s Wearhouse, Inc., a Texas
corporation (the “Company”),  and each of the subsidiaries of the Company party
thereto, Moore’s TheMoores the Suit People Inc., a corporation organized under
the laws of New Brunswick, (the “Canadian Borrower”), the banks, financial
institutions and other institutional lenders and investors from time to time
parties thereto, JPMorgan Chase Bank, N.A., as the Administrative Agent,
Collateral Agent (in such capacity, the “ABL Collateral Agent”), Letter of
Credit Issuer and Swingline Lender; (b) the Term Credit Agreement, dated as of
June 18, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Credit Agreement” and together with the ABL Credit
Agreement, the “Credit Agreements”), by and among the Company,  the banks,
financial institutions and other institutional lenders and investors from time
to time parties thereto, JPMorgan Chase Bank, N.A., as the administrative agent,
collateral agent (in such capacity, the “Term Collateral Agent”), (c) the ABL
Security Agreement, dated as of June 18, 2014  (as amended, restated,
supplemented or otherwise modified from time to time, the “ABL Security
Agreement”), by and among the Company, the Canadian Borrower, the ABL Collateral
Agent and each of the subsidiaries of the Company party thereto; and (d) the
Term Security Agreement, dated as of June 18, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Security
Agreement”, and together with the ABL Security Agreement, the “Security
Agreements”), by and among the Company, the Term Collateral Agent and each of
the subsidiaries of the Company party thereto. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreements or the
Security Agreements (as defined in the Prior Perfection Certificate) as the
context requires.

This Certificate is dated as of [  ], 20[ ] and is delivered pursuant to Section
5.01(f) of the ABL Credit Agreement and Section 5.01(d) of the Term Credit
Agreement (this Certificate and each other Certificate heretofore delivered
pursuant to Section 5.01(f) of the ABL Credit Agreement and Section 5.01(d) of
the Term Credit Agreement being referred to as a “Supplemental Perfection
Certificate”), and supplements the information set forth in the Perfection
Certificate delivered on the Effective Date (as supplemented from time to time
by the Supplemental Perfection Certificates delivered after Effective Date and
prior to the date hereof, the “Prior Perfection Certificate”); provided that
Sections 14(b) and 14(c) (and the Schedules related thereto) shall be deemed a
part of the Supplemental Perfection Certificate solely with respect to the ABL
Credit Agreement.

The undersigned authorized officers of each Grantor (as defined below) hereby
certifies to the ABL Collateral Agent and the Term Collateral Agent,
respectively, as follows:

SECTION 1.  Names.

(a)        Except as listed in Schedule 1(a) attached hereto1  and made a part
hereof, Schedule 1(a) to the Prior Perfection Certificate sets forth the exact
legal name of each Borrower and Guarantor (collectively, the “Grantors”), as
such name appears in its respective Organizational

 

 

--------------------------------------------------------------------------------

1        Schedule 1(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 1(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.





Exhibit G-1

--------------------------------------------------------------------------------

 



Documents and the type of organization of each Grantor is as listed in Schedule
1(a) to the Prior Perfection Certificate.

(b)        Except as listed in Schedule 1(d) attached hereto2 and made a part
hereof, Schedule 1(d) to the Prior Perfection Certificate sets forth the
Organizational Identification Number, if any, issued by the jurisdiction of
organization of each Grantor that is a registered organization, unless such
Grantor is registered in a state where the 2010 revisions to Article 9 of the
Uniform Commercial Code became effective.

SECTION 2.  Current Locations; Third Party Locations.

(a)        Except as listed in Schedule 2(a) attached hereto3 and made a part
hereof, Schedule 2(a) to the Prior Perfection Certificate sets forth the chief
executive office, or principal place of business or domicile (as defined under
the Quebec Civil Code), of each Grantor is located at the address set forth
opposite its name in Schedule 2(a) to the Prior Perfection Certificate.

(b)        Except as listed in Schedule 2(b) attached made a part hereof4 and,
Schedule 2(b) to the Prior Perfection Certificate sets forth the jurisdiction of
organization of each Grantor that is a registered organization is set forth
opposite its name in Schedule 2(b) to the Prior Perfection Certificate.

(c)        Except as listed in Schedule 2(c) attached hereto5  and made a part
hereof, Schedule 2(c) to the Prior Perfection Certificate sets forth all the
locations where each Grantor maintains a place of business or any Collateral
valued in excess of $5,000,000 or any books or records.

(d)        Except as set forth on Schedule 2(d) hereto6  and made part hereof
Schedule 2(d) to the Prior Perfection Certificate sets forth the names and
addresses of all other persons or entities other than each Grantor  such as
lessees, consignees, warehousemen, bailees, freight forwarders, customs brokers,
carriers or purchasers of chattel paper, which have possession or control or are
intended to have possession or control of any Collateral valued in excess of
$1,000,000 consisting of instruments, chattel paper, inventory, equipment or
documents of title with respect to the foregoing.

SECTION 3.  Unusual Transactions.  Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto7  and in Schedule 3
to the Prior Perfection Certificate,

 

 

--------------------------------------------------------------------------------

2        Schedule 1(d) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 1(d) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

3        Schedule 2(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 2(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

4        Schedule 2(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 2(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

5        Schedule 2(c) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 2(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

6        Schedule 2(d) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 2(d) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

7        Schedule 3 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 3 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.





Exhibit G-2

--------------------------------------------------------------------------------

 



all Accounts have been originated by the Grantors and all assets with a value in
excess of $[•] have been acquired in the ordinary course of business from a
person in the business of selling goods of that kind.

SECTION 4.  [Reserved].

SECTION 5.  UCC Filings; PPSA/RPMRR Filings.  Except as listed in Schedule 5
attached hereto8  and made a part hereof, the financing statements (duly
authorized by each Grantor constituting the debtor therein), including the
indications of the collateral relating to the Security Agreements or the
applicable Mortgage, are set forth in Schedule 5 of the Prior Perfection
Certificate and are in the appropriate forms for filing in the proper Uniform
Commercial Code, PPSA or RPMRR filing office, as applicable, in the jurisdiction
in which each Grantor is organized (and in the case of each Canadian Grantor,
each Canadian jurisdiction in which it maintains any Collateral and in the
jurisdiction where it maintains its chief executive office), in each case as set
forth with respect to such Grantor in Section 2(b) hereof and thereto.

SECTION 6.  Schedule of Filings.  Except as listed in Schedule 6 attached
hereto9  and made a part hereof, attached to the Prior Perfection Certificate as
Schedule 6 is a schedule setting forth, with respect to the filings described in
Section 5 above, the filing office in which such filing is to be made.

SECTION 7.  Reserved.

SECTION 8.  Stock Ownership and Other Equity Interests.

(a)        Except as set forth on Schedule 8(a) hereto10  and made a part
hereof, Schedule 8(a) to the Prior Perfection Certificate sets forth a true and
correct list of all the issued and outstanding Capital Stock of each Subsidiary
of each Grantor and the record and beneficial owners of such Capital Stock, and
the percentage ownership of each other equity investment held by each Grantor
that represents 50% or more of the equity of the entity in which such investment
was made.

(b)        Except as set forth on Schedule 8(b) hereto11  and made a part hereof
, Schedule 8(b) to the Prior Perfection Certificate sets forth a true and
complete list of each equity investment of each Company that represents 50% or
less of the equity of the entity in which such investment was made.

(c)        Except as set forth on Schedule 8(c) hereto 12 and made a part
hereof, Schedule 8(c) to the Prior Perfection Certificate sets forth a true and
correct organizational chart showing the

 

 

--------------------------------------------------------------------------------

8        Schedule 5 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 5 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

9        Schedule 6 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 6 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

10      Schedule 8(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

11      Schedule 8(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

12      Schedule 8(c) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 8(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.





Exhibit G-3

--------------------------------------------------------------------------------

 



ownership of the Company and all of its Subsidiaries as of immediately following
the Jos. A. Banks Acquisition (as defined in the ABL Credit Agreement).

SECTION 9.  Debt Instruments.  Except as set forth on Schedule 9 hereto13 and
made a part hereof, Schedule 9 to the Prior Perfection Certificate sets forth a
true and correct list of all promissory notes, instruments, tangible chattel
paper, electronic chattel paper and other evidence of indebtedness (other than
checks to be deposited in the ordinary course of business) in a principal amount
in excess of $1,000,000 (individually) held by each Grantor.  All intercompany
indebtedness owing by the Company and each Subsidiary of the Company to any
Grantor as of the Closing Date is evidenced by an intercompany note.

SECTION 10.  [Reserved]

SECTION 11.  Intellectual Property.

(a)        Except as set forth on Schedule 11(a) hereto14 and made a part
hereof, Schedule 11(a) to the Prior Perfection Certificate sets forth all of
each Grantor’s Patents, Patent Licenses, Trademarks and Trademark Licenses (each
as defined in the ABL Security Agreements and/or the Term Loan Security
Agreement, as applicable)  registered with the United States Patent and
Trademark Office (the “USPTO”) or the Canadian Intellectual Property Office (the
“CIPO”), all Designs (as defined in the Canadian ABL Security Agreement) applied
for or registered with the CIPO and all other Patents, Patent Licenses,
Trademarks (but excluding intent-to-use Trademarks) (each as defined in the ABL
Security Agreement and/or the Term Security Agreement, as applicable) and
Trademarks Licenses, including the name of the registered owner and the
registration, number of each Patent, Patent License, Trademark, Trademark
License and Design owned by each Grantor.

(b)        Except as set forth on Schedule 11(b) hereto15  and made a part
hereof, Schedule 11(b) to the Prior Perfection Certificate sets forth each
Grantor’s United States registered Copyrights and Copyright Licenses and
Canadian registered Copyrights and Copyright Licenses (each as defined in the
ABL Security Agreement and/or the Term Security Agreement, as applicable), and
all other Copyrights and Copyright Licenses, including the name of the
registered owner and the registration number of each registered Copyright or
Copyright License owned by each Grantor.

(c)        Except as set forth on Schedule 11(d) hereto16  and made part hereof,
Schedule 11(d) to the Prior Perfection Certificate sets forth in proper form for
filing with the USPTO, the USCO and the CIPO are the filings necessary to
preserve, protect and perfect the security interests in the registered United
States and Canadian Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses set forth in Schedule 11(a) and Schedule
11(b), including duly signed

 

 

 

--------------------------------------------------------------------------------

13      Schedule 9 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 9 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

14      Schedule 11(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

15      Schedule 11(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

16      Schedule 11(d) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 11(d) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.





Exhibit G-4

--------------------------------------------------------------------------------

 



copies of each Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement, as applicable.

SECTION 12.  Commercial Tort Claims.  Except as set forth on Schedule 12
hereto17 and made a part hereof, Schedule 12 to the Prior Perfection Certificate
sets forth a true and correct list of all Commercial Tort Claims in excess of
$1,000,000 held by each Grantor, including a brief description thereof (which
description shall include, without limitation, the names of the parties, the
case number, the date of filing, the jurisdiction, the approximate amount in
controversy, the current status and the nature of the claim).

SECTION 13.  Real Property.  Except as set forth on Schedule 13 hereto,18
Schedule 13 to the Prior Perfection Certificate sets forth a true and complete
list of (i) real property owned by each U.S. Grantor and located in the United
States as of the date hereof with a fair market value in excess of $10,000,000,
(ii) real property owned by each Canadian Grantor and located in the United
States or Canada as of the date hereof with a fair market value in excess of
$10,000,000 and (iii) other information relating thereto required by such
Schedule.

SECTION 14.  Deposit Accounts, Securities Accounts and Commodity Accounts;
Credit Card Processor Accounts/Contacts.

(a)        Except as set forth on Schedule 14(a) hereto,19 Schedule 14(a) to the
Prior Perfection Certificate sets forth a true and complete list of all Deposit
Accounts, Securities Accounts, Futures Accounts and Commodity Accounts (each as
defined in the ABL Security Agreement) maintained by each Grantor, including the
name of each institution where each such account is held, the name of each such
account, the type of each such account (such as concentration account, local
store depository account, payroll account or account to pay taxes), the name of
each entity that holds each account and whether such account is required to be
subject to a control agreement or blocked accounts agreement pursuant to the ABL
Credit Agreement and, if not, the reason for exclusion.

(b) Except as set forth on Schedule 14(b) hereto20 and made part hereof,
Schedule 14(b) to the Prior Perfection Certificate sets forth a true and
complete list of all credit card settlement accounts maintained by each Grantor,
including the name of the credit card processor, the name of each institution
where each such account is held, the name of each such account and the account
number.

(c) Except as set forth on Schedule 14(c) hereto21 and made part hereof,
Schedule 14(c) to the Prior Perfection Certificate sets forth a true and
complete list of all credit card clearinghouses and

 

 

--------------------------------------------------------------------------------

17      Schedule 12 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 12 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

18      Schedule 13 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 13 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

19      Schedule 14(a) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(a) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

20      Schedule 14(b) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(b) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

21      Schedule 14(c) hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 14(c) to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.





Exhibit G-5

--------------------------------------------------------------------------------

 



processors used by each Grantor, including the name of the credit card
processor, the contact name, address, and electronic address.

SECTION 15.  Letter of Credit Rights.  Except as set forth on Schedule 15
hereto22 and made a part hereof,  Schedule 15 to the Prior Perfection
Certificate sets forth a true and correct list of all Letters of Credit issued
in favor of each Grantor, as beneficiary thereunder.

SECTION 16.  Insurance.  Except as set forth on Schedule 16 hereto23 and made
part hereof, Schedule 16 to the Prior Perfection Certificate is a copy of the
insurance certificate with a true and correct list of all insurance policies of
the Grantors.

The Grantors acknowledge and agree that (i) the Term Collateral Agent and each
other Secured Party (as defined in the Term Credit Agreement) are relying on the
information represented in this Supplemental Perfection Certificate as an
inducement to enter into the Term Credit Agreement and provide loans and other
financial accommodations to or for the benefit of the Company, subject to the
terms and conditions of the Term Credit Agreement and (ii) the ABL Collateral
Agent and each other Credit Party (as defined in the ABL Credit Agreement) are
relying on the information represented in this Supplemental Perfection
Certificate as an inducement to enter into the ABL Credit Agreement and provide
financial accommodations to or for the benefit of the borrowers party thereto,
subject to the terms and conditions of the ABL Credit Agreement.

[Signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

22      Schedule 15 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 15 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.

23      Schedule 16 hereto sets forth all additions, deletions and other
revisions to the information set forth on Schedule 16 to the Prior Perfection
Certificate that are required in order for the statement in this Section to be
accurate.





Exhibit G-6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have duly executed this certificate as of
the date first above written.

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[OTHER GRANTORS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 



Exhibit G-7

--------------------------------------------------------------------------------

 



Schedule 1(a)

Legal Name of Each Grantor and Type of Organization

Grantor

Type of Organization

 

 

 

 



Sched. 1(a)-1

--------------------------------------------------------------------------------

 



Schedule 1(d)

Organizational Identification Number

Grantor

Organizational Identification Number

 

 

 

 

 



Sched. 1(d)-1

--------------------------------------------------------------------------------

 



Schedule 2(a)

Chief Executive Offices, Registered Offices, Principal Place of Business

UNITED STATES

Company/Subsidiary

Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

Company/Subsidiary

Address

County

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 2(a)-1

--------------------------------------------------------------------------------

 



Schedule 2(b)

Jurisdiction of Organization

UNITED STATES

Company/Subsidiary

Address

County

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANADA

Company/Subsidiary

Address

County

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 2(c)

Location of Places of Business, Collateral and Books and Records

Company/Subsidiary

Address

County

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 2(b)-1

--------------------------------------------------------------------------------

 



Schedule 2(d)

 

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Company/ Subsidiary

Third Party/ Nature of Possession

Address

County

State or Province

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 2(d)-1

--------------------------------------------------------------------------------

 



Schedule 3

Transactions Other Than in the Ordinary Course of Business

Company/Subsidiary

Description of Transaction Including Parties Thereto

Date of Transaction

 

 

 

 

 

 

 

 

 

 

 



Sched. 3-1

--------------------------------------------------------------------------------

 



Schedule 5

Copy of Financing Statements and RH Forms (Quebec) To Be Filed

See attached.

 

 



Sched. 5-1

--------------------------------------------------------------------------------

 



Schedule 6

Filings/Filing Offices

 

 

 

 

Type of Filing1

Entity

Applicable Collateral

Document

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1        UCC-1 financing statement, PPSA filing, RPMRR filing, fixture filing,
mortgage, intellectual property filing or other necessary filing.

 



Sched. 6-1

--------------------------------------------------------------------------------

 



Schedule 8(a) Equity Interests of Companies and Subsidiaries

Current Legal
Entities Owned

Record Owner

Certificate No.

No.
Shares/Interest

Percent
Pledged

CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Legal
Entities Owned

Record Owner

Certificate No.

No.
Shares/Interest

Percent
Pledged

USA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Legal
Entities Owned

Record Owner

Certificate No.

No.
Shares/Interest

Percent
Pledged

INTERNATIONAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 8(a)-1

--------------------------------------------------------------------------------

 



Schedule 8(b) Other Equity Interests

 

 

Current Legal
Entities Owned

Record Owner

Certificate No.

No.
Shares/Interest

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 8(b)-1

--------------------------------------------------------------------------------

 



Schedule 8(c)

Corporate Organizational Chart

See attached.

 



Sched. 8(c)-1

--------------------------------------------------------------------------------

 



Schedule 9

Debt Instruments

1.         Promissory Notes:

Payee

Payor

Principal
Amount

Date of
Issuance

Interest
Rate

Maturity
Date

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.         Chattel Paper:

Description

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 



Sched. 9-1

--------------------------------------------------------------------------------

 



 

 



Sched. 10-1

--------------------------------------------------------------------------------

 



 

Schedule 11(a)

 

Patents and Trademarks

UNITED STATES PATENTS:

 

Registrations:

 

OWNER

    

REGISTRATION
NUMBER

    

DESCRIPTION

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

    

APPLICATION
NUMBER

    

DESCRIPTION

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

CANADIAN PATENTS:

 

Registrations:

 

OWNER

    

REGISTRATION
NUMBER

    

DESCRIPTION

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

    

APPLICATION
NUMBER

    

DESCRIPTION

    

 

    

 

 

 

 

 

 

 

 

 

 

 





Sched. 11(a)-1

--------------------------------------------------------------------------------

 



Licenses:

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

OTHER PATENTS:

 

Registrations:

 

OWNER

    

REGISTRATION
NUMBER

    

COUNTRY/STATE

    

DESCRIPTION

    

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

    

APPLICATION
NUMBER

    

COUNTRY/STATE

    

DESCRIPTION

    

 

 

 

 

 

 

 

 

 

 

 

 

Patent Licenses:

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER

    

REGISTRATION
NUMBER

    

TRADEMARK

    

 

    

 

 

 

 

 

 

 

 

 

 

 





Sched. 11(a)-2

--------------------------------------------------------------------------------

 



Applications:

 

 

 

 

 

 

 

 

 

 

OWNER

    

APPLICATION
NUMBER

    

TRADEMARK

    

 

    

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

TRADEMARK

 

 

 

 

 

 

 

 

 

 

CANADIAN TRADEMARKS:

 

Registrations:

 

OWNER

    

REGISTRATION
NUMBER

    

TRADEMARK

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

    

APPLICATION
NUMBER

    

TRADEMARK

    

 

    

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

TRADEMARK

 

 

 

 

 

 

 

 

 

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER

    

REGISTRATION
NUMBER

    

COUNTRY/STATE

    

TRADEMARK

    

 

 

 

 

 

 

 

 

 

 

 





Sched. 11(a)-3

--------------------------------------------------------------------------------

 



Applications:

 

OWNER

    

APPLICATION
NUMBER

    

COUNTRY/STATE

    

TRADEMARK

    

 

 

 

 

 

 

 

 

 

 

 

 

Licenses

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

CANADIAN INDUSTRIAL DESIGNS:

 

Registrations:

 

OWNER

    

REGISTRATION
NUMBER

    

INDUSTRIAL
DESIGN

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

    

APPLICATION
NUMBER

    

INDUSTRIAL
DESIGN

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 11(a)-4

--------------------------------------------------------------------------------

 



Schedule 11(b)

 

Copyrights

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

    

TITLE

    

REGISTRATION NUMBER

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

    

APPLICATION NUMBER

    

 

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

CANADIAN COPYRIGHTS

 

Registrations:

 

OWNER

    

TITLE

    

REGISTRATION NUMBER

    

 

    

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

    

APPLICATION NUMBER

    

 

    

 

    

 

 

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

DESCRIPTION

 

 

 

 

 

 

 

 

 

 





Sched. 11(b)-1

--------------------------------------------------------------------------------

 



OTHER COPYRIGHTS

 

Registrations:

 

OWNER

    

COUNTRY/STATE

    

TITLE

    

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

    

COUNTRY/STATE

    

APPLICATION NUMBER

    

 

 

 

 

 

 

 

 

 

 

Licenses:

 

LICENSEE

    

LICENSOR

    

COUNTRY/STATE

    

REGISTRATION/
APPLICATION
NUMBER

    

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 



Sched. 11(b)-2

--------------------------------------------------------------------------------

 



Schedule 11(d)

Intellectual Property Filings

See attached.

 

 



Sched. 11(d)-1

--------------------------------------------------------------------------------

 



Schedule 12

Commercial Tort Claims

Description (including information required by Section 13)

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 



Sched. 12-1

--------------------------------------------------------------------------------

 



Schedule 13

Real Property

Owned Real Property

 

 

Entity of Record

Common Name and Address

Purpose/Use

[ ]

[ ]

[COUNTY, STATE OR PROVINCE]

[ ]

 

 

 

 

 

 



Sched. 13-1

--------------------------------------------------------------------------------

 



Schedule 14(a)

Deposit Accounts

 

 

 

 

 

 

 

 

 

 

 

Owner

    

Type Of
Account1

    

Bank

    

Account
Numbers

    

Subject to
control
agreement or
blocked
accounts
agreement?
[Yes/No]

    

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

Securities Accounts

 

 

 

 

 

 

 

 

 

 

 

 

Owner

    

Type Of
Account

    

Intermediary

    

Account
Numbers

    

Subject to
control agreement?
[Yes/No]

    

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

Futures Accounts

 

Owner

    

Type Of
Account

    

Intermediary

    

Account
Numbers

    

Subject to
control agreement?
[Yes/No]

    

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

Commodity Accounts

 

Owner

    

Type Of
Account

    

Intermediary

    

Account
Numbers

    

Subject to
control agreement?
[Yes/No]

    

Reason for
Exclusion
from
Control
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1        Concentration account, local store depository account, payroll account
or account to pay taxes, etc.

 

 



Sched. 14(a)-1

--------------------------------------------------------------------------------

 



Schedule 14(b)

 

Credit Card Settlement Accounts

 

Credit Card
Processor

    

Account Name

    

Bank

    

Account
Numbers

    

Subject to
Forwarding to
Concentration
Account?
[Yes/No]

    

Reason for
Exclusion
from
Forwarding
Requirement

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 14(b)-1

--------------------------------------------------------------------------------

 



Schedule 14(c)

 

 

Credit Card Processor Contact Information

Credit Card
Processor

    

Grantor

    

Types of Card

    

Contact Person

    

Address

    

E-mail

 

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 14(c)-1

--------------------------------------------------------------------------------

 



Schedule 15

Letter of Credit Rights

Issuer

Beneficiary

Principal
Amount

Date of
Issuance

Maturity
Date

 

 

 

 

 

 

 

 

 

 

 

 

 



Sched. 15-1

--------------------------------------------------------------------------------

 



Schedule 16

Insurance

 

 

 



Sched. 11(b)-2

--------------------------------------------------------------------------------

 



EXHIBIT H-1

[FORM OF] JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [        ], 20__ (this “Agreement”), is
entered into between [ENTITY NAME OF THE NEW SUBSIDIARY], a [type of entity and
jurisdiction of organization]1 (the “New Subsidiary”), and JPMORGAN CHASE BANK,
N.A., in its capacity as administrative agent (the “Administrative Agent”) under
that certain Credit Agreement, dated as of June 18, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and the U.S.
Subsidiary Borrowers party thereto (together with the Borrower Representative,
the “U.S. Borrowers”), Moores the Suit People Inc. (the “Canadian Borrower” and,
together with the U.S. Borrowers, the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto, the Administrative Agent and JPMorgan Chase
Bank, N.A. Toronto Branch, as Canadian Administrative Agent.  All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1.         The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a U.S.
Subsidiary Borrower under the Credit Agreement and a Loan Guarantor for all
purposes of the Credit Agreement and shall have all of the obligations of a U.S.
Subsidiary Borrower and a Loan Guarantor thereunder, in each case as if it had
executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including (a) all of the
representations and warranties of the U.S. Subsidiary Borrowers set forth in
Article III of the Credit Agreement, (b) all of the covenants set forth in
Articles V and VI of the Credit Agreement and (c) all of the guaranty
obligations set forth in Article X of the Credit Agreement.  Without limiting
the generality of the foregoing, the New Subsidiary hereby guarantees, jointly
and severally with the other Loan Guarantors, to the Administrative Agent, the
Lenders, the Issuing Banks and the other Lender Parties, as provided in Article
X of the Credit Agreement (and subject to the limitations set forth in Section
10.10 of the Credit Agreement), the prompt payment and performance of the U.S.
Guaranteed Obligations in full when due (whether at stated maturity, by
acceleration or otherwise) strictly in accordance with the terms thereof, and
agrees that if any of the U.S. Guaranteed Obligations are not paid or performed
in full when due (whether at stated maturity, upon acceleration or otherwise)
the New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the U.S. Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

2.         The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.

 

 

 

--------------------------------------------------------------------------------

1       Shall be a Domestic Subsidiary.





Exhibit H-1-1

--------------------------------------------------------------------------------

 



3.         This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter shall be binding upon the New
Subsidiary and the Administrative Agent and their respective successors and
permitted assigns, and shall inure to the benefit of the New Subsidiary, the
Administrative Agent and the other Lender Parties and their respective
successors and assigns, except that the New Subsidiary may not assign or
otherwise transfer any of its rights or obligations hereunder or any interest
herein (and any attempted assignment or transfer by the New Subsidiary shall be
null and void), except as expressly contemplated by the Credit
Agreement.  Delivery of an executed counterpart of a signature page of this
Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

4.         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 





Exhibit H-1-2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

[NEW SUBSIDIARY],

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 



Exhibit H-1-3

--------------------------------------------------------------------------------

 



EXHIBIT H-2

[FORM OF] CANADIAN JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of [        ], 20__ (this “Agreement”), is
entered into between [ENTITY NAME OF THE NEW SUBSIDIARY], a [type of entity and
jurisdiction of organization]1 (the “New Subsidiary”), and JPMORGAN CHASE BANK,
N.A. TORONTO BRANCH, in its capacity as Canadian administrative agent (the
“Canadian Administrative Agent”) under that certain Credit Agreement, dated as
of June 18, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among The Men’s Wearhouse, Inc. (the
“Borrower Representative”) and the U.S. Subsidiary Borrowers party thereto
(together with the Borrower Representative, the “U.S. Borrowers”), Moores the
Suit People Inc. (the “Canadian Borrower” and, together with the U.S. Borrowers,
the “Borrowers”), the other Loan Parties party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Canadian
Administrative Agent.  All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Canadian Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:

1.         The New Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the New Subsidiary will be deemed to be a
Canadian Guarantor under the Credit Agreement and a Loan Guarantor for all
purposes of the Credit Agreement and shall have all of the obligations of a
Canadian Guarantor and a Loan Guarantor thereunder, in each case as if it had
executed the Credit Agreement.  The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including (a) all of the
representations and warranties of the Canadian Guarantors set forth in Article
III of the Credit Agreement, (b) all of the covenants set forth in Articles V
and VI of the Credit Agreement and (c) all of the guaranty obligations set forth
in Article XI of the Credit Agreement.  Without limiting the generality of the
foregoing, the New Subsidiary hereby guarantees, jointly and severally with the
other Loan Guarantors, to the Canadian Administrative Agent, the Lenders, the
Issuing Banks and the other Lender Parties, as provided in Article XI of the
Credit Agreement (and subject to the limitations set forth in Section 11.10 of
the Credit Agreement), the prompt payment and performance of the Canadian
Guaranteed Obligations in full when due (whether at stated maturity, by
acceleration or otherwise) strictly in accordance with the terms thereof, and
agrees that if any of the Canadian Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, upon acceleration or
otherwise) the New Subsidiary will, jointly and severally together with the
other Loan Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Canadian Guaranteed Obligations, the same will be promptly
paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

2.         The New Subsidiary hereby waives acceptance by the Canadian
Administrative Agent and the Lenders of the guaranty by the New Subsidiary upon
the execution of this Agreement by the New Subsidiary.

 

 

 

--------------------------------------------------------------------------------

1      Shall be a Canadian Subsidiary.





Exhibit H-2-1

--------------------------------------------------------------------------------

 



3.         This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement shall become effective when a counterpart hereof
executed on behalf of the New Subsidiary shall have been delivered to the
Canadian Administrative Agent and a counterpart hereof shall have been executed
on behalf of the Canadian Administrative Agent, and thereafter shall be binding
upon the New Subsidiary and the Canadian Administrative Agent and their
respective successors and permitted assigns, and shall inure to the benefit of
the New Subsidiary, the Canadian Administrative Agent and the other Lender
Parties and their respective successors and assigns, except that the New
Subsidiary may not assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein (and any attempted assignment or transfer by
the New Subsidiary shall be null and void), except as expressly contemplated by
the Credit Agreement.  Delivery of an executed counterpart of a signature page
of this Agreement by electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

4.         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.





Exhibit H-2-2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

 

 

[NEW SUBSIDIARY],

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A. TORONTO BRANCH
as Canadian Administrative Agent,

 

 

 

 

By:

 

 

 

Name:

 

 

Title

 

 



Exhibit H-2-3

--------------------------------------------------------------------------------

 



EXHIBIT I-1

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of a U.S. Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to a U.S.
Borrower as described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent in writing and (2) the undersigned shall furnish the
Borrowers and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrowers or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding each such payment.

[Signature Page Follows]

 





Exhibit I-1-1

--------------------------------------------------------------------------------

 



 

[Foreign Lender]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

 

 

Dated:  ______________________, 20[  ]

 

 



Exhibit I-1-2

--------------------------------------------------------------------------------

 



EXHIBIT I-2

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its partners/membersApplicable Partners/Members is a ten
percent shareholder of a U.S. Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/membersApplicable
Partners/Members is a “controlled foreign corporation” related to a U.S.
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s or its partners/membersApplicable Partners’/Members’ conduct of a
U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or W-8BEN-E or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent in writing and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding each such payment.

[Signature Page Follows]

 





Exhibit I-2-1

--------------------------------------------------------------------------------

 



 

[Foreign Lender]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

 

 

Dated:  ______________________, 20[  ]

 

 



Exhibit I-2-2

--------------------------------------------------------------------------------

 



EXHIBIT I-3

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of a U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to a U.S. Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) no payments in connection with any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

[Signature Page Follows]

 





Exhibit I-3-1

--------------------------------------------------------------------------------

 



 

[Foreign Participant]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

 

 

Dated:  ______________________, 20[  ]

 

 



Exhibit I-3-2

--------------------------------------------------------------------------------

 



EXHIBIT I-4

[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement dated as of June 18, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and
the U.S. Subsidiary Borrowers party thereto (together with the Borrower
Representative, the “U.S. Borrowers”), Moores the Suit People Inc. (the
“Canadian Borrower” and, together with the U.S. Borrowers, the “Borrowers”), the
other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent and JPMorgan Chase Bank, N.A. Toronto
Branch, as Canadian Administrative Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of a U.S. Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to a U.S. Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E or
(ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

[Signature Page Follows]

 





Exhibit I-4-1

--------------------------------------------------------------------------------

 



 

[Foreign Participant]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

 

 

 

Dated:  ______________________, 20[  ]

 

 



Exhibit I-4-2

--------------------------------------------------------------------------------

 



EXHIBIT J

[FORM OF] SOLVENCY CERTIFICATE

[_____], 2014

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Credit Agreement dated as of June 18, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among The Men’s Wearhouse, Inc. (the “Borrower Representative”) and the U.S.
Subsidiary Borrowers party thereto (together with the Borrower Representative,
the “U.S. Borrowers”), Moores the Suit People Inc. (the “Canadian Borrower” and,
together with the U.S. Borrowers, the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent and JPMorgan Chase Bank, N.A. Toronto Branch, as Canadian Administrative
Agent.  Capitalized terms used herein without definition have the same meanings
as in the Credit Agreement.

In my capacity as a ResponsibleFinancial Officer of Company (as defined below),
and not in my individual or personal capacity, I believe that:

1.         Company (as used herein “Company” means the Loan Parties, taken as a
whole) is not now, nor will the incurrence of the obligations under the Credit
Agreement and the consummation of the Acquisition on the Effective Date, on a
pro forma basis, render Company “insolvent” as defined in this paragraph; in
this context, “insolvent” means that (i) the fair value of assets is less than
the amount that will be required to pay the total liability on existing debts as
they become absolute and matured, (ii) the present fair salable value of assets
is less than the amount that will be required to pay the probable liability on
existing debts as they become absolute and matured (iii) it is unable to meet
its obligations as they generally become due, or (iv) it ceases to pay its
current obligations in the ordinary course of business as they generally become
due, or (v) its aggregate property is not, at a fair valuation, sufficient, or
if disposed of at a fairly conducted sale under legal process, would not be,
sufficient to enable payment of all obligations, due and accruing due.  The term
“debts” as used in this Certificate includes any legal liability, whether
matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent
and “values of assets” shall mean the amount of which the assets (both tangible
and intangible) in their entirety would change hands between a willing buyer and
a willing seller, with a commercially reasonable period of time, each having
reasonable knowledge of the relevant facts, with neither being under compulsion
to act.

2.         As of the date hereof, after giving effect to the incurrence of the
obligations under the Credit Agreement and the consummation of the other
Transactions on the Effective Date, the Company is able to pay its debts as they
become absolute and mature.

3.         The incurrence of the obligations under the Credit Agreement and the
consummation of the other Transactions on the Effective Date, on a pro forma
basis, will not leave Company with property remaining in its hands constituting
“unreasonably small capital.”  I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on my current assumptions
regarding the needs and anticipated needs for capital of the businesses
conducted or anticipated to be conducted by Company in





Exhibit J-1

--------------------------------------------------------------------------------

 



light of projected financial statements and available credit capacity, which
current assumption I do not believe to be unreasonable in light of the
circumstances applicable thereto.

 

[Signature Page Follows]

 





Exhibit J-2

--------------------------------------------------------------------------------

 



I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate as of the date first above written.

 

THE MEN’S WEARHOUSE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit J-3

--------------------------------------------------------------------------------